  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 1 of 289 PageID 24




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                CASE NO. 8:21-MJ-1246-JSS

KENDRICK TAYLOR WALLACE

                              NOTICE OF FILING

      The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, and states that at the Initial Appearance

that took place on April 12, 2021 there was mention of documents that were

referenced in the Complaint as Exhibit 1. At the hearing the Government and the

Defense agreed that the Government would produce these documents for the

inspection and review by Defendant. The Defense was provided these documents

electronically shortly following the conclusion of the hearing. The Government now

files these documents with the court.

                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney


                                 By:    /s/ John Cannizzaro
                                        John Cannizzaro
                                        Assistant United States Attorney
                                        Florida Bar No. 25790
                                        400 N. Tampa St., Ste. 3200
                                        Tampa, FL 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: John.Cannizzaro@usdoj.gov
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 2 of 289 PageID 25




U.S. v. Kendrick Taylor Wallace                        Case No. 8:21-MJ-1246-JSS

                            CERTIFICATE OF SERVICE

       I hereby certify that on April 13, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Matthew J. Mueller, Esquire



                                         /s/ John Cannizzaro
                                         John Cannizzaro
                                         Assistant United States Attorney
                                         Florida Bar No. 25790
                                         400 N. Tampa St., Ste. 3200
                                         Tampa, FL 33602-4798
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6358
                                         E-mail: John.Cannizzaro@usdoj.gov




                                            2
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 3 of 289 PageID 26




                         Exhibit 1
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 4 of 289 PageID 27




DISTRICT OF COLUMBIA, ss:

                            DECLARATION OF TOM HEINEMANN

      I, Tom Heinemann, declare and say as follows:

      1. I am an Assistant Legal Adviser in the Office of the Legal Adviser for the Department

of State, Washington, D.C. This office has responsibility for extradition requests, and I am

charged with the extradition case of Kendrick Taylor Wallace. I make the following statements

based upon my personal knowledge and upon information made available to me in the

performance of my official duties.

      2. The relevant and applicable treaty provisions in full force and effect between the United

States and Norway are found in the Extradition Treaty between the United States of America and

the Kingdom of Norway, signed on June 9, 1977 (the "Extradition Treaty"). A copy of the

Extradition Treaty is attached to this declaration.

      3. In accordance with the provisions of the Extradition Treaty, the Royal Norwegian

Embassy has submitted Diplomatic Note No. 53/2018, dated July 6, 2018, formally requesting

the extradition of Kendrick Taylor Wallace. A copy of the diplomatic note is attached to this

declaration.

      4. In accordance with Article 19 of the Extradition Treaty, the United States represents the

interests of Norway in proceedings in U.S. courts arising out of extradition requests made by

Norway, and Norway provides similar representation in its courts for extradition requests made

by the United States.

      5. The offenses for which extradition is sought are covered by Article 2(1) of the

Extradition Treaty.
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 5 of 289 PageID 28

                                                 -2-

      6. The documents submitted by Norway in support of its extradition request were certified

on June 29, 2018, by William W. Whitaker, Consult of the United States at the United States

Embassy in Oslo, in accordance with 18 U.S.C. 3190. Mr. Whitaker, at the time of certification,

was the principal consular officer of the United States in Norway.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

      Executed on May 7         , 2020.




                                                             TOM HEINEMANN

Attachments:
      1. Copy of Note
      2. Copy of Extradition Treaty
      Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 6 of 289 PageID 29




                      utrYAL NORWEGIAN EMBASSY
              N11 JUL 12 AD 50




                                                                       No. 53/2018




            The Royal Norwegian Embassy presents its compliments to the Department of
      State and has the honor to bring to the attention of the Office of the Legal Advisor, Law
      Enforcement Section (L-LEI) the enclosed letter with enclosures from the Royal
      Norwegian Ministry of Justice and Public Security in Oslo.


            The Embassy would appreciate the assistance of the Department of State in
      bringing the above to the attention of the relevant American authorities.


           The Royal Norwegian Embassy avails itself of this opportunity to renew to the
      Department of State the assurance of its highest consideration.

                                  Washington D.C., July 06, 2018




Department of State
Washington, D.C.
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 7 of 289 PageID 30




                                NORWAY
                                Extradition

    Treaty signed at Oslo June 9, 1977;
    Ratification advised by the Senate of the United States of America
         November 30, 1979;
    Ratified by the President of the United States of America Decem-
         ber 13, 1979;
    Ratified by Norway January 18, 1980;
    Ratifications exchanged at Washington March 7, 1980;
    Proclaimed by the President of the United States of America April 9,
         1980;
    Entered into force March 7, 1980.


           BY TES PRESIDENT OP THE UNITED STAMES OE AMERICA

                           A PROCLAMATION

       CONSIDERING THAT:
       The Extradition Treaty between the United States of America and
    the Kingdom of Norway was signed at Oslo on June 9, 1977, the
    text of which, in the English and Norwegian languages, is hereto
    annexed;
       The Senate of the United States of America by its resolution of
    November 30, 1979, two-thirds of the Senators present concurring
    therein, gave its advice and consent to ratification of the Treaty;
       The Treaty was ratified by the President of the United States of
    America on December 13,1979, in pursuance of the advice and consent
    of the Senate, and was duly ratified on the part of the Kingdom of
    Norway;
       It is provided in Article 20 of the Treaty that the Treaty sha:11 enter
     into force on the date of the exchange of instruments -of ratification;
       The instruments of ratification of the Treaty were exchanged at
     Washington on March 7, 1980; and accordingly the Treaty entered
     into force on that date;



                                      (5619)                       TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 8 of 289 PageID 31




           5620          U.S. Treaties and Other International Agreements            [31 UST
                    Now        itrauu, I, Jimmy Carter, President of the United States
                  of America, proclaim and make public the Treaty, to the end that it
                  be observed and fulfilled with good faith on and after March 7, 1980,
                  by the United States of America and by the citizens of the United
                  States of America and all other persons subject to the jurisdiction
                  thereof.
                       TEEMMONY wzmaxop, I have signed this proclamation and caused
                  the Seal of the United States of America to be affixed.
                    Dorm at the city of Washington this ninth day of April in the year
                             of our Lord one thousand nine hundred eighty and of the
                    [szer] Independence of the United States of America the two
                             hundred fourth.
                                                                       Jimarr CAM=
                  By the President:
                     exturd VANCB
                          Secretary of State
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 9 of 289 PageID 32




31 UST]         Norway—Extradition—June 9, 1977                     5621

                         EXTRADITION TREY

                               between

                    THE UN/TED STATES OF AMER/CA




                        THE KINGDOM OF NORWAY


               The Government of the United States of America and
          the Government of the Kingdom of Norway;

               Desiring to make a new treaty for the reciprocal extra-
          dition of offenders;

               Have agreed as follows:

                               Article 1

               Each Contracting State agrees to extradite to the other,
          in the circumstances and subject to the conditions specified
          in this Treaty, any person found in its territory who has
          been charged with or convicted of any offense within Article 2,
          committed within the jurisdiction of the other State or
          outside thereof under the conditions specified in Article 3.

                               Article 2

          1. Extradition shall be granted for any offense described
          in the Schedule annexed to this Treaty, which forms an
          integral part of the Treaty, only when both of the following
          conditions exist:




                                                                TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 10 of 289 PageID 33




          5622          U.S. Treaties and Other International Agreements         [81 UST

                 a.    The law of the requesting State, in force when the
                       offense was committed, provides a possible penalty
                       of deprivation of liberty for a period of more than
                       one year, or by the death penalty; and

                 b.    The law in force in the requested State generally
                       provides a possible penalty of deprivation of liberty
                       for a period of more than one year, or by the death
                       penalty, which would be applicable if the offense were
                       committed in the territory of the requested State.

                 2. When-the person sought has already been sentenced in
                 the requesting State, extradition shall only be granted
                 when the detention originally imposed is for a period of
                 at least four months, and the amount of time remaining to
                 be served is for a period of at least four months.

                 3. Extradition shall also be granted for preparation or
                 attempts to commit, conspiracy to commit, or participation
                 in any offenses within paragraph 1 of this Article. Pre-
                 paration or attempts include conspiracy to commit such
                 offenses according to the law in the United States. The
                 provisions Of this paragraph shall be qualified on the basis
                 that the offense is punishable under the laws of both States
                 by imprisonment or other form of detention for more than
                 one year or by the death penalty.

                 4. An offense shall be extraditable whether Or not the
                 laws of both contracting States would place that offense
                 within the same category of offenses made extraditable
                 by the first or third paragraph of this Article and whether
                 or not the laws of the requested State denominate the offense
                 by the same terminology.

                 S. Extradition Shall also be granted for an offense when
                 the use of the mails or means of interstate communication or
                 transport may be required for the purpose of granting juris-
                 diction to a federal tribunal of the United States.




                 TIA.6 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 11 of 289 PageID 34




 31 UST]             Norway—Extradition—June 9, 1977                      5623
       6. If the request for extradition includes several separate
       offenses each of which is punishable under the laws of the
       requesting and the requested State by deprivation of
       liberty, but of• which some do not fulfill the condition
       with regard to the amount of punishment which may be awarded,
       the executive authority of the requested State shall have
       the power to grant extradition for the latter offenses.

                               Article 3

           1. For the purpose of this Treaty, the territory of each
           Contracting State comprises all the territory over which it
           exercises jurisdiction, including air space and territorial
           waters as well as vessels and air craft registered in that
           Contracting State if any such aircraft or vessels are on
           the high seas or in flight when the offense is committed.
           An aircraft shall be considered to be in flight from the
           moment when power is applied for the purpose of take-off
           until the moment when the landing run ends. In the case
           of• a forced landing, the flight shall be deemed to continue
           until the competent authorities take over the responsibility
           for the aircraft and for the persons and property on board.

           2. The provisions of the preceding paragraph do not
           exclude the application of penal jurisdiction exercised in
           accord with the legislation of the requested State.

           3. When the offense for which the extradition has been
           requested has been committed outside the territory of the
           requesting State, the executive authority of the requested
           State Shall have the power to grant extradition provided
           that its jurisdiction would eitend to such an offense in
           similar circumstances.




                                                                  TL1S 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 12 of 289 PageID 35




           5624          U.S. Treaties and Other International Agreements        [31 UST

                                       Article 4

                  1. Neither Contracting State shall be bound to deliver pp
                  its own nationals, but the executive authority of the
                  requested State shall, if not prevented by the laws of that
                  State, have the power to deliver them up if, in its discretion,
                  it be deemed proper to-do so.

                  2. If extradition is not granted in pursuance of paragraph
                  1 of this Article, the requested State shall submit the case
                  to its competent authorities for the purpose of prosecution.

                                      Article 5

                  1. Extradition shall be granted only if the evidence be
                  found sufficient according to the law of the requested
                  State either to justify the committal for trial of the
                  person sought if the offense of which he is accused had
                  been committed in the territory of the requested State or
                  to prove that he is the identical person convicted by the
                  courts of the requesting. State,

                  2. In the case of a request made to the Government of Norway,
                  the Norwegian authorities shall, in accordance with Norwegian
                  extradition law, have the right in exceptional cases to
                  request evidence to establish a presumption of guilt of
                  a person previously convicted. Extradition may be refused
                  if such additional evidence is found to be insufficient.

                                      Article. 6

                       The person whose extradition has been requested may
                  advise the appropriate authority of the requested State,
                  if not prevented by the laws of that State, that he waives
                  the necessity for a hearing on his extraditability. The
                  requested State may thereupon cause the issuance of an order
                  authorizing surrender of the person sought to agents of
                  the government of the requesting State.




                  TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 13 of 289 PageID 36




31 UST]           Norway—Extradition—June 9, 1977                        5625

                          Article 7

     1. Extradition shall not be granted in any of the
     forlowing_circumstanoes:

     a.    When the person whose surrender is sought is being
           proceeded against or has been tried and discharged or
           punished in the territory of the requested State for
           the offense for which extradition is requested. If
           the charge against the person sought has been waived
           in Norway, or the proceedings discontinued due to lack
           of evidence, extradition may be granted only if the
           conditions of applicable Norwegian law permit.

     b.    When the prosecution or the enforcement of the penalty
           for the offense for which extradition is sought has
           become barred by lapse of time according to the laws
           of the requesting or requested State.

     c.    If the offense for which extradition is requested is
           regarded by the requested State as a political offense
           or if the person sought proves that the request for
           his extradition has in fact been made with a view to
           try or punish him for an offense. of a political character.

     d.    In respect of a military offense, unless it is punishable
           in accordance with non-military penal legislation as
           prescribed in Article 2.

      2. Extradition may be refused in any of the following
      circumstances:

      a.   When the person whose Surrender is sought has been
           tried and acquitted, or has undergone punishment, or
           has been pardoned, in. a third State.
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 14 of 289 PageID 37




           5626         U.S. Treaties and Other International Agreements         [31 'UST

                  b. . If, in special :circumstances, having particular regard
                       to the age, health or other personal conditions of
                       the person concerned, the requested State has reason
                       to believe that extradition will be incompatible With
                       humanitarian considerations.

                  3. Extradition may be refused on any other grounds provided
                  for by the law of the requested State.

                                       Article 8

                     . If the offense for which extradition is requested is
                  punishable by death under the laws of the requesting State
                  and the laws of the requested State do not provide for the
                  death penalty for that offense, extradition may be refused
                  unless the requesting State provides assurances satisfactory
                  to the requested State that the death penalty shall not be
                  imposed, or, if imposed, shall not be carried out.

                                      Article 9

                   •   When the person whose extradition is requested is being
                  proceeded against or is lawfully detained in the territory
                  of the requested State for an offense other than that for
                  which extradition has been requested, the decision whether
                  Or not to extradite him may be deferred until the conclusion
                  of the proceedings and the full execution of any punishment
                  he may be or may have been awarded.

                                     Article 10

                       The determination that extradition based upon the request
                  therefore should or should not be granted shall be made in
                  accordance with the law of the requested State and the
                  person whose extradition is sought shall have the right
                  to use such remedies and recourses as are provided by such
                  law.




                  TIM; 9670
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 15 of 289 PageID 38




 31 UST]          Norway—Extradition—June 9,1977                        5627
                          Article 11

      1. -The request for extradition shall be made through the
      diplomatic channel,

      2.   The request shall be accompanied by:

      a.   The data necessary to prove the identity of the person
           sought, including, when possible, photographs and
           fingerprints or copies thereof, and information as to
           his nationality and residence, If available;

    • b.   A statement of the facts of the case for which extradition
           is requested;

      C.   The text of the   laws defining the offense, the law
           prescribing the   punishment for the offense, and the law
           relating to the   limitation of the legal proceedings or
           the enforcement   of the penalty for that offense.

      3. If the request relates to a person charged but not yet
      convicted, it must also be accompanied by a warrant of arrest
      issued by a judge or other competent authority in the terri-
      tory of the requesting State and by such evidence as, according
      to the law of the requested State, would justify his committal
      for trial if the offense had been committed in the territory
       of the requested State.

       4. If the request relates to a person who has been convicted
       but who has not served all of his or her sentence, it must
       also be accompanied by the judgment of conviction and
       sentence, LE any, imposed in the territory of the requesting
       State, and by a certification indicating that the sentence
       has not been served or indicating the part of the sentence
       yet to be served.
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 16 of 289 PageID 39




          5628        U.S. Treaties and Other International Agreements        [31 UST
              5. The warrant of arrest and deposition or other evidence,
              given under oath, and the judicial documents establishing
              the existence of the conviction, as well as any supplementary
              evidence requested by the Norwegian authorities under
              Article 5, paragraph 2, or certified copies of these documents,
              shall be admitted in evidence in the examination of the
              request for extradition when, in the.case of a request emanating
              from Norway, they bear the signature or are accompanied by
              the attestation of a judge, magistrate or other official or
              are authenticated by the official seal of the Ministry of
              Justice and, in any case, are certified by the principal
              diplomatic or consular officer of the United States in Norway,
              or when, in the case of a request emanating from the United
              States, they are sealed by the official seal of the Department
              of State. Any deposition or other evidence which has not
              been given under oath but which otherwise meets the reqUirements
              set forth in this paragraph shall be admitted in evidence
              as a deposition or evidence given under oath when there is
              an indication that the person, prior to deposing before
              the judicial authorities of the requesting State, was
              informed by those authorities of the penal sanctions to
              which he mould be subject In the case of false or incomplete
              statements.

              6. The documentation referred to in paragraph 5 of this
              Article shall also be received in evidence if it is authenti-
              cated in such other manner as may be permitted by the law of
              the requested State.

              7. The requested State may require that the documentation
              be translated into the language of that State.

                                 Article 12

              1. In case of urgency, the Contracting States may request,
              through the diplomatic channel, the provisional arrest of




              TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 17 of 289 PageID 40




31 UST]             Norway—Extraclition--June 9, 1977                   5629

      an accused or convicted peribe. This request may be honored
      if the request includes identification of such a person,
      a description of the offense of which he is accused, an
      indication of the_purpose for the request of extradition
      and a statement of the existence of an order of arrest or
      an outstanding conviction or sentence.

      2. Upon the granting of the request for provisional arrest,
      the requesting State shall present to the Executive Authority
      of the other State the formal request for extradition within
      four weeks. The requesting State may request, specifying
      the reasons therefor, an extension of the period of detention
      for a period not to exceed thirty days, and the appropriate
      judicial authority of the requested State shall have the
      authority to extend the period of detention. The release
      from custody pursuant to this provision shall not prevent
      the institution of proceedings with a view of extraditing
      the person sought if the request is subsequently received.

                              Article 13

          1. If the requested State requires additional evidence
          or information to enable it to decide on tile request for
          extradition, it shall request the same of the requesting
          State, and the requesting State shall furnish it within
          such time as the requested State indicates.

          2. If the requested evidence or information is not
          received within the specified period or if such evidence
          is insufficient, the person sought, if under arrest, shall
          be released immediately. This fact shall not bar the
          requesting State from renewing its request for extradition,
          with new documentation, with respect to the same person
          and for the same offense:

                              Artigle 14

          1. The requested State shall promptly communicate to the
          requesting State, through the diplomatic channel, the
          decision on the request for extradition.




                                                                  T1AS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 18 of 289 PageID 41




           5630         U.S. Treaties and Other International Agreements          [31 UST

                  2. /f the extiadition-has been granted, the authorities
                  of the requesting and the requested States shall agree
                  on the time and place of surrender of the person sought.

                  3. If a warrant or order for the extradition of a'person
                  sought has been issued by the competent authority and he
                  is not removed from the territory of the requested State
                  within such time as may be agreed, he shall be set at
                  liberty.and the requested State may subsequently refuse
                  to extradite him for the same offense.

                                      Article 15

                  1. A person extradited shall not be detained or proceeded
                  against in the territory of the requesting State for any
                  offense, other than an extraditable offense established by
                  the facts in respect of which extradition has been granted,
                  nor be extradited by that State to a third State unless:

                  a)   he has left the territory of the requesting State
                       after his extradition and has voluntarily returned
                       to it;

                  b4   he has remained in the territory of the requesting
                       State for forty-five days after being free to depart; or

                  c)   the requested State has consented to his detention,
                       trial, punishment, or to his extradition to a third
                       State for an offense other than that for which extra-
                       dition was granted.

                  2. The provisions of paragraph 1 of this Article shall
                  not apply to offenses committed, o\matters'arising, after
                  the extradition has been granted.

                                     Article 16

                       If the extradition of a person is requested
                                                                   concurrently
                  by one of the Contracting States and by
                                                          another state or




               TIAS 9379
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 19 of 289 PageID 42




31 UST]           Norway—Extradition—June 9, 1977                      5631

     states, either for the same offense or for different
     offenses, the requested State shall make its decision having
     regard to all the circumstances, including the provisions
     in this regard in any Agreements in force between the
     requested State and the requesting states, the relative
     seriousness and place of commission of the offenses, the
     respective dates of the requests, the nationality of the
     person sought and the possibility of subsequent extradition
     to another state.

                         Article 17

          To the extent permitted under the law of the requested
     State and subject to the rights of third parties, which
     shall be duly respected, all articles, instruments, objects
     of value or documents relating to the offense, whether or
     not used for its execution, or which in any other manner
     may be material evidence for the prosecution, shall be sur-
     rendered upon the granting of the extradition even when
     extradition cannot be effected due to the death, disappear-
     ance, or escape of the accused.

                         Article 18

     1. Transit through the territory of one of the Contracting
     States of a person whose extradition has been granted to
     the other Contracting Party by a third state shall be
     granted under the following conditions:

      a.   that the State of transit be given prior notice of
           the route said person will use;

      b.   that the agents escorting said person carry with them
           the original or an authenticated copy of the warrant
           or order of extradition; and

      c.   that such transit will not be in violation of the
           applicable laws of the State of transit.




                                                               TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 20 of 289 PageID 43




           5632           U.S. Treaties and Other International Agreements       [31 UST
                  2. The requesting State M411 reimburse the State of
                  transit for any expenses incured in connection with such
                  transportation.

                                       Article 19

                  1. The requested State shall provide review of dodumen-
                  tation in support of an extradition request for its legal
                  sufficiency prior to presentation to the judicial authorities
                  and Shall provide for representation of the interests of
                  the requesting State before the competent authorities of
                  the requested State.

                  2. Expenses related to the translation of documents and
                  to the transportation of the person Sought shall be paid
                  by the requesting State., No pecuniary claim, arising out
                  of the arrest, detention, examination and surrender of
                  persons sought under the terms of this Treaty, shall be
                  made by the requested State against the requesting State.

                                       Article 20

                  1. This Treaty shall be subject to ratification, and the
                  instruments of ratification shall be exchanged at Washington
                  as soon as possible. It Shall come into force on the date
                  of the exchange of instruments of ratification.[1]

                  2. This Treaty shall apply to any offense governed by.
                  this Treaty committed before or after this Treaty enters
                  into force, provided that extradition shall not be granted
                  for an offense committed before this Treaty enters into
                  force, Allah was not an offense under the laws of both
                  Contracting States at the time of its commission.




                   1   Mar. 1,1980.


                  WAS 9079
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 21 of 289 PageID 44




31 UST]                  Norway—Extradition—June 9,1977                   5633

      3. Either of the Contracting States may terminate this
      Treaty at any time by giving notice in writing to the
      other through the diplomatic Channel. Termination Shall
      become effective six months after the date of such notice.




          • IN WITNESS WHEREOF the undersigned, being duly authorized
      thereto by their respective Governments, have signed this
      Treaty.




           DONE in duplicate at Oslo this ninth day of June
      1977, in the English and Norwegian languages, both texts
      being equally authentic.




      For the Government of the             For the Government of the
      United States of America:             Kingdom of Norway:
                                      [1]
                                                                LEI




          I   William A. Anders.
          2   Kant Frydenland.

                                                              TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 22 of 289 PageID 45




            5634         U.S. Treaties and Other International Agreements        [31 UST
                                   SCHEDULE OF OFFENSES

                   1.   Murder, including assault with intent to murder.

                   2.   Manslaughter.
                   3.   Malicious wounding or grievous bodily harm.
                   4.   Assault upon a public official.
                   5.   An offense against the laws relating to the use of
                        any corrosive or injurious substance upon a person.
                   6.   An offense against the laws relating to sexual offenses
                        with or upon a minor or other person, including rape,
                        unlawful intercourse, indecent assault, procuration,
                        illegal abortion.
                   7.   An offense against the laws relating to kidnapping,
                        abduction and falie imprisonment.
                   8. An offense against the laws relating to the abandon-
                     .....ment of a dependent person which causes grave injury
                        or death.
                   9.   Extortion or threats.
                   10. An offense relating to prison mutiny; escape from
                       confinement of a person charged, convicted, or sen-
                       tenced, for an offense punishable by a term in excess
                       of one year.
                11. Larceny or theft.
                12. Embezzlement.
                13. Robbery.
               14. Burglary.
               15. Arson.
               16.. An offense against the laws relating to damage to
                    property.
              • 17. Offenses against the safety of a means of transportation
                    or communication, especially when endangering persons
                    making use of such means; piracy and any act of mutiny
                    or revolt on board a vessel or aircraft against the
              •     authority of the captain or commander of such aircraft
                    or vessel; any seizure or exercise of control or
                    deviation of routes committed by force, violence, or
                    threat of force or violence, of an aircraft or vessel;
                    destruction or damage of aircraft in flight which




               TIAS 9679
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 23 of 289 PageID 46




31 UST]          Norway—Extradition—June 9, 1977                    5635

          renders it incapable of flight or which is likely to
          endanger its safety in flight; and any act which
          could endanger the life or physical integrity of the
          passengers or crew.
     18. An offense against the laws relating to counterfeiting
         and forgery.
                                                     obtaining,
     19. An offense against the laws relating to theof
         transporting, receiving and fraudulent use    property,
         money, commodities, securities or similar interests.
      20. Fraud, including that by creditors, debtors, bankers,
          directors, company officials and others, whether or
          not in a fiduciary relationship.
      21. An offense against the laws relating to bankruptcy.
      22. False statements to a government agency or official.
      23. An offense against the lams relating to commodities,
          securities or similar interests, including their
          issuance, registration, marketing, trade, or sale.
      24. An offense against the laws relating to international
          trade and transfers of funds.          a
      25. An offense against the laws relating to importation,
          exportation or transit of goods articles, or merchandise,
          including violations of the cust oms laws.
                                                  narcotic drugs,
      26. An offense against the laws relating topsychotropic
          cannabis, cocaine and its derivatives,
          drugs, and other dangerous drugs, and chemicals.
      27. An offense against the laws for protection of public
          health.
      28. An offense against the laws relating to bribery,
          including soliciting, offering and accepting bribes.
      29. An offense against the laws relating to the abuse of
          official authority.
      30. An offense against the laws relating to perjury,
          subornation of perjury; false testimony.
      31. An offence against the laws relating to obstruction
          of justice.
      32. Offenses relating to willful evasion of taxes and
          duties.
      33. Violation of financial laws when such violation is
          committed in furtherance of aft eraunerated offence.




                                                           TIAS 9070
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 24 of 289 PageID 47


                                               Embassy of the United States of America


                                   U.S. Department of State
                      CERTIFICATE TO BE ATTACHED TO DOCUMENTARY.
                        EVIDENCE ACCOMPANYING REQUISITIONS IN
                           THE UNITED STATES FOR EXTRADITION
                               AMERICAN FOREIGN SERVICE


                                                                  Oslo, Norway
                                                                  June 29,2018



             I, William W. Whitaker, Consul


      of the United States of America at United States Embassy in Oslo, Norway, hereby
      certify that the annexed papers, being Request for Extradition of United States Citizen
      Mr. Kendrick Taylor Wallace proposed to be used upon an application for the
      extradition from the United States of America to the Kingdom of Norway, charged
      with the crime of two instances of gross corruption in violation of Penal Code section
      276a, cf. section 276b, cf. Penal Code section 62 alleged to have been committed in the
      Kingdom of Norway are properly and legally authenticated so as to entitle them to be
      received in evidence for similar purposes by the tribunals of the United States of
      America and the Kingdom of Norway, as required by Title 18, United States Code,
      Section 3190.


             In witness whereof I hereunto sign my name and cause my seal of office to be
      affixed this Friday, 29 June 2018.




                                                         William W. Whitaker
                                                  Consul of the United States of America

                                                                                             DS-36
                                                                                           06-2004


                                     EXT- WALLACE-00001
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 25 of 289 PageID 48




                      L/LE.pYAL NORWEGIAN EMBASSY

              MO JUL 12 A10: 50
                    T 4E141- OFSIME



                                                                       No. 53/2018




            The Royal Norwegian Embassy presents its compliments to the .Department of
      State and has the honor to bring to the attention of the Office of the Legal Advisor, Law
      Enforcement Section (L-LEI) the enclosed letter with enclosures from the Royal
      Norwegian Ministry of Justice and Public Security in Oslo.


            The Embassy would appreciate the assistance of the Department of State in
      bringing the above to the attention of the relevant American authorities.


           The Royal Norwegian Embassy avails itself of this opportunity to renew to the
     .Department of State the assurance of its highest consideration.

                                  Washington D.C.„Iuly 06, 2018




Department of State
Washington, D.C.




                                         EXT- WALLACE-00002
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 26 of 289 PageID 49




                                 ROYAL NORWEGIAN
                      MINISTRY OF JUSTICE AND PUBLIC SECURITY



    , To the competent authorities
      in the United States of America




     Your ref.                    Our ref,                                      Date
                                  18/3416 - CAW                                 3.7.2018




     Request for Extradition of Kendrick Taylor Wallace

     The Royal Norwegian Ministry of Justice and Public Security presents its compliments
     to the Ministry of Justice of United States of America and has the honour to request the
     extradition of Kendrick Taylor Wallace in accordance with the OECD Convention on
     Combating Bribery of Foreign Public Officials in International Business Transactions
     Article 10 and Extradition Treaty between Norway and the United States of America
     9 June 1977. .•

     Kendrick Taylor Wallace is an American national and he is born on 3 August 1945.

     The request is issued by the Norwegian National Authority for Investigation and
     Prosecution of Economic and Environmental Crime, and is approved of by the Director
     of Public Prosecutions.

     Mr. Wallace has been convicted of two instances of gross corruption and sentenced to
     seven - 7 - years of imprisonment, none of which has been served.

     Please find enclosed the following documents in duplo either issued or translated into
     English:

     1. Request for extradition from the Norwegian National Authority for Investigation and
        Prosecution of Economic and Environmental Crime (OKOKRIM), dated 5 June 2018.
     2. Statement  by Senior Public Prosecutor Marianne Djupesland, including affidavit
        confirming the identity of Mr. Wallace.
     3. Judgenient by Oslo District Court dated 7 July 2015 in Norwegian (certified copy)
        and translated version


     Postal address   Office address    Telephone            Department of Civil Affairs   Reference
     PO Box 8005 Dep Gullbaug Torg 4A   +47 22 24 90 90      Talc lax                      Cathrine Westbye-Wiese
     N40130 Oslo    . 0184 Oslo         Org.no.: 972 417 831 +47 23 26 4400                +47 22 24 55 33
     Norway
                                           EXT- WALLACE-00003
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 27 of 289 PageID 50




     4. Judgement by Borgarting Court of Appeal dated 17 January 2017 in Norwegian
        (certified copy) and translated version
     5. Judgement by the Norwegian Supreme Court dated 15 September 2017, upholding
        the sentence of seven years imprisonment in Norwegian (certified copy) and
        translated version

     The Ministry of Justice and Public Security also kindly requests the provisional arrest of
     Kendrick Taylor Wallace. Provided that extradition is granted, we kindly ask to be
     informed how long Kendrick Taylor Wallace has been kept in custody solely on the
     ground of this request for extradition.

     The Norwegian Ministry of justice and Public Security avails itself of this opportunity to
     renew to the competent authorities in the United States of America the assurances of its
     highest and most distinguished consideration.


     Yosincerely


            istma
     Policy Director

                                                          Cathrine Westhye-Wiese
                                                          Senior Adviser




     2/9
                                     EXT- WALLACE-00004
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 28 of 289 PageID 51




                         ROYAL NORWEGIAN
                                             SECURITY
              MINISTRY OF JUSTICE AND PUBLIC




                                    ADDENDUM

             Fredrik Bockman Finstad, Director General at the Norwegian Ministry
           of Justice and Public Security, hereby certify that the attached documents
           are documents in the extradition case against American citizen Kendrick
           Taylor Wallace, born 3 August 1945, from the United States of America to
           Norway. The documents are issued by the appropriate authority
           according to Norwegian law, and are to be considered as part of the case
           documents.

           I also certify that the attached documents are translated by an authorized
           translator.


                                   °sip, 18 June 2018

                               Fredri Bocktrian Finstad
                                   Director General




                                 EXT- WALLACE-00005
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 29 of 289 PageID 52




                            ROYAL NORWEGIAN
                 MINISTRY OF JUSTICE AND PUBLIC SECURITY




                                      Table of contents


      1.     Request for extradition from the Norwegian National Authority for
             Investigation and Prosecution of Economic and Environmental Crime
             (OKOKRIM), dated 5 June 2018

             Statement by Senior Public Prosecutor Marianne Djupesland, including
             affidavit confirming the identity of Mr. Wallace

      3.     Judgement by Oslo District Court dated 7 July 2015 in Norwegian (certified
             copy)• and translated version

      4. •   Judgement by Borgarting Court of Appeal dated 17 January 2017 in
             Norwegian (certified copy) and translated version

      5.     Judgement by the Norwegian Supreme Court dated 15.September 2017,
             upholding the sentence of seven years imprisonment in Norwegian (certified
             copy) and translated version

      6.     Acknowledgement of Service

      7.     Relevant provisions from the Norwegian General Civil Penal Code

      8.     Picture of Mr. Wallace




                                      EXT- WALLACE-00006
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 30 of 289 PageID 53


    OKOKRIM
    THE NORWEGIAN NATIONAL AUTHORITY FOR INVESTIGATION
    AND PROSECUTION OF ECONOMIC AND ENVIRONMENTAL CRIME




     Office of International Affairs
     Department of Justice, Criminal Division
     1301 New York Avenue NW
     Washington, DC 20530
     U.S.A



     Your reference:                                  Our referanse:                      Date:
                                                          56/11 MDJ004                    5 June 2018




     REQUEST FOR EXTRADITION OF U.S. CITIZEN MR. KENDRICK T.
     WALLACE


          1. Introduction

     The Kingdom of Norway hereby asks for the extradition of a citizen of the United
     States of America,.

          Mr. Kendrick Taylor Wallace
          born August 3, 1945
          Residing at 100 North Tampa Street, Suite 3200
          Tampa, Florida, FL 33611
          USA

     Mr. Wallace has been convicted of two instances of gross corruption and sentenced to
     seven - 7 - years of imprisonment by Norwegian courts. The sentence was confirmed
     by the Supreme Court of Norway, by judgment dated 17th of September 2017. The
     sentence is thus final and enforceable under Norwegian law.

     The sentence has been duly served upon Mr. Wallace, and he has been summoned to
     appear before the prison authorities of Norway in order to start serving the sentence.

      Mr. Wallace has, however, not appeared as summoned. He has, via his US lawyer,
      informed the Norwegian prison authorities and OKOKRIM that he intends to stay in
      the US.

      Consequently, OKOKRIM finds it necessary to seek his extradition to Norw




      Postal address            Street address                  Telephone/Telefax   Org. no.: 874 761
      Postboks 8193 Dep             Hambros plass 2 C           (+47) 23 29 10 00   post.okokrim@politiet.no
      NO-0034 OSLO              N0-0164 OSLO                    (+47) 23 29 10 01   www.okokrim.no




                                               EXT- WALLACE-00007
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 31 of 289 PageID 54




       2. Legal basis for the request for extradition

    Reference is made to the Bilateral Extradition Treaty between the United States of
    America and the Government of the Kingdom of Norway dated June 9th, 1977.

    According to its Article 2, extradition shall be granted for offenses described in the
    schedule annexed to the treaty (bribery is listed in the schedule as # 28) if the
    conditions in litra a and b are met.

    According to Norwegian law the offense of gross corruption provides a maximum
    penalty of 10 years of imprisonment.

    Mr. Wallace was sentenced to seven years' imprisonment and has served no time.

    Mr. Wallace is a national of the USA, and according to Article 4 of the bilateral treaty,
    neither contracting party shall be bound to deliver up its own nationals, but have the
    power to extradite if it deems proper to do so.

    In this case the USA is encouraged to extradite Mr. Wallace. Mr. Wallace was a
    resident of Norway for several years (from May 2004 to December 2008), during
    which time the acts of corruption were committed. The acts were committed in his
    capacity as Legal Director and member of the top management of Yara International
    ASA, a company registered on the Oslo Stock Exchange, and partly owned by the
    Norwegian State and with headquarters in Oslo, Norway.

    Additionally, reference is made to the OECD Convention on Combating Bribery of
    Foreign Public Officials in International Business Transaction (OECD Convention),
    Article 10. According to Article 10(3)

       "Each Party shall take any measures necessary to assure either that it can
       extradite its nationals or that it can prosecute its nationals for the offence of
       bribery of foreign public official. A party which declines a request to extradite a
       person for bribery of a foreign public official solely on the ground that the person
       is its national shall submit the case to its competent authorities for the purpose of
       prosecution."


       3. The conviction of Mr. Wallace — the facts of the case.

    Enclosed is a statement made by the undersigned, which contains necessary
    information with respect to the request for extradition, see Annex 1. Attached to
    Annex 2 are several "tabs" enclosed.

    Mr. Wallace was convicted by the District Court of Oslo by its judgement of July 7th
    2015, see certified copy and the English translation of this judgement in Tab 1 to
    Annex 1.




                                                                                             2




                                       EXT- WALLACE-00008
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 32 of 289 PageID 55




     The conviction was upheld by the Borgarting Court of Appeals, see certified copy of
     the judgement dated January 17th 2017 the the English translation of this judgement
     follows as Tab 2 to Annex 1.

     The sentence of seven years of imprisonment was upheld by Norway's Supreme
     Court by judgement of September 15th 2017, see certified copy and the English
     translation of this judgement is enclosed as Tab 3 to Annex 1.


        4. The laws defining the offence

     Mr. Wallace is convicted of two acts of gross corruption as defined in the 1902 Penal
     Code §§ 276 a and b. Gross corruption carries a maximum sentence of 10 years'
     imprisonment. The maximum sentence is increased if the person is convicted for
     more than one act of corruption. Copies of the relevant provisions in English
     translation are enclosed as Tab 5 to Annex 1.


         5. Affidavit confirming the identity of the convicted person as Mr.
            Wallace

     An affidavit confirming the identity of Mr. Wallace is included in the statement in
     Annex 1, page 3, ref. Tab 6.


         6. Assistance sought

     On the basis of the above, Norwegian authorities respectfully request US authorities:

         a. To extradite to Norway Mr. Kendrick Taylor Wallace.

         b. Subject to domestic law; take Mr. Wallace into custody or take other
            appropriate measures (such as seizure of passport) to ensure his
            presence in the US for the purpose of the extradition procedure in
            accordance with UNCAC Article 44 (10).

         c. If extradition should be refused; enforce under domestic law the
            sentence imposed on him in accordance with UNCAC Article 44 (13),
            or try him under US law for the offences in question, according to
            UNCAC Article 44 (11) and the OECD Convention Article 10(3).




     Any questions in connection with the request may be directed to Special Investigator
     Ms Randi Bang (randi.bangPoolitiet.no) or Senior Public Prosecutor, Ms. Maria
     Djupesland (marianne.djupesland(thpolitiet.no).




                                      EXT- WALLACE-00009
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 33 of 289 PageID 56




      We thank you in advance for your assistance.


      Be   regards

         (01,110(AMAZ.
         arianne Djupe
        enior Public Prosecu
  i    i



      ATTACHMENTS




                                                                     4




                                      EXT- WALLACE-00010
    Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 34 of 289 PageID 57


L                                                         1



                                                STATEMENT


              I, Marianne Djupesland, submit this statement in support of the extradition request for

       Kendrick Taylor Wallace ("Wallace"). Wallace is wanted byNorway so that he can serve a

       seven-year sentence of imprisonment following his conviction for two counts of active,

       aggravated corruption in violation of 1902 Norwegian General Civil Penal Code ("1902 Penal

       Code") Sections 276a and 276b. He has not served any part of that sentence.
                                              Factual Background

              In March 2004, Norsk Hydro ASA' s fertilizer division was spun off as a separate

       company under the name Yara International ASA ("Yara"). Yara subsequently became one of

       the world's largest producers of mineral fertilizers with more than 8,000 employees worldwide.

       The company remains listed on the Oslo Stock Exchange and the Kingdom of Norway owns 36.2

       % of its shares.

              From 2004 until the summer of 2008 when he retired, Wallace served as Yara's Chief

       Legal Officer. He also was a member of its management team. An investigation by Norwegian

       law enforcement authorities revealed that while serving as Yara's Chief Legal Officer, Wallace

       assisted Yara enter into agreements to pay bribes — parts of which in fact were paid - to Libyan

       and Indian foreign officials in relation to negotiations to establish joint venture agreements with

       state-controlled companies. The illegal payments were made under the guise of consultancy

       agreements with sons of the two foreign public officials.

                              The Initiation of Criminal Proceedings and Conviction

               On 15 January 2014, Wallace and three members of Yara's management team were

       indicted. Mr. Wallace was charged with two counts of active, aggravated corruption in violation

       of 1902 Penal Code Sections 276a and 276b. The first count concerned a bribe of $4.5 million

                                                        1




                                            EXT- WALLACE-00011
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 35 of 289 PageID 58




   dollars (US) to a Libyan public official; the second count concerned a bribe of $3 million dollars

   (US) to an Indian official.

          The trial of Wallace and his codefendants before the Oslo District Court lasted from 5

   January 2015 to 26 March 2015. Wallace was present and testified in his own. defense. On 7

   July 2015, the Oslo District Court entered its judgment finding Wallace guilty of both counts and

   sentenced him to a term of imprisonment of two years and six months. A copy of the 98-page

   judgment (in English translation) is appended to this declaration at Tab 1.

          Wallace and his codefendants appealed the judgment of the Oslo District Court to the

   Borgarting Court of Appeal. Under Norwegian law, by noting an appeal, Wallace and his

   codefendants received a new trial. The new trial lasted from 23 August 2016 to 2 December

   2016 and Wallace was present and testified in his own defense. Wallace was found guilty of

   both counts of the indictment and sentenced to a total term of imprisonment of seven years. The

   judgment (in English translation) of the Borgarting Court of Appeal, issued on 17 January 2017,

   is appended to this declaration at Tab 2.

           Wallace noted an appeal from the ruling by the Borgarting Court of Appeal to the

   Supreme Court of Norway alleging procedural errors at the trial and wrongful application of the

   law, and also challenging the length of his sentence. The Supreme Court agreed to consider

   only the challenge concerning the sentence and affirmed the ruling below. A copy of the

   • Supreme Court's judgment (in English translation), issued on 15 September 2017, is appended to

   this declaration at Tab 3.1

                          Code Provisions and Statute of Limitations


   1      On 2 October 2017, Wallace was served with a copy of the judgment from the Supreme
   Court of Norway. A copy of the receipt he signed acknowledging service of the judgment is
   appended to this declaration at Tab 4.
                                                   2




                                         EXT- WALLACE-00012
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 36 of 289 PageID 59




          The provisions of the 1902 Penal Code related to Wallace's prosecution and subse            4L.ticM
   conviction, Sections 276a and 276b, (in English translation) are appended to this declaration at

   Tab 5. The offense for which Wallace was convicted carries a maximum penalty of

   imprisonment of 10 years, subject to increase under Section 62. A copy of Section 62 (in

   English translation) also is found at Tab 5.

          Under Sections 71 and 72 of the 1902 Penal Code, the limitations period governing the

   execution of a seven-year sentence is fifteen years from the date the sentence became final, in

   this case, 15 September 2017. A copy of Sections 71 and 72 (in English translation) also is -

   found at Tab 5.
                                              Identification

          Kendrick Taylor Wallace is a citizen of the United States. He was born on 3 August

   1945 in California. A copy of Wallace's photograph is appended to this declaration at Tab 6. I

   was the prosecutor who presented the case against Wallace and his co-defendants during the

   trials before the Oslo District Court and the Borgarting Court of Appeals. The photograph at

   Tab 6 is that of Kendrick Taylor Wallace, who testified on his own defense at trial, and who was

   convicted of two counts of active, aggravated corruption in violation of Norwegian. Penal Code

   Sections 276a and 276b.




                                                                Os 29 May 2018

                                                                  aja aWkit
                                                                  arianne Djupe
                                                                 enior Public P




                                         EXT- WALLACE-00013
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 37 of 289 PageID 60


                                                                                TA           1

                                      OSLO TINGRETT




     DOM

     Avsagt:                   7. juli 2015

     Saksnr:                   14-022670MED-OT1R/05

     Rettens leder:
                               Tingrettsdommer              Heidi Heggdal

     Meddommere:
     Sivilokonom                                            Leif Helmich Pedersen
     Statsautorisert revisor                                Morten Drake




     Den offentlige patalemyndighet                 Forstestatsadvokat Marianne
                                                    Djupesland
                                                    Forstestatsadvokat Bard Thoresen
                                                    Politiadvokat Helene Brug Hansen

     mot

    Kendrick Taylor Wallace                         Advokat Arild Dyngeland
    Daniel Roger Clauw                              Advokat Fredrik Berg
                                                    Advokatfullmektig Ruth Heile Tezfasion
    Thorleif Enger                                  Advokat Ellen Holager Andenms
                                                    Advokat Jan Erik Teigum
    Tor Holba                                       Advokat Astri Aas-Hansen
                                                    Advokat Nadia Christina Half




     Ingen begrensninger i adgangen tit offentlig gjengivelse

                                       EXT- WALLACE-00014
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 38 of 289 PageID 61




                                                 DOM

    Kendrick Taylor Wallace er fait 3. august 1945 og bor i 5002 South Elberon St, TAMPA,
    FL 33611, USA

    Daniel Clauw er fodt 27.februar 1950 og bor i 3 Avenue Guillemotte, 78112
    FOURQUEUX, Frankrike.

    Thorleif Enger er fodt 31. oktober 1943 og bor i Volvat terrasse 6, leil. 110301, 0369 Oslo.

    Tor Holba er &kit 17. mars 1956 og bor i Sierra Blanca, Calle 38, Casa 204, 29602
    Marbella, Malaga, Spania.

    Ved tiltalebeslutning utferdiget ,av Okokrim 15. januar 2014 er de tiltalte sat under tiltale
    ved Oslo tingrett for overtredelse av:

          Straffeloven § 276a, jf. § 276 b
          For a ha gift eller tilbudt noen en utilborlig fordel i anledning stilling, very eller oppdrag.
          Med stilling, very eller oppdrag menes ogsa stilling, very eller oppdrag i utlandet.
          Forholdet anses som grovt blant annet fordi handlingen har gift betydelig okonomisk
          fordel, fordi det er tale om bestikkelse av utenlandsk offentlig tjenesternann eller fordi det
          er benyttet uriktig regnskapsd.okumentasjon.

          Grunnlag er folgende forhold:
          Yara International ASA (Yara) er morselskap i et internasjonalt konsern med
          virksomhet irmen hovedsakelig produksjon og salg av gjodsel og har mer enn 8000
          ansatte over hele verden. Selskapet har hovedkontor i Oslo og er notert pa Oslo Bors.
          Den norske stat eier 36,2 % av aksjene.

          I perioden 2004 til oktober 2008 var Thorleif Enger konsernsjef i Yara. Kendrick
          Wallace var Yaras juridiske direktor og sat i konsernledelsen i perioden 2004 til
          sommeren 2008. Tor Holba sat i konsernledelsen fra 2004 til mai 2012 (fra oktober
          2006 som leder for oppstromsegmentet og prosjekteier for forhandlingene i Libya).
          Daniel Clauw sat i konsernledelsen i perioden 2004 til hosten 2006 som
          chiftsdirektor og visekonsernsjef, deretter var han engasjert som konsulent direkte
          underlagt Enger med ansvar for "growth initiatives", en posisjon han hadde frem til
          september 2007.

          Personer som handlet pa vegne av Yara medvirket til folgende:


         Post a)
         Gjelder tiltalte nr. 1 Wallace, nr. 2 Clauw, nr. 3 Enger og nr. 4 Holba
         I perioden 2004 til 2009 forhandlet Yara med det libyske statlige oljesel
         National Oil Corporation (NOC) om et samarbeid (joint venture) om
         gjodselsproduksjon i Libya. En gang, trolig pa nyaret 2007, inng
                                                          Ur
                                                   -2-                     14-022                05
                                        EXT- WALLACE-00015
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 39 of 289 PageID 62




         vegne av Yara avtale om a betale USD 5 millioner eller mer til Mohamed G
         sonn av Shukri Ghanem. Shukri Ghanem var pd. det tidspunktet oljeminister
         og styreleder i NOC. Avtalen hadde sammenheng med Yaras forhandlinger m
         NOC og Shukri. Ghanems mile der.

         Deler av det avtalte beim, USD 1,5 millioner, ble overfort til en konto i Sveits som
         ble disponert av Mohamed Ghanem. Dette skjedde pa. folgende mate: Det sveitsiske
         selskapet Nitrochem Distribution AG (Nitrochem) ble bedt om A forskuttere belopet
         for Yara, noe Nitrochem gjorde ved a. overtime USD 1,5 millioner til den a-vtalte
         kontoen 29. mars 2007. Yara refunderte deretter Nitrochem via Yaras deleide selskap
         i Sveits, Balderton Fertilizer SA (Balderton). Tilbakebetalingen ble skjult gjermom
         overfakturering av flere ordinxre ammoniakkleveranser fra Nitrochem til Balderton,
         I perioden oktober 2007 til mai 2008: De aktuelle ammoniakkleveransene ble
         videresolgt fra Balderton til Yara Switzerland SA (Yara Switzerland), til en pris som
         ogsa dekket inn den overpris Balderton hadde betalt for ravarene. I realiteten var det
         saledes Yara Switzerland som dekket betalingen til Ghanem.

         Betalingen ble foretatt samtidig soni Yara og NOC var i Sluttforhandlinger om
         "Heads of Agreement" (HoA), som ble undertegnet i april 2007.

         Bade avtalen og delbetalingen utgjorde en utilborlig fordel.

         Clauw, Enger og Holba ga sin tilslutning, trolig pa. nyaret 2007, til at det skulle
         irmgas avtale oma. betale penger til Shukri Ghanems sonn.

         Clauw medvirket videre ved A foresla at Nitrochem pa vegne av Yara kurme
         forskuttere betalingen pa USD 1,5 millioner til Mohamed Ghanem, og ved a kontakte
         Nitrochem for a sorge for at dette ble gjort.

         Enger og Holba deltok i forhandlingene med NOC og undertegnet blant amaet
         "Partnership 'agreement" i juli 2008 mellom Yam og NOC med kunnskap om at det
         forela en avtale om A betale bestikkelser der ikke alle avdragene var betah.
         Den endelige avtalen mellom Yara og NOC ble undertegnet i februar 2009.

         Post b)
         Gjelder tiltalte nr. 1 Wallace, nr. 2 Clauw, nr. 3 Enger
         I perioden fra desember 2006 til yawn 2008 forhandlet Yara International ASA
         (Yara) med Krishak. Bharati Cooperative Limited (KRIBHCO) om et samarbeid
         (joint venture) innen gjodelssektoren i India. Den indiske stat eide 67% av
         KRIBHCO som adrninistrativt var underlagt Ministry of Chemicals & Fertilizers.

         I april 2007 tilbod Wallace og Clauw pa vegne av Yara a. innga. en avtale med
         Gurpreetesh Singh Maini, soma av Dr. iivtesh Singh Maini. Dr. Jivtesh Singh Maini
         var pa det tidspunkt Additional Secretary and Financial Adviser i Ministry of
         Chemicals & Fertilizers og styremedlem i KRB3HCO pa vegne av departementet
         Avtaletilbudet med Gurpreetesh Singh Maini hadde saxnrnenheng med Dr. Evtesh
         Singh Mainis stilling.

         Avtaletilbudet ("Representative Engagement Letter") som ble fremsa
         Gurpreetesh Singh Maini, innebar blant annet utbetaling av et eng•
                                                                nr
                                                  -3-
                                      EXT- WALLACE-00016
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 40 of 289 PageID 63




           250 000 samt et tilbud om at han pa nxrmere bestemte betingelser skulle
           0,50 per metrisk tonn av alle gjodselprodukter som Yara ville komrne til
           India. Et vilkar for avtalens varighet var at avtalen mellom Yara og Kribcho
           stand. I et senere avtaleforslag fra Yara ble engangsbelopet erstattet med et bclpi
           USD 3 millioner, som slculle utbetales med USD 1 million pr Sr i perioden 1. januar
           2007 til 31. desember 2009.

           Den 16. oktober 2007 betalte Yara USD 1 million pa grumilag av en faktura
           oversendt fra Gurpreetesh Singh Maini fra det libanesiske selskapet CYC s.a.r.l.
           Belopet ble i stedet, og etter foresporsel fra Gurpreetesh Singh Maini, overfort fra
           Yara til en konto i Hong Kong tilhorende selskapet Krystal Holdings & Investments
           Limited (British Virgin Islands), et selskap i navnet til elctefellene til Jivtesh Singh
           Maini og Gurpreetesh Singh Maini.

           Bade avtaletilbudet og betalingen utgjorde en utilborlig fordel.

           Enger medvirket ved gi sin tilslutning til avtaleforhandlingene med Gurpreetesh
           Singh Maini og ved a godkjenne utbetalingen pa USD 1 million.


     For hovedforhandlingen ble det avholdt to saksforberedende moter.

     Berarnmingstidspunktet ble avklart med alle parter, det samme gjelder tidsaysettingen.
     Forsvareme og aktoratet fikk uttale seg om valg av fagkyndige meddommere og ingen
     hadde irmvendinger mot meddommernes habilitet.

     Forut for hovedforhandlingen flick ogsa aktor og forsvarer uttale seg am fagdommers
     habilitet og hadde ingen innvendinger.

     Det ble oppnevnt talker, hvis navn ble gjort kjent for alle porter forut for
     hovedforhandlingen.

     Hovedforhanclling ble holdt i perioden 5. januar. — 26. mars 2015.

     Okokrim tok forhandlingene opp pa lydband som ble delt med forsvareme etter avtale.

     Tiltalte nr. 1 motte og erkjente seg ikke skyldig etter tiltalebeslutningen.
     Tiltalte nr. 2 matte og erkjente seg ikke skyldig etter tiltalebeslutningen.
     Tiltalte nr. 3 motte og erkjente seg ikke skyldig etter tiltalebeslutningen.
     Tiltalte nr. 4 motte og erkjente seg ikke skyldig etter tiltalebeslutningen.

     Pa dag 2 i forhandlingene gjorde aktor retten oppmerksom pa at enkelte av tilhoreme
     saken (pressen) tok bilder av skjermene der digitale dokurnenter ble v        ° ha hort
     aktor, alle forsvarerne og to representanter fra pressen fattet retten
                                                                         1
                                                                              .1
                                                                           ca:i       7-, A
                                                                         I                        0 1
                                                                              ‘444,=,                 !
                                                                             , ,,-)             -,:- .,!
                                                                              \ --*) , .   ,;       ,
                                                    - 4 -'                                    l 16)-0T1R/05
                                                                                 Ili'litigatilki
                                         EXT- WALLACE-00017
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 41 of 289 PageID 64



                                    Bes tutn in g:

     Utgangspunktet i domstolloven sC 131a er at det er forbudt a fotografere under
     hovedforhandlingen. Det er hensynet til privatlivets fred og at rettens forhandlinger I e
     skal forstyrres som ma veies opp mot informasjonsfriheten. Retten liar kommet til a ikke
     tillate fotografering av dokumenter som vises pa skjermene na'r aktorene viser og leser opp
     fra dokumentene i saken. Retten begrunner sin avgjorelse med folgende:
                bade aktoratet og forsvarerne motsetter seg slik fotografering
                personvernhensyn, i det det dokumenteres feks. fra dagboker som kan inneholde
                private notater uten relevans for saken
                at ikke hele dokutnentet dokumenteres og det kan da were uheldig at dokumentet
                 I sin helhet fotograferes
                informasjonsfilheten er i varetatt ved at det ikke er gitt forbud mot private
                lydba'ndopptak

      Retten finner ikke grunnlag for a forby private lydbandopptak Retten viser til at i
     utgangspunktet er private lydbandopptak av hovedforhandlingen tillatt. Det er
     lydbandopptak til kringkasting (radio eller fjernsyn) som er forbudt. Retten kan forby
     private lydbandopptak men det ma vcere en grunn til det, jfr. domstolloven § 133. En
     grunn kan were firykt for at lydbandopptakene kan bli misbrukt. Retten kan ikke se at det i
     denne saken er grunn til a ftykte at pressen eller andre vii misbruke opptakene, f eks. til a
     pavirke vitner. En silk generell mulighet foreligger jo, men det er ikke opplyst konkrete
     forhold i denne saken som gir tilstrekkelig grunn til a forby private lydbandopptak

     Etter dette liar retten kommet til at det ikke gis tillatelse til a fotografere skjermene med
     dokumentbevis under forhandlingene og private lydbandopptak forbys ikke.

     Beslutningen var enstemmig.

     Retten mottok forklarirtg fra 33 vitner, hvorav flere via videolink, og ett sakkyndig vitne.
     Det ble for ovrig foretatt slik dokumentasjon som franagar av rettsboken.

     Aktor la ned pastand om at tiltalte dommes i samsvar med tiltalebeslutningen som folger:
        1. Kendrick Taylor Wallace dommes til fengsel i 7 ar med fradag av 3 dager for utholdt
            varetekt.
        2.Da.niel Clauw &mines til fengsel i 6 ãr med fradrag av 3 dager for utholdt varetekt.
        3.Thorleif Enger domes til fengsel i 6 ar med fradag av 3 dager for utholdt varetekt.
        4.Tor Holba &mimes til fengsel i 3 ãr med fradag av 3 dager for utholdt varetekt.

     Alle forsvarerne nedla pastand om ftifmnelse.


                                                   -Mt

                                                     - 5-
                                        EXT- WALLACE-00018
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 42 of 289 PageID 65




     I. Innledning
     Det er i denne saken tatt ut tiltale for to tilfeller av korrupsjon i henholdsvis Libya ogTh
     De fire tiltalte har alle vxrt en del av konsemledelsen i Yara International ASA (Yara).
     Den ene av de tiltalte, (Tor Holba) er fortsatt ansatt i selskapet, men har for tiden
     permisjon. De tie ovrige tiltalte har sluttet i Yara.

     Begge forholdene i tiltalebeslutningert gjelder tilbud/avta1e om betaling til sonner av
     hoytstaende offentlige tjenestemenn. Forhandlingene i Libya foregikk i perioden 2004-
     2009, mens forhandlingene i India foregikk i perioden 2006- 2008.

     Faktum i saken er omfattende. Det er lagt frem nesten 7000 dokumenter for retten. Selv om
     ikke alle dolcumentene er lest opp i retten og dokumentert, har det vwrt en stor oppgave for
     retten a gjennomga og beskrive sakens faktum. Den delen av faktumbeskrivelsen som
     fremgar av dommen aysnitt IV, pkt. 1-5 og V 1-6, er i det store og hele hentet fra sakens
     dokumenter. Etter rettens oppfatning er faktum slik det er beskrevet i aysnitt IV pkt. 1-5 og
     V, pkt. 1-6 i det vesentlige ubestridt, bortsett fra pa et par omrader der det fremgar
     uttryldcelig at retten har foretatt en vurdering av bevisene slik de er fremlagt for retten.

     Avsnitt IV, pkt. 6 og V pkt. 7 inneholder rettens vurdering av det beskrevne faktum. I
     aysnitt VI og VII inneholder rettens vurdering av faktum opp mot
     korrupsjonsbestemmelsene i straffeloven§ 276a, jfr. 276b (grov korrupsjon) og
     grensedragningen mot straffeloven § 276e (pavirkningshandel).

     Under vurderingen av den enkelte tiltaltes skyld i aysnitt VIII, har retten foretatt en
     bevisvurdering som pa mange punkter avviker fra de forklaringer de tiltalte har gitt i retten.
     Problemstillingen for retten har vmrt hvem av de tiltalte som hadde kunnskap om de ulike
     deler av faktum og nar denne kunnskapen ble ervervet.

     Korrupsjon er, som retten kommer tilbake til nedenfor, en straffbar handling hvor bade den
     som bestildcer og den som blir bestuldcet har en fordel av handlingen. Det er derfor typisk
     at alle de involverte parter er interessert i a skjule spor. Det er lite skriftlighet,
     betalingsstrommen skjules og kanaliseres ofte til skatteparadiser med begrenset innsyn for
     utenlandske myndigheter. Det er saledes en vanskelig bevissituasjon. Det ma likevel settes
     samme krav til bevis for korrupsjon som for andre forbrytelser.

     Ved bevisbedommelsen under skyldsporsmalet har retten1agt til grunu at det for
     domfellelse kreves at det er fort fullt bevis for de faktiske forhold, bade i objektiv og
     subjektiv henseende, og at enhver rimelig tvil skal loses til fordel for tiltalte, jf. Rt-1978-
     882. Bevisbedommelsen skal foretas pa grunnlag av en samlet vurdering av flere
     rnomenter som hver for seg kan ha ulik bevisstyrke. Det lcreves saledes ikke at hvert enkelt
     moment skal vxre bevist ut over enhver rimelig tvil, A. lenge det etter eetrireF;NtIkklering
     av momentene ikke er rimelig tvil om konklusjonen, jf. Rt-2005-135$,?'      ::•<
                                                                              /44,
                                                                                                  ,
                                                                            1w
                                                                                               ,
                                                    -6-                       la        E0.76,f 0/05
                                         EXT- WALLACE-00019
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 43 of 289 PageID 66
                                                                                                       r
                                                                                              4--1
                                                                                               P‘k

                                                                                                 Ij
       Granskning, etterforskning og tiltale                                              ft ‘?
    Advokat Jan Fougner, som ledet den interne granskningen som Yara igangsatte, to
    kontakt med Okolcrim den 8. april 2011 og Okolcrim startet etterforskningen med
    innledende avhor kort tid etter. Okokrim etterforsket saken i nesten tre ar for det ble
    utferdiget et forelegg mot Yara den 14. januar 2014 og tat ut tiltale mot de fire tiltalte den
    15. januar 2014.

    Etterforsknin' gen har vwrt omfattende. Okokrim bar foretatt ransaking i Yara ASAs lokaler
    I Oslo, i selskapene Balderton og Yara Swiss i Geneve og i Nitrochems lokaler i Basel. Det
    har ogsa va-rt foretatt ransaldng av Daniel Clauws (Clauw) boliger i Frankrike og hans
    kontor i Paris, Kendrik Taylor Wallaces (Wallace) leilighet i Paris, hos Nejdet Baysan
    (Baysan) i Geneve og Friedrich Heister i Zurich (i forbindelse med Helangavtalen, se
    nedenfor). Baysan har vwrt avhort i Bern, Mohammed Ghanem (Ghanem jr.) i Stockholm
    og Gurpreetesh Singh Maini (Maini jr.) i New Dehli. I alt liar det vxrt avhort 85 vitner i
    saken og det har wert foretatt etterforskning i 12 jurisdiksjoner.

    Varen 2012 foretok Okokrim en samordnet aksjon i Paris i samarbeid med FBI i USA og
    fransk politi. Wallace og Clauw hie pagrepet, sail i arrest og avhort 10. og 11. mai 2012.
    Den 18. til 19. mai 2012 ble Torleif Enger (Enger), Tor Holba (Holba) og Hallgeir Storvik
    (Storvik) arrestert og avhort. Wallace ble igjen avhort i BrUssel den 18. juni, samt 11. og
    12. november 2012. En fransk forharsdonamer foretok avhor av Clauw i Versailles den 2.
    august og den 29. november 2012.

    Det oppstod under hovedforhandlingen sporsmal om de tiltalte hadde blitt foreholdt sine
    rettigheter etter straffeprosessloven i forbindelse med avhor. Dette gjaidt Clauw og
    Wallace. Dette ble avklart og retten flick opplyst at de tiltalte var avhort som siktede og var
    foreholdt sine rettigheter i forbindelse med avhor for disse ble foretatt.

    Avhorene av Wallace og Clauw i Paris er det dermed ingen prosessuelle problemstillinger
    rundt. Wallace forklarte seg uten advokat til stede, men han var foreholdt sin rett til 6. ha
    advokat til stede under avhoret. Det ble opplyst at Wallace og Clauw ikke flick se
    dokumenter under avhorene i Paris. Retten set ingen betenkeligheter i dette. Det er ikke
    uvanlig at politiet i utgangspunktet onsker en fri forklaring uten at de siktede blir presentert
    bevis.

    Forsvareme har vxrt spesielt opptatt av avhorene av Wallace i november 2012 i Brussel.
    Wallace hadde ikke advokat til stede under disse avhorene. Okokrim hadde invitert en
    representant fra FBI og en representant fra Justisdepartementet i USA til Brussel. Wallace
    var ikke informert om dette pa forhand. Silk retten har oppfattet det, overhorte
    amerikanerne avhorene av Wallace fra et annet rom. Etter at Wallace var ferdig med
    avhoret forste dag, fikk Wallace vite at representanter fra FBI og det           ke
    Justisdepartementet var til stede. De onsket a snakke med ham, h                    det.




                                        EXT- WALLACE-00020
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 44 of 289 PageID 67




     Wallace var villig til snakke med dem. Retten fikk hore opptak av hva representanten fra
     Justisdepartementet sa til Wallace og det fremkom av dette opptaket at Wallace 61e
     anmodet om 5. snakke sant. Representanteten fra Justisdepartementet fortalte at han hadde
     aktorert en mengde store komvsjonssaker. Han sa videre at han hadde med seg en sakalt
     "waiver of prosecution" som ville innebwre at Wallace ikke ville bli straffeforfulgt for
     forholdet i USA. USA har ikke regler for dobbelt straffeforfolging ved intemasjonal
     korrupsjon. Representanten fra Justisdepartementet sa deretter at etter a ha hort Wallace sin
     vitneforklaring, var det ikke lenger alctuelt a tilby Wallace derme "waiver of prosecution",
     fordi den var betinget av at Wallace snaldcet sant. De amerikanske representantene hadde
     hort at han hadde endret sin forklaring fra Paris- avhoret og mente at han ikke snakket sant
     I Brtissel-avhoret.

     Retten finner derme fremgangsmaten hoyst betenkelig. Det kan synes som om Okokrirn har
     forsokt a presse Wallace til a forklare noe annet enn han forklarte i Briissel-avhoret, ved a,
     bringe amerikansk patalemyndighet inn i bildet under avhor. Slike metoder er ikke
     akseptable ved avhor av siktede i vart rettssystem. Det er en viktig rettighet siktede har at
     han ikke behover a forklare seg. Retten kan imidlertid ikke fmne spor av at dette eventuelle
     presset pa Wallace har hatt betydning for harts senere forklaringer. Wallace har forklart at
     det han endret fra Paris-avhoret gjorde han i avhoret av juni 2012. Da forklarte han at han
     ikke kunne ha rapportert til Clauw i Libyaprosjektet, fordi Clauw var ute av
     konserriledelsen pa det aktuelle tidspunkt. Ellers har Wallace sine forklaringer etter
     Parisavhoret vaart preget av at ban husker lite. Retten kan derfor ikke se at Wallace sin
     forklaring har blitt pavirket av FBI og det arnerikanske Justisdepartements inntreden
     saken, verken i Brussel, eller av det faktum at en representant fra FBI var til stede under
     deler av Wallace sin forklaxing i retten.

     Den 14. januar 2014 utferdiget Okokrim et forelegg mot Yara pa. kr. 270 millioner og
     inndragning av vinning med kr. 25 millioner. Forelegget gjaldt, i tillegg til de to poster som
     denne saken gjelder, ogsa to tilfeller av korrupsjon i Russland der det ble betalt ut
     henholdsvis USD 2, 8 millioner og ca USD 1,14 millioner.

     Yara vedtok forelegget og erkjente i tillegg straffeskyld. Det siste er ikke nodvendig ved
     vedtakelse av forelegg. Verken Jorgen Ole Haslestad (Haslestad) som var konsernsjef da
     forelegget ble vedtatt, eller Oyvind Lund (Lund), som var styreleder, kunne forklare
     hvorfor Yara erkjente straffeskyld. Retten har ved sin bevisvurdering i saken ikke lagt vekt
     pa at Yara har erkjent straffeskyld for selskapets del. Bevisene er vurdert for de enkelte
     tiltalte uavhengig av selskapets erkjennelse av straffeskyld.




                                                   -8-                    14-022670M ED-OTI R/05
                                       EXT- WALLACE-00021
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 45 of 289 PageID 68



     TH. Bakgrunnsinnformasjon
     1. Yarakonsemet
     Frem til mars 2004 var gjodselvirksomheten i det som i dag er Yara en division i de
     borsnoterte Norsk Hydro ASA (Hydro). Pa date tidspunkt ble division Agri sldlt ut fra
     Hydro som et eget selskap gjennom en fisjon.

     I 'arene forut for etableringen av Yara hadde virksomheten gjennomgatt en betydelig
     restrukturering som innebar at selskapet varen 2004 fremstod som meget
     konkurransedyktig og var verdens storste produsent av mineralgjodsel. Dette var en
     posisjon selskapet hadde bygget opp over de 100 ar Hydro hadde eksistert.

     Beslutningen om a. skille ut division Agri i et eget selskap var basert pa en vurdering om at
     selskapet lettere ville lainne realisere en vekststrategi som et frittstaende selskap.
     Selskapet ble borsnotert i forbindelse med utskillelsen.

     Enger, som tidligere hadde ledet utbyggingen av Osebergfeltet i Nordsjoen og senere Olje
     & Gassdivisjonen i Norsk Hydro ASA, lie den 1. januar 1999 tilsatt for a lede
     snuoperasjonen innen gjodselomradet. Ved etableringen av Yara ble han konsernsjef og
     det ble samtidig valgt et styre med Lund som styreleder.

    Fomten konsemsjefen bestod ledergruppen av de samme personer som utgjorde
    ledergruppen for utskillelsen. Clauw var driftsdirektor, Holba var ansvarlig for
    nedstromsvirksomheten, mens Wallace var juridisk director. Alle disse rapporterte direk-te
    til konsernsjefen. I lopet av den tidsperioden som er viktig for denne saken, skjedde det
    noen organisatoriske endringer som berorte nevnte personer. Clauw gikk sommeren 2006
    av som driftsdirektor og gikk inn i en stilling som radgiver med et spesielt ansvar for
    vekststrategien (special growth initiatives) i selskapet. Han rapporterte ogsá i denne
    stillingen til Enger og hadde denne posisjonen frem til han sluttet I Yara sommeren 2007.
    Holba ble sjef for oppstromsvirksomheten hasten 2006, mens Wallace var juridisk direktor
    inntil han gild( av med pension sommeren 2008.

      tillegg til de nevnte personer, var de viktige posisjonene i konsernledelsen pa
    utskillelsestidspunktet besatt av personer med erfaring fra ulike posisjoner i Hydro/divisjon
    Agri. Dette gjaldt finansdirektor, sjefen for oppstroms-, industrivirksomheten (tilsatt etter
    fisjonen) og personaldirektoren. For blant annet a ivareta kontakten med investormarkedet
    ble det tilsatt en kommunikasjonsdirektor med ekstern bakgrunn. Vedkommende ble ogsa
    en del av konsemledelsen.

    Under rettsforhandlingene har bade de tiltalte og flere vitner uttalt at Enger hadde en
    uforrnell og delegerende lederstil. Han utovet silt lederskap blant annet gjenno
    ledermoter hvor konsernledelsen deltok. Det ble laget referat fra ledermote -<<,?‘

                                                      TRU17,

                                        EXT- WALLACE-00022
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 46 of 289 PageID 69




     ledermotene ble aktuelle prosjekter diskutert og behandlet for eventuell etterfol
     fremleggelse for styret i Yara.

     Retten har ogsa fan opplyst at et grunnleggende prinsipp i selskapet var at hvert prosje
     var ansvarsmessig forankret hos en prosjekteier i konsemledelsen.

     Systemer og rutiner for drift og oppfolging av virksornheten som var bygget opp mens
     gjodselvirksonaheten gjennom divisjon Agri fortsatt var en del av Hydro, ble viderefort og
     videreutviklet i Yara. Her nevnes spesielt at medarbeidere i intemrevisjonen i Hydro fulgte
     med ved utskillelsen og ble ansatt i tilsvarende stillinger i det nye selskapet. De etiske
     regler som var etablert i Hydro ble benyttet som utgangspunkt ved utarbeidelsen av
     tilsvarende regler og rutiner i Yara.

     Yara hadde en vekststrategi og selskapet tok aktivt deli den pagaende omstruktureringen
     av gjodselindustrien i de arene denne saken omfatter. Selskapet gikk i 2005 inn pa.
     eiersiden i sa vel en russisk som en australsk gjodselfabrikk. I 2006 overtok Yara en
     brasiliansk produsent og inngikk et strategisk samarbeid med en kinesisk gjodselprodusent.
     I denne perioden ble det ogsa vedtatt et femte byggetrinn ved verderts storste ureafabrikk,
     Quako i Quatar, hvor Yara eier 25%.

     Ekspansjonen fortsatte i 2007 med lcjopet av finske Kemira Grow How og bygging av fly
     armnoniakk- og ureakapasitet i Quatar. 2007 var ogsa aret hvor "Heads of Agreement"
     (HoA) med det The National Oil Comany of Libya (NOC) ble undertegnet.

     I 2006 imagikk Yara en Joint Venture (JV) avtale med det sveitsiske selskapet Balderton.
     Avtalen innebar at Yara kjopte 50% av aksjene i selskapet fra Nejdet Baysan (Baysan),
     som var granderen og lederen for selskapet. Han fortsatte som 50% eier og leder av
     selskapet ogsa etter avtaleinngaelsen. Malsettingen med denne satsingen var a styrke
     tilgangen p5. konlcurransedyktig priset ammonialck og gjodsel fra andre produsenter. I
     tillegg vine det vxre en altemativ salgskanal for Yaras egne produkter. Avtalen om a ga
     inn pa eiersiden i Balderton var ogsa. motivert av at man ilcke onsket a integrere Yaras
     lange norske industrielle tradisjoner med den meglerorienterte kulturen som radet i
     Balderton. Yara overtok senere Balderton 100%.

     Blant wallet disse oppkjop og avtaler bidro til at Yara i perioden 2004-2008 mer enn doblet
     omsetningen og i den samme perioden okte nettoresultatet fra NOK 3,8 mdr. 12004 til
     NOK 8,2 mdr. i 2008. Aksjeverdien av selskapet steg betydelig i den samme perioden.
     Yara lylctes saledes med 5. realisere den uttalte malsettingen om vekst bade i omsetning og
     resultat. En vekst som medforte at Yara ble et av de storste aksjeselskaper i Norge malt i
     borsverdi.




                                       EXT- WALLACE-00023
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 47 of 289 PageID 70



    Enger sluttet i Yara den 1. oktober 2008 og ble etterfulgt av Haslestad som hadde • flit i
    styret i selskapet fra generalforsamlingen i2006.

     2. Yaras interne rutiner og kontroll rettet mot forhindring av korrupsjon
   - Det er under rettsforhandlingene dokumentert en rekke tiltak iverksatt fiu selskapets side
     for a kontrollere risikoen knyttet til konupte transaksjoner. Det er ogsa fort flere vitner
     som har forklart seg om dette.

    Det fremstar saledes for retten at det ble nedlagt et betydelig arbeid Era selskapets side for
    kontrollere risikoen for uonskede transaksjoner. Dette hadde sift naturlige utgangspunkt
    at lovgivningen i store deler av verden, herunder Norge, ble skjerpet i tad med de
    anbefalinger som ble utarbeidet av OECD, EU og FN. Man hadde dessuten erfart hvilke
    konsekvenser manglende kontroll irmenfor omthdet hadde forArsaket for intemasjonale
    selskaper, herunder vart eget Statoil.

    Det var juridisk direktor som hadde ansvaret for etiske regler og regler for god
    forretningsskikk (Code of Conduct og Compliance). Wallace utabeidet i november 2005
    nye retningslinjer som ble presentert for organisasjonen. I presentasjonen "Corporate
    Social Responsibility and Code of Conduct" fremgar det folgende:

          Getting Guidance
          Most questions are simple. The language of the Code of Conduct
          has been kept simple on purpose—so that the rules are clear and
          plain. Common sense and good judgement will normally provide the
          right answer to questions that may arise about most matters.

           If you do have a questions about an action or proposal, ask yourself
          these questions:
                 Is it fair?
                 Is it legal?
                 Is it clear that Yara would not be embarrassed if this were public
                 knowledge?
                 Would I approve of this if I were a customer, supplier, partner or other
                person directly affected by it?

          The answer to all of these questions must be Yes.

    Om ledelsens ansvar heter det i presentasjonen:

          What do we need to do as leaders
          Lead according to the ambitions and commitments in Yara's Code of Conduct in
          terms of both words and actions                                              jE
                                                                                   7# A


                                                   - 11 -                   14-022670ME0-
                                                                                                     lAN
                                        EXT- WALLACE-00024
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 48 of 289 PageID 71




            Promote Yara 's ambitions and commitments and be available to anyone wi
           concerns, questions or complaints
           Encourage all employees to raise issues and concerns about the Code of Con
           and Sustainability policy
           Take seriously all concerns, complaints and questions

     Retten har ikke funnet grunn til a gá detaljert inn pa det arbeid som Yara gjennomforte
     med de etiske retningslinjer for a vurdere deres hensiktsmessighet. De handlinger retten i
     dette tilfelle skal vurdere retter seg mot personer i selskapets konsernledelse og dets
     konsemsjef. Retten ser det silk at disse personer som gruppe, og ogsa langt pa vei
     enkeltvis, var i en posisjon hvor de kuruae sette selskapets kontroll og rutiner til side. Det er
     ethvert kontrollsystems begrensning at sâ kan skje.

     Det eneste retten vii bemerke er at det arbeid som ble utfort synes A ha hatt de onskede
     virkninger overfor organisasjonen under konsernledelsen. Det vises her til at de
     transaksjoner som denne saken dreier seg om vedrorende Libya, ble brakt til overflaten
     mest trolig fra interne kilder. Betalingstransaksjonen for honoreringen av Maini jr. ble
     nektet gjennomfort fra selskapets kontor i Singapore. Begge disse forhold indikerer at
     forstaelsen organisasjonen av selskapets nedfelte prosedyrer var til stede.

     IV. Tiltalebeslutningens post a): Libyaforholdet
     1. Innledning
     Frem til omkring 2001 var Libya, pa grunn av sin pAstatte tilknytning til internasjonal
     terrorisme, underlagt internasjonale sanksjoner. Disse irmebar at landet blant annet var
     underlagt eksportrestriksjoner for olje og gass, som var en viktig inntektskilde for landet.

     Disse sanksjonene ble etter hvert opphevet, noe som medforte fornyet interesse blant
     internasjonale selskaper for a engasj ere seg i Libya. Landet hadde behov for internasjonal
     kapital, teknologi og kompetanse for a ruste opp anlegg og virksomheter innen ulike
     sektorer.

     Kontakten mellom Yara og NOC startet allerede i 2002 for Yara ble fisjonert fra Hydro.
     Interessen synes fra Yaras side i forste omgang a vwre tilgang til libysk gass til anleggene i
     Italia. Libyerne onsket pa sin side investorer bl.a til ureafabrikken i Marsa El Brega som
     var en del av et storre integrert petrokjemianlegg eiet av NOC. Planen var at gjodseldelen
     av dette anlegget skulle skilles ut og legges inn i et nytt selskap. Dette selskapet skulle
     vane eiet av NOC og en utenlandsk investor. Det er fremkommet opplysninger under
     saken em at Yara, i kraft av a vwre verdens storste produsent av gjodsel, var libyernes
     foretrukne samarbeidspartner. Tanken var at Yara kunne filfore prosjektet den nodvendige
     tekniske kompetanse, markedstilgang gjennom Yaras internasjonale distribusjonssy,5
     derigjennom bidra til utvildingen av virksomheten.



                                                    - 12 -                   14-0226/MED-MIR/ -
                                         EXT- WALLACE-00025
      Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 49 of 289 PageID 72



          For Yam representerte dette en interessant mulighet forth det passet med selskape
          vekststrategi og vile styrke selskapets posisjon i betjeningen av det europeiske m
          for urea, og spesielt markedet tundt Middelhavet. Fomtsetningen var at man kunne
          en gunstig langsiktig gassavtale og forhandle frem en pris for en inntreden i selskapet
          sannsynliggjorde en fomuftig forrentning av investeringen.

          Det var godt kjent for Yara at det var store utfordringer med korrupsjon i Libya. Retten
          viser til en e-post fra Holba av 3. juli 2002 til bl.a Clauw og Willem Sloot (Sloot), hvor
          Holba redegjor for problemene forbundet med i. gjore forretninger i Libya, herunder at det
          var vanskelig a komme i kontakt med de rilctige beslutningstakerne i NOC og ministeriene.
          Sloot var prosjektleder da Holba overtok og jobbet ved Brtissel-kontoret. Retten har ogsa
          merket seg at Hydro i 2001 besluttet a trekke seg ut av Libya pa, grunn av korrupsjonsfaren
          i landet.

          2. Prosjektstart og prosessen frem til engasjementet av Ghanem jr.
          Yara og NOC hadde flere mister i perioden frem til det ble inngatt en Memorandun of
          Understanding (MoU) i april 2004 med tanke pa et JV som ornfattet ureafabrilcken. Et
          teknisk team fra Yara gjennomforte en besiktigelse av anleggene i Marsa El Brega ijuni
          2004. Kort tid etter utferdiget Yara en "business proposal" til NOC.

          Den 5. oktober samme ar var det et mote i Brtissel hvor representanter fra NOC og Yara
          vurderte grunnlaget for etablering av et JV. For a fa grunnlag for diskusjonene ble det
          besluttet A engasjere en uavhengig radgiver, Booz Allen Hamilton, som skulle foreta en
          vurdering av verdien av anleggene som skulle innga i transaksjonen. Yara engasjerte ogsa
          velrennomerte lokale og intemasjonale advokater til A bista seg i prosessen. Delegasjonen
          ble fra libysk side ledet av Omar Gazal, styreleder i Oil & Gas Downstream Investment
          Committee (ODIC).

1Th       Yara hadde et mote med NOC den 17. jannar 2005, hvor NOC aksepterte at Yam skulle ha
          en eierandel i JV pa 50 % og oke eierandelen pa et senere tidspunkt. NOC skulle ogsa
          forberede informasjon som Booz Allen Hamiltons verdivuxdering skulle basere seg pa.

          Den videre gangen var at prosjektet den 31. januar 2005 ble formalisert i et ledermote i
          Yara med Sven Ornbudstvedt (Ombudstvedt) og Sloot, som henholdsvis prosjekteier og
          prosjektleder. Denne beslutningen ble etterfulgt av telcniske inspeksjoner av anleggene fra
          Yara sin side, saint ferdigstillelse av verdivurderingen fra Booz Allen Hamilton. Denne
          viste et verdisnslag pa. anleggene pa USD 129 millioner, forutsatt en gasspris pa USD
          lirrunbtu. Den 14. juni 2005 ble ledergruppen informert om at NOC var innstilt pa A
          fortsette forhandlingene med Yara med sikte pa en 3V-avtale. Fra presentasjonen for
          ledergruppen fremgar at de videre forhandlingene vile fokusere pa folgend.e omrade

                Gas supplies/ entrance price in JV


                                                        - 13-                  14-022670MED-OTIR/
                                             EXT- WALLACE-00026
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 50 of 289 PageID 73




           Ownership and company structure
           Yara technical and operational management
           Sales and marketing agreement
           Principles for carve out and assets to be included
           Relations to "neighbouring" bodies regarding people, services and supplies (NOC
           will be contract partner)
           Principles for dealing with plant extension/new plants
           Final Due Diligence
     Pa ledermote den 30. august 2005 ble det foreslatt at Yara skulle fremsette et forslag til
     "Heads of Agreement" ("HoA") som skulle inneholde alle vesentlige betingelser i en JV-
     avtale, herunder de ovenstaende forhold og en prisformel for gassprisen, uttrykt som en
     funksjon av prisen pa urea.

     Basert pa Booz Allen Hamiltons verdivurdering og egne beregninger av prosjektet, tilberd
     Yara en pris pa USD 65 millioner for 50% av det nyetablerte selskapet, basert pa en
     forutsetning om en 25 arig gassavtale og en variabel gasspris pa USD I/ mmbtu knyttet til
     prisutviklingen pa urea. Tilbudet var basert pa flere forutsetninger, blant annet at Yara
     skulle ha ansvaret for all distribusj on av produksjonen fra anlegget.

     Dette ble starten pa en lang forhandlingsprosess med flere tilbud fra Yara sin side.

     Yara motte Omar Gazal den 23. september 2005 for a diskutere utkastet til HoA og
     presentasjonen overfor NOCs ledelse. I en presentasjon for ledergruppen i Yara den 6.
     oktober 2005 fremgar det folgende:

           Key feedbackfrom Mr. Gazal (NB! This was not a negotiation, but a strong advice
           from Gazal for our proposal to NOC) :
           — not accept right offirst refusal to JV for new projects in Libya,
           new proposal: right offirst refusal on projects in Marsa el Brega
           — not accept option to Yara to buy more than 50%(proposed up to 80%),
           new proposal: Parties express strong intentions to move Yara up to 80%
           — Gas price formula should be linked to urea, but without floors and ceilings,
           new proposal: Linear link with I USD/MMBTU at urea price = USD 150— 1%
           increase in urea price = 1% increase in gas price.
          — Indicated that key issues will be gas price and marketing agreeme g • uestions our
          proposal on 3% commission)
                                                                          •

                                                                              Lu
                                                                                   ( TiF


                                                   - 14 -                     14-022670MED-OTIR/05
                                       EXT- WALLACE-00027
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 51 of 289 PageID 74



    Den 12. oktober 2005 sendte Gazal et brev til Sloot, der han bl.a tok opp at NOC on-gkett
    inngangsverdien 1JV skulle baseres pa substans- og ikke avkastningsverdi. Basert dct19/6 /
    utspillet svarte Yara i brev av 24 oktober bl.a at verdivurderingen av anlegget kunit
    til USD 150 millioner, dvs. USD 75 millioner for 50% av selskapet.

    Den 1. desember 2005 ble det i lederraote foreslatt a forbedre tilbudet ytterligere ved at
    prisen ble oket fra USD 75 millioner til USD 100 millioner for 50% av selskapet. Det er
    ikke fremlagt dokumentasjon for retten som viser bakgrurmen for denne siste okningen av
    tilbudet. Tilbudet ble meddelt Gazal i et brev datert 9. desember 2005. I utkastet til HoA,
    som var vedlagt brevet, fremgikk det at Yara foreslo at partene inngikk en 25 Ars
    gassforsyningsavtale og en gasspris pa USD 1/mmbtu. Yara bekreftet ogsa sift samtykke til
    en revidert, mer ambisios tidsplan. Dette forutsatte at begge parter oppnadde
    styregodkjennelse innen 31. januar 2006 og at transaksjonen skulle gjennomfores innen 30.
    juni 2006.

    Gazal sorget for at NOCs styre fikk oversendt en full rapport over prosjektet med de siste
    endringer i slutten av desember 2005. NOC hadde da to avtaleforslag de skulle vurdere.
    Ett fra Yara og ett fra DOW Chemicals. Dow Chemicals var ikke gjodselsprodusent og
    dermed ikke direkte konkurrent av Yara. Det var forventet at NOCs styre vine ta stilling
    til avtaleforslagene i januar 2006.

    Sloot var i telefonisk kontakt med NOC den 16. januar 2006 og flick da vite at utkastet til
    .TV-avtale var sendt til regjeringen. NOCs styre hadde ingen kommentarer.
    Prosjektet ble presentert for ledergruppen igjen den 7. februar 2006. Det fremgar av
    presentasjonen at det pa dette tidspunktet ikke forela noen formell tilbakemelding fra
    NOC.

    Deretter fulgte en periode med stillstand i dialogen mellom partene og i slutten av mars
    mottok Yara informasjon fra Gazal at det ville ta tid for de kunne komme tilbake. Dette
    ble forklart med at en ny styreleder ville ta over i NOC og at det var enclringer i
    rapporteringsreglene, ved at styreleder I NOC for fremtiden skulle rapportere direkte til
    statsministeren. Det fremgar av presentasjonen for ledergrappen i mote den 4. april at
    tilbakemelding ikke var forventet for etter 2-3 uker.

    Den nye styrelederen var dr. Sh-ukri Mohammed Ghanem (dr. Ghanem), som den 2. mars
    2006 gikk av som statsminister og ble erstattet av sin egen visestatsminister. NOC
    fungerte, slik retten forsta'r det, som Libyas olje og energiclepartement. Dette er lagt til
    gruun i et kort nyhetsnotat pa Regjeringen.no den 8. desember 2006 i forbindelse med
    davxrende oljeminister Enoksens reise til Libya:

          Etter omrokkeringen i den libyske regjeringen tidligere i ar fungerer det nasjona
          oljeselskapet ogsa som et olje- og energidepartement. .                    ,      44.
                                                               TRUE C                 y,
                                                                                         \\r2,
                                                 - 15-                   14-022670MED 710:)t
                                       EXT- WALLACE-00028
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 52 of 289 PageID 75




     Forsvareme har halt innvendinger mot Okokrims benevnelse av Dr. Ghanem so
     oljeminister (i tiltalen) og som "de facto" oljeminister (i retten). Det ble bl.a. vist
     rapport fra CERA, hvor det fremgar at dr. Ghanems utnevnelse til styreformann i NOC
     med direkterapportering til statsministeren, bekrefter libyske myndigheters onske om a
     fortsette reformene i oljesektoren. Det fremgar av rapporten at beslutningsmyndigheten
     ville forbli kompleks og prosjektbasert. At beslutningsmyndigheten fortsatte a vwre
     kompleks, tilsier ikke at NOCs posisjon som fungerende olje- og energidepartement var
     svekket. Slik retten vurderer faktum pa dette punkt, underbygger dr. Ghanems rolle som
     styreleder i NOC med direkterapportering til statsministeren bans fremtredende rolle i
     oljepolitikken. Dette faktum, kombinert med NOCs posisjon, tilsier at dr. Ghanem i
     realiteten fungerte som Libyas oljeminister fra han ble utnevnt som styreleder i NOC og
     retten legger til grunn at benevnelsen av dr. Ghanem som "de facto" oljeminister er
     dekkende.

     Dr. Ghanem var far til Ghanem jr. som senere ble engasjert avYara. Engasjementet av
     Ghanem jr. er presentert i et eget aysnitt nedenfor.

     Den neste utvildingen i forhandlingene skjedde som en folge av et mote mellom Enger og
     dr. Ghanem den 18. juni 2006 i Tripoli. Motet kom til pa initiativ fra Yara ved Enger. Dr.
     Ghanem og Enger ble enige om de overordnede prinsippene for samarbeidet og om at
     forhandlingsteamene skulle ferdigforhandle hovedprinsippene i lopet av en tre-ukers
     periode. Dette fremgar av referat fra ledelsesmotet den 27. juni 2006.

     Den 3.- 4. juli 2006 ble det avholdt et nytt mote mellom NOC og Yara i Tripoli. Det
     fremgar av et kort referat fra motet at HoA skulk reflektere hovedpunktene i avtalen
     mellom partene. Partene ble enige om at forhandlingene skulle vxre ferdigstilte og
     styregodkjetmelse foreligge i begge selskaper innen 31. juli 2006.

     Denne fremdriftsplanen ble heller ikke overholdt. I en presentasjon for ledergruppen
     fremgar det ogsa at partene hadde blitt enige om en forandring i gassprisformelen og at
     verdien pa anlegget ble hevet fra USD 200 millioner til USD 225 millioner.

     Forslaget til avtale mellom partene skulle sendes til regjerningen for godkjennelse i august
     2006. Dette forslaget av 27. juli 2006 ble mottatt og vurdert av dr. Ghanem, som styreleder
     i NOC.

     Basert pa forhandlingene ga styret i Yara i september 2006 administrasjonen v/ Enger
     fullrnakt til a innga avtale innenfor en ramme pa USD 130 millioner for en 50 % andel i JV
     under etablering.



                                                                             r/4   \
                                                                            N.Z7
                                                                              1'1
                                                                                "

                                                  - 16 -                            -1MED-.01-1R/05
                                                                              Cl‘'-67
                                       EXT- WALLACE-00029
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 53 of 289 PageID 76


                                                                                         •
                                                                                                         '
    Tittross for enigheten om vilkarene fikk Yara den 11. oktober 2006 tilbakemel       fr 1:0-3
    Gazal om at NOCs toppledelse hadde reservasjoner nar det gjaldt det okonomi
    av prosjektet og foreslo et nytt mote. Sloot matte sa.NOC i Tripoli den 30. okto
    Tilbakemeldingen fra dette motet var at de libyske myndigheter hadde godtatt alle
    prosjektet bortsett fra gassprisen. NOCs analyser viste at gassprisformelen som var
    foreslatt, vile 00re det mer lonnsomt for NOC a viderefore virksomheten uten a ta inn en
    fly eier.

    Denne tilbakemeldingen dannet grunnlaget for nye beregninger som resulterte i at man fra
    Yara sin side fant det okonomisk forsvaxlig a oke gassprisen fra USD 1 til USD 1,30/
    mmbtu. Det forbedrede tilbudet, det fjerde i rekken, ble fremlagt i et mote med Gaza! i
    Hamburg den 24. november 2006. Pa dette motet deltok ogsa Holba. Han hadde iløpet av
    sensommeren og hosten 2006 overtatt ansvaret for oppstromsvirksomheten i Yara. Libya-
    prosjektet sorterte under denne divisjonen. Prosjektet ble pa dette tidspunktet flyttet fra
    Brussel- til Oslokontoret.

    Den neste utvildingen i saken var at Gaza! den 17. januar 2007 informerte Yara ved Sloot
    om at han hadde levert sin rapport om prosjektet til styret i NOC og til myndighetene, som
    skulle diskutere saken pa sitt neste mote den 22. januar 2007. Slik behandling fant ikke
    sted, men det ble senere mottatt informasjon om at saken gale diskuteres pa det
    pafolgende motet som var berammet til den 10. februar 2007.

    Den 27. februar 2007 mottok Yara en tilbakemelding fra NOC ved styreleder dr. Ghanem.
    Dette var ikke en aksept av Yaras fjerde og siste tilbud, men et nytt forslag med noen
    vesentlige endringer. De v-iktigste endringene var at Yara skulle tilfore JV USD 225
    millioner i kontanter i stedet for a betale til NOC for 50% andelen og at gassprisen skulle
    vxre pa minimum USD 1,30/mmbtu. NOC skulk skyte inn anleggene som et
    tingsinnskudd. NOC fremsatte ogsa krav om at det ikke skulle foretas oppsigelser ved
    anlegget med mindre det ble skaffet alternativ sysselsetning. Enger bekreftet rett etter, i et
    brev datert 1. mars 2007 til dr. Ghanem, at Yara var tilfi-eds med beslutningen i NOC og
    aksepterte de nye kravene. Han foreslo at forhandlingsteamene ble enige om utestaende
    punkter i HoA og at de to deretter skulle treffes for a undertegne avtalen.

    Den kronologiske gjennomgangen ovenfor er based pa fremlagte dolcurnenter i saken. I
    mars 2007 hadde diskusjonene med NOC pagan siden 2004. Som papekt av forsvareme
    giklc utviklingene i forhandlimgene utelukkende i NOCs favor. Era utgan.gspunktet pa et
    tilbud pa USD 65 millioner for 50 % av JV og en gasspris pa USD l/mmbtu i august 2005,
    var tilbudet i januar 2007 okt til at Yara skulle tilfore USD 225 rnillioner I kontanter til JV
    og en gasspris pa USD minimum 1,30/mrnbtu. Retten legger til grunn at Yara ikke
    konkurrerte med andre om a etablere et JV for produksjon av urea. Yaras forhandlingsvilje
    viser derfor at det var swat viktig for Yara a lykkes med a fa etablert et JV me

                                                        'TRUE COPY
                                                   - 17 -                  14-02267          VLRIQ
                                                                                                ,- 5-/
                                       EXT- WALLACE-00030
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 54 of 289 PageID 77




     3 Engasjement av Ghanem jr.
     For Libya-prosjektets videre fremdrift blir beskrevet vii rotten redegjore for engasjOnentet
     av Ghanem jr. Denne prosessen startet i desember 2006 og pagikk i en separat pr6S4g1.:1.-:> 4z)
     parallelt med forhandlingene om de kommersielle vilkar for Yaras inntreden pa eiersiden i
     anleggene i Marsha El Brega.

     Yara ble introdusert til Ghanem jr. av Zafer Nahawi (Nahawi) som var Yaras representant i
     Midt-Osten. Han ble av de tiltalte og flere vitner beskrevet som en person som hadde et
     stort kontaktnett i omradet og som snakket arabisk. Nahawi ble invitert til a vwre med pa
     prosessen i Libya allerede i mai 2004. Det presiseres i en e-post fra Sloot at dette skulle
     vwre konfidensielt "within Yara", som ma bety at bare forhandlingsteamet skulle ha
     informasjon om Nahawis deltakelse.

     Det er noe uklart for rotten nar Ghanem jr. ble introdusert. Det er dokumenter i saken som
     tyder pa at han kan ha vwrt kontaktet allerede i mai 2005. Sloot nevnte bl.a i en e-post av
     23. mai 2005 til Nahawi at dot kan were av interesse a mote hans kontakt. Videre er
     Nahawis kontakt nevnt i en e-post fra Sloot til Ombudstvedt den 23. januar 2006:

           FYI; spoke with Zafer and according his contact in Libya, the Yara and Dow
           Chemical proposals were being discussed inside NOC and Government.
     Denne kontakten ma ha vxrt Ghanem jr. Retten viser her til Wallaces forklaring under
     hovedforhandlingen. Wallace hadde ilcke informasjon om at Nahawi hadde andre aktuelle
     kontakter.

     Ghanem jr. ble Bock i 1977. Han er utdannet fra Webster College i Wien og har en MBA fra
     Glamorgan University i Wales. I tillegg har han lederkurs fra MIT i USA. Ghanem jr.
     arbeidet for Nahawis bror i Arab Banking Corp. i Bahrain. Wallace bar for retten forklart
     at han ftklc informasjon om Ghanem jr. under et mote med Nahawi i Paris den 2. desember
     2006.

     Basert pa demie informasjonen ble dot avtalt et mote mellom Wallace og Ghanem jr. i
     Bahrain den 18. januar 2007 hvor et engasjement med ham ble diskutert. Wallace forklarte
     i rotten at Nahawi fags& deltok pa dette motet. Det var Wallace som forte diskusjonene med
     Ghanem jr. fra forste stund. Etter motet sendte Ghanem jr. en e-post til Wallace hvor han
     talcket for motet i Bahrain og bl.a opplyste at han vile dra til Libya og kornme tilbake med
     gode nyheter, jfr e-post av 28. januar 2007:

           As per our earlier conversation, I will be going to Libya for a week and will be back
           with good news




                                                  - 18 -                 14-022670M ED-OTIR/05
                                       EXT- WALLACE-00031
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 55 of 289 PageID 78

                                                                         T
                                                                             :D   j



    Motet i Bahrain ble fulgt opp med et utkast fra Yaras side til konsulentavtale mrn
    og selskapet Saudi Logistics and Support (SALT). Dette var selskapet Ghane
    nominerte som oppdragstaker iris a vis Yara for engasjernentet.                 stk,


    Dette forste utkastet, som er datert 6. februar 2007, regulerte hvilke tjenester Ghanem jr.
    skulle levere, samt kompensasjonen for tjenestene. Radgiverrollen ble defmert til a gi
    bistand til Yara for a gjennomga og vurdere verdien av anleggsmidlene, saint radgivning
    nar det gjaldt transaksjonsstruktur, villcar, regulatoriske forhold, logistikk,
    forsyningsmuligheter mm i forbindelse med overtakelse og utvikling av anleggene.

    Den 12. mars 2007 ble det avholdt et nytt mote mellom Wallace og Ghanem jr. i London
    for 5. bli enige om det endelige avtaleutkastet. Nahawi deltok ogsa i dette motet. Her ble et
    utkast nummer to til konsulentavtale diskutert. I likhet med det forste utkastet skulle
    avtalepartene vwre SALT og Yara Nederland By. Fra det siste utkastet til konsulentavtale
    siteres folgende:

          (..)to act as the Company's advisor during the negotiations with the Libyan
          National Oil Company ("NOC') and other Libyan governmental bodies regarding
          the establishment of a fertilizer production and marketing joint-venture company
          utilising the existing fertilizer production facilities located at Marsa el Brega in
          Libya ("the Transaction'). The Company's proposal for the Transaction to the NOC
          has been approved by the NOC and the Libyan Council of Ministers. Based upon
          such approvals, it is now necessary that negotiations of detailed documents relating
          to the project must be commenced and concluded over a period of several months.
          Conclusion of such negotiations and execution of definitive documents (the
          "Closing') is anticipated prior to 30 June 2007. A significant component of the
          Transaction will be the improvement and upgrading of the production facilities and
          infrastructure as necessary to bring the production facilities into competitive, world-
          class condition. In this connection, Yara will require the advice of consultants with
          experience in major construction and logistics projects in the Middle East in
          addition to its own experience in Qatar.
    Forskjellen mellom de to utkastene er meget sma, idet ridgivers arbeidsoppgaver er nesten
    uendret fra utkast nummer en til utkast nummer to. Det siste utkastet, som er gjengitt
    overfor, er noe mer detaljert i a beskrive at det vedrorer det konkrete anlegget i Marsa El
    Brega. Den siste setningen i utkastet over om at Yara vine trenge rad fra konsulenter med
    elcspertise fra store kontruksjons- og logistilckprosjekt i Midt-Osten var ikke med i det
    opprinnelige utkastet. Radgivers ovrige arbeidsoppgaver er i det siste utkastet definert som
    folger:

          I. Role of the Advisor and Basis of Appointment
         Based upon the receipt of the approvals required to commence the Transaction that
         have been received, the Company and NOC are preparing to commence /
                                                                              ,,44;


                                                  -19-                    14-022670
                                       EXT- WALLACE-00032
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 56 of 289 PageID 79




           preparations for the Closing and implementation phase. In this respect, Adviso
           perform the following services as the Company may require:
           i)    Advise and assist the Company's accounting and legal advisors durin'tj.
                 up of a data room for the detailed assessment of the Marsa el Brega facilities
                 in accordance with agreed deadlines;
           ii)   Advise and assist the Company's accounting and legal advisors during the
                 evaluation of the Marsa el Brega assets which are to be contributed by NOC to
                 the future joint-venture company in accordance with agreed deadlines;
           iii) Advise and assist the Company in conjunction with its other professional
                advisers in considering alternative structures for the Transaction;
           iv)   Advise and assist the Company in conjunction with its other professional
                 advisers in the negotiation of the terms and conditions of the definitive and
                 binding agreements of the Transaction which are envisaged to be signed at
                 Closing, i.e. (without limitation) Share Purchase Agreement, Service
                 Agreements, Gas Supply Agreement etc.;
                 Provide, on request, strategic advice regarding regulatory issues, logistics,
                 supply, procurement and infrastructure development or other specialist or
                 technical advice or services relating to the development of the Marsa el Brega
                 site; and
           vi)   Carry out such additional duties in relation to this Engagement (if any) as may
                 be agreed in writing by Advisor and the Company from time to time.
     Den vesentligste forskj ellen mellom utkastene er at det faste honoraret var &et fra USD 1
     million til USD 1,5 million USD.Videre ble det gjort visse tilpasninger i datoene som
     definerer suksessprovisjonens storrelse. Det ble ogsa lagt inn noe lengre tid for
     suksessprovisjonen skulle reduseres fra det definerte belopet pa 3 millioner USD. I avtalen
     er honoraret til radgiveren beskrevet som &tiger:

     2. Fees, Expenses and Payment Terms
           In consideration of Advisor agreeing to provide such of the services specified in
           clause 1 as the Company may require, the Company agrees to pay to Advisor the
           following:
           (a) a retainer of US$ 1.5 million within 14 days following the execution hereof in
           consideration of the services to be provided during the negotiation of the definitive
           documents resulting in the Closing; and
     (b)   an all-inclusive lump sum of US$ 3 Million ("Closing Fee') within 14 days of the
           Closing of the Transaction and the execution of all necessary definitive agreements,
           PROVIDED that the Closing of the Transaction occurs on or before 30 September
           2007. If for any reason whatsoever, Closing were not to take place on or before 30
           September 2007 but between 30 September 2007 and 31 December                ?
           Advisor shall be entitled to a Closing Fee of 50% of the initial fe irj       tdk&,



                                                  -20 -                   14-022erZOMEgGOTIR/05
                                       EXT- WALLACE-00033
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 57 of 289 PageID 80



           place between 1 January 2008 and 31 March 2008 then Advisor shall be e
           Closing Fee of 25%. If Closing occurs after 31 March 2008 then no Closik ev •
           shall be due. The parties acknowledge that this payment mechanism and the tire
           Closing of the Transaction are of the essence of this Agreement.
           Irrespective ofwhether the Transaction proceeds to Closing, the Company will not
           reimburse Advisor for any of its out-of-pocket and other expenses incurred in
           connection with this Engagement.
     Under rettsforhandlingene ble det opplyst at avtaleutkastet ikke ble undertegnet. Wallace
     forklarte for retten at han valgte i. basere seg pa et muntlig avtaleforhold med Ghanem jr. I
     sin politiforklaring i Briissel den 18. juni 2012 forklarte Wallace at en skriftlig avtale
     kunne skade Yara. Dette viser at Wallace var opptatt av a holde konsulentavtalen skjult.
     Wallace forklarte ogsa i retten at avtaleforholdet med Ghanem jr. skulle vwre konfidensielt
     blant atmet for a unnga uemsket publisitet og pa grunn av farens stilling. I henhold til
     Wallace hadde den muntlige avtalen med Ghanem jr. i det vesentlige sant= innhold som
     det siste skriftlige utkastet.

     Den 29. mars besorget Yara overfersel av USD 1,5 millioner til selskapet Golden Petal
     Ltd.'s konto i UBS. Dette var ra dager etter at forhandlingsteamene hadde Hitt enige dm
     avtaien og initiert denne. Retten ser det slik at det faste honoraret dermed var forfalt.
     Overforselen ble foretatt av en kunde av Balderton, Nitrochem SA.

     Kontakten med Nitrochem ble arrangert ved at Clauw introduserte Wallace for Andreas
     Zivy (Zivy), som var styreformann i selskapet Ameropa som igjen eide Nitrochem.
     Belopet med renter simile tilbakebetales av Yara Sveits gjennom overfakturering av
     ammoniakldeveranser. Clauw hadde p. forhand tatt opp dette sporsmalet med Zivy under
     et mete som ogsa hadde andre temaer. Ifolge Wallace var sa vel Yam som Ghanem jr.
     opptatt av a holde transaksjonen skjult.

     Clauw forklarte selv I retten at han ikke visste konkret hva Zivy- skulle vwre behjelpelig
     med annet ema at det var en betalingsformidling som skulle were diskret. Han sier han
     ikke visste hvem det skulle betales til eller for hva, men han forklarte I retten at han visste
     at det var snakk om en betaling til en konsulent og at det gjaldt Libya. Han forklarte ogsa
     at han forstod at betalingsmetoden var uetisk, men ikke at den var ulovlig.

     Golden Petal Limited er registrert pa de britiske jorafruoyene og er eiet av Golden Petal
     Limited Trust. Trustens eneste "beneficial owner" er Ghanem jr. Han er ogsa eneste
     signaturberettigede. Selskapet ble opprettet 12002.

     I bankens journaler er betalingen beskrevet som en kommisjon pa ammoniakkontrakter
     fremforhandlet av Golden Petal Ltd. Belopet synes deretter a ha vwrt b
     verdipapirinvesteringer gjennom bankens forvaltningsapparater.



                                                    - 21 -                   14-Ozz6           TIR/05
                                        EXT- WALLACE-00034
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 58 of 289 PageID 81




     Dr. Ghanem hadde konto i samme bank, og pa grunn av hans stilling sow statqpiini4ist,
     bade dr. Ghanems og sonnens konto underlagt swrlige overvalmingsrutiner. Dike.er
                                                                                          --
     dokumentert bankutskrifter for noen av kontiene som disse personene hadde, bare,            ,
     opplysninger om szerlige transaksjoner pa Golden Petals konto. Det kan derfor ikke
     sluttes at noen del av betalingen fra Nitrochem er overfort til dr. Ghanem. Frederic Ceres,
     som hadde ansvaret for kontoen til Golden Petal, har dessuten i retten opplyst at faren og
     sonnens konti ble forvaltet heft separat og at de ikke hadde tilgang til hverandres konti.
     Kontoen til Golden Petal Ltd ble aysluttet i mars 2011 og saldo ble overfort til Ghanem
     jr.'s andre konto i banken. I mars 2012 ble alle hans konti sperret etter palegg fra
     sveitsiske myndigheter.

     Allerede for avtalen med Ghanem jr. var ferdigforhandlet og den forste provisjonen var
     betalt, mottok Yara informasjon fra Ghanem jr. om prosessen pa libysk side. Den 28.
     jannar 2007 informerte han Wallace om at han skulle reise til Libya og retumere med
     "good news" jfr ovenfor siterte e-post. Wallace har forklart for retten at det var Ghanem jr.
     som i en e-post av 22. februar 2007 informerte Wallace om beslutningen om at avtalen
     med Yara var godkjent av myndighetene. I samme e-post ble det informert om at Dow
     Chemical hadde oppnadd enighet om en gasspris pa USD 1,25/ mmbtu. Vedleggene til e-
     posten var pa arabisk og Wallace sendte vedleggene videre til Nahawi for oversettelse
     samme dag.

    1nformasjonen fra Ghanem jr. ble mottatt fern dager for Yara fikk den samme bekreftelsen
    fra offisielt hold. Den offisielle bekreflelsen kom i form av et brev fra dr. Ghanem til Enger
    av 27. februar 2007. I dette brevet nevnes ikke avtaleforhandlingene med Dow Chemicals.

     4 Utviklingen i saken fra undertegming av HoA den 25. april 2007
     Etter at det var inngatt muntlig avtale om radgivningstjenester med Ghanem jr. og den
     forste delbetalingen var overfort i slutten av mars 2007, ble HoA mellow NOC og Yara
     undertegnet den 25. april 2007. Det var Enger og dr. Ghanem som undertegnet avtalen pa
     vegne av pattene.

     Til tross for at HoA ble undertegnet oppstod det nye utfordringer i forhandlingene idet
     NOC under et forhandlingsmote i Tripoli 28.-30. august brakte opp en rekke nye
     momenter.

     Dette ledet til at prosjektteamet utarbeidet en oversikt over temaer hvor det var
     fremkommet uoverensstemmelser rrtellorn partene. .Denne oversikten er i det etterfolgende
     referert til som "issue list". Denim ble distribuert fra Holba til Enger, Wallace,
     Ombudstvedt med flere, i en e-post av 7. september 2007.


                                                                              .
                                                                                  .
                                                                                      41   ,

                                                  - 22-                   14-022670M ED-OTI R/05
                                        EXT- WALLACE-00035
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 59 of 289 PageID 82



     Den 12. september 2007 reiste Wallace til Dubai sarnmen med Holba som i likheVm0  I "-
     Wallace skulle delta pa et styremote i Burrup (et australsk sarnarbeidende selskap yor
                                                                                          -„
     Yara var deleier). Wallace hadde pa forhand avtalt et mote med Ghanem jr. i Dub

     Wallace har i retten forldart at han ikke husker hvem som ba ham om mote Ghanem jr.
     og heller ikke om han fortalte noen hvem han skulle mote. Det er imidlertid pa det rene at
     hensikten med motet med Ghanem jr. var a gjennomga isssue listen og a fa rad am hvordan
     Yara burde forholde seg til de enkelte punkter. Wallace etterlot issue listen hos Ghanem jr.
     Wallace rapporterte tilbake til Holba og Charles Grey (som var juristen i prosjektet) i en e-
     post av 14. september og vedla issue listen med de konklusjoner han hadde trulcket etter de
     rad hart mottok fra Ghanem jr. Hovedkonklusjonen var at Yara kumte forholde seg til
     vilkarene i den undertegnede HoA, selv om man pa noen punkter ble oppfordret til a vise
     en viss fleksibilitet.

     Det fremgar ogsâ i e-posten at: "the plan is for Tor to go to Tripoli prior to the scheduled
     meeting in October to meet with dr Ghanem to go over the attached" (the attached er issue
     listen). Videre sies det at: "it is agreed that this cannot be the start of another round of
     negotiations from scratch". Og til slutt sies det: "finally, it is accepted that unless Omar
     or his direct assistant is in the meetings, nothing will happen".

     Disse utsagnene og de forhandlingsposisjoner som angis etter motet med Ghanem jr., kan
     ikke fortolkes amaerledes enn at Ghanem jr. har vwrt i kontakt med sin far i forbindelse
     med motet med Wallace. Det er denne kontakt som har gitt det resultat som er beskrevet
     over.

     Holba har i retten forklart at han, pa det tidspunkt han reiste til Dubai sammen med
     Wallace, verken kjente til engasjementet med Ghanem jr. eller at han var den kontakten
     Wallace matte under sitt opphold. Holba sa at han antok at den kontakten Wallace skulle
     mote var en person Wallace kjente fra tidligere og som han hadde tillit til. limholdet i e-
     posten fra Wallace, det fakttun at han etterlot seg issue listen, samt Holbas posisjon som
     prosjekteier, gjor at retten ikke fester lit til Holbas utsagn pa dette punkt.

     Etter ytterligere bearbeidelse i prosjektteamet ble issue listen oversendt NOC i brev av 17.
     september 2007 og ble lagt til grunt' for samtaler i mote i Tripoli 16. -18. oktober 2007.
     Resultatet fra dette motet ble referert i ledermote i Yara med at prosjektet nà var 'firmly
     back on track".

     De endringer i HoA som denne prosessen resulterte i, ble nedfelt i en fly avtale, "Joint
     Venture Framework Agreement" som ble undertegnet den 17. februar 2008.
                                                                           -,<- .'"'-.,--,,,-'-'
                                                                        /.,/,..-
                                                                      t"'?? / 4 - :3,'           N
                                                                              --7.
                                                                            •,__       i ' •'"
                                                                                      l ''q(eLft/
                                                                                         '           ...,, i

                                                                                                 L

                                                     -23 -                           14:022E) / MED-OTIR/05
                                         EXT- WALLACE-00036
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 60 of 289 PageID 83




     5. Krav om betaling nummer to fra Ghanem ir.
     I juni 2008 meddelte Wallace at han vile gá av med pension fra og med 1. juli
     tid deretter mottok han en henvendelse fra Ghanem jr. med foresporsel om betah
     nummer to i henhold til den muntlige avtalen. Wallace tok dette opp med Holba og (retie
     enige om 5. avvise kravet. I retten sa Holba at han heller ikke pa dette tidspunkt var klar
     over at det eksisterte en avtale eller at det allerede var foretatt en betaling i mars 2007.

    Holba forklarte i retten at han snakket med personalsjefen, Dalane, om kravet og at hun
    radet ham til 5. snakke med Enger. Holba kontaktet deretter Enger og informerte ham om
    kravet. Holba har forklart at han infotmerte Enger am den forste betalingen og at det var
    kommet krav om en betaling nummer to. Enger pa. sin side forklarte i retten at Holba
    fortalte han om kravet, men at han ikke kunne huske at det ble informert om at det allerede
    var foretatt en forste betaling.

    Retten legger til gram at Holba fortalte til Enger det han hadde fatt vite av Wallace. Det er
    ingen logisk forklaring pa hvorfor ban ikke skulle fortelle at det allerede var utbetalt et
    belop.

    Sammen ble Enger og Holba enige om 5. awise kravet.

    Haslestad hadde tiltradt som konsemsjef i Yara i manedsskiftet september/oktober 2008.
    Etter et mote med konsemledelsen den 11. oktober, hvor Haslestad uttalte at han "ville
    trekke en linje i sanden", tok Holba ogsa saken opp med ham. Retten legger til grunt). at
    Holba fortalte Haslestad at det allerede hadde blitt betalt et belop og at kravet fra
    sommeren 2008 var et nytt kray. Dette forklarte Haslestad ogsa i sin politiforklaring.
    Haslestad snakket med Faksvag (ny juridisk direktor i Yara) og Yaras styreformann, Lund,
    om kravet. Det ble bestemt at kravet ikke skulle betales. Ingen andre, heller ikke Yaras
    styre, ble informert om betalingen som hadde blitt foretatt i 2007 og om det nye kravet. Det
    var heller ingen som tok til orde for a foreta en nwrmere undersokelse av saken.

    Den 17. juli 2008 ble «Partnership Agreement» undertegnet, rnens det endelige
    avtaleverket forst ble undertegnet den 9. februar 2009 og prosjektet gikk deretter over i en
    operativ fase. Etter flere ars forhandlinger ble demied avtalen formalisert og salt ut livet.

    6. Rettens vurdering av engasjementet av og betalingen til Ghanem jr.
    6.1 Innledning
    Det fremgar av tiltalen at patalemyndigheten anser engasjementet av og betalingen til
    Ghanem jr. som en utilborlig fordel som rammes av straffeloven § 276a, jfr. grunnlaget for
    filtalens post a:

          Bade avtalen og betalingen utgdorde en utilborlig fordel




                                                 -24 -                   14-022670MED-OTIR/05
                                       EXT- WALLACE-00037
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 61 of 289 PageID 84




     Forsvareme pa sin side hevder at avtalen med Ghanem jr. var en ordinmr kons
     som var knyttet til tjenester han skulle utfore og ikke hadde tillawtxun
                                                                           . g til fare
     som fungerende oljeminister.

     6.2 Valget av Ghanem jr. som Yaras konsulent i Libya
     Det er pa det rene at Ghanem jr. var sonn av en fremstaende offentlig tjenestemann som
     hadde stor myndighet i forhandlingene mellom Yara og NOC, bade i egenskap av
     styreleder i NOC, tidligere statsminister og som Libyas ftmgerende oljemMister. Dette ma
     Wallace ha visst da Ghanem jr. ble engasjert.

     Retten har ikke funnel, verken i dokumentene eller i de ovrige bevis som er fort under
     hovedforhandlingen, at Ghanem jr. hadde en kompetanse, erfaring eller selvstendige
     posisjon som kunne vwre av interesse for Yara utover det faktum at han var dr. Ghanems
     sonn.

     Ghanem jr. var ansatt i en bank i Bahrain og hadde ingen lang arbeidserfaring. I
     avtaleutkastet som er gjengitt ovenfor fremgar det at Yam trengte fad fiu konsulenter med
     erfaring fra storre konstruksjons- og logistikkprosjekter i Midt-Osten. Videre er "Role of
     the Advisor" oppgitt a vwre bistand overfor Yam med a gjennomga og vurdere verdien av
     anleggsmidlene, transaksjonsstruktur, forhandlinger vedrorende vilkar, samt radgivning nar
     det gjaldt regulatoriske forhold, logistikk, forsyningsmuligheter mm i forbindelse med
     overtakelse og utvikling av anleggene.

     Retten legger til grtmn, som forklart av Wallace i retten, at den muntlige avtalen med
     Ghanem jr. hadde sarnme generelle innhold som det siste avtaleutkastet. Hvis det faktisk
     var denne type behov Ghanem jr. skulle dekke, er det utenkelig at ikke prosjektteamet ledet
     forhandlingene om avtalen med ham. Dertil kommer at de faktisk ikke hadde slike behov.
     Retten ser det derfor silk at avtalens defmisjon av arbeidsoppgaver ikke hadde noen
     realitet.

    Wallace har forklart at han dro til Bahrain for a mote Ghanem jr. personlig og for a fume ut
    hva han kunne gjore for Yara. Wallace har ogsa forklart at det var Ghanem jr.'s kontakter i
    Libya som var interessante for Yara. Wallace har imidlertid ikke kunnet redegjore for hva
    slags kontakter dette var og hva kontaktene kunne bidra med. Wallace forklarte for retten
    at han ikke spurte Ghanem jr. om dette, noe som ogsa er pafallende. Han forldarte at han
    forutsatte at Ghanem jr. ikke skulle ha kontakt med sin far i oppdragets anledning. Retten
    fester ingen lit til Wallaces forklaring pa dette punkt.

    6.3 Konsulentavtalens innhold
    Demest er det forhold ved selve avtalen som gir retten grunt). til .5. mene at avtalen
    utforming skulle tjene til a begrurme det hoye nivaet pa godtgjorelsen, snarer ,
                                                                                        /A..
    en reell oppdragsbeskrivelse.                                                      /e4.
                                                                            )5,::,)
                                                                            .,      v,
                                                                                    , ,„           ..!
                                                      •rt
                                                                                                ...:.
                                                                                                 .
                                                                                                .,./.,.

                                        EXT- WALLACE-00038
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 62 of 289 PageID 85




     Avtalen ble itmgatt muntlig. Retten vii bemerke at det ikke er ulovlig a imiga ei4ili
     avtale. Det er likevel hoyst irregulaert i intemasjonale forretningsforhold at det inngi
     muntlig avtale som regulerer sa vidt omfattende tjenester og som innebxrer et honor& pa
     flere millioner dollar.

     Avtalen skulle dessuten vxre konfidensiell, bade overfor NOC og intemt i Yara. Det kan
     vxre gode grunner for at en avtale skal vxre konfidensiell. Retten ser imidlertid ingen slike
     grunner her. Tvert imot, dersom Ghanem jr. skulk bista i forhandlingene med NOC hvor
     harts far var styreleder og sentral i forhandlingene, burde det vwre apenhet rundt harts
     oppdrag.

     I retten har Wallace gitt utrykk for at det Yara reelt onsket, var at Ghanem jr. skulle
     informere om hva som skjedde i Libya og for ovrig vwre disponibel ved behov for a kunne
     gi rad om hvordan Yara burde forholde seg i gitte situasjoner.

     Holba sa i retten at utkastet til konsulentavtale gikk mye lenger enn det var relevant for
     Yara a soke bistancl til. Yara hadde ifolge Holba de ressurser som var nodvendige i egen
     organisasjon. Disse opplysningene star i skarp kontrast til definisjonen av tjenestene i
     avtaleutkastet og tyder pa at man har provd a gi et inntrykk av et annet innhold i radgivers
     rolle enn det som faktisk var behovet. Intensjonen var imisyn i og pavirkning av
     forhandlingsprosessen gjennom dr. Ghanem.

     Allerede for Yara startet prosessen med a engasjere Ghanem jr., itmgikk Yara en avtale om
     radgivning med det sveitsiske selskapet Helang SA. Denne avtalen utlop den 31. desember
     2006 og ble ikke fomyet. Konsekvensen var at Yara kunne innga en avtale med Ghanem
     jr. uten a komme i konflikt med Helang. Etter rettens oppfatning var heller ikke
     Helangavtalen en ordinxr konsulentavtale. Avtaleutkastet ovenfor er, med ett unntak, helt
     likt den avtale som ble inngatt med selskapet Helang i mars 2006 nar det gjelder defmisjon
     av arbeidsoppgavene og er etter rettens oppfatning nok et moment for at innholdet i avtalen
     med Ghanem jr. skulle fordekke realiteten. Retten antar at arsaken til at Helangavtalen ble
     terminert, er at Helang ikke leverte de tjenestene Yara etterspurte. Yara hadde dessuten i
     mellomtiden fatt tilgang til Ghanem jr., som var mer interessant pa grunn av farens
     posisj on.

     6.4 Honorarets storrelse og betalingen
     Ghanem jr. sin rolle var a innhente informasjon og videreformidle denne til Yara. Utover
     dette hadde han ingen selvstendig radgiverrolle. Etter rettens vurdering var det et klart
     misforhold mellom verdien av den enlde formidlingsrollen og honoraret pa inntil USD 4,5
     millioner som var avtalt. Dette misforholdet kan bare forklares med dewpotensielle
                                                                                  „
     verdien det hadde for Yara a kjope seg kunnskap og eventuelt inn& elstfejOnotit faren.




                                                  - 26-                   14,-,02:Fj   ED-OTIR/05
                                        EXT- WALLACE-00039
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 63 of 289 PageID 86



    Sist, men ikke minst kommer rnaten Ghanem jr. ble betalt pa. Betalingsmeto
    karakteriseres som en dekkoperasjon. Behovet for konfidensialitet hadde ing6le
    grunner. Behovet for a skjule betalingen, saramenholdt med de ovrige mome er,,re
    lagt veld pa, viser at det her var tale om en konsulentavtale som ikke talte dageti*lysr ,

    6.5 Ghanemjr.'s &nester
    Forsvarerne liar anflzfrt at det ikke er bevist at dr. Ghanem bie pavirket eller forsokt pavirket
    gjennom avtalen og betalingen til Ghanem jr. Det er blant annet pekt pa at forhandlingene
    var godt i gang mellom Yara og NOC for dr. Ghanem ble utnevnt som styreleder og at
    Yara hadde fait tilbakemelding om bade fremdrift og positiv vurdering av tilbudet fra Yara.
    Videre viste forsvareme til at fremdriften i forhandlingene ogsa trakk ut etter dr. Ghanems
    inntreden i NOC og at vansker oppsto i august 2007 pa tross av avtalen med Ghanem jr.
    Det var ogsa et faktum at vilkarene i avtalen gikk i NOCs favor gjennom hele
    forhandlingsprosessen, ogsa etter at konsulentavtalen var inngatt med Ghanem jr.

     Retten hay vurdert disse forhold, men fmner det bevist at det reelle innholdet i
     konsulentavtalen mellom Yara og Ghanem jr. var at hart skulle innhente informasjon og
     rad fra sin far om hvordan Yara skulle forholde seg i forhandlingsprosessen med NOC og
     at Yara dermed i realiteten inngikk avtalen for a f'a en separat kontakt til dr. Ghanem
     gjennom bans smut for pa denne maten a skaffe viktig infoxmasjon for a kurme pavirke
     forhandlingsutfallet.

     De bevis som er frem_kommet under hovedforhandlingen beskriver hva Ghanem jr. faktisk
     bistod med i prosessen. Det er godt dokuraentert at Ghanem jr. ikke utforte de oppgavene
     som ,fremga.'r av utkastet til konsulentavtale, hvilket er et ytterligere tegn pa at avtalen alene
     hadde til hensikt a underbygge det meget betydelige honorar som avtalen itmebar og ikke
     arbeidets reelle innhold. Betalingen var i all hovedsak for infomiasjon og rad fra dr.
     Ghanem.

     I september 2007 reiste Wallace til Dubai for a mote Ghanem jr. Formalet var a fa rad om
     hvordan Yara burde forholde seg til nye krav som var kornmet opp under forhandlingene
     fra libysk side. Ghanem jr. gay konkrete ra'd til hvert enkelt punkt pa den issue listen som
     Yara hadde utarbeidet over utestaende punkter. Yara benyttet radene fra Ghanem jr. i de
     etterfolgende forhandlingsmatene og det ble oppnadd enighet mellom partene.

     Retten finner det bevist at Ghanem jr. mottok "good news" fra sin far etter reisen til Libya i
     januar 2007 og at disse nyhetene var at det na gikk mot en avtale. Det brevet Yara mottok
     den 22. februar 2007 med bekreftelse pa at myndighetene hadde goclkj ent avtalen, kommer
     ogsa fra dr. Ghanem og imneholdt mulig viktig informasjon om hvilken pris DOW simile
     betale. Det er ingen annen logisk forklaring enn at det er faren som er kilden n*,_Ginm
     jr. gir informasjon og rad til Wallace.                                          •
                                                                                  , <47
                                                                                     1,t
                                                                                            „
                                                     - 27 -                   14-0226701i4Febifk/68'
                                         EXT- WALLACE-00040
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 64 of 289 PageID 87




     Wallace forklarte i politiavhor i Paris i mai 2012 at Yaras forhandlingsteam km tilbake
     et mote i Tripoli fried beskjed fra dr. Ghanem om a "sort it out with my son". Wallace
    •forklarte i retten at det ma ha vwrt feil, fordi han ikke ser noen dokumenter sontotter..:'
     deime politiforklaringen. •

     Retten mener at Wallace sin politiforklaring i Paris i mai 2012 ma tillegges stor vekt som
     bevis. Paris-forklatingen er avgitt forire ar siden og Wallace sin hukommelse ma ha vxrt
     bedre da enn 12015. Retten ser ikke bort ifra at Wallace kan ha tatt fell av tidspunkter for
     ulike begivenheter, moter og samtaler i sin forklaring i Paris, men det endrer ikke at
     innholdet i hans forklaring stemmer godt med de ovrige bevis i saken, herunder
     dokumentbevisene. Forklaringen etter at Wallace bestemte seg for a "set things straight" er
     dessuten detaljert og nyansert i motsetning til hans forklaring i retten. Forklaringen i retten
     bwrer preg av at Wallace ikke husker. Retten er derfor overbevist om at noen i Yaras
     forhandlingsteam kom tilbake fra et mote i Tripoli med beskjed fra dr. Ghanem om A "sort
     it out with my son" og det var det Wallace gjorde. Noyaktig nar og hva dr. Ghanem gay
     forhandlingsteamet beskjed om a snakke med sonnen om, er ikke klarlagt. Men det endrer
     ikke rettens vurdering av at dette faktisk ble sagt og at det var noe som var tilstrekkelig
     viktig til at Wallace sa det i sin politiforklaring i Paris. Wallace kom forst inn i prosjektet
     ultimo 2006. Dette var ph et tidspunkt hvor Holba hadde overtatt som prosjekteier. Det er
     utfra dette utenkelig at ikke Holba ogsa simile ha mottatt den sarnme informasjon som
     Wallace om dr. Ghanems utsagn. Retten viser ogs5, til at Wallace i Parisforklaringen sa at
     ban flick informasjonen om hva dr. Ghanem hadde sagt fra Holba.

     Utsagnet viser etter rettens syn at far og soma opptrer sammen.

     Retten ser ikke bort ifra at det hadde vwrt mulig for Yara A fa til en avtale med NOC uten
     bruke Ghanem jr. Det er ogsa mulig alt avtalen hadde fait samme innhold Forsvareme har
     anfort at dette innebxrer at det ikke foreligger noe pavirkningselement fordi engasjementet
     med Ghanem ikke skulle pa'virke forhandlingene og heller ikke gjorde det. Det skal derfor
     sywrt mye til for a arise engasjementet av Ghanem jr. som korrupsjon. Hoyesterett uttalte i
     Rt-2009-130, at det bare er i sywrt spesielle tilfelle at det er grunn til a domme etter
     kormpsjonsbestemmelsen dersom en ma. se helt bort fra at det foreligger et
     pavirkningsmoment.

     Sporsmalet kom ikke pa spissen i nevnte dom og det gjor det heller ikke i denne saken.
     Faktum er at Yara engasjerte Ghanem jr. og retten kan ikke se at det var noen annen grunn
     for dette engasjementet enn a sikre seg tilgang til infonnasjon og rad fra dr. Ghanem for A
     stille sterkere i forhandlingene med NOC. Det foreligger dermed et klart pavirkningsmotiv
     fra Yams side og Yara forventet a fa noe tilbake fra dr. Ghanem. For den aktive bestikker
     foreligger det fullbyrdet forbrytelse allerede ved at tilbudet har kommet til     artens
     kunnskap, jfr. bokstav 276a bokstav b.
                                                                                qui



                                                   -28 -                    14-022670MED-OTIR/05
                                        EXT- WALLACE-00041
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 65 of 289 PageID 88



     Retten. firmer dessuten bevist at engasjementet av Ghanem jr. hadde den ønskedVi    , 'ii •,
     og at Yara fikk det de vine ha. FA dager etter at HoA var godkjent av  begge  part
     betalingen til Ghanem jr. foretatt og HoA ble formelt undertegnet i april 2007.
     Wallace i september 2007 fikk rad i forhold til utestaende punkter i issue listen, ko
     forhandlingene "firmly back on track" (ledennote 29.oktober 2007) og fly JV Frameworic—
     Agreement ble undertegnet den 17. februar 2008.

     Etter en samlet vurdering av de bevis som retten liar fatt presentert og de momenter som
     retten har dennomgatt ovenfor, fmner retten det bevist utover enhver rimelig tvil at avtalen
     med Ghanem jr. sfar inngAtt for A sikre Yara informasjon og rad direkte fra styreleder og
     fimgerende oljeminister i Libya i forhandlingene Yam forte med NOC.

     Ghanem jr.'s oppgave var a were budbringer og tilslore det faktum at det ble opprettet en
     separat kanal til dr. Ghanem.

     V.Tiltalebeslutningens post b): Indiaforholdet
     1. Innledning
     PA, det tidspunktet Yara besluttet a. se nxrmere pa mulighetene i det indiske markedet
     hadde selskapet en begrenset virksomhet representert ved import av spesialprodukter.
     Dette sa.iget ble hAndtert av en stedlig agent som var underlagt divisjon nedstrom ved Asia-
     kontoret.

     Som verdens storste produsent av gjodsel var det naturlig for Yara 5. soke en sterkere
     tilstedevwrelse i India som var verdens trectje storste marked for gjodsel. Yaras industrielle
     m5.1 for India ble utformet i et strateginotat i 2006. Strategien var a. soke samarbeid om
     produksjon med lokale produsenter. I tillegg ville Yara arbeide for at rnyndighetene skulk
     endre subsidiesystemet slik at det ble mulig a. importere egne- og tredjepartsprodukter for
     videresalg i det indiske markedet.

     Som fremstillingen vii vise valgte Yara a. inngâ en samarbeidsavtale med et indisk
     gjodselkooperativ med ca. 7000 medlemmer. Dette var bonder som hadde organised seg i
     et kooperativ for a. ivareta sine interesser vedrorende produksjon og irmkjop av gjodsel.
     Kooperativets navn var Krishak Bharati Cooperatilv Limited (Kribcho) og det var eiet med
     67% av den indiske stat.

     Den indiske stat, Kribhco og Yam synes a. ha hatt felles mai pa mange punkter. Yara
     onsket a. komnae inn i markedet med sitt spesialprodukt NPK. Dette sammenfalt med Indias
     onske om bruk av et mer sammensatt gjodselprodukt som kunne redusere den
     akselererende bruk av urea, som utgjorde en belastning for jordsmonnet.

     Et stadig okende forbruk av urea i landbruket ble ogsa„ pa grunn av subsidiesystemet, en
     betydelig okonomisk belastning for stater'. Forhandlingene med Kribhco resulterte de
                                                                                       1,r-37
                                                                       ••41_1
                                                                          j
                                                                          -14-022070MED-O

                                       EXT- WALLACE-00042
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 66 of 289 PageID 89




     raskt i en avtale om videre samtaler for a komme frem til en bindende avtale am et
     langsiktig samarbeid.

    Av spesiell betydning for derme saken er den rhdgivningsavtalen som ble inngatt med
    Maini jr. Hans far dr. Maini, var Additional Secretary and Financial Advisor i det indiske
    Ministry of Chemicals & Fertilizer (DOF) og var i derme egenskap en sentral embetsmann
    I et for Yara svmrt viktig departement.

    I henhold til Clauws forklaring for retten kjente dr. Maini en forretningsmann som heter
    Eli Calil (Calil). Calil opererte som mellommann i stone transaksjoner swrlig innenfor
    energisektoren. Calil visste at Dr. Maini hadde promotert sin sonn bl.a. ph en IFA
    (International Fertilizer Industry Association) konferanse og at han onsket sin soma
    introdusert for et selskap som kunne realisere hans ambisjoner for forandring i det indiske
    gjodselregimet. Calil kjente Clauw allerede for Clauw ble ansatt i. Yara og han
    introduserte Maini jr. som deretter ble engasjert for a. bisth Yara SOM. radgiver i prosessen
    med Kribhco.

    Avtalen, og den rolle som sonnen og faren siden spilte i Yaras India-satsing, er
    gjennomghtt nedenfor.

    2. Prosjektstart og prosessen frem til engasjementet av Maini jr.
    Det innledende motet mellom Yara og Kribcho fant sted i midten av desember 2006. Det
    var Clauw og Wallace som representerte Yara i mote= med Kribcho og med DOF.
    Forstnevnte var representert ved administrerende direktor B. D. Sinha (Sinha) og DOF ved
    dr. Maini.

    Motet ble fulgt opp med et brev fra Clauw pa vegne av Yara hvor han oppsurnmerte
    mulige samarbeidsomeader. Den videre gangen var at Kribhco responderte positivt ph
    Yara's forslag og det ble avtalt et oppfolgingsmote i slutten av februar 2007 hvor de
    samrne personer deltok. I tillegg var Kribhco representert med sin fmansdirektor, R.
    Karma.

    Ph motet ble det besluttet at Wallace skulle utarbeide et forslag til HoA. Avtaleutkastet
    som Wallace utarbeidet beskrev ornrhder for det fremtidige samarbeidet, herunder en
    mhlsetting om a restarte nedlagte gjodselfabrikker. Tanken var at disse, som alle var
    anlegg for produksjon av urea, skulle oppgraderes og benyttes til produksjon av NPK.
    Avtalen innebar ogsh, en intensjon am et samarbeid om nyetablering i land hvor man kunne
    skaffe tilgang til gassavtaler pa gunstige vilkar. Planen var at gjodsel produsert ved slike
    anlegg eventuelt kunne eksporteres til India, noe som forutsatte et endret subsidieregime.

    Etter en.kort dokumentutveksling ble HoA undertegnet den 13. april 2007. Y.




                                                  - 30 -                  14-022670ME0-OTIR105
                                        EXT- WALLACE-00043
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 67 of 289 PageID 90
                                                                                                        -\\

                                                                                           //f)Z.

    Pa tross av entusiasxne fra begge parter skjedde det i praksis lite nar det gjaldt a idelotip
    og bearbeide in.dustrielle muligheter i trad med intensjonen. Den listen som Kribhccks    .,,_
    ptarbeide over aktuelle anlegg for oppgradering ble stadig forsinket. Inspeksjon av
    anlegg ble forst utsatt og senere avhlast. Dette fordi de aktuelle anlegg var nwnnest
    verdilose og oppgradering i realiteten var a sidestille med etablering av heft nye fabrikker.

    I jtmi 2007 informerte Wallace Kribhco at man var nodt til a sette prosjektet pa hold.
    Bakgrtmnen for dette ble forklart i en e-post med at det pa grunn av ferieavvikling ikke var
    nixing a sende tekniske eksperter til India for over sommeren og videre var det behov for
    enchinger i forhandlingsteamet. Avtaleforhandlingene fortsatte imidlertid og 15. oktober
    2007 ble avtalen med Kribhco forlenget for ett Sr med det samme innhold som tidligere,
    bortsett fra at eksklusivitetsklausulen ble tat ut. Engasjementet fra Yaras side i
    samarbeidet synes imidlertid etter dette 5. dempes og det ender med at prosessen med
    Kribhco aysluttes sommeren 2008 uten at det har skjedd noe siden avtaleforlengelsen.

    3. Engasjementet av Mahn jr.
    Maini jr. hadde ingen faglig eller erfaringsmessig bakgrwm inn.enfor gjodselsektoren. P5.
    tross av dette fattet Yara interesse for Calil's forslag om a benytte Maini jr. som radgiver.

    Oppdraget Yara sá for seg at Maini jr. skulle bista med, var begrenset til a tilrettelegge for
    Yam's kontakt og forhandlinger med DOF og Kribhco og 5. ta seg av praktiske detaljer
    knyttet til besok i

    Det Maini jr. og Calil sa for seg at de skulle vwre med pa., var etableringen av et
    omfattende prosjekt knyttet til Kribhco for videreutvilling av gjodselindustrien i India.
    Dette fremgar av de forste avtaleforslag fra Maini jr.'s advokat. Avtaleforslaget viser at
    Maini jr. og Calil la opp til en radgivning som irmebar alt fra arbeid med a initiere
    muligheter i India til bistand med 5. forhandle frem konkrete avtaler am samarbeid og
    prosjektutvikling. Videre forutsatte de at de skulle delta pa. eiersiden i fremtidige
    prosjekter med Yara samt 5. vwre Yara's salgsagent. Avtalen skulle dessuten gi dem en
    sakalt put opsjon tilbake til Yara, dvs. de skulk kunne selge sin eierandel i et eventuelt
    fremticlig felles eiet selskap tilbake til Yara.

    Yara og Maini jr. hadde saledes en ulik oppfatning am imiholdet i den radgivning som
    Maini jr. skulle yte. Dette resulterte i at det tok en viss tid og flere avtaleutkast for man ble
    enige om innholdet i oppdraget.

    Det forste avtaleutkastet som ble presentert fra Maini jr. og Cain er datert 21. mars 2007.
    Wallace besvarte forslaget med a si at oppdragets omfang gikk utover det Yara salo3.7g
                                                                                         ,




                                                    - 31 -                   14-022670MED-OTIR/05
                                        EXT- WALLACE-00044
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 68 of 289 PageID 91




           "My understanding is that we will engage ABC to work on the existing
           arrangement with Kribhco and, should those fail to develop as contemplated*„.
           assist us in finding and working with another joint venture partner or partners".
     ABC skal her oppfattas som Calil og Maini jr.

     Videre sa Wallace at kompensasjonen matte diskuteres med Clauw direkte.

     Basert pa denne tilbakemeldingen sendte Maini jr. og Calil et revidert utkast datert den 10.
     april 2007 som ble diskutert under et mote i London den 12. april 2007. Utkastet var
     omarbeidet floe, samm.enlignet med det forste utkastet, men det favnet fortsatt videre emn
     Yara hadde sett for seg.

     I en e-post to dager etter motet i London fremgar det at Maini jr. feilaktig bar oppfattet det
     slik at partene ble enige om en avtale under London-motet.

     Noen dager senere sendte Wallace sin forste avtaleforslag til Maini jr. Dette begrenset
     oppdraget i forhold til Maini jr./Calils forslag og det omfattet bare Maini jr. Godtgjorelsen
     ble foreslatt til USD 250.000 pluss dekning av direkte utgifter for hele avtaleperioden som
     ble angitt fra 1. november 2006 til 30. april 2008. I tillegg ble det foresla'tt en kommisjon
     pa alle produkter Yara vile selge i India i perioden april 2007 og frem til avtalen ble
     terminert. Det skal her nevnes at Yara allerede hadde en avtale med en agent sornhadde
     eksIdusiv rett til salg i India av visse produkter, herunder NPK.

     Yaras forslag ble negativt oppfattet av Maini jr. I en e-post datert 2. mai. 2007 ba han Yara
     revurdere sill forslag og fremsatte et motforslag med en godtgjorelse pa USD 1 million pr.
     ãr, saint normal investeringsbank-provisj on hvis deres tjenester ble benyttet ved etablering
      utlandet. Videre krevde de suksesshonorar ved et vellylcket forhandlingsresultat, og
     deltakelse pa eiersiden i fremtidige fosfatanlegg. Sist, men ikke minst, skulle Maini jr. sill
     selskap Nuovo fungere som Yaras langsiktige representant.

     I en tilbakemelding til Maini jr. av 15. mai slo Clauw uttrykkelig fast at Yaras behov for
     radgivning var knyttet til avtalen med Kxibhco. Utover dette yule fremtiden matte vise
     hvilket behov for radgivning Yara yule fa. Clauw ba videre Maini jr. om ildce a foreta
     ansettelser i anledning av samarbeidet med Yara. Det Yara trengte var Maini jr.'s egen
     kompetanse og "lobbying capabilities". Clauw presiserte ogsa at Yam selv hadde all
     nodvendig ekspertise innenfor gjodsel.

     Det neste som skjedde var at Call meddelte at subsidieordningen var neer ved a bli endret.
     Date ble uttrykt i hans e-post av 15. mai 2007 til Clauw, Wallace og Maini jr. som &tiger:

           "As you may be aware, partly thanks to our efforts the Indian Government is mOving
           ever closer to a sane subsidy policy on fertilizers. This was Yara 's original proposal


                                                   - 32-                   14-022601WD:-.61;1k/05.,.;
                                        EXT- WALLACE-00045
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 69 of 289 PageID 92


                                                                                             •-•


           and wish and 6 months later we are close to it (record time for Indian policy
           changes19".
    Pa. denne bakgruxm ba Calil am at "avtaler kommer ph bordet". Retten bemerker for
    at noen slik endring av subsidiesystemet ikke fant sted.

    Tre uker etter Calls utspill sendte Wallace sitt avtaleutkast nurnmer to hvor han kom
    Maini jr i mote ved ä.øke kompensasjonen. Den ble na foreslatt til USD 1 mill. pr. 5r i 3
    ar fra 1. januar 2007 til 31. desember 2009. Avtalen ble forutsatt a vmre uoppsigelig.
    Maini jr.'s tidligere krav om egenkapitalandel og representasjon ble delvis ivaretatt
    gjennom uforpliktende formuleringer om forhandle om bade representasjon og
    egenkapitalandel i fremtidige prosjekter under forutsetnit' av at samarbeidet med Kribhco
    ble realisert.

    Det er tydelig at det forut for dette avtaleutkastet ogsa har vwrt en diskusjon om
    betalingsmottaker idet Wallace i sin e-post sa folgende:

           "Payment to nominees and/or nominee bank accounts without limitation is an issue
           for a public company in an OECD country such as Yara. Lets discuss what you have
           in mind and we can probably find a suitable resolution".
    Etter noen endringer i et utkast nummer Ire fra Yara, som ikke synes a vwre av materiell
    karakter, blir et endelig utkast oversendt Maini jr. Samiet sett var det saledes 4 utkast til
    avtale for Maini jr.'s aksept i e-post av 23. juni 2007. I tillegg kom de avtaleforslag som
    Maini jr. selv, og gjennom sin advokat, fremsatte innledningsvis. Avtaleforhandlingene
    gikk over lang tid og det kan synes som am Yam bevisst trenerte endelig avtaleinrtgaelse.
    Det skal ogsa. tillegges at avtalen aldri ble underskrevet. Yara ansa den imidlertid som
    bindende inngatt idet det var fremsatt et tilbud som Maini jr. hadde akseptert.

     Senest den 13. juni 2007 ble Enger inforraert am og godkjente engasjementet av Maini jr.
     Dette fremgar av en e-post fra Wallace til Clauw, Ombudstvedt og Cavazuti som lyder:

       •   "I have spoken to Thorleif and explained the retention of G. Maini's company to
           represent Yara in India. He understands that it has been approved by Daniel, Sven,
           Ed and me and he is OK with the arrangement".
     Wallace sa i sin forklaring i retten knyttet til ovennevnte at familierelasjonen mellom dr.
     Maini og Maini jr. ble diskutert itmenfor den ovennevnte gruppe. Av Wallaces forklaring
     for retten fremgar det ogsa at Enger var informert om bade familierelasjonen og dr. Mainis
     stilling i DOF. Clauw hevder at han ikke informerte Enger om familierelasjonen fordi han
     ikke sa den som viktig. Enger pa sin side sier at han ikke husker om dette ble nevnt.
     Retten viser til at Clauw i annen sammenheng har uttalt at "liar Wallace visste det sa vk,s.to
     de andre i ledelsen det ogsa".




                                                   - 33 -                  14-022670ME0-OT
                                        EXT- WALLACE-00046
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 70 of 289 PageID 93




     Retten vurderer det slik at alle de ovennevnte visste am forholdet senest pa
     betalingstidsptmktet og antakelig allerede den 13. juni 2007.

     4. Avtaleteksten for det aksepterte tilbudet
     Nedenfor er inntatt den avtaleteksten som ble avtah for radgivningsavtalen mellom Yara
     og Maini jr.:

           "On behalf of Yara Asia Trade Pte. Ltd and its parent company, Yara International
           ASA (collectively, "Yara'), I would like to extend our thanks for the efforts that
          .100LX and its assigns (the "Company') have put in on our behalf in connection with
           the discussions and plans of our entry into the Indian fertilizer market. In recognition
           of these efforts and to regulate our relationship for the period specified and till such
           time as we assess and structure the basis for such a market entry, we propose the
           following engagement:
          Representation: The Company and its assigns (the Company 1. shall however ensure
          the sustained engagement on Yara 's behalf for the Indian market by Gurpreetesh S.
          Maini) are appointed as Yara 's representative and strategic advisor in connection
          with all discussions of the proposed joint venture with Krishak- Bharati Cooperative
          Limited ("Kribhco') and any other fertilizer market initiatives and/or joint venture
          discussions initiated during the term of this engagement or any successive terms as
          decided between both parties for the Indian market.
          2. Duties: The Company will act as the Representative of and as the Strategic
          Advisor to Yara in India in connection with the development of fertilizer sales and
          marketing initiatives in India and the development of both domestic and dedicated
          import production facilities overseas for the Indian market. In this connection, the
          Company will:
          a.    Assist Yara in identifying, exploring and pursuing potential fertilizer sector
                opportunities in India;
          b.    Advise Yara regarding its business relationships with existing and/or
                prospective joint venture partners in the fertilizer sector;
          c.    Coordinate the representation of Yara before governmental authorities;
          d.    Assist in identiffing, evaluating and recommending the most appropriate
                geographical locations for investment in the fertilizer sector in India;
          e.    Coordinate the import and sale of fertilizer products into India with Yara
                personnel responsible for such imports and sales; and
          f     Provide such reasonable assistance, as may be required by Yara in stabilizing
                its Indian engagement including:
          The provision of requested reports, digests i. and other materials to enable Yara to
          assess the business opportunities be explored during the term of this engageMent;
          and it The coordination of and provision of support to visits o 'Ydracket*nnel to


                                                  - 34-                   14-022670MED-OTIR/05
                                       EXT- WALLACE-00047
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 71 of 289 PageID 94



         India in connection with the activities of the proposed joint venture with
         any other initiative of Yara and the provision of office facilities and suppo
         personnel.                                                                           vp
         3. Compensation. Yara will pay to the order of the Company for services rendered to
         date and for the balance of the term of this engagement, the following:
         a.    The aggregate sum of US$ 1.000.000,00 (USD 1 Million) per calendar year
               payable quarterly in advance on the first day of each calendar quarter (with a
               cumulative payment of US$ 750.000,00 due on 1 July 2007 in respect of
               services rendered to date); and
         b.    Reimbursement of all out ofpocket expenses incurred by the Company in the
               performance of its duties under this engagement including travelling, boarding
               and lodging on the business of Yara.
         4. Term. The initial term of this engagement will be from 1 January 2007 through
         31December 2009. This contract shall be automatically extended for successive two-
         year periods unless either party gives to the other party written notice of intent not to
         extend not less than six months prior to the end of the initial term or any extension
         thereof
         5. Permanent Engagement In the event that the joint venture discussions with
         Kribhco or any other party for the Indian fertilizer market are finalized and the joint
         venture is created during the term of this agreement, Yara agrees that it will
         negotiate in good faith toward the establishment of a representation arrangement
         with the Company that includes the possibility of an equity participation in the Yara
         joint venture participant as well as engagement in activities beyond those
         contemplated for the initial period as set forth herein.
         6. Termination. This engagement may not be terminated during the initial term or
         any extension thereof except:
         a.    y the mutual consent of the parties;
         b.    in the event of the failure or refusal of a party hereto to perform its'obligations
               hereunder following notice and a reasonable period to cure such failure or
               refusal; or
         c.    at the end of the initial term or any extension thereofpursuant to written notice
               as provided in Paragraph 4.
         As you well understand; we are at the very preliminary stage of assessing the nature
         and scope of our engagement in India. The foregoing engagement is intended to be
         an interim measure until the structure of Yara '.s' business development is more
         clearly defined. At that time, we will be in a position to consider a number of options,
         including those that you have suggested in the materials that we have reviewed. Until
         then, we believe that the remuneration arrangement will provide a fair compensation
        .for the Company's efforts. In addition, we will evaluate the proposals for
         participation in a joint initiative with respect to the siwle„super phosphate fertj er
                                                                                         •

                                                  - 35 -                  14-022670MED-

                                      EXT- WALLACE-00048
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 72 of 289 PageID 95




           business in India. If our evaluation of this business indicates that Yara shOuld '
           participate, the Company will be Yara's preferred partner for such activities, s41414t
           to the negotiation and execution of a mutually satisfactory agreement regulating
           such activities.
           Finally, the parties (or their affiliates) intend to enter into a separate agreement for
           the payment of normal brokerage commissions per ton ofproduct sold in India by
           Yara or its affiliates (including any joint venture for the production and/or sale of
           fertilizer products). Such commission will be based on and comparable to the
           commission arrangements paid by Yara in other countries for similar services in
           similar circumstances.
     5. Utviklingen i saken etter at konsulentavtalen var ferdigforhandlet
     Som det fremgA'r av avtalen skulle USD 750,000 betales pr. 1. juli 2007 for tjenester levert
     til dato. Pa grunn av Clauw's fratreden ble prosjektet sail pa hold til et nytt prosjektteam
     var etablert. Det ble derfor avtalt at betaling skulle utsta. til I. september 2007 og at det da
     skulle betales USD 1 million. Tiden gikk og betaling fant ikke sted pa det avtalte
     forfallstidspunktet. P. tross av at Clauw hadde sluttet i Yara, var det Clauw som ble purret
     pa betalingen. N bakgrurm av Maini jr.'s purring sendte Clauw den 5. september 2007 en
     e-post til Wallace med kopi til Enger, hvor han skrev at hvis Yara onsket a viderefore
     samarbeidet med Kribhco A. matte Yara signere avtalen med Maini jr. Hvis ikke ville
     Kribhco ikke viderefore avtalen. Han skrev ogsa at dersom Yara ikke onsket a viderefore
     samtalene med Kribhco, trodde han det vine vxre mulig a avvikle forholdet til Maini jr.
     med en ett ars "lump sum" betaling. Han sa videre:

           "As you know, Maini has been with his father the driving force of the government
           starting changing for more balance nutrients consumption and pushing KRIBHCO to
           negotiate with YARA".
     Etter rettens vurdering viser Clauws e-post av 5. september 2007 at dr. Maini ikke bare
     hadde makt i forhold til beslutninger i DOF. Han kunne ogsa, i kraft av sin styreposisj on i
     Kribcho, pavirke samarbeidet mellom Yara og Kribcho. I folge Clauw ville det ikke bli en
     avtalefomyelse med Kribcho med mindre Yara honorerte avtalen med sonnen. Sitatet
     overfor viser ogsa at dr. Maini var sentral i forhold til det for Yara viktige sporsmalet om
     endringer i subsidiesystemet.

     Retten betviler ikke at dr. Maini faktisk mente at subsidiesystemet burde endres. Som det
     vii fremga nedenfor mener irnidlertid retten at Yara bevisst inngikk avtalen med sonnen for
       oppna fordeler via faren i forbindelse med satsingeri i India.

     I midten av august 2007 sericite Wallace en e-post til Kribhco hvor han tok opp traden fra
     for sommerferien. Wallace informerte om Clauw's fratreden og Enger's planlagte tur til
                                                                           7:fAkallace bad ogsA
     India sanune host, hvor Enger onsket a mote bade Kribcho og dr7,144aim-
     om informasjon om aktuelle anlegg for oppgradering. Maini jr/..;14e 6Tert av" Wallace pa



                                                   - 36-                    14.::a02610MED-OTIR/05
                                        EXT- WALLACE-00049
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 73 of 289 PageID 96



     nevnte mail i form av en sakalt blindkopi. Den 17. august svarte Maini jr. og informe
     am at faren var blitt overflyttet til et amaet departement fra 1. september 2007.

    Den 20. august ha Wallace i en e-post til Enger om instruks med hensyn til forholdet ffli
    Mainijr. Han vedla det avtaleutkast som ble akseptert. Den 18. september ga Enger
    beskjed til Wallace om a ayslutte forholdet til Maini jr. Dette skjedde etter at Terje
    Knutsen, (Knutsen) som var leder for Yaras Asia-avdeling, hadde vwrt i India og hatt mote
    med Kfibhco som gjorde ham enda mer skeptisk til samarbeidet. Videre hadde Knutsen
    samme dag fatt en e-post fra Yara's lokale agent som svar pa sitt sporsmal am hvem Maini
    jr var. Her svarte agenten at han er sonn av dr. Maini og at han hadde fratradt stillingen i
    DOF. Han sier at med farens avgang fra DOF har Maini jr.:

          "lost out the support system to call themselves "'fertiliser consultants".


    6. Betalingen til Maini jr.
    Etter Wallaces kontakt bekreftet Maini jr. den 19. september at han aksepterte en
    godtgjorelse ph USD 1 million som et endelig oppgjor for sin bistand. Den 16. oktober
    2007 ble belopet overfort fra Yara til selskapet Krystal Holding Limiteds konto i Standard
    Chartered Bank i Hong Kong.

    Selskapet CYC sari med athesse i Beirut, Libman, utstedte fakturaen pa USD 1 million.
    Det er for reften ikke dokumentert hvem som eide dette selskapet. Fakturaen ble oversendt
    i e-post fra Maini jr. den 25. september 2007 med betalingsanvisning til en bank samme
    sted. Fakturaen ble anvist til betaling to dager senere av Wallace. Etter det opplyste ble
    fakturaen sâ henvist til betaling fra Yara's Asiakontor. Her ble imidlertid fakturaen
    liggende uten a bli honorert. Arsaken var dels at fakturaen var for tjenester som kontoret
    ikke hadde bestilt og saledes var ukjent for Knutsen som kontorets sjef. Knutsen fant ogsa
    fakturaen tvilsom. Nar fakturaen endelig ble betalt var det saledes fra Oslo-kontoret forst
    den 16.oktober 2007.

    I en e-post av 8. oktober 2007 ha Maini jr. om at belopet skulle betales til en konto i
    Standard Bank (Hong Kong) Ltd i navn av selskapet Krystal Holdings & Investments
    Limited istedenfor CYC's konto. Denne kontoen ble apnet 4. oktober 2007. Overforselen
    ble registrert inn pa kontoen den 17. oktober 2007. Det er for ovrig ikke dokumentert noen
    faktura utstedt fra sistnevnte selskap. Ei heller er dot dokumentert noen kreditnota fra
    CYC sarl.

    Midlene ble sá overfort med USD 500.000 til selskapet Rhines & Raavi Holdings Limited
    den 22. oktober 2007 og med USD 499.000 til en terminkonto (tidsinnskudd) med en
    maneds varighet i samme bank den 24. oktober 2007. Det sistnevnte belop ble sa
    tilbakefort til kontoen en maned senere og USD 456.000 ble overfort til




                                      EXT- WALLACE-00050
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 74 of 289 PageID 97




     Holdings Ltd samme dag. Ytterligere USD 30.000 ble overfort samme selskap den.
     23.januar 2008.

     Det er for retten ikke dokumentert hvem som er eier av selskapet CYC sari og arsakene til
     at dette selskapet sendte fakturaen for Maini jr.'s tjenester til Yara. Selskapet Krystal
     Holding & Investment Ltd er et selskap registrert pa British Virgin Islands (B.V.I.) og er
     eiet av The Meher Trust. Trustens benefisienter er Maini jr.'s mor og kone.

     Selskapet Rhines & Raavi Holdings Ltd. ble registrert i 2003 i Dehli, India og er eiet 86 %
     av Maini jr., 9% av Krystal Holdings & Investments Ltd. og 5% av andre. Styret bestar av
     dr. Maini, Maini jr, deres koner og formodentlig Maini jr. sin yngre bror (f. 1980) og
     bestefar (f.1924). Selskapet fremstar saledes som et rent familieselskap.

     Bakgrunnen for at midlene fra Yara ble forlangt overfort til et B.V.I.-registrert selskap, var
     ensket fra Maini jr. sin side °in at honoraret ikke skulle komme til beskatning i India.

      I og med at belopet ble overfort som det gjorde, m. det legges til grunn at det ikke pa noen
      mate er nwrliggende a slutte, som forsvaret hevder, at belopet i realiteten har kommet
    • Maini jr. alene til gode og for ingen del hans far. Det er ikke sannsynlig at belopet ble
      overfort fra Krystal Holdings & Investments Ltd. til Rhine & Raavi Holdings Ltd. som en
      aystaelse av inntekt. Det er mer sannsynlig at det var et larr. Det vine ellers ikke ha hatt
      noen mening a overfore midlene via B.V.I., da indisk skatt naturlig vine ha palopt ved
      hmteksforing i Rhines & Raavi Holdings Ltd.. Retten firmer derfor at belopet ogsa har
      kommet Maini jr.'s familie til gode.

     7. Rettens vurdering av engasjementet av og betalingen til Maini Jr.
     7.1 Innledning
     Det fremgar av tiltalen at patalemyndigheten anser avtalen mellom Maini jr. og Yara som
     en utilborlig fordel som rammes av straffelovens § 276a, jfr. grunnlaget for tiltalens post b:

           Bade avtalen og betalingen utgjorde en utilborlig fordel.

     Forsvareme pa sin side hevder at avtalen med Maini jr. var knyttet til tjenester han hadde
     ytt eller skulle yte og ikke til pavirkning eller forsok pa pavirkning av faren.

     7.2 Valget av Maini jr. som Yaras konsulent i India
     Retten har ved sin vurdering lagt vekt pa at Maini jr. er sonn av en offentlig ansatt
     tjenestemann som hadde betydelig irmflytelse imienfor gjodselsektoren. SOm sentral
     tjenestemarm i DOF og styremedlem i Kribhco hadde han stor:innt    _- .e''st.
                                                                              i bade pa
     utfonningen av gjodselpolitikken og pa beslutningene i




                                                  - 38 -                  14-022670MED-OTI R/05
                                        EXT- WALLACE-00051
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 75 of 289 PageID 98



    Retten legger til grunn at Maini jr. fikk ideen til et sarnarbeid mellom Kribhco og Yalu
    sin far. Videre er det rettens vurdering at Maini jr. ikke var kvalifisert for de alt vesentli
    av de oppgaver mandatet angir. Han hadde ingen erfaring med gjodselbransjen. Han
    relativt nyutdannet og hadde derfor liten arbeidslivserfaring. Rettsforhandlingene vista
    ogsa at det aldri var meningen at Maini jr. skulle utfore det vesentlige av de oppgavene
    som fremgikk av avtalen.

    Retten ser det sill at det eneste Maini jr. bistod med var praktisk tilretteleggelse samt a
    viderebringe informasjon til og Ira dr. Maini Deter ikke fremlagt dokumenter eller andre
    opplysninger som indikerer at Maini jr. har utfort noen av de andre oppgavene som er
    definert i mandatet. Hans praktiske bistand besto i hotelreservasjoner, transport, bistand
    med fremskaffe visa og lignende i forbindelse med Yaras besok i India. Maini jr$ s
    kontakt med Kribhco synes 5. ha vwrt begrenset. Han oversendte dog noen rapporter om
    giodselindustrien, men de var produsert av andre enn ham selv. Omfanget av dette
    arbeidet, i form av timer benyttet, er ikke dokumentert for retten.

    Retten viser ogsa til e-post Ira Wallace til Enger og fire andre i august 2007 hvor han ber
    om instrukser for hvordan man skal forholde seg videre til Maini jr. Han sier her folgende:

          "I would ordinarily rely on him to see that Kribhco actually responds in a timely
          manner to our inquiry about meeting (not a given), that there is actually a meeting at
          the Ministry for the same period (definitely not a given) and that the necessary
          invitations, etc. for visas are sent out promptly, hotels are booked, dinners arranged,
          etc. If we are not going to use him, I would like to know who will undertake these
          matters, particularly for the upcoming trip".
    I tillegg viser retten til Clauw sin oppsummering i e-posten. datert 5. september 2007 til
    Wallace og Enger hvor han sier:

          "As you know, Maini has been with his father the driving force of the government
          starting changing for more balance nutrient consumption and pushing KRIBHCO to
          negotiate with YARA".

     Disse to e-postene dokumenter at sonnens rolle primwrt var a tildekke realiteten, som var
     at Yara kjopte seg bistand i forhandlingene med Kribhco og infonnasjon, rad og
     pavirkning inn i gjodseldepartementet Ira dr. Maini.

    Rettsforhandlingene liar vist at det var faren som bidro med a fremme mulighetene for
    Yara i India. Han deltok pa meter med Kribcho og Yara og bidro med innspill til
    endringer av subsidieordningen i India. Han oversendte Yara, via &Innen, agendaen for
    styremote i Kribcho. Faren undertegnet nodven.dige invitasjoner som grunnlag for vis
    han deltok pa meter med Yara i departementet.



                                                    - 39 -                   14-022670MED-
                                        EXT- WALLACE-00052
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 76 of 289 PageID 99




     7.3 Konsulentavtalens innhold
     Det krevdes mange avtaleutkast fra Yaras side for det ble oppnadd enighet. Uenigh*rr
     skyldes primwrt en diskusjon om kompensasjon for radgivningsrollens forste fase, samf
     ra'dgivers rettigheter mht deltakelse og kompensasjon for medvirkning i de etterfolgende
     prosjekter og kompensasjon for en rolle for Maini jr. som salgsagent. Avtalens definisjon
     av Maini jr. sine oppgaver endres ikke fra det ene utkastet til det andre. Arsaken til dette er
     etter rettens vurdering at det aldri var aktuelt at Maini jr. skulle levere reelle radgivnings
     tjenester. Formalet med definisjonen av Maini jr.'s oppgaver i avtaleteksten, var a tildekke
     den realitet at det var farens innflytelse man betalte for. Det Maini jr. faktisk leverte Mover
     rad og informasjon fra sin far, er dokumentert i de e-poster som er referert over.

     Retten konstaterer at Yara endte opp med a gi etter for kravet om kompensasjon ved at
     belopet ble endret fra USD 250.000 til USD 3 millioner over en treh.'rsperiode.
     Retten viser ogsa til at det ikke er fremlagt noen dokumentasjon pa at avtalen ble fremlagt
     for eller diskutert med styret i Kribhco eller DOF. Sett hen til familierelasjonen mellom
     far og sonn hadde dette vxrt hoyst naturlig hvis det hadde vwrt en bona fide avtale.

     7.4 Honorarets storrelse
     Ut fra det som er presentert for retten, firmer retten bevist at verdien av det faktisk utforte
     arbeid var uvesentlig sammenholdt med bade med den avtalte og den betalte godtgjorelsen.

     Rettens konklusjon er at den kompensasjonen Yara aksepterte, herunder m-uligheten for
     deltakelse i fremtidige prosjekter og avtale som salgsagent, pa ingen mate star i forhold til
     de tjenester Maini jr. pa selvstendig gnmnlag faktisk leverte eller var forventet a levere.
     Det er ingen annen rimelig forklaring ph avtalen enn at kompensasjonen skulle vxre for de
     tjenester dr. Maini, i kraft av sin posisjon, kunne bista med i forbindelse med Yaras
     etablering og fremtidige virksomhet i India.

     Forsvaret har paberopt seg at godtgjorelsen i utgangspunIctet var ment som en godtgjorelse
     for a komme med prosjektet/forretningsideen med Kribhco og folge dette frem til en
     suksess. Nar det d.a viste seg at Yara ikke vile forfolge denne lenger, matte man firm en
     minnelig losning for a unnga en rettslig konflikt i India. Retten har forstaelse for at
     avlosningssummen pa USD 1 million kunne ha en rimelig forankring i et onske om
     urmga en rettslig konflikt. Dette forandrer imidlertid ikke det faktum at avtalen hadde et
     annet reelt innhold enn det som fremga'r av den.

     7.5 Mainijr.'s tjenester
     Retten finner det bevist at det var farens, og ikke sonnens, ide med et samarbeid mellom
     Yara og Kribhco. Grumilaget for denne konldusjorien er administrerende direloari,
     Kribhco, Sinhas forklaring i retten om at Yara kom i kontakt med Kribhco        DO, t% at
     den forste kontakten var mot dr. Maini.




                                                   -40 -                   14-022670MED-OTIR/05
                                        EXT- WALLACE-00053
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 77 of 289 PageID 100

                                                                          (0 IP
     Under rettsforhandlingene ble det fremlagt dokumenter som skulle illustrere pa h `1.1eni
     mate Maini jr bistod i prosessen. Samtlige var enten produsert av andre elm ham 1y e -:e4t
     av faren. De oppgaver Maini jr. utforte var kun relatert til praktiske gjoremal i forbiftMs9c
     med reiser og det a arrangere moter sarnt a introdusere Yaras representanter. Sinha
     bekreftet ogsa i sin forklaring i retten at Maini jr. ikke hadde noen reell rolle i diskusjonene
     mellom Kribcho og Yam. Retten vektlegger ogsa at avtalen ble terminert selv om Yaras
     interesse for Kribhco og India fortsatt var tilstede.

     Etter en saatlet virdering av alle de bevis som retten har fatt presentert og de rnomenter
     retten har gjennomgart ovenfor, firmer retten det bevist utover enhver rimelig tvil at
     engasjementet av Maini jr. var in/tett for a tilgang til dr. Mainis inntlytelse, bade i
     forhold til forhandlingene med Kribhco og i forhold til Yaras mer langsiktige plan for
     etablering i India. Maini jr.'s oppgave var, i likhet med den rolle Ghanem jr. hadde,a vwre
     budbringer og tilslore det faktum at det i realiteten var irmgatt en avtale med dr. Maini.

     VI. Straffeloven § 276a jfr. straffeloven § 276b og grensen mot pfivirkningshandel,
         jfr. straffeloven § 276c.
     I. Generelt.
     Tiltalen mot alle de fire tiltalte gjelder overtredelse av straffeloven § 276a bokstav b) s,
     om lyder som folger:


           For korrupsjon straffes den som
           b) gir eller tilbyr noen en utilborlig fordel I anledning ay stilling, very eller oppdrag.
           Med stilling, very eller oppdrag ferste ledd menes ogsa stilling, very eller oppdrag i
           utlandet
     Den som gir eller tilbyr noen en bestikkelse, er i lovforarbeidene kalt "den aktive
     bestikker" (0t.prp. nr. 79 (2002-2003). Den aktive bestikker gjor seg skyldig i aktiv
     bestikkelse eller aktiv korrupsjon. Med passiv bestikkelse eller passiv korrupsjon siktes det
     til situasjoner hvor noen (den passive bestikker) krever, mottar eller aksepterer et tilbud om
     en bestikkelse. Sistnevnte handling er regulert i straffelovens § 276 a bokstav a). Tiltalen i
     denne saken gjelder den aktive korrupsjonshandling, eller medvirkning til denne.

     2. "Utilborlig fordel"
     Det som gis eller tilbys ma vwre en " utilborlig fordel". Begrepet "utilborlig" er en rettslig
     standard som axigir grensen mellom det straffbare og det strafftie. Forsvareine var i sine
     prosedyrer irate pa at begrepet "utilborlig" skaper uldarhet om rekkevidden av straffebudet.
     Etter rettens vurdering er denne problemstillingen vurdert av lovgiver. I NOU 2002:22, s.
     39 uttalte Straffelovradet folgende om vurderingen av hva som skal anses priffdip    c.
                                                                              e.1?

                                                                                If 2.j               :5-)-
                                                                                               60j
                                                                                  •\V)<7ki
                                                                                         .4:


                                                    -41 -                    14-022670          -OTI R/05    -

                                         EXT- WALLACE-00054
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 78 of 289 PageID 101




           Ved vurderingen av hva som er. "utilborlig", ma man i det enkelte tilfellefoieza en,'
           totalvurdering av situasjonen, hvor en rekke momenter vii spille inn. Momeiitir i de'
           sammenheng vii were formalet med ytelsen, ytelsens art og verdi, hvilken grad,m,
           apenhet som foreligger, hvilket regelsett som eksisterer i bedrifien eller bransjen, om
           forholdet Welder offentlige tjenestemenn eller privat nceringsliv, og ogsa ellers
           hvilken posisjon henholdsvis giver og mottaker til ytelsen har, m. m.
     Straffelovradet uttalte videre at det skal en del til for at en fordel skal arises "utilborlig":
     Det er ikke tilstrekkelig at forholdet er kritikkverdig. Ved at loven bruker uttrykket
     "utilborlig" er det gift en margin slik at tjenestemannen eller den nwringsdrivende ikke skal
     kunne straffes med mindre det foreligger et klart klanderverdig forhold. Det er en ganske
     sterk fordommelse som ligger i uttrykket "utilborlig" (NOU 2002:22, s.39).

     I Ot.prp. nr. 78 (2002-2003) pkt. 5.3.4 fremgar det at departementet ogsa mener at grensen
     mot stra.ffrie handlinger bor trekkes ved hjelp av et utilborlighetshiterium, hvis nwrmere
     innhold ma fastlegges av domstolene. Departernentet uttaler videre at det er ikke den
     enkelte dommers personlige oppfatning som skal vwre avgjorende for hvilke handlinger
     som er a anse som utilborlige og dermed straffbare. Vurderingen skal bero pa oppfatningen
     i samfurmet i lys av de reelle hensyn og grunnleggende verdier som ligger bak
     bestemmelsen. Utilbarlighetsstandarden vii derfor ikke ligge fast, men utvikles pa
     bakgrunn av det radende moralsynet i samfunnet til enhver tid. Retten bemerker her at det
     siste gjor seg spesielt gjeldende nar det gjelder korrupsjon, hvor samfunnets oppfatning av
     klanderverdigheten i slike handlinger har endret seg de siste par tiar.

      Det fremOr ogsa av proposisjonen at departementet har vurdert det problematiske i at
      utilborlighetsstan.darden ikke er presis:

           Departementet set at det kan reises innvendinger mot at det ikke angis mer presist
           nar en handling er straftbar, og at den foreslatte bestemmelsen vii kunne reise
           vanskelige avgrensningssporsmal i grenseomradet mellom utilborlige og andre
           fordeler. Departementet har likevel kommet til at den foreslatte u0cormingen er den
           mest hensiktsmessige. Det er grunn til a understreke at under norske forhold har
           verken den som foretar en "bestikkelse" eller den som mottar den, noen rimelig
           grunn til a balansere pa kanten av en straffebestemmelse om korrupsjon.
           Etter departementets syn tilfredsstiller forslaget til fly sr 276 a de krav som med
           rimelighet ma stilles til klarhet og forutberegnelighet. Det er ikke gitt at en mer
           detaljert gierningsbeskrivelse ville ha skapt noen storre grad av klarhet og
           forutberegnelighet. Enkle og oversiktlige straffebud som henviser til den alminnelige
           dom over en handling, for eksempel gjennom et krav om utilborlighet, vii ofte kunne
           fremsta som mer instruktive for ikke-jurister enn en gierningsbeskrivelse som er
           juridisk mer stringent, men som kanskje er vanskeligere a forsta foy,,otzle*Pnann. Se i
           denne retning ogsa Andences, Alminnelig strafferett (4. utgave,                }side 115




                                                    -42 -                    14-022670ME-D-OTI R/05
                                        EXT- WALLACE-00055
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 79 of 289 PageID 102



                                                                                   ikke vii
            I tillegg kommer at faren er stor for at en mer detaljert formulering
            opp alle de tilfeller man onsker a ramme gjennom forslaget.
                                                                                           §2     Jo 4
     Fra lovgivers side er valget av den rettslige standarden "utilborlig" I straffeloven
     foretatt etter en grundig vurdering. En tilsvarende rettslig standard er ogsa brukt
     Europaradets strafferettslige konvensjon mot korrupsjon (Europaradskonvensjonen) hvor
     den straffbare fordelen er kalt "undue advantage". I OECDs konvensjon om motarbeidelse
     av bestikkelse av utenlandske tjenestemenn i intemasjonale forrettiMgsforhold brukes
     begrepet "undue pecuniary or other advantage". Norge har ratifisert begge konvensjonene.
     I tillegg til at lovgiver liar foretatt en vurdering av hensiktsmessigheten av den rettslige
     standarden "utilborlig" i straffebudet, er standarden saledes ogsa i harmoni med tilsvarende
     rettslige standard i de konvensjonene Norge har tiltradt pa omradet.

     Retten ma etter dette foreta en konkret vurdering av om de tilbud som ble gitt, de avtaler
     som ble inngatt og de betalinger som ble foretatt i denne saken ranunes av standarden
     "utilborlig fordel" i straffebudet. Denne vurderingen vii retten foreta under behandlingen
     av skyldsporsmalet i forhold til de enkelte grunnlag i tiltalen.

      3. "I anledning av stilling very eller oppdrag"
      Den utilborlige fordel ma were gift eller tilbudt n\ oen "i anledning av stilling, very eller
      oppdrag".

      Det har vwrt et tema under hovedforhandlingen hvorvidt forholdet rammes av straffeloven
      § 276a eller straffeloven §, 276c.

      Forsvareme har anfort at dersom det er snakk om korrupsjon i denne saken ma det i sá fall
      vxre i form av "pavirkningshandel" etter straffeloven § 276c. Straffeloven § 276c lyder
      som &igen

            For pavirkningshandel straffes den som

            a)for seg eller andre krever, mottar eller aksepterer et tilbud om en utilborlig fordel
            for a pavirke utforingen ay stilling, very eller oppdrag, eller
            b)gir eller tilbyr noen en utilborlig fordel for a pavirke uocoringen av stilling, very
            eller oppdrag.
            Med stilling, very eller oppdrag iførste ledd menes ogsa stilling, very eller oppdrag i
            utlandet.

            Straffen for petvirkningshandel er boter eller fengsel inntil 3 ar. Medyirkning straffes
            pa samme mate.

     Det er altemativ b) "aktiv paviskningshandel" som eventuelt kan vwre relevan
     saken.                                           -ri 1r1
                                                                                                            b1
                                                                                                      •    ,A.-.1f
                                                                                                      r.
                                                       43 -                    14-022670mF4=gplitet
                                         EXT- WALLACE-00056
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 80 of 289 PageID 103




     Pavirkningshandel er i forarbeidene defmert som folger (0t.prp.nr. 78 (2002-200
     6.3):

            Utilborlig pavirkningshandel i k-onvensjonens forstand foreligger niir en person som
           tilhorer en beslutningstakers politiske parti, familie eller omgangskrets, eller som av
           andre arsaker er eller hevder a were i stand til a ave pavirkning pa
           beslutningstakeren, utnytter sin stilling ved a kreve, motta eller akseptere et tilbud
           om en utilborlig fordel ("any undue advantage"). Personen som krever, mortar eller
           aksepterer fordelen (pavirlaiingsagenten), gfor seg skyldig i passiv
           pavirkningshandel. En person som gir eller tilbyr pavirkningsagenten en utilborlig
           fordel, gfor seg skyldig I aktiv pavirkningshandel. For enkelhets skyld vii den som
           sok,es pavirket, i det folgende bli kalt "beslutningstakeren", selv om utkastet til ny
           straffeloven § 276 c ogsa fanger opp en del situasjoner hvor det kanfremsta som lite
           naturlig a si at den som sokes pavirket, et- en beslutningstaker.

     Straffelovradet anbefalte ikke innforing av en straffebestemmelse mot pavirkningshandel,
     hovedsakelig fordi det var vanskelig a trekke grensen mot lovlig lobbyvirksornhet.
     Departementet fant, som det fremgar ovenfor, at det var behov for et straffebud som
     ram-net utilborlig pavirkningshandel.

     Avtalene som fifteen i denne saken gjelder, er forrnelt inngatt med winner av de som
     pastas a vwre beslutningstakere. Forsvarerne anforer at en da er utenfor
     anvendelsesormadet for straffeloven § 276a, forth det ikke er tilbudt en utilborlig fordel til
     en person i anledning hans stilling, men til en person som er neerstaende og som ikke selv
     har beslutningsmyndighet.

     Umiddelbart kan det synes som om forsvareme har et poeng her. Ordlyden i straffeloven
     § 276a synes ikke a dekke det tilfelle at avtaler inngas med en agent/mellommann og ikke
     selve beslutningstakeren, mens ordlyden i straffeloven § 276c nettopp synes regulere
     denne situasjonen.

     Det ma vwre helt pa det rene at dersom bestikkeren gir en utilborlig fordel til en
     agentimellommann/slektning for a pavirke beslutningstakeren, sá er dette
     pavirlcningshandel og det er straffeloven § 276 c som er det aktuelle straffebud. Dersom
     retten finner bevist at sonnene i denne saken ble betalt for a pavirke sine fedre og dette var
     utilborlig, skulle det vwrt tatt ut tiltalte etter straffeloven § 276 c.

     Det er likevel ikke alltid slik at forholdet dekkes av ordlyden i straffeloven § 276 c der
     bestikkelsen ikke betales direkte til beslutningstakeren. Hvis den som mottar betalingen
     ikke "selger" sin pavirkningsposisjon, men kun er en mellommami, for a kanaliseret'
     betalingen til beslutningstakeren eller andre som beslutningstakeren har bestenafskal


                                                   - 44 -                   14-022670ME0-0T15
                                         EXT- WALLACE-00057
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 81 of 289 PageID 104




     fordelen, er det ikke naturlig a kalle forholdet for pavirkningshandel. Det samme        er
     den som mottar betalingen. i realiteten bare skal karn.uflere at avtalen er irmgatt med
     beslutningstakeren. I begge tilfeller dreier det seg om a tilby/avtale en indirekte ford
     Sporsmalet blir om disse typetilfellene er straffbare etter straffeloven § 276a.                       6
      Ordlyden i straffeloven § 276 a nevner ikke direkte den omstendighet at den utilborlige
      fordelen tilbys/avtales indirekte gjennom en mellornmann.

      Straffebestemmelsene om korrupsjon ble itmtatt i straffeloven ved en lovendring av 4. juli
      2003 og tok sikte pa a gjermomfore Norges folkerettslige forpliktelser etter OECD
      konvensjonen om motarbeidelse av bestiklcelse av utenlandske tjenestemenn i
      intemasjonale forretningsforhold av 1997 (OECD-konvensjonen) og Europaradets
      strafferettslige konvensjon mot korrupsjon av 1999 (Europaradskonvensjonen). Bade
      OECDs konvensjon og Europaradskonvensjonen likestiller direkte og indirekte betaling til
      beslutningstaker. OECD-konvensjonens Artikkel 1 fastsla'r at

            liver av partene skal treffe de tiltak som er nodvendige for a kunne konstatere at det
            etter silt lovverk er straffbart for enhver forsettlig a tilby, love, eller gi en urettmessig
            okonomisk eller ikke-okonomisk fordel, for a fa' en utenlandsk offentlig tjenestemann
            til a foreta eller unnlate a foreta handlinger i tjenesten slik at en kan fa eller ta vare
            pa oppdrag eller annen utilborlig fordel 1 tilknytning til internasjonale
            forretningsforhold. Dette skal gfelde bade direkte ytelser, o.g vtelser som blir gut via
            en mellommann og omfatter bade ytelser til yenestemannen selv og til en tredjepart.
             frettens understrekning).

      Europaradskonvensjonens artikkel 2 lyder slik:

            Partene forplikter seg til a vedta lovgivning som er nochiendig for a fastsette at det
            etter nasjonal lovgivning er strafjbart direkte, eller indirekte (rettens understrekningl
            a love, tilby eller gi enhver utilborlig fordel til en offentlig tjenesternann, eller noen
            annen, for at tjenestemannen skal handle, eller unnlate a handle under utovelse av
            sine funksjoner.

      Norge har ratifisert begge lconvensjonene. I NOU 2002:22 fremgar det under pkt. 1 at
      straffelovradet ved sift lovutkast har lagt vesentlig vekt pa korrupsjon.sdefinisjonen slik den
      fremkornmer i Europaradets korrupsjonskonvensjon i artiklene 2-11. Dette tyder pa at selv
      orn det ikke frerngar uttrykkelig av lovteksten, har det vwrt meningen at bestemmelsen skal
      dekke ogsâ indirekte betaling og indirekte tilbud eller avtaler gjennom mellommenn.

     • Deter for ovrig ikke spor i forarbeidene av begrunnelse for hvorfor "direkte eller
       indirekte" ikke er tatt inn i lovteksten. IOt.prp. nr. 78 (2002-2003) under kommentax
       straffeloven § 276 a uttales folgende:




                                         EXT- WALLACE-00058
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 82 of 289 PageID 105




           Straffkan idommes selv om fordelen er ment a komme andre enn den passive
           bestikker til gode, if 'for seg eller andre" iførste ledd bokstav a og ordet "noeno'
           forste ledd bokstav b. Det kan for eksempel vcere at bestiklcelsen settes inn pa en
           k-onto som disponeres av et aksjeselskap eller en slektning av den passive
           bestikkeren.

     Derme uttalelsen tyder pa at lovgiver har merit at ordlyden "for sag eller andre" er det
     samme som "direkte eller indirekte".

     At det har weft noe forvirring rundt rekkevidden av straffeloven § 276 a viser OECDs
     oppfolgingsrapport 2 og 3 av Norges implementering av konvensjonen. I Phase 2 Report
     on implementing the OECD Anti- Bribery Convention in Norway s. 25 aysnitt 76 og 77
     fremgar det at under besoket fra arbeidsgruppen anforte norske myndigheter at det har
     ingen betydning for skyldsporsmalet etter straffeloven § 276 a) om den aktive bestikker
     bruker en annen person for a utfore selve korrupsjonshandlingen. Arbeidsgruppen papekte
    •at det ikke var relevante rettsavgjorelser pa ornradet og at enkelte advokater mente at bruk
     av mellornmenn ville rammes av straffeloven § 276c og ikke § 276a). Arbeidsgruppen
     mente imidlertid at utfallet av en sak, der et norsk konsulentfiana var gitt et forelegg og en
     person var tiltalt for bestikkelse av en iransk tjenesternann, ville bidra til a ayskaffe
     usikkerheten i de nye korrupsjonsbestemmelsene pa dette punkt. Den omtalte saken er
     SIN I EF- saken, jfr. nedenfor.

     I oppfolgingsrapport for fase 3. s. 11 aysnitt 24 var OECDs arbeidsgruppe igjen opptatt av
     at bestikkelse via mellommenn ikke er direkte regulert i lovteksten. Arbeidsgruppen ville
     bl.a folge opp folgende (rapporten s. 41):

           The application of the foreign bribery offence as litigation further develops to ensure
           that it covers bribes paid to third parties and bribery through the use of
           intermediaries, as well as the interpretation of the "impropriety of the advantage"
           and the application of the trading in influence offence in cases of foreign bribery.;

     Det er svmrt lite praksis som kan kaste lys over tolknin. gen av straffeloven § 276a pa dette
     punkt, men Okokrim gay i 2007 forelegg i en annen sak. SINTEF Petroleum AS (SINTEF)
     ble ilagt et forelegg pá2 millioner kroner for overtredelse av straffeloven § 276a, jfr.
     § 276b. Forelegget ble vedtatt av selskapet. Bakgrunnen for saken var at SIN IEF i 2002
     irmgikk en avtale med et iransk oljeselskap om levering av konsulenttjenester for prosjektet
     7 West Zagros Fields i Iran. SINTEF skulle innga avtalen bl.a. sarnmen med sin joint
     venture partner RIPI (National Iranian Oil Company Research Institute of Petroleum
     Industry). SINIEF inngikk ogsa en avtale med Hinson Engineering Ltd., et selskap
     registrert pa de B.V.I. I henhold til avtalen skulle Hinson utfore konsulenttjenester for
     SIN l'EF i forbindelse med West Zagros-prosjektet. Hinson-avtalen bestemte


                                                   -46 -                   XX-XXXXXXX.D4 EN/05
                                        EXT- WALLACE-00059
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 83 of 289 PageID 106
                                                                i     ,




     skulle motta 6 % av den intemasjonale delen av kontraktsverdien for West Zagr
     prosjektet som vederlag for tjenestene, til sammen USD 254 426. Det ble foreta
     betalinger fra SINTEF til Hinsons bankkonto i Sveits den 29. januar og 4. august
     til sammen ca USD 100 000.

    • Etter OKOKRIMs oppfatning innebar Hinson-avtalen i realiteten tilbud om betaling av
      utilborlige fordeler til president og visepresident i REPT. Fordelene ble tilbudt/gitt
      anledning de iranske tjenestemennenes stilling og for at de hadde pavirket og/eller skulle
      pavirke beslutningsprosesser av betydning for SINTEF's kommersielle virksornhet i Iran.
      Fordelene som ble tilbudt/gitt i henhold til Hinson-avtalen var utilborlige bl.a. pa grunn av
      mottakemes stilling/very, pa grunn av vederlagets storrelse og fordi fordelene ble fordelct
      som vederlag for konsulenttjenester.

      En direktor i selskapet ble ogsa tiltalt etter de samme bestemmelser, men frifimnet i
      tingretten fordi retten ikke fant bevist at direlctoren hadde begatt de straffbare forhold han
      var tiltalt for. I og med at tingretten frifant direktoren, ble det ikke foretatt en direlcte
     •rettslig avklaring av grensegangen mellom straffeloven § 276a og § 276c. Andre lignende
      saker er etter det retten kan se, ikke behandlet i domstolen. Faktum i SINTEF-saken ligner
      pa faktum i denne saken. I tingrettens dom er det ikke spor av at sporsmalet om det var
      straffeloven § 276a eller § 276c som var relevant ble tat opp, hverken av aktor, forsvarer
      eller retten. Retten antar derfor at problemstillingen ikke var oppe i SINTEF-saken. Dette
      er et moment som taler for at den lovforstaelsen norske myndigheter har gitt utttykk for til
      arbeidsgruppen i OECD er korrekt.

     Retten er enig med forsvarerne i at legalitetsprinsippet setter begrensninger for utvidende
     tolkning av straffebud. Etter en helhetsvurdering av de momenter som er nevnt ovenfor har
     retten kommet til at det er det reelle faktiske forhold som retten fmner bevist, som er
     avgjorende for om det er straffeloven § 276a eller § 276c som for anvendelse. Det betyr at
     dersom retten kommer til at avtalene i realiteten var et tilbud/avtale om utilborlige fordeler
     til fedrene i anledning fedrenes stillinger eller very, sa er dette etter en tolkning av
     straffebudet omfattet av straffeloven § 276a. Etter rettens oppfatning behover ikke den
     utilborlige fordel- i dette tilfelle betalingene- ha endt hos fedrene, sa lenge det var fedrene
     som kunne kontrollere hvor pengene skulle ende, jfr. her ordlyden i bestemnaelsen "for seg
     eller andre".

     Rettens konklusjon styrkes i tillegg av det faktum at 3/4 av all intemasjonal korrupsjon
     skjer ved hjelp av agenter/mellommenn. Jfr. OECDs Foreign Bribery Report hvor det er
   • analysert mer erm 400 korrupsjonssaker over hele verden i perioden 1999 til 2014. I
     rapporten som ble publisert i november 2014 fremgar det folgende pa s. 8:

           Intermediaries were involved in 3 out of 4 foreign briber)) cases. These
           intermediaries were agents, such as local sales and marketing agents, distribuifirr
                                                                                            111
                                                                                                       P" 1
                                                                                                        ,

                                                    -47 -                   14-022670MED-

                                        EXT- WALLACE-00060
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 84 of 289 PageID 107



                                                                                       (I /
           and brokers, in 41% of cases. Another 35% of intermediaries were carpal-ate
           vehicles, such as subsidiary companies, companies located in offshore fikiairciat
           centres or tax havens, or companies established under the beneficial own sbip\of
           the public official who received the bribes.

     Pa side 29 i rapporten fremgar det at der det ble brukt mellommenn/agenter i
     korrupsjonssakene var 3% av disse familiemedlemmer til offentlige tjenestemenn.
     Retten kan vanskelig se for seg at lovgiver har ment at en stor andel av den intemasjonale
     korrupsjon skal rammes av en mildere straffebestemmelse i Norge.

     Etter dette blir bevistema i denne saken om avtalene med sonnene i realiteten var
     tilbud/avtale om betaling av utilborlige fordeler til fedrene i anledning deres stilIinger som
     offentlige tjenestemenn.


     VII. Rettens vurdering av om avtalene og betalingene rammes av det objektive
          gjerningsinnholdet I straffeloven 4 276a, 'fr. 276b.
     1.Inn1ednhag
     Det fremgar av tiltalen at patalemyndigheten anser at bade avtalene og betalingene i Libya
     og India utgjorde en utilborlig fordel som rammes av straffeloven § 276 a, jfr. grunnlaget
     til tiltalens post a.

     Forsvarerne pa sin side hevder at begge avtalene var regul=e avtaler som var knyttet til
     tjenester som sonnene hadde ytt eller simile yte og ikke hadde noe a gjore med fedrenes
     stillinger.

     I tiltalebeslutningens post a) er gjemingsbeskrivelsen som Bolger:

             perioden 2004 til 2009 forhandlet Yara med det libyske statlige oljeselskapet
           National Oil Corporation (NOC) om et samarbeid (joint venture) om
           gjodselproduksjon i Libya. En gang, trolig pa nyaret 2007, inngikk Wallace pa vegne
           av Yara avtale om a betale USD 5 millioner eller mer til Mohamed Ghanem, mann av
           Shukri Ghanem. Shukri Ghanem var pa det tidspunktet oljeminister i Libya og
           styreleder i NOC Avtalen hadde sammenheng med Yaras forhandlinger med NOC
           og Shukri Ghanems rolle der.

     Om betalingen fremgar det folgende av gjemingsbeskrivelsen i post a)

           Deler av det avtalte belop, USD 1,5 millioner, ble overfort til en konto i Sveits som
           ble disponert av Mohamed Ghanem. Dette skjedde pa folgende mate: Det sveitsiske
           selskapet Nitrochem Distribution AG (Nitrochem) ble bedt am °         kuttere belopet
                                                                      .                avtalte
           for Yara, noe Nitrochem gjorde ved overfore USD 1,5 trg



                                                   -48 -                                 ED-OTIR/05
                                         EXT- WALLACE-00061
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 85 of 289 PageID 108
                                                                  .9'


                                                                  —
                                                                                  de
           kontoen 29. mars 2007. Yara refunderte deretter Nitrochem via Yaras
           selskap i Sveits, Balderton Fertilizer SA (Balderton). Tilbakebetalingen
           gjennom overfakturering ctv flere ordincere ammoniakkleveranser.fra Nitr
           Balderton, i perioden oktober 2007 til mai 2008. De aktuelle ammoniakkleve
                                                                                            pris
           ble videresolgt fra Balderton til Yara Switzerland SA (Yara Switzerland), til en
                                                                                         iteten
           som ogsa dekket inn den overpris Balderton hadde betalt for ravarene. I real
           var det saledes Yara Switzerland som dekket betalingen til Ghanem              •


            Betalingen ble foretatt samtidig som Yara og NOC var i sluttforhandlinger om
            "Heads of Agreement" (HoA), som ble undertegnet i april 2007.

            Bade avtalen og delbetalingen utgjorde en utilborlig fordel.

      Retten liar ovenfor under faktumbeskrivelsen nar det gjelder Libyaforholdet kommet til at
      det ble inngatt en muntlig avtale med Ghanem jr., der tilbudet om honorar var pa til
      saramen USD 4,5 millioner (ikke 5 millioner som det fremgar av gjerningsbeskrivelsen i
      tiltalebeslutningen).

      Retten har ogsa. ovenfor funnet det bevist at betalingen pa USD 1, 5 millioner ble
      gjennomfort slik det fremgar av gjerningsbeskrivelsen og at betalingen ble foretatt etter at
      forhandlingsteamene var bat enige om HoA i mars 2007 men for den formelle
      undertegnelse i april.

      I tilta1ebeslutningens post b) er gjerningsbeskrivelsen som folger:

            I april 2007 tilbod Wallace og Clauw pa vegne av Yara a innga en avtale med
            Gurpreetesh Singh Maini, sown av Dr. Jivtesh Singh Maini. Dr. Jivtesh Singh Maini
            var pa det tidspunkt Additional Secretary and Financial Adviser i Ministry of
            Chemicals & Fertilizers og styremedlem I KRIBHCO pa vegne av departementet
            Avtaletilbudet med Gurpreetesh Singh Maini hadde sammenheng med Dr. Jivtesh
            Singh Mainis stilling.

            (...)I et senere avtaleforslag fra Yara ble engangsbelopet erstattet med et belop pa
            USD 3 millioner, som skulle utbetales med USD I million pr ar iperioden 1. januar
            2007 til 31. desember 2009

      Om betalingen fremgar det:

            Den 16. oktober 2007 betalte Yctra USD I million pa grunnlag av en faktura
            oversendtfra Gurpreetesh Singh Maini fra det libanesiske selskapet CYC s.a.
            Belopet ble I stedet, og etter foresporsel fra Gurpreetesh Singh Maini, ov
            Yara til en konto i Hong Kong tillwrende sels c4.yti Holdings &


                                                    - 49 -                  14-022670ME

                                        EXT- WALLACE-00062
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 86 of 289 PageID 109




           Limited (British Virgin Islands), et selskap i navnet til ektefellene til Jivth S
                                                                                       ,
           Maini og Gurpreetesh Singh Maini.

     Retten har ovenfor i fakturnbeskrivelsen for Indiaforholdet funnet bevist at det siste
     avtaleutkastet som ble akseptert at Maini jr., innebar et honorar pa USD 1 million pr
     over tre ar og at det ble utbetalt USD 1 million.

     2. Var avtalene og betalingene "utilborlige fordeler"?
     Som det fremgar under gjennomgangen av vilkarene for a straffes for korrupsjon ovenfor,
     ma det foretas en totalvurdering av situasjonen for a bedomme om det her er gitt en
     "utilborlig fordel". Det er flere momenter som kan trekkes inn her.

     Det er uttrykkelig uttalt i forarbeidene at det skal en del til for at en fordel skal anses
     utilborlig. Det ligger en ganske sterk fordommelse i uttrykket utilborlig. Det ma foreligge
     et klart klanderverdig forhold.

     Det har vxrt en utvikling i synet pa Idanderverdigheten av norske selskapers delalctighet i
     korrupsjon i land hvor korrupsjon er en del av forretningskulturen. For 1995 kunne norske
     bedrifter fä skattefradrag for dokumenterte utgifter til tvilsomme utbetalinger (bestikkelser)
      utlandet, mens det etter 2003 ble vedtatt strenge straffer for korrupsj on. Retten mener
     imidlertid at dette ikke kan tillegges sairlig vekt i utilborlighetsvurderingen i denne saken.
     Den type fordel som ble betalt og tilbudt av Yara i Libya og India var ansett som klart
     klanderverdig ph det tidspunkt handlingen ble foretatt, bade nasjonalt og intemasjonalt.
     Det viser presseoppslagene om Statoilsaken og andre konupsjonssaker i den aktuelle
     perioden. Dette var de tiltalte ogsâ klar over.

     Formalet med ytelsen er nevnt i forarbeidene som et moment i denne totalvurderingen.
     Retten har fu.nnet bevist at fonnalet med konsulentavta1en og betalingen til Ghanem jr. var
      fá infonnasjon og rad fra dr. Ghanem til bruk i forhandlingene med NOC. Forrna1et med
     konsulentavtalen og betalingen til Maini jr. var h sikre seg farens itmflytelse i forbindelse
     med forhandlingene med Kribhco og samtalene med DOF om gjodselsregimet i India.

     Dette er momenter som trekker sterkt i retning av at det foreligger en "utilborlig fordel" for
     begge avtalenes del.

     Honorarets storrelse er ogsa et moment for at fordelen er utilborlig. Det ble betah USD 1,5
     millioner til Ghanem jr. og innga'tt avtale om ytterligere USD 3 millioner under visse
     forutsetninger. For Maini jr. var tilsvarende belop USD 1 million pr ar i tre hr. Retten har
     kommet t1 at honorarene ikke ph noen mate stod i forhold til de tjenester som Obanem jr.
     og Maini jr personlig leverte.




                                                   -50 -                   14-022576;iE- D-OTIR/05
                                         EXT- WALLACE-00063
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 87 of 289 PageID 110



     Graden av apenhet er i forarbeidene nevnt som et moment i totalvarderingen. Til
     retten peke pa, at avtalene i begge tilfeller var skjult for forhandlingsmotpartene.
     ogsa utvist stor kreativitet nr det gjaldt a. skjule betalingen til Ghanem jr. Det er
     trekk ved korrupsjon at det er vanskelig a spore betalingsstrommen. I India var ikke
     betalingen skjult pa samme fmurlige mate, men ogsa for India-forholdets del var det
     problematisk a. fa betalt fakturaen fra Mini jr.

      Retten Vil ogsa trekke frem det faktum at avtalen og betalingen bade til Ghanem jr. og
      Maini jr. var i strid med Yaxas egne etiske retaingslinjer. Betalingen til Ghanem jr. var ikke
      lovlig. Avtalen og betalingen var ikke "fair" for noen av avtalene. Det var apenbart at det
      ble problematisk for Yara at avtalene og betalingene ble kjent.

      Det er pa. det rene at korrupsjon var, og er, svxrt utbredt i Libya. Retten legger ogsa til
      grurm at bruk av konsulenter som Ghanem jr., var vanlig for a fa tilgang til personer med
      innflytelse og makt til a. innga avtaler pa vegne av libyske statlige organer. Det samme
      gjelder India. Som nevnt fremgar det av OECDs undersokelse som er referert ovenfor at
      mellommenn/konsulenter er brukt i 3 av 4 intemasjonale korrupsjonssaker og 3% av disse
      konsulentene var familiemedlemmer.

      Det er nevnt i forarbeidene, bl.a i Ot.prp. nr. 78 (2002-2003) under merlcnadene til
      straffeloven § 276 a, at det pa noen virksornhetsornrader kan ha dannet seg en "ulcultur"
      form av aksept av utilborlige fordeler. Departementet uttaler at sedvane pa det aktuelle
      omradet utgjor et sentralt moment i utilborlighetsvurderingen, men at det ikke uten videre
      er avgjorende for hvor grensen for det utilborlige skal trekkes.

      Det er apenbart at det var "korrupsjonskultur" bade i Libya og i India. Retten mener at selv
      om det kan tillegges vekt I utilborlighetsvurderingen at forretningsmoralen i Libya og India
      var slik at korrupsjon var akseptert, sa kan ikke dette momentet ha swrlig vekt for
      utilborlighetsvurderingen i denne saken. Det er nettopp korrupsjon satt i system som i disse
      tilfeller, som OECD-konvensjonen, FN-konvensjonen og vast eget regelverk tar sate pa. a
      rarnme.

      Retten liar etter dette kommet til at det er apenbart at Yara har tilbudt og gin en "utilborlig
      fordel" bade i Libya og India, jfr. straffeioven § 276a.

      Som retten vii komme nxnnere tilbake til nedenfor kan imidlertid det faktum at det var en
      "korrupsjonskultur" i de aktuelle land fa betycining for straffeutmalingen.

      3 Var den utilborlige fordel gitt "i anledning stilling, very eller oppdrag"?
      Retten har ovenfor funnet bevist at Ghanem jr. sin rolle var a inithente informasjon og rad
      fra sin far og -videreformidle dette til Yara. Ghanem jr. they ikke pavirknin
      ranunes av straffeloven § 276c. Han skulle ikke pavirke faren. Han simile




                                         EXT- WALLACE-00064
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 88 of 289 PageID 111




     informasjon om NOCs posisjon fra faren. Det var dr. Ghanem som gay inform
     til Yara, ikke Ghanem jr. Sonnen var bare budbrin.geren.

         det gjelder India har retten funnet det bevist at Yara betalte Maini jr. for tjenester dr.
     Maini, i kraft av sin posisjon, kunne bista med i forbindelse med Yaras etablering og
     fremtidige virksomhet i India.

     Forsvarerne har =fort at det ikke er rom for gjennomskjxring i strafferetten p samme
     mate som i skatteretten. Retten er i utgangspunktet enig med forsvareme i dette. Men retten
     rnener at en ikke star overfor gjennomskjxringsproblematikk i denne saken. Den muntlige
     avtalen med Ghanem jr. og de ovrige ornstendighetene rundt dette avtaleforholdet som
     retten har furmet bevist ovenfor, kan bare logisk forklares med at det ikke var Ghanem jr.
     som var avtalemotpart i korrupsjonshandelen, men styreformann og fungerende
     oljemMister, dr. Ghanem.

     Det har ikke blitt dolcumentert for retten at betalingen har tilfalt dr. Ghanem. Tvert i imot
     tyder gjennomgangen av faktum at betalingen stoppet hos Ghanem jr. Hvem som mottar
     den utilborlige fordelen kunne vwre et moment for a anse forholdet som
     pavirkningshandel. Men dette argumentet slãr ikke gjennom n5r det er dr. Ghanem som
     yter tjenesten. Hvem man velger som mottaker av honoraret er ikke avgjorende for om
     straffeloven § 276a eller § 276c far anvendelse, jfr. ordlyden i straffeloven § 276a "for seg
     eller andre" og rettens vurdering av korrupsjonsbesternmelsene ovenfor.

     Det er derfor etter rettens oppfatning ikke tvil om at avtalen og betalingen av USD 1,5
     million til Ghanem jr. var en utilborlig fordel som. dr. Ghanem kontrollerte. Dr. Ghanem
     var som nevnt styreleder i NOC og fungerende oljeminister i Libya og det var i kraft av
     disse posisjonene bans informasjon og ra'd var av verdi for Yara. Det er derfor heller ikke
     tvil om at den utilborlige fordelen var tilbudt og gitt i nledning av dr. Ghanems stilling
     som hoytstaende offentlig tjenestemann.

     Nãr det gjelder India fmner ogsa retten bevist at avtalene med Maini jr. bare kart forklares
     med at det var dr. Maini som var den reelle avtalemotpart. Det er ikke tale om
     pavirkningshandel, fordi det ikke var Maini jr. som pavirket sin far. I Indiaforholdet er det
     ogsa bevist at betalingen endte hos familien Maini og ikke bare hos Maini jr. Forovig vises
     til det som ovenfor er sagt om betydnirtgen av den passive bestikkers valg av mottaker av
     fordelen.

     Etter dette har retten etter en helhetsvurdering av de forhold som er behandlet ovenfor
     funnet det bevist at konsulentavtalene og betalingene til Ghanem jr. og Maini jr. var
                                                                            •
     utilborlige fordeler i anledning stilling og derrned omfattes av det obleKnve
                                                                                  ,
     gjerningsinnholdet i straffeloven § 276a.



                                                                                    _
                                                   - 52 -                   14-0226 OM ED-OTIR/05
                                         EXT- WALLACE-00065
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 89 of 289 PageID 112




     4. Grov korrupsjon
     Tiltalen gjelder grov korrupsjon, jfr. straffeloven § 276 b. Det fremgAr av staff
     276 b annet ledd at ved avgjorelsen av oxn korrupsjonen er goy skal det blant
     veld pa om handlingen er forovd av eller overfor en offentlig tjenestemarm eller n
     annert ved brudd pa den swrlige tillit som folger med hans stilling, very eller oppdrag, om
     den har gift betydelig okonornisk fordel, om det forelarisiko for betydelig skade av
     okonomisk eller annen art, eller om det er registrert uriktige reguskapsopplysninger,
     utarbeidet uriktig regnskapsdokumentasjon eller uriktig Arsregnskap.

      Retten finner det Apenbart at det i denne saken foreligger grov korrupsjon. Retten viser til
      at korrupsjonen i bade Libya og India er foretatt overfor en boytstaende offentlig
      tjenestemami.

      I Libya var det avtalte totalhonorar pA inntil USD 4,5 millioner mens betalingen var pA
      USD 1,5 million. Avtalen og betalingen var derfor en betydelig okonomisk fordel for
      familien Ghanem. Retten firmer ogsa A legge veld pa den maten betalingen ble utfort pa,
      ved A involvere et selskap Yara gjorde forretninger med og bidra til at betalingen ble holdt
      skjult.
      I India var betalingen pa USD 1 million, mens avtalen definerte et honorar pa USD 3
      millioner. Dette representerte en betydelig okonomisk fordel for Moini-familien.


      VIII Rettens vurdering av skyldsporsmilet for den enkelte av de tiltalte
      1. Wallace:
      2.1. Tiltalebeslutningen post a): Libyaforholdet.
      Etter tiltalebeslutningen er Wallaces straffbare handling beskrevet A vxre at han pa vegne
      av Yara inngikk en avtale med Ghanem jr. og at avtalen og den senere betalingen hadde
      sammenheng med Yaras forhandlinger med NOC og dr. Ghanems rolle.

      Wallace bar erkjent at det var hansom inngikk den muntlige avtalen med Ghanem jr. pi
      vegne av Yara i 2007.

      Retten er ildce i tvil om at Wallace inngikk avtalen med Ghanem jr., vel vitende om at
      Ghanem jr.'s primxre rolle var a. vxre budbringer av informasjon og ra'd fra faren samt A
      tilslore de reelle forhold.

     Som det fremgAr ovenfor er retten videre heller ikke i tvil om at honoraret som ble avtalt
     og delvis betalt til Ghanem jr. var ment A skulle kanalisere rad og informasj on fra dr.
     Ghanem til Yara i forhandlingene med NOC. informasjon og rad som Yara ikle
     uten avtalen om betaling.


                                                                                   \\ 0    4   4
                                                                                           \
                                                                                     •-•4:-.„ • S_Di
                                                    - 53 -                  14-022670ME0-OTIR/05
                                        EXT- WALLACE-00066
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 90 of 289 PageID 113




     Retten er videre overbevist om at Wallace, som erfaren forretningsadvokat,
     klar over alle omstendigheter i arrangementet. Wallace var juridisk direktor
     hadde ansvaret for utarbeidelse av de etiske regler og retningslinjer i selskapet: an,
     tidligere vrt direktor og sjefsjurist for Norsk Hydro Americas Inc. Det er Apenbhf
     forsto at engasjementet med Ghanem jr. var korrupsjon. Wallace handlet med viten og
     vilje.

     Wallace har erkjent at han tok kontakt med Zivy for a. skjule betalingen. Retten firmer ogsa
     at Wallace har medvirket til a fa gjen_nomfort betalingen til Ghanem jr.

     Wallace ma etter dette domrnes i henhold til tiltalebeslutningens post a).

     2.2 Tiltalebeslutningens post b): Indiaforholdet.
     Etter tiltalebeslutningen er Wallaces straffbare handling beskrevet som at han i april 2007
     tilbod, sammen med Clauw, pa vegne av Yara, a innga en avtale med Maini jr. og at
     avtaletilbudet hadde sammenheng med dr. Jivtesh Singh Mainis stilling.

     Retten har ovenfor kommet til at Wallace pa vegne av Yam inngikk en avtale med Maini
     jr. som i realiteten var en avtale med dr. Maini. Wallace har ogsá erkjent at det var han som
     inngikk avtalen.

     Retten er ikke i tvil om at Wallace inngikk avtalen med Maini jr., vel vitende om at Maini
     jr. viktigste rolle var a tilslore realitetene som var a gi Yara en direkte kanal til faren.

     Retten er heller ikke i tvil om at honoraret som ble avtalt var ment a skulle pavirke dr.
     Maini til abruke sin innflytelse til Yaras fordel.

     Retten er ogsa for Indiaforholdets del overbevist om at Wallace visste og forstod alle
     elementer i arrangementet og at han handlet med viten og vilje.

     Etter dette declines Wallace i henhold til tiltalebeslutningens post a).

     2. Clauw:
     2.1 Innledning:
     Det fremgar av tiltalebeslutningens post a) at patalemyndigheten mener Clauw er skyldig i
     medvirkning til grov korrupsjon i Libya ved a ha gift sin tilslutning til at det ble inngatt en
     avtale om betale penger til Shukri Ghanems sonn og videre ved a foresla at Nitrochem pa
     vegne av Yara kunne forskuttere betalingen pa USD 1,5 millioner til Mohamed Ghanem,
     og ved a kontakte Nitrochem for a sorge for at dette ble gjort.

     Videre fretngar av post b) at grunnlaget for tiltalen mot Clauw for Indiaforholdet. er at hall
     og Wallace pa vegne av Yara tilbod a innga en avtale med Maini jr.

                                                                                            „
                                                   - 54 -                   14-022670MED,OTIM5
                                         EXT- WALLACE-00067
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 91 of 289 PageID 114




     2.2 Ncermere om Libyaforholdet
            2.2.1. Clauws rolle i organisasjonen og forholdet til de medtiltalte
     Det er pa det retie at Clauw gikk av som driftsdirektor i Yara sommeren 2006 og gilck inn i
     en stilling som radgiver med spesielt ansvar for vekststrategien i selskapet. Han rapporterte
     direkte til Enger og det var ingen av de avrige i konsernledelsen som rapporterte til Clauw,
     slilc det hadde vwrt da han var driftsdirektor. Bade Clauw og Enger har forklast I retten at
     Clauw fate at han ikke ble holdt like jevnlig og grundig informert om prosjekter som han
     linclde Hitt mens han var driftsdirektor. Clauw hadde ilcke noe eget kontor i Yams lokaler i
     Norge. En gjennomgang av konsemledermotene viser at han ikke var fysisk til stede etter
     september 2006, men han fikk kopi av motereferatene. Cla.uw jobbet fottsatt tell med
     Enger, men Clauw og Holba hadde ikke et nwrt forhold i perioden etter at Clauw ble
     eadgiver.

     Clauws rolle i organisasjonen fra sommeren 2006 var dermed noe armerledes enn, den var
     for de andre tiltalte. Dette mener retten far betydning for vurderingen av hans involvering
     Libyaforholdet.

          2.2.2 Clauws befatning med Libyaforhandlingene i henhold til dolcumentene og
          andre bevis
     En gjennomgang av e-poster i perioden 2004 til november 2006 viser at Clauw bare er
     innkopiert ph. noen fa e-poster som gjaldt NOC. Det er ikke spor av at han var involvert i
     Helang-avtalen.

     Det er et faktum at korrupsjon sjelden direkte viser seg i skriftlig materiale. Videre har
     retten hart flere vitneforklaringer om at Clauw var involvert i det meste og at hans
     arbeidsform, kontaktnett og interesseonarade kan tilsi at han var mye sterkere involvert i
     Libya enn det retten har fwanet spor av I dokumentene.

     Wallace forldarte i Paris-forklaringen at han rapporterte til Clauw mht silt engasjement i
     Libya prosjektet. Allerede i Briisselavhoret i juni endret han sin forklaring pa dette punkt. I
     motsetning til Holba, som ble prosjekteier for Libyaprosjektet i oktober 2006 og ogsi ble
     vwrende i konsernledelsen, ble Clauw Ijemere fra formelle beslutningsfora. Retten kan
     derfor ikke se bort ifra at Wallace tok fell i Paris-forklaringen nar det gjaldt Clauws rolle
     Libyaprosjektet.

     Etter dette Rimer ikke retten det tilstrekkelig bevist at Clauw, frem til betalingen til
     Ghanem jr. i mars 2007, har hatt en silk deltakelse i Libyaprosjektet at han kan anses for a
     ha gill sin tilslutaing til at det ble inngatt en avtale med Ghanem jr. i januar 2007    -   .*•


                                                                                               ..>""
                                                                                          •                  7 1.

                                                                                                       NV,


                                                    - 55 - •                14-022670MED-0

                                        EXT- WALLACE-00068
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 92 of 289 PageID 115



            2.2.3 Clauws rolle nar det gjaldt betalingen
     Clauw har selv forklart i retten at det var han som spurte Zivy i selskapet AmeVa
     kunne vxre behjelpelig med a gjennomfore en betaling for Yara som skulle vwre'
     konfidensiell. Zivy sa seg villig til dette og Clauw sa han vine bli kontaktet av Wallace.
     Clauw forklarte ogsa at han visste at betalingen skulle gã til en konsulent og at det gjaldt
     Libya. Han tenkte at det kurme vxre et etisk problem a foreta en slik betaling, men trodde
     ikke det var snalck om noe ulovlig idet Wallace fortalte ham at det var en lovlig betaling
     etter sveitsisk lovgivning.

     Etter rettens vurdering burde bade det faktum at betalingen skulle vxre konfidensiell og at
     det var snalck om betaling til en konsulent og at det gjaldt Libya, vxre tilstrekkelig til A
     konstatere at Clauw forstod at dette var snakk om kormpsjon. Men det er beviser i saken
     som trekker i en annen reining.

     For det forste kan ikke retten se bort ifra at Wallace har sagt til Clauw at dette var en lovlig
     betaling i Sveits. Retten viser her bade til Clauws forklaring til retten og til den avlyttede
     telefonsamtalen mellom Clauw og Wallace av 14. mai 2012 hvor Wallace sier til Clauw:

           And so, you know, I mean, there were no point in saying that wasn't the case. Yes,
           we made it in Switzerland, because it was legal in Switzerland. We didn't make it in
           Norway, because we didn't want it in Norway. But Nejdet had told them, you know,
           about Zivy making the payment, and him reimbursing Zivy, so there was no point in
           my saying that wasn't true. You know. So that was it.

    •I telefonsamtale med Clauw den 18. mai sier Wallace:

           But Libya, a little different. On the other hand, like I said, lam still not sure that
           we've vio , that Norwegian law was violated But it'c the old thing of what I've
           always said, about nobody ever goes to jail for what they did, they go to jail for
           trying to cover it up.

     Hvis det forholder seg slik at juridisk direktor i et stort intemasjonalt selskap som Yara sier
     at betalingen er lovlig etter sveitsisk lovgivning, kan ikke retten se bort ifra at Clauw i kraft
     av han ikke hadde noe ansvar i libyaforhandlingene, slo seg til ro med det.

     Clauw sa flere ganger i telefonsamtaler med Wallace, som er avlyttet, at han ikke visste
     noen ting om Libya. Retten ma anta at Clauw snakket sant nal- han ikke visste at han ble
     avlyttet, pa samme mate som retten mener at Wallace snakket sant i disse
     telefonsarntalene.

     Retten viser til Clauws telefonsam.tale med Wallace den 14. mai 2012 hvhaxr




                                                    - 56-                    14-022670MEEYL011iR/05
                                          EXT- WALLACE-00069
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 93 of 289 PageID 116

                                                        ,— —
           Okay, anyway for me, I did not knew so it was quite...

     og senere i samtalen:

           But, because I have not been involved, and for the Indian case, where I took
           responsibility of the Indian discussion

     Her skiller ban mellom sin rolle i Libya og sin rolle i India, noe som tilsier at det var en
     forskj ell i Clauws involvering i disse to prosjektene.

      telefonsamtalen den 20. Mai 2012 sier han om Libya:

           Yeah, I did not have even any clue, what has been done

     og videre:

           Yeah, but definitely they wanted to implicate Thorleif in my opinion. Because they
           say, you know, it's a CEO responsibility and all of that. And I said, what I did
           mention, what was clear, I said, I didn't believe that something has happened but if
           something has happened, Ken has no interest to do it on his own, he has been doing
           it because he has been asked to do it.

     Disse utsagnene fra Clauw trekker ogsa i retning av at Clauw var lite involvert i Libya.

     Selv om retten antar at Clauw hadde mer kunnskap, bade om betalingsarrangementet og
     forhandlingene i Libya. emi han selv gir uttrykk for i retten, er ikke retten overbevist om at
     Clauw oppfyller de objektive og subjektive vilkar for straff for denne tiltale-posten. Clauw
     frifmnes etter dette for tiltalebeslutningens post a).

     2.2 Ncennere om Indiaforholdet
     I India var omstendighetene annerledes. Clauw var her i forersetet. Det var Clauw som
     kjente Calil og via han fant frem til Maini jr. Clauw visste at Maini jr. ikke hadde noen
     erfaring fra gjodselsektoren og at.han var dr. Mainis sorm. Det var Clauw som ba Wallace
     om a utarbeide avtaleutkastene med Maini jr. Retten tviler ikke pa at Clauw hat hatt en
     langsiktig forretningsmessig fomuftig plan for Yaras engasjement i India, men retten fester
     ikke lit til at Clauw mente Maini jr. hadde noe a. bidra med i den sammenheng, utover det
     hans far kurme tilby, nemlig a. styrke Yaras posisjon i forhandlingene med Kribhco og
     innflytelse inn i gjodselsdepartementet.

     Retten fmner ogsa bevist at nar det gjelder India var Clauw kjent med alle forhold som
     gjorde handlingen til grov korrupsjon. Han visste om relasjonen mellom Maini jr 9
                                                                                      t,
     Maini, som var arsaken til at Maini jr ble engasjert av Yara, jfr ogsa ovennevnt ,/gloat- '



                                                    - 57 -                   14-022670ME

                                         EXT- WALLACE-00070
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 94 of 289 PageID 117




           As you know, Maini has been with his father the driving force of the gove*iine;i:
           starting changing for more balance nutrients consumption and pushing Kittokieft,
                                                                                       .„
           negotiate with YARA

     Han fastsatte ogsa honoraret det var snakk om, jfr her Wallace sin e-post av 21. mars 2007,
     hvor Wallace sa at kompensasjonen matte diskuteres med Clauw direkte.

     Retten viser ogsa til at avtalen ble holdt skjult for Kribhco og DOF. Det var dermed ikke
     slik transparens rundt avtaleforholdet med Maini jr. som situasjonen skulle tilsi.

     Som nevnt ovenfor mener retten arrangementet ma kaxakteriseres som klassisk korrupsjon.
     Det visste Clauw. Han er en erfaren forretningsmann som var godt kjent med
     korrupsjonsfaren. Han visste at arrangementet med Maini jr. i realiteten var bestikkelse av
     en fremstaende offentlig tjenestemann. Retten er videre overbevist om at Clauw handlet
     med viten og vilje.

     Etter dette &mutes Clauw i samsvar med tiltalebeslutningens post b).

     3. Enger:
     3. 1. Innledning
     Grunnlaget for tiltalebeslutningens post a) mot Enger er medvirkning til grov korrupsjon i
     Libya ved a ha gitt sin tilslutning til at det ble inngatt en avta16 om a betale penger til dr.
     Ghanems sønn og at Enger (sammen med Holba) deltok i forhandlingene med NOC og
     undertegnet bl.a "Partnership Agreement" i juli 2008 mellom Yara og NOC med kunnskap
     om at det forela en avtale om a betale bestikkelser der deler av avtalen var oppfylt fra
     Yaras side.

     I tiltalebeslutningens post b) er grunnlaget for Engers del medvirkning til grov kornipsj on
     ved A ha gitt sin tilslutning til avtalen med Maini jr. med en okonomisk ramme pa USD 3
     millioner og ved a godkjenne utbetalingen pa USD 1 million.

     Enger har i sin forklaring for retten benektet begge forhold.

     NAr det gjelder Libyaforholdet forklarte Enger at han ikke hadde kunnskap om avtalen med
     Ghanem jr. Han visste heller ikke at det hadde blitt betalt et belopt til Ghanem jr. for det
     tidspunkt "Partnership Agreement" ble undertegnet.

       India var han mer involvert. Han godkjente at det ble engasjert en konsulent, men han
     forklarte at han ikke var klar over at konsulentens fax var en hoyt tilsatt tjenestemann i det
     indiske gjodselsdepa.rtementet. Betalingen til Maini jr. godkjente han fordi han mente
     var forplilctet til a betale noe nar de brot konsulentavtalen.


                                                   -58 -                    14-022670MED-01iR/05
                                         EXT- WALLACE-00071
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 95 of 289 PageID 118



     3.2 Engers rolle i organisasjonen og forholdet mellom de tiltalte. Felles for
     tiltalebeslutningens post a) og b).
     Enger var konsernsjefi Yara helt fra Yara ble skilt ut fra Hydro til han pension
     hasten 2008. For han ble konsernsjefi Yara var ban fra 1. januar 1999 leder I Hydii4.4g5::,,-:
     Enger satte selv sammen sitt lederteam. De fire tiltalte var alle en del av konsernledelsen,
     dog slik at Clauw gikk over i en radgiverrolle den 30.juni 2006 med direkte rapportering til
     Enger. Clauw sluttet 30. juni 2007. Det nevnes spesielt at Wallace, som juridisk direlctor,
     hadde en stabsrolle uten operativt onsvar. Hans rolle var ivareta organisasjonens behov
     for jmidiske tjenester, hertmder avtaleforhandlinger. Wallace bekreftet i retten at han ilcke
     var bemyndiget til a innga avtaler annet enn pa oppdrag fra de operative enheter eller fra
     Enger. Unntaket var engasjement av ekstem juridisk bistand hvor Wallace selv kunne
     engasjere og betale for slik bistand.

     En del av styringssystemet var konsernledermotene hver 14. dag. De fire tiltalte hadde
     kontorer ved siden av hverandre, dog slik at Clauw ilcke hadde kontor I Oslo pa permanent
     basis. Alle de tiltalte liar forklart at det -var en apen og uformell dialog og tette band dem
     imellom nar det gja1dt det forretningsmessige.

     Enger hadde en apen og uformell lederstil. Retten oppfatter Enger slik at han var en
     tilstedevwrende og tilgjengelig sjef. Enger hat i retten forklart at han var opptatt av
     delegering og at hans lederteam hadde ansvaret for sine omrader uten at han var engasjert i
     detaljene. Flere av vitnene som hat arbeidet for Enger hat forklart det samme.
     Kombinasjonen av at alle de tiltalte satt i konsemledelsen, at det var tette band dem
     imellom og at de i tillegg hadde kontor ved siden av hverandre, tilsier etter rettens
     oppfatning at de tiltalte holdt hverandre informert om viktige prosjekter.


     Dette er momenter som taler for at Enger hadde kunnskap om at det var inngatt avtaler
     med sonnet- av fremstaende offentlige tjenestemenn i Libya og India og de ovrige forhold
     som gjorde disse avtalene korrupte.

     Enger bar i retten forklart at han og ledelsen i Yara var opptatt av etiske retningslinjer og
     hadde nulltoleranse for korrupsjon. Enger var godt kjent med korrupsjonsrisikoen i Libya.
     Libya var et nytt land for Yara, men Hydro hadde vmrt inne i Libya tidligere, noe retten
     legger til grunn at Enger var kjent med gjennom a vwre en del av konsernledelsen i Hydro i
     flere ar. At India er et korrupsjonsutsatt land, var ogsa godt kjent for die i konsernledelsen.
     Enger hat forklart for retten at Yara var "ekstremt opptatt av sift renomme", men at de
     likevel matte gã inn i land med korrupsjonsrisiko. I den sammenheng var det viktig med
     best mulige rutiner, holdninger og regelverk for a untiga a bli eksponert for korrupsjon.
     Dersom Yara skulle inngâ avtaler med nwre slektninger av fremtredende offentlige
     tjenestemenn i korrupsjonsutsatte land, var dette apenbart en omstendighet som
     konsemsjefen skulle ha informasjon om.                                   _ ,



                                                   - 59 -                   14-022670M ED-OTI R/05
                                        EXT- WALLACE-00072
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 96 of 289 PageID 119




     Dersom Enger ikke visste om arrangementet med Ghanem jr. og harts far, og ittiM
     var sonn av dr. Maini, kan det etter rettens oppfatning bare vwre to grunner til cTe4 'ElitOt-
     har en eller flere av de tre ovrige tiltalte eller andre i konsernledelsen gatt bak
     Det firmer retten ikke var tilfelle. Altemativt har Enger bevisst gatt inn for a vite minst
     mulig om disse konsulentavtakne. Retten viser her til det som er behandlet nedenfor.

     3.3. Ncermere om Libyaforholdet.
           3.3.1 Fullmakts- og ansvarsforhold
     Fullmakts- og ansvarsforholdene i Yara taler for at Enger og/eller Holba var kjent med
     konsulentavtalen og med utbetalingen til Ghanem jr. Wallace kunne ikke godkjenne en slik
     avtale eller foreta utbetalingen uteri prosjekteier eller Engers godkjennelse. Betalingen
     skulle for eller siden belastes prosjektet og det er derfor usarmsynlig at Wallace inngikk
     avtalen og arrangerte betalingen pa egen hand.

    • Wallace har sagt det selv flere ganger, ogsa i retten: Han var en god soldat, men han var
      ikke kommandanten. Det er ingen grunn til at Wallace skulle handle pa egen hand og ga
      bak ryggen pa sin sjef, den ansvarlige for prosjektet eller de andre i konsernledelsen.
      Retten kan ikke se noen rasjonell forklaring pa at Wallace, som juridisk direktor, skulle
      eksponere seg for den risiko det vine innebwre a innga en korrupt avtale innenfor
      ansvarsomradet til en kollega i konsemledelsen. Dette ville bade v2ere en illojal handling
      og dessuten eksponere Wallace for en risiko han ikke hadde noe incitament til a pata seg.
      Rettens vurdering er ogsa overensstemmende med Wallaces eget utsagn: "I wasn't out on a
      frolic on my own".

     Det er en mulighet for at andre i konsemledelsen godkjente avtalen, men det kan ikke ha
     vwrt uten Engers viten. Det er ikke nodvendigvis slik at Enger kjente detaljene i avtalen
     med Ghanem jr. Men bade politi- og vitneforklatinger (se nedenfor), saint den
     informasjon Enger mottok om Helangavtalen, tilsier at Enger hadde kunnskap om at det
     var irmgatt en avtale med en konsulent for Libyaprosjektet, hvilke type tjenester det var
     snalck om og at det var betalt et stone belop.

          3.3.2. Helangavtalen
     Enger ble informert om Helangavtalen. Det fremgar av e-post fra Wallace av 13.februar
     2006 til Mathieu Krane, hvor tema er Helangavtalen, at Enger ble informert om avtalen
     Wallace skriver i e-posten som Enger inottok kopi av:

           The other person who is aware of this and VERY interested is Thorleif Enger

     Enger har selv forklart i retten at han var interessert i konsulentavtaler generelt, men at e-
     posten ikke dokumenterer at han visste om Helangavtalen. Dette er etter rettens oppfatili4
     ikke troverdig. E-posten viser at Wallace og Enger hadde snalcket om Helangavt4en..


                                                   -60 -                    14-022670Mb:54)1j.   P5
                                         EXT- WALLACE-00073
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 97 of 289 PageID 120



     er ingen annen mulig forklaring pa teksten i e-posten. Dersom Enger var intere
     konsulentavtaler generelt og dette var kommunisert til de ovrige i konsernledel
     moment som taler for at han ogsa visste om tilsvarende konsulentavtaler, herund
     med Ghanem jr.

     Oppdragsbesktivelsen i avtalene var etter rettens oppfatning ikke reelle og avtaknes
     innhold skulle skjule deres realitet. Nar det gjelder rettens vurdering av Helangavtalen,
     vises for det forste til Wallaces forklaring om at det var han som motte personene bak
     selskapet Helang personlig. Det var Wallace som forhandlet, pa tross av at han ikke hadde
     noen rolle i prosjektet. Videre ble det ikke foretatt annen undersokelse av selskapet og
     personene bak ern et personlig mote. Det fmner retten pafallende. Det fremgar ogsa av to
     e-poster at Helangavtalen ikke var det den gay seg ut for a vane. Retten viser til e-post av
     13. februar 2006 fra Mattieu Krane, som pa dette tidspunkt var juristen i prosjektteamet:

           I refer to our little talk of this morning. Please find enclosed a first draft Engagement
           Letter of the Swiss/Dubai company which Yara thinks of retaining for the NOC
           project. Considering the little time available I have based this draft on a (much
           longer and complicated) standard engagement letter used by ABN-Amro

     Senere sarame dag svarer Wallace til Krane:

           My goal here is for this to look like any other consulting/investment banking
           arrangement

     Manglende undersokelser og onsket om a fa avtalen til a se ut som en consulting/banking
     arrangement beviser at avtalens imahold skulle skjule dens realitet.

           3.3.3 Politiforklaringer og utskrift fra telefonavlytting
     Alle de tiltalte bar vwrt tmnvikende i sine forklaringer for retten War det gjelder hvem som
     visste hva om de forhold tiltalen gjelder. Retten har derfor ved sin bevisvurdering, i tillegg
     til dokumentbevisene, lagt stor vekt pa bevis som er fremkommet for rettsforhandlingene
     og i mindre grad de forklaringer de tiltalte bar kommet med i retten. Retten viser spesielt til
     de forste politiforklaringene og telefonsamtalene som ble underlagt kommunikasjons-
     kontroll (telefonavlytting).

     I sin forklaring for fransk politi i mai 2012, ville Wallace etter en stund "set the story
     straight". Deretter forklarte han seg detaljert om bade egen og andres involvering i Libya.
     Retten er enig med patalemyndigheten i at Wallace sin forldaring for fransk politi er mer
     troverdig can bans forklaring for retten. Retten fester ikke lit til Wallace sin forklaring i
     retten om at harts politiforklaring av mai 2012 var "flat out wrong".

                                                                                                        C 1\ ;
                                                                                                           ri
                                                                                                       -9
                                                                                                        14
                                                                                         V -70-
                                                   - 61 -                   14-022670MED-OTIWG"
                                        EXT- WALLACE-00074
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 98 of 289 PageID 121




      Parisforklaringen sa Wallace at "Engers mentality was not to know" og "Engerd n
                                                                                          -
     ask the question and I did not answer". I en telefonsamtale med en venn av 18 trtat,?Oz
     noen dager etter at han slapp ut av varetekt i Paris, sa Wallace bl. a:

           (...) what did Thorleif know, and what did Thorleif not know. And I was very upfront
           saying, you know, Thorleif did not know very much, because he did not want to know
           very much. You know, that was my job.

     Og videre:

           What did I tell Thorleif? I told him we made no direct payments. We made no written
           agreements. And they said, what did you say about indirect payments? I said: He
           didn't ask and I didn't say anything. And that was the deal. The bottom line was, the
           deal was: Let's not talk about this. And everybody wants to go around saying: I knew
           nothing.

     Wallace forklarte med andre ord til politiet at han fortalte til Enger at Yara ikke hadde
     noen skriftlig avtale og heller ikke hadde foretatt noen direkte betalinger. For ovrig ville
     ikke Enger vite floe. Wallace beskriver her etter rettens oppfatning en stilltiende avtale
     mellom Wallace og Enger om at Enger ikke skulle vite detaljer om denne type avtaler og
     betalinger.

     I en etterfolgende avlyttet telefonsamtale mellom Wallace og Clauw den 20. mai 2012 sa
     Clauw:

           But OK, that was what I said I said, so I don't believe that this has happened, but if
           it has happened, Ken has been, everybody has been informed, I know how this
           management works, and it's no secret, everyone has the same information.




           and decide on the same things

     Wallaees politiforklaring i Paris og de utdrag av telefonsamtaler som er gjengitt ovenfor,
     beviser etter rettens vurdering at Enger visste mye mer enn han selv gay uttrykk for i
     retten. I den grad han ikke hadde detaljkunnskaper om konsulentavtalen i Libya, var det
     fordi han hadde gitt uttrykk for at han ikke onsket a ha det.

           3.3.4 Ovrige vitneforklaringer
     Retten har ogs& lagt vekt pa Ed Cavazutis (Cavazuti) forklaring i retten. Cavazuti var leder
     for Yaras's nedstromsavdeling fra 2006 til 2009 og en del av konsemledelsen. Cavgidti-
     forklarte i retten at han i januar 2008, merts han var pa flyplassen i Munchen pa vei t1


                                                   -62 -                   14-022670rVIE0-0TAR/05
                                        EXT- WALLACE-00075
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 99 of 289 PageID 122

                                                                           J1


     Quatar, flick en telefon fra Baysan. Baysan fortalte til Cavazuti at selskapet Am
     skulk foreta en betaling pa Baysans vegne til en konsulent i Libya. Han sa det
     etter sveitsisk by. Cavazuti forklarte at han ikke forst° hvorfor Baysan ringte h
     date, men han ble bekymret og tok dette opp med Enger da han var tilbake i Oslo.
     tidfestet samtalen med Enger til februar 2008. Cavazuti forklarte videre at Enger sa at
     Baysan snakket veldig mye og det ikke var grunn til a ta alvorlig det han sa. Enger sa fib
     ham at det dreide seg om noen som hjalp dem som "investment bankers" og at han ikke
     skulle bekymre seg. Cavazuti sa til Enger at de burde sjekke ut hvem konsulenten var uten
     at Enger hadde noen kornmentar til dette.

     Retten bernerker at avtalene med Helang og Ghanem jr. fremstar som typiske "investment
     bankers"- avtaler.

     Noe senere kom Wallace til Cavazuti for a snakke med ham om saken. Han forsto det slik
     at Enger hadde snakket med Wallace. Irmholdet av ssmtalen var uldart for ham under
     forklaringen for retten, men han husker at han an.befalte at man burde fa Nahowi til a
     sjekke hvem konsulenten var.

     Enger's reaksjon pa Cavazuti's henvendelse viser at Enger kjente til avtalen rued Ghanern
     jr.

     Cavazuti forklarte ogsa I retten at han en gang i juni/juli 2008 ble kalt inn pa Engers kontor
     hvor Enger satt sammen med Holba, og han ble spurt om "hvordan de kunne betale disse
     mermeskene. Han fate seg -ukornfortabel med sporsmalet idet han antok at det dreide seg
     om Libya og Iran svarte "at de vel kunne betale med varer eller med penger eller gjore det
     som sist".

     Baysan nevnte ogsa for Storvik (tidligere finansdirektor og led.er for "Supply and Trade")
     under en middag de hadde saramen sommeren 2007, at Baysan hadde en dialog med
     Wallace rundt en utbetaling som Storvik oppfattet var tilknyttet Libya og at Enger visste
     om dette. Storvik tvilte pa at Enger visste dette, men han gikk ikke selv til Enger med
     informasjonen.

     Haslestad forklarte ogsa til politiet at Baysan fortalte at han hadde snakket med Enger om
     Libyaforholdet under en flytur en gang i 2006/2007. Haslestad kurnie ikke huske sin
     forklaring pa. dette punkt i retten, men ogsa her er retten av den oppfatning at det er
     politiforklaringen som ma tillegges vekt, ikke det Haslestad forklarte i retten.

     Det at Baysan har fortalt til flere at han har snakket med Enger om Libya, tilsier at
     Cavazuti snakker sant.




                                                   - 63 -                  14-022670MEDIbTFRIV6

                                        EXT- WALLACE-00076
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 100 of 289 PageID 123



    • Enger har benektet at han hadde snaidcet med. Cavazuti om betaling til en kons _
     • i februar 2008 og at det var et mote pa Engers kontor i juni/juli 2008 med Cava2uii.
       Holba.

      Det er fra forsvarers side anfort at Cavazutis forklaring kan ha vwrt pavirket av at FBI ble
      koblet inn i saken. Det vises bl.a til at dialogen med FBI ikke er transparent og at Cavazuti
      miter til avhor med FBI med to advokater og ogsä motte i retten med advokat.

      Forsvarer reiste sporsmalet om motivet for Cavazutis forklaring var 8 selv unnga
      straffeforfolgelse. Dersom han kurme fa etablert et faktum der han hadde sagt fra til sine
      overordnede om klanderverdige forhold,,kurme han hape selv a slippe ansvar.

      Retten har vurdert disse innvendingene mot Cavazutis forklaring, men retten fester lit til
      Cavazutis forklaring. Cavazutis forklaring understottes av andre bevis i saken, herunder
      Wallace og Clauws forklaringer som er gjengitt ovenfor. Cavazutis forklaring for retten
      stottes ogsa av ovrige vitners forklaringer om hva Baysan har sagt om betalingen. Dette er
      nok et moment som taler for at Enger visste at det var inngatt en avtale med Ghanem jr. og
      at det hadde blitt foretatt en betaling til Libya lenge for sommeren 2008.

            3.3.5 Andre momenter
      Enger gjorde ingenting med informasjonen han fikk fra Cavazuti, noe som ogsa tyder pa at
      han allerede var kjent med forholdene rundt Ghanem jr. og betalingen.

      Retten finner det ogsa pafallende at Enger ikke var mer interessert i bakgrunnen for det
      kravet som Holba fortalte han om sommeren 2008. Retten har ovenfor funnet det bevist at
      Holba fortalte at det hadde gatt en betaling tidligere. Selv om de var enige om a avvise
      betalingen, vine det vwre naturlig for Enger 5. undersoke betalingen nxrmere ved a snakke
      med Wallace. Enger var p5. vei ut av organisasjonen, men det kan ikke forklare den
      manglende interesse for a undersoke nxrmere forholdene rundt betaling og krav fra Libya.

      Enger var fortsatt konsemsjef. Det var hans ansvar 5. foreta nrmere undersokelser. Han
      visste hvilke utfordringer som selskapet matte i korrupsjonsutsatte land.

      Den eneste sannsynlige forklaringen som retten kan fume pa at Enger ikke undersokte, var
      at han alierede visste hva dette var. Altemativt at han bevisst ikke casket 5. vite detaljer om
      et forhold han forstod ikke var forenlig med selskapets etiske retningslinjer og norsk og
      intemasjonal lovgivning.

      Enger liar i retten gift uttrykk for at den muntlige avtalen med Ghanem jr. og den skjulte
      betalingen gjennom Nitrochem ikke var i samsvar med de etiske retningslinjene i Yara og
      skulle vxrt gjort annerledes. Retten uteluidcer at Wallace har gatt bak Engers
      Forhandlingene i Libya foregikk over lang tid, selv etter at dx. Ghanem kom'irin       ct.



                                                    -64 -                    14-022670MEDLOTIR/05
                                         EXT- WALLACE-00077
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 101 of 289 PageID 124



     Enger var en involverende og tilstedevwrende leder og, som nevnt ovenfor, var
     og uformell tone mellom de tiltalte. Det er utenkelig at Wallace over en lang pe
     engasjementet av Ghanem jr. skjult for Enger.

     Pa tross av at Enger visste at det hadde gatt en irregulxr betaling til Libya og det hadde
     komxnet krav om en til, dro Enger og Holba til Tripoli og undertegnet Partnership
     Agreement den 17. juli 2008.

           3.3.6 Engers motiv
     Under forhandlingene ble det fra forsvarers side stilt sporsmal ved hvilket motiv Enger
     skulle ha for a medvirke til korrupsjon helt pa tampen av sin karriere.

     Retten hat ikke funnet noen grunn til a anta at personlig okonomisk vinning hat vxrt av
     betydning for de handlingene som er omfattet av tiltalen.

     Retten fmner likevel grunn til a papeke at kormpsjon begatt pa den ma.'ten retten har funnet
     bevist ovenfor, ikke nodvendigvis er begrunnet i personlig okonomisk vinning.

     Onske om lede en virksomhet med stor suksess og a tilfredsstille eiere, ansatte og andre
     kan vwre like motiverende for en silk adferd. Det kan ogsa were en grunn at en slik adferd
     i en virksomhet ikke left lar seg endre pa kort sikt. Retten antar at slike momenter kan ha
     ligget bak Engers handlinger.

             3.3.7. Betydningen av at ikke vitner som Baysan, Ghanem jr. og Nahawi a fort for
             retten, eller avhort ved bevisopptak. ,
     Forsvareme hat vwrt opptatt av at patalemyndigheten ikke hat sorget for sin plikt til
     opplyse saken i tilstrekkelig grad ved a sorge for at viktige vitner ble avhort ved
     bevisopptak. Retten er enig med forsvareme i•at det for sa vich er uheldig at retten ikke hat:
     f'att hore disse vitnenes forklaringer. Retten er, som det fremgar av det som er vurdert
     ovenfor, likevel av den oppfatning at saken er tilstrekkelig belyst.

           3.1.8 Oppsummering og konklusjon:
     Enger hat i retten forklart at han ikke kjente til avtalen med Ghanem jr. for etter
     avtaleundertegnelsen i Tripoli 17. Juli 2008.

     Gjennomgangen av bevisene ovenfor beviser etter rettens oppfatning, utover enhver
     rimelig tvil, at dette ikke kan medfore rilctighet. Sam det fremgar av fremstillingen
     underbygges dette av at Enger for 17. juli 2007 var infonnert om Helang avtalen, han
     hadde rat informasjon fra Cavazuti om betalingen i Sveits, han hadde hatt samtale med
     Wallace like etter dette og han hadde hatt samtale med Holba om et ytterligere kray. I den
     grad Enger ikke hadde detaljlcutmskaper om avtalen og betalingen, f.eks. belopets       Is
     og betalingsmetode, sa skyldes det at han bevisst gikk inn for a fa vite minst mut'


                                                   - 65 -                   14-022670MED:O1R/Q6J
                                        EXT- WALLACE-00078
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 102 of 289 PageID 125




      Det er saledes ikke ett enkelt dokumentbevis eller en enkelt forklaring som hattOrt
      overbevist om at Enger visste om avtalen og betalingen for juli 2008. Konldusjo r•
      basert pa de dokumentbevis, forldaringer og omstendigheter som retten har vurdert,
      pa Engers posisjon som konsernsjef og forholdet mellom de tiltalte.

      3.4 Nrmere om Indiaforholdet
             3.4.1 Innledning
      Enger har forklart at Clauw foreslo at de skulle bruke en agent i India og at han godkjente
      dette. Enger forklarte i retten at han ikke kunne huske om Clauw sa at konsulenten hadde
      en far som var ernbetsmann, men han forklarte at han uansett ikke oppfattet navnet pa
      konsulenten.

            3.4.2. Avtalen med Maini jr.
      Retten har ovenfor funnet bevist at senest den 13. juni 2007 ble Enger informert om og
      godkjente engasjementet med Maini jr., jfr. E-posten tat inn ovenfor.

      Av denne e-posten fra Wallace til Clauw fremgar det at Wallace har snakket med Enger
      om Maini jr. Det fremgar ogsa at Enger har fall vite at fire andre i konsemledelsen hadde
      godkjent arrangementet. Hvis Enger ikke hadde oppfattet at Yara engasjerte sonnen til dr.
      Maini, ma det ha vxrt fordi de ovrige i konsemledelsen som var kjent med dette, ikke
      fortalte til Enger hvem Maini jr. var. Wallace forklarte imidlertid for retten at alle de som
      var mottakere av e-posten var informert om familieforholdet og at man av denne grunn
      matte utvise forsiktighet. I dette la at de matte tenke pa hva de ba Maini jr. om og at de
      matte dokumentere det de gjorde.

      Engasjement av sonner til fremstaende offentlige tjenestemenn i korrupsjonsutsatte land
      ville reise, i henhold til Engers egen forklaring, rode flagg. Det arrangementet som Wallace
       henhold til e-posten hadde klarert med Enger, var etter rettens oppfatning utkastet til
      avtale med Maini jr. Retten viser i den forbindelse til at Wallace sendte avtaleutkastet til
      Maini jr. samme dag som han orienterte Clauw om at Enger hadde godkjent arrangementet.
      Enger hadde ogsa fatt infonnasjon om at Kribhco var under kontroll av DOF. Retten viser
      her til brev fra Resources Int v/ Anupam Dev til Enger av 20.mai 2007:

            On top of this the majority Govt stake holding in Kribhco exposes it to direct
            bureaucratic control of the Deptt of Fertilisers and even political interference by the
            Fertiliser Minister and his office.

      Anupam Dev var Yaras agent i India. Retten kan ikke se bort ifra at Anupam Dev hadde en
      egeninteresse av at Yara ikke inngikk noe samarbeid med Kribhco, men opplmingen om
      Kribhco i brevet burde uansett fart Enger til a vazre ekstra oppmerksomr




                                                   -66 -                   14-02267010ED--OTIR/06
                                         EXT- WALLACE-00079
    Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 103 of 289 PageID 126



          Enger visste at dr. Maini var en embetsmann i DOF. Retten viser her til e-post fra
          av 17. august 2007 hvor det fremgar at Enger onsket a mote Shiba i Kribhco og
          ministeriet. Enger fikk kopi av denne e-posten. Det er ikke sarmsynlig at Yaras kon
          reiste til India uten a vite hvem han skulle mote og hvilke posisjoner disse hadde. Enger-L,
          hadde ogsa godkjent bruk av en konsulent som han visste het Maini. At Enger ikke koblet
          disse to sammen, er ikke troverdig. Ogsa her legger retten veld pa at Enger er en erfaren
          forretningsmann og industrileder og at han var godt kjent med korrupsjonsrisikoen i de
          land Yara hadde virksomhet.

          E-posten til Enger fi:a Wallace av 20. august 2007 viser ogsa at Enger i alle fall pa dette
          tidspunkt kjente alle relevante deta1j er rundt engasjementet av Maini jr., henmder
          slektskapet mellom Maini jr. og dr. Maini og detaljene i avtalen som var innga'tt. Fm e-
          posten siteres folgende:

                Also attached is the form of representation agreement that had been negotiated and
                agreed by Daniel for the retention of Mr. Maini in India. We need to decide whether
                to go forward with this or settle on something for past services and go forward in
                another way. Please note that I would ordinarily rely on him to see that Kribhco
                actually responds in a timely manner to our inquiry about a meeting (not a given),
                that there is actually a meeting at the Ministry for the same time period (definitely
                not a given) and that the necessary invitations, etc. for visas are sent out promptly,
                hotels are booked, dinners arranged, etc. If we are not going to use him, I would like
                to know who will undertake these matters, particularly for the upcoming trip.

          Enger var ved denne e-posten ikke bare informert igien om innholdet i den avtalen som ble
          innga'tt med Maini jr., men ogsa at avtalen ikke var reell. Retten viser her til at Wallace
          orienterte Enger am hva de egentlig brukte Maini jr. til, nemlig a sorge for at Kribhco
          svarte i tide og at det ble et mote i Ministeriet, saint at alle andre praktiske detaljer ble
r         dart.

          Den 27. august 2007 fikk Enger i en e-post fra Wallace vite at dr. Maini shale fratre sin
          stilling i DOF.

          Pa tross av at Clauw hadde sluttet I Yara sendte han den 5. september 2007 en e-post til
          Wallace med kopi til Enger. Av e-posten fremgar det bl.a folgende:

                Jam not anymore in charge but if YARA really wants to develop with KRIBHCO, you
                have to sign this agreement, otherwise KRIBHCO will not extend.

          Og lenger ned i e-posten:




                                                         - 67 -                  14-022670MED-OTIf-u05

                                             EXT- WALLACE-00080
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 104 of 289 PageID 127




           As you know, Maini has been with his father the driving force of the governmerit,'
           starting changing for more balance nutrients consumption and pushing KRIBH(0- 44
           negotiate with YARA.

      Enger videresendte e-posten til Holba og Cavazuti. Enger ma derfor ha lest e-posten, ellers
      vine han ikke ha videresendt den til dem han gjorde. E-posten viste at det var Maini jr.,
      sammen med faren, som var citivkraften bade i form av a komme i posisjon til
      forhandlinger med Kribhco og for a fa startet en endring i gjodselpolitikken. Senest pa
      dette tidspunkt hadde Enger fatt sa mye informasjon at det er utenkelig at han ikke visste
      hva slags arrangement dette var.

            3.4.3. Utbetalingen pa USD 1 million
      Med den viten Enger hadde, godkjente han ogsa at det ble betalt USD 1 million til Maini
      jr. Det vises til e-posten av 27. september 2007 med fakturaen til CYC sari i Libanon. Her
      ber Wallace om at fakturaen belastes juridisk avdeling til han fikk snakket med
      Ombudstvedt og Cavazuti som ble kopiert til Enger. Denne betalingen burde Enger ha
      stoppet.

      Enger har hevdet at han godkjente betalingen for a unnga at det skulle oppsta problemer.
      Betalingen var en erstatning for en brutt avtale fra Yams side. Denne forklaringen legger
      retten ingen veld pd. Retten har funnet det bevist at Enger visste at det var inngatt en avtale
      med sonnen til en embetsmann i DOF og at avtalens irmhold ikke gjenspeilte realitetene.

            3.4.4. Oppsummering og konklusjon
      Det er inngatt en avtale med sonnen av en fremstaende tjenestemaxm som ogsa var
      styrernedlem i selskapet Yara skulle forhandle med. Sormen hadde ikke de kvalifikasjoner
      som var nodvendige for a oppfylle arbeidsoppgavene i avtalen og honoraret stod heller
      ikke i forhold til de tjenester han faktisk utforte.

      Dette var informasjon som Enger hadde. Retten firmer det bevist utover enhver rimelig tvil
      at Enger godkjente at det ble inngatt avtale med Maini jr. og at han kjente imiholdet
      avtalen. Retten firmer ogsa bevist at Enger visste at Maini jr. var &arm av dr. Maini, som pa
      dette tidspunktet var en sentral embetsmann i DOF. I tillegg firmer retten det bevist at
      Enger godkjente utbetalingen pa USD 1 million. Han visste ogsa at avtaleforholdet ikke
      var transparent vis a vis Kribhco og DOF.

      3.5 Subjektiv skyld
            3.5.1 Tiltalebeslutningens post a) - Libyaforholdet
      Medvirkningshandlingen inndeles tradisjonelt i fysisk og psykisk medvirkning. For Engers
      del er det sporsmal om han kan dommes for psykisk medvirkning eller eveniOlt-passiv
      medvirkning.




                                                    :68 -                    14-022670MEDLOTIR/05
                                         EXT- WALLACE-00081
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 105 of 289 PageID 128



      Fysisk medvirkning er en handling som pa en eller armen mate bidrar til den f
      utforelsen av handlingen, mens psykisk medvirkning innebwrer at gjemingspers
      motivasjon til a utove handlingen blir pavirket, jfr. Magnus Matningsdal.: Medvir
      straffbare handlinger — hovedpunkter i Jussens Vernier s. 363.

            I utgangspunktet kan ingen straffes for psykisk medvirkning uten at medvirkeren
            positivt har tilskyndet gierningspersonen til a uyere handlingen.

      Ren passivitet er normalt ikke nok for medvirkeransvar. Johs. Andenws nevner i
      AlmiMrelig strafferett s. 329 at selv om en person har en spesiell plikt til a hindre den
      straffbare handlingen, vii en ren passivitet som regel ikke kunne straffes som medvirkning.
      Men for den person som har en silk swrlig plikt til a gripe inn, kan det ikke lcreves en
      positiv tilskyndelse som vilkar for medvirkningsansvar. Andenws sier pa s. 329 det ma
      vwre nok iii a gjore ham ansvarlig at ban ovenfor den skyldige gir uttrylck for at han ikke
      har noe imot handlingen og viser til eksempelet med gardsgutten som spor husbonden om
      han ikke skal hugge litt inn pa naboens eiendom, og husbonden svarer "gjeme for meg".
      Videre felger pa s. 329:

            Allerede en unnlatelse fra den overordnedes side av a gripe inn kan av den
            underordnede oppfattes som et samtykke, og er den overordnede klar over dette, ma
            det betraktes som en psykisk medvirkning.

      Retten har ovenfor kommet til at Enger hadde kunnskap om konsulentavtalen med Ghanem
      jr. og at han visste om den betalingen som var foretatt pa et langt tidligere tidspunkt enn
      ban selv hevder. Retten har ogsa funnet det bevist at i den grad Enger ikke visste om
      detaljene i avtalen, sa var det fordi han ikke vile vite dette. Pa tross av at han visste hva
      som foregikk forhindret ikke Enger verken at avtalen med Ghanem jr. ble inngatt eller at
      betalingen ble foretatt. Han dro til Tripoli den 18. juli 2008 og imdertegnet en "Partnership
      Agreement" med NOC etter at han visste at det var utbetalt penger til fungerende
      oljerninisters sonn. Inngaelsen av avtalen med NOC pa dette tidspunkt var aktiv
      medvirkning fra Engers side.

      Retten firmer bevist at Enger i forbindelse med avtaleinngaelsen med Ghanem jr. har gitt
      uttrykk for overfor Wallace at han ikke hadde noe imot at avtalen ble irmgatt. Om dette ble
      gjort uttrykkelig eller stilltiende er ikke avgjorende. Det er uansett sn.akk om psykisk
      medvirkning som er tilstrekkelig til at Enger kan straffes for medvirkning til korrupsjon.
      Enger var Wallaces overordnede og Enger hadde en plikt til a hindre at det ble begatt
      korrupsjon pa Yaras vegne. Enger kan ikke konnne fri for straffansvar for medvirkning ved
      bevisst a urmga a fa kunnskap om detaljene i arrangementet. Wallace var klar over at Enger •
      visste hva som foregikk i Libyaforhandlingene.




                                                    -69-                   14-022670MED-OTIM5--
                                        EXT- WALLACE-00082
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 106 of 289 PageID 129




      Enger grep ikke inn, men forholdt seg passiv og ga i tillegg uttrykk for at hart \
      vite noe, jfr. Wallaces utsagn om at "Enger did not ask the question and I did not*nswer':
      Dette kan bare forstas pa en mate. Enger godkjente at Wallace gjorde det som mattjoris
      for a fa til en avtale med NOC, han vine bare ikke vite om det. Dette er mer enn "gjeme
      for meg", som i eksemplet med husbonden ovenfor. Dette er en stilltiende avtale mellom
      Enger og Wallace om at Wallace hadde alle fullmakter. Wallace liar flere ganger uttalt at
      han var en god soldat, men ikke kommandanten. Enger var den cm/erste kornmandanten.
      Wallace handlet ikke pa egen hand. Enger har ved sin viten og manglende inngripen gilt
      Wallace den foratsetning som var nodvendig for a utfore den aktive korrupte handling.

      Retten viser ogsa her til Andenws (jfr. ovenfor) pa s. 329, hvor Andenws uttaler at et
      stilltiende eller uttrykkelig sarntykke fra den som har en szerlig plikt til hindre den
      straffbare handling, betyr at en av de normale hindringer for forbrytelsen er ryddet bort og
      ikke kan betraktes pa sarnme mate som et tilsvarende samtykke fra en utenforstaende.

      Skyldkravet er forsett, jfr. straffeloven § 40. Medvirkeransvaret er et selvstendig ansvar.
      For a kunne domfelle for medvirkning til et straffbart forhold ma den tiltalte - i tillegg til at
      han rent faktisk ma ha medvirket til det lovbrudd tiltalen gjelder - som hovedregel ha utvist
      skyld i forhold til ethvert faktisk moment som er et vilkar for straff.

      Selv om Enger ikke nodvendigvis har kjent til detaljene i avtalen, mener retten at han har
      hat kurmskap om de forhold ved avtalen og betalingen som medforer at det er gilt en
      utilborlig fordel til en person i anledning denne personens stilling. Enger har ogsa halt
      kunnskap om de omstendigheter ved handlingen som medforte at det dreide seg om grov
      korrupsjon. Enger visste at det mest sarmsynlig var snakk om en ikke ubetydelig
      okonomisk fordel, jfr. her ogsa hans erfaring fra Indiaforholdet, og at det var betaling for
      rad fra en fremstaende offentlig tjenestemann. Pa tross av dette ga han sin tilslutning til
      avtaleinngfielsen og imdertegnet en avtale med NOC.

      Enger har etter dette medvirket til korrupsjonshandlingen med viten og vilje og han har
      visst om og utvist skyld i forhold til de ornstendigheter ved handlingen som er vilkar for
      straff for grov korrupsj on.

      Etter dette fmner retten at Enger ma dommes i henhold til tiltalebeslutningens post a).

             3.5.2 Tiltalebeslutnffigens post b): Indiaforholdet
      Retten har ovenfor kommet til at Enger godkjente at det ble inngatt avtale med Maini jr. og
      at han kjente innholdet i avtalen. Retten har ogsa funnet det bevist at Enger visste at Maini
      jr. var sonn av dr. Maini, som pa dette tidspunIctet var en sentral embetsmann i DOF. Pa
      toss av dette godkjente Enger utbetalingen pa. USD 1 million Han visste ogsalt
      avtaleforholdet ikke var transparent vis a vis Kiibhco og DOF.




                                                     -70 -                    14-022670MED-OTIR/05
                                          EXT- WALLACE-00083
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 107 of 289 PageID 130



      Retten fester ikke lit til at Enger ikke visste at tilbudet og betalingen til Maini jr v
      korrupsjon. Enger kjente alle relevante forhold rundt engasjementet med Maini jr
      Mini. Nar ban ph -toss av dette godkjexmer avtalen og betalingen, har han med vi
      vilje medvirket til grov korrupsjon.

      Enger &names derfor i samsvar med tiltalebeslutningens post b).

     • 4. Holba
       4.1 Innledning
       Holba er tiltalt for medvirkning til korrupsjon ved a ha gitt sin tilslutning til at det ble
       innga'tt en avtale om at det skulle betales penger til dr. Ghanems sonn og at Holba
       (samrnen med Enger) deltok i forhandlingene med NOC og undertegnet blant annet
       "Partnership agreement" med kunnskap om at det forela en a.vtale om a betale bestildcelser
       der ikke alle avdragene var betalt.

      4.2 Holbas rolle i organisasjonen og forholdet til Enger og Wallace
      Holba var leder av nedstrornsdivisjonen fra Yara ble etablert til oktober 2006, da han tok
      over etter Ombudstvedt som leder av oppstromsdivisjonen. Holba var dermed i
      konsemledelsen mens Libya-forhandlingene pa'gikk. Da han ble leder av
      oppstromsdivisjonen ble ban ogsa prosjekteier for Libya-prosjektet. Han vox prosjekteier
      frem til den endelige avtalen ble undertegnet av Yara og NOC i februar 2009.

      Holba kjente Libyaprosjektet for han tok over oppstromsdivisjonen i 2006. Retten viser
      her til en e-post fra Holba til bl.a. Solheim, Clauw og Sloot av 3. juli 2002 hvor han
      kommer med sine kornmentarer til Yaras imatreden i Libya. Det er ogs& en e-post fra
      Solheim til Holba, hvor Holba far oversendt informasjon. Holba kjente bade til NOC og
      Omar Gazal allerede pA dette tidspunkt. Det visor bl.a et memo fra 20. februar 2004 fra et
      mote Yara hackle med Gazal.

      Holba er av flere av vitnene beskrevet som en "hands on" prosjekteier. Vitnet, Tom
      Ostlyngen, som ble projelctleder etter at prosjektet ble flyttet til Oslo, forklarte at Holba
      brukte en god del tid pa. Libya-prosjektet og fulgte det opp pa en positiv mare. Holba var
      aktivt med i forhandlingsmotene med NOC. Etter at prosjektet ble flyttet til Oslo satt hele
      prosjektteamet i sarame etasje. I tillegg til e-poster og armen fonnell kontakt, var det ogsa
      en ufonnell kontakt i prosjektet.

      Retten firmer det derfor usannsynlig at Wallace engasjerte en konsulent og betalte
      bestikkelser uten at Holba visste om dette. Det er pa. det rene at det var prosjekteier som
      hadde myndigbet til A engasjere elcsteme radgivere og padra kostnader i et prosjekt. Dette
      har bade Holba og flere av vitnene forklart. Det er prosjelcteier i sarnarbeid med sitt
      prosjelctteam som vii were nwrmest til A vurdere behovet for A leie inn ekstern elcspertise:




                                                      -71 -                    14-022670ME0-OTIR/06
                                          EXT- WALLACE-00084
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 108 of 289 PageID 131




      Dersom Holbas forldaring om at han ikke visste om avtalen og betalingen fø
      sensomnaeren 2008 er korrekt, ville det i realiteten bety at en eller flere 1 kons çdè1sn
      Yara inngikk korrupte avtaler i et prosjekt, uten prosjekteiers viten. Det finner ildZe-retten--
      troverdig og viser bl.a. til Clauws forklaring om at nar Wallace visste noe som var viktig,
      sa visste alle i konsemledelsen det.

      Holba kjente ogsa Nahawi godt. Han hadde kjent ham i 10 ar og forklarte i retten at han
      brukte lid pa snakke med Nahawi om Libya. Ghanem jr. var Nahawis kontakt. At Nahawi
      skulle holde det skjult for Holba at Ghanem jr. hadde fa.'tt en avtale med Yara i
      Libyaprosjektet, er ikke sannsynlig.

      4.3 Tidspunktftw avtale med og betaling til Ghanem jr.
      Wallace har forklart at han fikk vite om Ghanem jr. under et mote med Nahawi i Paris den
      2. desember 2006. Dette var etter at Holba hadde tatt over som prosjekteier. Wallace motte
      Ghanem jr. ijanuar 2007 og forte forhandlingene med Ghanem jr. frern til den muntlige
      avtalen ble inngatt i perioden februar til mars 2007. Betalingen ble foretatt 29. mars 2007.
      Pa dette tidspunkt hadde Holba vwrt prosjekteier i flere maneder. I perioden oktober 2006
      til utbetalingen til Ghanem jr. hadde prosjektet vwrt behandlet i styret tre ganger og i
      konsemledermote syv ganger. En "hands on" prosjekteier som Holba ma ha vwrt noye
      informert om alle deler av prosjektet i denne perioden.

      HoA ble undertegnet den 25. april 2007. Date var en viktig mi1epx1 i forhandlingene.
      Libyaprosjektet var et stort og prestisjetungt prosjekt for Yara. Den aktivitet i prosjektet
      som foregikk forut for undertegnelse av HoA har dermed vwrt viktig ogsa for Holba. Det
      er for retten utenkelig at han ikke var fullt informert om alle viktige elementer
      forhandlingene, herunder at det var inngatt en avtale med Ghanem jr. som innebar at de
      fikk informasjon og rad fra dr. Ghanem og at han fikk betaling for dette.

      4.4 Wallace sine politiforklaringer og avlyttede telefonsarntaler
      Retten legger til gram, som det fremgar overifor, at Wallace snakket sant da han forklarte
      seg for fransk politi i mai 2012. I dette avhoret uttalte han at Holba ha han dra til Dubai for
      a mote Ghanem jr. Han forklarte ogsa at det m'a ha wart Holba som godkjente belopet som
      ble betalt. Retten viser ogsa. til Wallaces forklaring om prosjektteamets meddelelse fra dr.
      Ghanem om at de matte "sort it out with my son". Holba -var prosjekteier og var derfor den
      sentrale mottaker av denne beskjeden.

      I den avlyttede telefonsamtalen med Clauw den 14. mai 2012 sa Wallace:

            I just said, you know, Mr. Holba knew about it all the time. You know. It -wcks: his
            prooject, it wasn't mine. I wasn't out on a frolic on my own.


                                                         TRUE C
                                                     - 72 -                   14-622670MED-OTIR/05
                                          EXT- WALLACE-00085
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 109 of 289 PageID 132



     Wallace fortalte noe av det samme til en venn i en avlyttet telefonsamtale den
     2012:

           And so Ifinally just said You know what, folks. I am a good soldier, but I wa
           commandant. This wasn't my project. Here's the deal. I'm still not sure it was a
           violation of Norwegian law, by the way. But in any event, I basically said, you know,
            f Mr. Holba is telling you that he knew nothing, until I came in and told him - this is
           bullshit.

     I en annen avlyttet samtale med Clauw av 20. mai 2012 sier Wallace:

           Yeah, you know, and I said, you know, if; you know, the one thing that they did read
           to me, and I said, "that is bullshit", was when Tor basically said that the first time he
           knew anything about Libya was in September 2008, when I was, when I, you know -
           that's bullshit. It was his project.

     I sararae saratale sa han ogsa:

           Well, well, let me put it dfferently. Nothing I said should have made Hallgeir's life
           any more difficult. Tor, on the other hand, has got a lot of explaining to do.

     Retten legger stor bevismessig vekt pa politiforklaringen i Paris etter at Wallace bestemte
     seg for a "set the story straight" og de avlyttede telefonsamtalene. Nar det gjelder de
     avlyttede telefonsamtalene viser retten til at her snakker Wallace then god kollega og til
     en yam. Det er ingen gram til a anta at han ikke snakker sant til disse to.

     Wallace har sagt at hans forklaring i Paris var preget av at han ikke hadde tilgang til
     dokurnenter og at han ikke na kan finne stotte for det han har sagt om Holba i
     doktu-nentene. I retten husket han ingenting. Etter rettens oppfatning er det stotte
     dokumentene og i ovrige omstendigheter for at Wallace snakket sant i politiforklaringen i
     mai 2012. Holba tok over som prosjekteier i oktober 2006. Wallace dro til Paris for a mote
     Nahavvi i desember 2006 og nude Ghanem jr. forste gang i januar 2007. Wallace hadde
     ikke eget budsjett til a padra Yarn generelt eller prosjektet spesielt slike utgifter det her var
     snakk om. Holba, som prosjekteier, var den eneste som hadde myndighet til dette.

     Som det fremgar ovenfor, under fakturnbeskrivelsen, var det et forhandlingsmote mellom
     Yara og NOC i august 2007. Pa dette tidspunIct hadde Ghanem jr. fatt utbetalt USD 1,5
     millioner og HoA var undertegnet Forhandlingsmotet var ikke vellykket. I e-post av 7.
     september 2007 til bla. Enger, Wallace og Nahawi, beskriver Holba situasjonen som

           (..) basically led them to re-opening all aspects of the signed Hail — to our
           detriment.
                                                                    TRUE Ck.,
                                                     - 73 -                   14-022670MED-0     tamp,
                                         EXT- WALLACE-00086
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 110 of 289 PageID 133




      Det er pa det rene at Wallace skulle reise til Dubai og at han da skulle mate Ghariem0
      a fá informasjon som kunne lose problemene samt at han tok med seg den overifar
      issue listen. Wallace og Holba tok fly sammen til Dubai. Holba forklarte i rettert4fhans
      visste at Wallace skulle mote en kontakt og at han visste at Wallace hadde med segue
      listen. Holba forklarte videre at han ikke visste hvem denne kontakten var og at han heller
      ikke spurte. Pa sporsmAl i retten am hvorfor han ikke spurte hvem denne kontakten var og
      hva han kunne bidra med, svarte Holba at det ikke var naturlig for ham sporre Wallace
      om dette og at det kunne were legitime grunner til at noen ville holde sift nettverk for seg
      selv.

      Holba var klar over temaet for motet med "kontakten", nemlig issue listen. Det kunne
      derfor ikkc vwrc hvilken som heist kontakt Wallace skulle mote. Det lonme bare v&re
      behov for en som kunne bidra med noe utenfor de offisielie forhandlingene. I tillegg
      forklarte Holba at det skulle vwre klare linjer i prosjektet. Det skulle bare vxre "en
      stemme" fra prosjektet. Wallace var ikke en del av prosjektteamet. Libyaprosjektet var
      Holbas ansvars. Etter rettens vurdering er det ikke troverdig at Holba ikke visste hvem
      som var Wallaces kontakt og hva denne kontakten skulle bidra med.

      Oppfolgingen etter motet med Ghanem jr. i Dubai i september 2007 viser at Holba visste
      mer enn han gay uttrykk for i retten. Wallace kom tilbake med rad am hvordan Yara burde
      forholde seg og det er pa det rene at dette var rad som Wallace hadde fatt av sin kontakt.

       4.5 Varen 2008 og varsling sommeren/host 2008
      Wallace forklarte under politiavhoret i Paris i mai 2012 at han brukte tiden fra april til juni
      2008 til a overfore sine oppgaver til sin etterfolger. Wallace forklarte videre i avhoret at
      han i 'met av denne perioden hadde et mote med Holba, der muligheten for et ytterligere
      betalingskrav fra Ghanem jr. ble diskutert. Wallace forklarte at han ikke visste hvordan det
      skulle la seg gjore a foreta en ytterligere utbetaling.

      Retten legger ogsa her politiforklaringen til grunn av de samrne grunner som er nevnt
      ovenfor. Videre viser retten til Cavazutis forklaring om hans samtale ph Engers kontor om
      hvordan de skulle betale "disse menneskene" som han tidfestet til juni 2008. Etter rettens
      vurdering viser dette at problemstillingen rundt et nytt krav fra Ghanem jr. dukket opp
      allerede pa forsommeren 2008, for undertegningen av "Partnership Agreement" den 18. juli
      2008.

      Kravet fra Ghanem jr. kom den 24. juli 2008, altsh bare fa' dager etter at Partnership
      agreement var undertegmet. Det var Wallace som informerte Holba om at kravet hadde
      komrnet. Retten viser her til bade Holba og Wallaces forklaringer. Etter Wallaces
      forklaring for retten, kan ban ikke huske om Holba spurte nxrmere hva denn.e.betalingen
      dreide seg om. Holba forldarte at han ikke spurte Wallace eller foretok nwririere
      undersokelser.
                                                       TRUE
                                                    -74 -                    14-022670MED-o'nR/05
                                         EXT- WALLACE-00087
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 111 of 289 PageID 134




      Den eneste forklaringen pa at Holba ikke undersokte dette =mere, er etter re
      oppfatning at ban allerede visste bade om avtalen og betnlingen som allerede v

      Holba har forklart at han etter A ha snakket med Dalane gikk lii Enger og fortalte om
      kravet, og senere fortalte han dette bade til Enger og Haslestad. Holba hevder at samtalen
      med Enger og Haslestad ma anses som varsling og at varslingen viser at han ikke var
      involvert. Retten finner ikke at det Holba har foretatt seg i forhold til avtroppende og
      patroppende konsemsjef kan anses som varsling.

      For det forste finner retten det bevist at Enger visste om konsulentavtalen og betalingen for
      sommeren 2008. Sarntalen raellora Enger og Holba ma derfor ha vwrt en cliskusjon om
      hvordan de skulle lose et problem. For det andre ventet Holba med a snakke med Haslestad
      til det hadde gatt flere uker etter Haslestads tiltredelse. Begge disse forhold tilsier at man
      ikke star overfor en varsler. Det viktigste momentet for retten i forhold til om Holba er en
      varsler eller ikke, er at ban pa tross av at dette var bans prosjekt, ikke foretok seg noe som
      heist for a undersoke kravet.

      Til slutt bar retten ogsá lagt veld pa at Wallace reiste til Dubai for a mote Ghanem jr. igjen
      i september 2008. Pa dette tidspunkt hadde Wallace sluttet. Retten ser liten grunn til at
      Wallace skulle gjore dette pa egen hand. Noen ma ha bedt Wallace om a dra for a mote
      Ghanem jr. og det ma' ha weft Holba. Enger var ogsa pa vei ut av Yara, det sarnme gjaldt
      OmbucLstvedt, silk at Holba var den eneste i prosjektet som kan tenkes a. be Wallace mote
      med Ghanem jr. for a avvise kravet. Holba var ogsa. den som risikerte a sitte igjen med
      ansvaret alene for de straffbare forhold

      Retten er etter dette overbevist om at Holba gay sin tilslutnffig til at Wallace inngikk en
      muntlig konsulentavtale med Ghanem jr., som i realiteten var en avtale med dr. Ghanem
      om a. fa informasjon og rad i forhandlingene med NOC. Retten er ogsa overbevist om at
      Holba hadde godkjent at det hadde blitt utbetalt et betydelig belop til Ghanem jr. og at det
      skulle betales flere avdrag.

      4.6 Subjektiv skyld
      Sotn det fremgar ovenfor, har retten kommet til at Holba hadde kunnskap om avtalen om a.
      betale bestikkelser til Ghanem jr. og at Holba deltok i forhandlingene med NOC etter at
      avtalen med Ghanem jr. var itmgatt. Retten har ogsa fwanet det bevist at Holba hat
      godkjent belopene i avtalen. Holba reiste sammen med Enger da "Partnership Agreement"
      skulle undertegnes.

      Holba har etter rettens oppfatning hatt mer detaljkwanskap om Wallaces laandlinger enn
      Enger. Han var prosjekteier og hadde kontroll pa budsjettet og hvem som skulle eng res-'
      i prosjektet utover Yaras eget forhandlingsteam.
                                                                   TRUE C(7
                                                    - 75 -                   14-022670MED-
                                        EXT- WALLACE-00088
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 112 of 289 PageID 135




      For Holba var det snakk om mer enn psykisk medvirkning. Han hadde godkjent belopene
      som ble avtalt med Ghanem jr. Ved a sende Wallace til Ghanem jr. med issue listen vel
      vitende om avtalen som var inngatt og betalingen som var foretatt, medvirket han aktivt til
      korrupsjon. Det samme gjelder det faktum at han dro sarnmen med Enger da en ny avtale
      med NOC den 18. juli 2008 skulle undertegnes pa tross av at han visste at det var betalt
      bestikkelser.

      Retten er ikke i tvil om at Holba har medvirket med viten og vilje. Han var klar over de
      omstendigheter som medforer straffeskyld i straffeloven § 276a og 276b. Han visste at det
      var tilbudt og betalt bestikkelser til sonnen av en offentlig tjenestemann og han visste om
      belopets storrelse og de ovrige momenter som medforer at handlingen er gray korrupsjon.

      Holba donunes etter dette i samsvar med tiltalebeslutningens post a).

      IX Straffeutmaling
      1. Generelt om strafferammen for grov korrupsion
      De fire tiltalte er funnet skyldig i grov korrupsjon eller medvirkning til grov alctiv
      korrupsjon. For to av de tiltalte (Holba og Clauw) er det snakk om ett tilfelle av betaling av
      bestikkelse pa henholdsvis 1,5 millioner USD (ca. 8,5 millioner norske honer etter datiden
      dollarkurs) og 1 million USD (ca. 5,5 millioner honer etter datidens dollarkurs) For de to
      mire tiltalte er det snakk om to tilfeller av bestikkelser pa til sammen USD 2,5 millioner.
      Det var bade for Libya og India tilbud om ytterligere betaling pa henholdsvis USD 3 og 2
      millioner.

      Det fremgar av straffeloven § 276b at strafferammen for grov korrupsjon er 10 ar.
      Saken gjelder korrupsjon begatt i utlandet i form av tilbud om og betaling av bestikkelser
      til utenlandske offentlige tjenestemenn. Slik korrupsjon var og er svmrt utbredt i de land
      denne saken gjelder. Korrupsjon forer med seg store problemer og utgjor en trussel mot
      rettsstaten, demokratiet, menneskerettiglaetene og sosial rettferdighet. Det forer ogsa til
      konkurransevridning bedrifter i mellom, jfr. uttalelsene i Ot.prp nr. 78 (2002-2003) pkt.
      2.1.1. Sterke allmennpreventive hensyn gjor seg derfor gjeldende ved utmaling av staff for
      korrupsjon.

      Norge har ratifisert OECD-konvensjonen om motarbeidelse av bestikkelse av utenlandske
      tjenesternenn i internasjonale forretningsforhold, Europaradets strafferettslige konvensjon
      mot korrupsjon og FNs konvensjon om grenseoverskridende organ isert kriminalitet. For a
      folge app Norges forpliktelser etter disse konvensjonene ble det vedtatt nye
      korrupsjonsbestemmelser i straffeloven i juli 2003 (straffeloven § 276a, § 276b og § 276c).
      Samtidig ble strafferammen for grov korrupsjon kraftig skjerpet.




                                                   -76 -                    14-022670MED-OTIR/05
                                         EXT- WALLACE-00089
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 113 of 289 PageID 136



      Bestikkelse av utenlandske tjenestemenn var tidligere regulert i straffeloven § 12
      hadde en strafferarmne pa ett hr. Etter lovendringen ble strafferammen for sirnpel
      korrupsjon hevet til ire `ar og strafferammen for grov korrupsjon hevet ill 10 ar. Me
      ble strafferammen for grov korrupsjon hoyere erm ved andre formuesforbrYtelser.
      Straffelovradet begrunnet straffeskjerpelsen med at korrupsjon etter omstendighetene ville
      vwre mer straffverdig og kunn.e utgjore et lagt storm samfunnsproblem enn underslag og
      tyveri, jfr. NOU 2002: 22, pkt.5.3.4.

      Men departementet uttaler ogsa i punkt 7.3.2:

            Departementet vii understreke at det bare ved meget alvorlige og samfunnsskadelige
            former for korrupsjon kan vcere aktuelt a reagere med fengselsstraffer pa mer enn
            seks err.

      Justiskomiteen uttalte om straffenivaet i Innst.O. nr. 105 (2002-2003):

            Etter komiteens syn kan dette i utgangspunktet virke strengt, blant annet fordi andre
            grove formuesforbrytelser straffes med inntil 6 an Nar komiteen likevel stotter
            forslaget om 10 ar, er det fordi korrupsjon i storre grad rammer vitale
            samfunnsinteresser. Grov korrupsjon vii etter komiteens mening dessuten vcere mer
            straffverdig og mer samfunnsskadelig enn grovt underslag og tyveri.

       Grov korrupsjon vii kurme vxre mer straffverdig enn annen okonomisk kriminalitet og
       straiten vii dermed vwre strengere. Men det frenagar ogsâ av forarbeidene at det skal mye
      -di for a reagere med en staff pa over 6 ar ("meget czlvorlige og samfunnsskadelige former

      for korrupsjon).

      I Rt. 2010-1624 uttalte Hoyesterett om straffenivaet etter skjerpelsen:

            Noe klart signal om at heving av det generelle straffenivaet for grov korrupsjon var
            et formal ved lovendringen utover de mest alvorlige tilfellene, er det imidlertid ikke
            mulig a lese ut av forarbeidene. Selv om en heving av strafferammen i seg selv ikke
            tilsier en generell having av straffenivaet, vii imidlertid utvidelsen av spennet kunne
            medvirke til et storre spillerom i straffutmedingen og dermed til en strengere
            straffutmaling ogsa utenfor de mest alvorlige tilfellene. Forarbeidenes understreking
            av streverdigheten ved korrupsjon gir dessuten etter mitt syn, sammenholdt med de
            synspunkter som la til grunn for de to nevnte hoyesterettsdommene, grunnlag for en
            viss skjerpelse av straffenivezet.

      Retten ma etter dette ved straffeutmalingen ta hensyn til at det har skjedd en vig<ge
      straffeskjerpelse for grov korrupsjon etter lovendringen .i 2003.
                                                            TRUE
                                                                                                      '

                                                    -77 -                  14-022670MED-OTIR/05
                                        EXT- WALLACE-00090
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 114 of 289 PageID 137




     I forarbeidene er ikke korrupsjon begatt i utlandet wet mye oppmerksomhet, bort.Sett fra
     uttalelsene om at straffeloven § 128 burde endres, swrlig pa grunn av lay strafferainme og
     derrned kort foreldelsesfrist. Som nevnt ovenfor under utilborlighetsyurderingen, fremgar
     det av Ot.prp. nr. 78 (2002-2003) at:

           Det kan vcere store forskjeller fra land til land i forretningsmoral, forvaltningsskikk
           og sedvane. Etter departementets oppfatning kan utilborlighetsvurderingen ikke sta
           upavirket av forholdene i et annet land hvor bestikkelsen mottas eller ytes, eller hvor
           den passive bestikker har sitt virke.

     Selv con dette momentet ikke ble gift nevneverdig vekt ved den konkrete
     utilbeirlighetsvurderingen i denne salcen, mener retten at det bor fa betydelig vekt ved
     straffeutmalingen.

     Samfurmets alminnelige fordommelse av korrupsjon har, som tidligere nevnt, vaert
     gjenstand for en utvikling fra skattefradrag til strenge fengselsstraffer for samme handling.
     Denne utviklingen fanges opp av vurderingen om en handling er utilborlig eller ikke, jfr.
     ovennevnte proposisjon:

           Vurderingen skal bero pa oppfatningen i samfunnet i lys av de reelle hensyn og
           grunnleggende verdier som ligger bak bestemmelsen. Utilborlighetsstandarden vii
           derfor ikke ligge fast, men utvikles pa bakgrunn av det retdende moralsynet
           samfunnet til enhver

     Etter rettens oppfatning ma straffeutrnalingen til en viss grad folge samme utvikling.

     I Libya og India er det fortsatt en "korrupsjonskultur" som er forskjellig fra
     forretningskulturen i de fleste vestlige land. Ingen av disse landene har ratifisert OECD-
     konvensjonen. Det er ikke tvil om at korrupsjon i disse landene er samfunnsskadelig.
     Retten er likevel av den oppfatning at nar et lands forretningsmoral og sedvane kan
     tillegges vekt ved utilborlighetsvurderingen, ma disse forholdene ogsa tillegges vekt ved
     straffeutmalingen.

     2. Gjennomgang av rettspraksis
     Det er lite rettspraksis pa onuadet. Nar det gjelder korrupsjon begatt i utlandet, er det etter
     det retten kan se bare en underrettsdom som behandler denne type korrupsjon. Retten
     kommer nxnnere tilbake til denne dommen nedenfor.

     Det er noe mer rettspraksis pa straffeutmaling ved grov korrupsjon begatt i Norge.

     I Rt-2008-1473 uttalte Hoyesterett at straffen for grov korrupsjon og grov utroskap ved
     korrupsjon pa til sammen ca. NOK 6,5 millioner burde ligge pa nindt fern ar og seks
                                                                  T
                                                    -78 -                   14-022670MED-OTIR/05
                                          EXT- WALLACE-00091
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 115 of 289 PageID 138




      maneder. Retten fastsatte ogsa straffen for to medtiltalte til ett ar og syv maned
                                                                                         gr
      hadde befall bestikkelser pa rundt NOK 900 000,-. En siste tilt& ble domt for
                                                                                             til
      korrupsjon ved a 'ha gift hovedtiltalte ca. NOK 3 millioner. Hans straff ble fastsatt
                                                                                       strengeste
      og to maneder etter fradrag for tilstaelse. I straffe skjerpende retning for den
      straffen ble det lagt vekt pa at vedkommende hadde veert initiativtaker og den som ledet
      den kriminelle aktiviteten. Hans virksonthet var malrettet med tanke pa egen virming.

      I saken nevnt ovenfor (Rt- 2010- 1624) mottok en saksbehandler i plan- og bygningsetaten
      i en kommune i alt kr. 150 000 fra et eiendomsselskap eid av to brodre. A ble domt til
      fengsel i ett ar, mens brodrene ble domt til fengsel i syv maneder. Det ble ikke tillagt
      nevneverdig veld at det var syv ax siden de straffbare handlinger ble begatt. I
      straffeskjerpende retning ble det lagt vekt allmennpreventive hensyn og at den straffbare
      virksornheten hadde pagatt i lang tid.

      Rt- 2012-243 gjaldt fire tilfeller av passiv grov korrupsjon og utroskap sentrale oppgaver i
      forbindelse med tildeling og oppfolging av oppdrag i et kommunalt eiendomsforetak. A
      hadde ved fire anledninger mottatt til samm.en ca. NOK 1,5 millioner Hoyesterett uttalte at
      straffen for korrupsjonsforholdet isolert tilsa en fengselsstraff pa 3 ax. Hoyesterett fastsatte
      (og skjerpet) straffen for to av de medtiltalte som begge ble fimnet i skyldig i aktiv grov
      korrupsjon med ca. NOK 200 000. Ho-yesterett uttalte at straffen for den aktive
      korrupsjonen btu-de vm.e pa rimdt ett og seks maneder. De ble ogsa do-mfelt for utroskap
      og fikk en samlet straff pa 2 ax.

      I Oslo tingretts dom av 3. desember 2014 ble fire tidligere Unibuss-ledere, en tidligere
      salgssjef for det tyske busselskapet Man i Norge og lederen for et byggefirma &mat for bl.a
      grov korrupsjon. Hovedtiltalte hadde mottatt bestikkelser pa til sammen ca. NOK 6
      millioner, hvorav NOK 2,5 millioner var bevist personlig vinning for ham. Det ble uttalt at
      normalstraffen vile vwrt 6 ar. Ved den konkrete straffuttnalingen la tingretten swrlig veld
      pa den personlige vinning som den enkelte hadde hatt, totalomfanget av den korrupsjonen
      som vedkornmende har vmrt involvert I, tidsperioden vedkommende hadde operert og
      antallet enkelthandlinger.

      Straffeskjerpelsen for grov korrupsjon og begrunnelsen for denne sammenholdt med nyere
      rettspraksis viser etter rettens oppfatning at straffeutmalingen i stor grad er knyttet til
      storrelsen pa det belopet som er gitt eller mottatt. Hvis en ser belopene som er betalt og
      tilbudt isolert, yule straffeutmilingen i denne saken ligge pa et sted mellom 5 og 7 ax,
      avhengig av om det er snakk om domfellelse for det ene eller begge forholdene.

      Retten firmer at det i tillegg som det som er nevnt ovenfor om de spesielle omstendigheter
      ved korrupsjon begat i utlandet ogsa er andre ulikheter mellom den korrupsjon som er
      padomt i de overmevnte dommene og den type korrupsjon som,clenn saken gjelder.e
                                                                      TRU
                                                      -79 -                   14-022670MED-OTI
                                          EXT- WALLACE-00092
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 116 of 289 PageID 139




      bet er ikke dokumentert at de tiltalte har haft personlig okonomisk vinning. Ko
      har skjedd pa vegne av et stort borsnotert aksjeselskap, slik at det yule vxre se s
      ikke de tiltalte, som innkasserte en eventuell fordel av bestikkelsene. I dommene ov
      har den aktive bestikker fatt betydelige personlige okonorniske fordeler.

      Retten har Ott gjermom de saker hvor Okokrim har gitt forelegg for overtredelse av
      straffeloven § 276a, jfr § 276b, hvor det er utenlandske offentlige tjenestemenn som er
      bestukket. Informasjonen er hentet fra Okoktims nettside.

     I februar 2007 tok Okokrim ut tiltale for grov korrupsjon mot en tidligere administreren.de
     direktor i SIN YEE' Petroleurnsforsikring AS (saken er nevnt ovenfor under droftelsen av
     grensen mellom straffeloven § 276a og 276c), samt utferdiget et forelegg mot selskapet PF
     ph NOK 2 millioner. Korrupsjonen foregikk i 2002 og frem til slutten av oktober 2003,
     altsa delvis for og delvis etter straffeskjerpelsen. Tilbudet om betaling var pa USD 254
     426, mens det ble utbetalt ca. USD 100 000 for avtalen ble terminert. SINTEF PF vedtok
     forelegget, mens direktoren ble frifunnet i Trondheim tingrett den 30. mai 2007. Aktor la i
     tingretten ned pastand om 90 dagers fengsel.

     I mai 2014 ble det utferdiget et forelegg mot rederiselskapet Cabu Chartering AS hvor
     selskapet ble ilag-t en bot pa NOK 20 millioner. Forelegget ble vedtatt av selskapet. Saken
     gjaldt bestikkelse av hoytstaende beslutningstaker i Bahrain (pa ministemiva) i perioden
     juli 2003- mars 2004. Bestikkelsene var fordekt som kommisjoner som ble betalt til en
     bankkonto i Sveits tilluzsrende et selskap registrert pa B.V.I. Utbetalingene var pa ca. 9
     millioner kroner. Okokrim la i formildende retning veld pa at rederiet selv varslet
     Okokrim om forholdet i august 2010, og at rederiet etter dette reelt bidro til opplyse
     saken ved blant annet a gjennomfore egen granskning. Okolaim la videre betydelig vekt pa
     at avtalen med mellomrnannen om kommisjon var en lopende avtale inngatt for norsk
     korrupsjonslovgivning ble strammet inn med virkning fra 4. juli 2003. Det straffbare
     forholdet som rederiet ble botelagt for besto i at rederiet unnlot og terminere avtalen med
     mellommannen da nye korrupsjonsbesternmelser tradte i haft. For de siktede personene
     ble forholdet avgjort ved pataleunnlatelse; swrlig pa grurm av at forholdet ble aysluttet
     v8ren 2004 og at de preventive hensynene ble tilstrekkelig ivaretatt ved reaksjonene mot
     selskapet.

     Oslo tingrett aysa den 15. juli 2011 en dom mot tre personer for grov korrupsjon. Ved
     inngaelsen av en kontrakt om et prosjekt i Tanzania ble det forutsatt at 5% av
     kontraktssummen skulle betales til ansafte som deltok i prosjektet. De ansatte jobbet
     DAWASA, som var en offentlig etat. De tiltalte hadde ikke noe a gjore med
     kormpsjonsavtalen, men fikk pa et senere tidspunkt kjennskaplil dette og medvirket
     deretter til at utbetalingene ble foretatt i perioden 2004 til august 2007. Utbetalingene var
                                                                                              ••

     pa til sammen USD 172 700. En av de tiltalte ble domt for medvirkning ved Lg1
     overforinger patilsammen USD 109 000. Han fikk en straff pa 6 maneder
                                                            1


                                                   - 80 -                  14-022670Mb0-OTIR/05
                                         EXT- WALLACE-00093
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 117 of 289 PageID 140



      maneder betinget. En annen av de tiltalte fikk 60 dagers betinget fengsel for me
      til utbetaling av USD 49 000.

      Aktor gay uttrykk for at straffeutmalingen i denne saken var utfordrende ph grunn a
      manglende rettspraksis nar det gjelder utenlandskorrupsjon.

      Retten har ogsa furmet straffeutmalingen vanskelig. Den begrensede praksis som foreligger
      nãr det gjelder korrupsjon begatt i utlandet viser etter rettens oppfatning at straffene ligger
      pa et helt annet og mye lavere niva enn for korrupsjon begat overfor offentlig
      tjenestemann i Norge. Belopet i SINTEF-saken vfile etter rettspraksis for korrupsjon
      overfor norsk offentlig tjenestenaenn ha medfort en staff pa ubetinget fengsel i 2-3 ar, det
      samme gjelder for Norconsultsaken. Dette ma retten ta hensyn til ved straffeutmalingen.

       Norconsultsaken er fravwret av okonomisk fordel for de tiltalte nevnt som et moment
      som far betydning for straffeutmalingen. Retten mener at dette momentet ogsa ma fa
      betydning i denne saken.

      Retten mener ogsa at det ma. tas hensyn til i formildende retning at handlingene er began i
      Land der korrupsjon er en del av forretningskulturen. Behandlingen av denne type
      korrupsjon har pa. kort lid gatt fra a. ikke vxre straffbar, til en strafferamme pa 10 ar.
      Fordommelsen og klanderverdigheten i handlingene har hatt samme utvikling. Selv om
      lovgiver hax onsket a skjerpe straffene ogsa for denne type korrupsjon, mener retten at det
      bor vwre en glidende opptrapping i straffeutmalingen. Likebehandlin.g og
      forutberegnelighet er et viktig hensyn ved straffeutm'aling..Retten er derfor av den
      oppfatning at straffen ma reduseres betydelig i forhold til aktors pastand.

      2.    Straffeutmalingen i denne saken, felles for alle tiltalte
      Det er karakteristisk ved korrupsjon at den foregir svmrt fordekt, noe faktum i denne saken
      ogsa viser. Bade den aktive og passive bestikker legger ressurser i a. skiule sine harldlinger.
      Oppdagelsesrisikoen er derfor liten. Hoyesterett uttalte i Rt-2001-2007, hvor en
      avdelingsleder i Statoil ble domt for korrupsjon, at hvor oppdagelsesrisikoen er liten, tilsier
      allmennpreventive hensyn at de tilfellene som avdekkes, straffes strengt.

      Retten finner at det ma. legges veld pa i straffeskjerpende retning for alle de tiltalte at de
      var en del av selskapets konsernledelse,

      Sammen har de tiltalte, etter rettens oppfatning, bidratt til at verdien av selskapets
      antikorrupsjonsarbeid ble sterkt forringet. Det har liten betydning iverksette
      antikorrupsjonsarbeide for Yaras 8000 ansatte, hvis konsernledelsen ikke selv forholder
      seg til eget regelverk. Det skal ogsa tillegges at alle de tiltalte hadde mulighet for a stopm:_
      den korrupsjon som de na dommes for.

                                                                 TR
                                                     - 81 -                    14-02267011/1EDbfiR/p6

                                         EXT- WALLACE-00094
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 118 of 289 PageID 141




      Retten antar at en del av antikorrupsjonsarbeidet ble handtert ved at konser-nets
      skulle ha full kola-troll med alle transaksjoner som kunne representere mulig bru
      regelverket.

     Wallaces oppgave fremstar a. ha wart 5. begrense oppdagelsesrisikoen for de korrupte
     avtaler Yara valgte 5. gá inn i, heller enn a imngh at selskapet patok seg slik risiko
     overhodet. Det var Wallace som langt pa. vei alene forte kontraktsforhandlingene med
     Gahnem jr. i Libya, med Maini jr. i India og ogsa med Helang. Det var ogsa han som
     definerte den type kontrakter som ble benyttet, kontrakter som ga skinn av a. omfatte noe
     annet erni det oppdragene faktisk gikk ut pa. Dette viser at det nettopp var pa.
     konsernledemiva at de korru.pte handlingene fant sted. Det kan derfor synes som Yara's
     regler for Code of Conduct gjaldt for alle andre enn konsernledelsen selv.

     Det folger av rettspraksis, serlig Rt-2010-1624 som.er nevnt ovenfor, at de momenter som
     et-ter lovens skal vektlegges ved bedommelsen av Om korrupsjonen er grov ogsa vii vwre
     sentrale tnomenter ved straffeutmalingen. Det fremgar av annet ledd i straffeloven § 276b
     at disse momentene bl.a er om handlingen er forovd av eller overfor en offentlig
     tjenestemann eller noen annen ved brudd pa den sxrlige tillit som folger med hails stilling,
     very eller oppdrag, og den har gift betydelig okonomisk fordel, om det forela risiko for
     betydelig skade av okonornisk eller armen art, eller om det er registrert uriktige
     regnskapsopplysninger, utarbeidet uriktige regnskapsdokumenter eller uriktige
     arsregnskap.

     Korrupsjonen ble begatt overfor sentrale offentlige tjenestemenn. Dette er
     straffeskjerpende, jfr. momentene i straffeloven § 276b annet ledd. Videre er maten
     transaksjonene er organisert og gjennomfort pa, eksempler pa klassisk korrupsjon.

     Det faktum at det er irnagatt avtaler som ikke gjenspeiler det reelle irmhold og maten
     betalingen til Ghanern jr. ble skjult pa viser at konupsjonen var godt planlagt.

     Hoyesterett uttalte i Rt-2010-1624 at pa grunn av de tungtveiencie offentlige hensyn vii
     storrelsen pa den okonomiske fordelen ikke uten videre vmre avgjorende, men belopet vii
     telle med i en totalvurdering. Det er i derme saken, i en norsk sammenheng, snakk om
     relativt store belop som er tilbudt og betalt bade i Libya og i India. De tiltalte har ikke, etter
     rettens oppfatning, begatt korrupsjon for a oppna egen okonomisk vinning Retten finner
     derrned at det okonomiske omfanget av konupsjonen ikke bor fa den sarnme
     straffeskjerpende betydning som fremga.'r av rettspraksis gjennomgatt ovenfor.

     Det har gaff syv Sr siden de straffbare handlinger ble begatt og saken har vwrt under
     etterforskning fra 2011 frem til tiltale ble tatt ut i januar 2014. Etterforskningen har vxrt
     krevende, og foregatt i fiere jurisdilcsjoner, slik det ofte er tilfelle ved korrupsjon begait i
     utlandet. Hoyesterett uttalte i Rt-2012-243 folgende:


                                                     - 82 -                   14-022670MED-OTIR/05
                                          EXT- WALLACE-00095
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 119 of 289 PageID 142




           De straffbare forhold ligger na et stykke tilbake i tid Isaker som dette fa
           tidsmomentet begrenset betydning, jf Rt-2010-1624 aysnitt 30: Korrupsjo
           utroskapssaker er ncermest gjennomgaende omfattende og kornplekse;
           etterforskningen er krevende. Et omfattende bevismateriale og mange involverte gjor
           det vanskelig a fa sakene irettefort sa raskt som man skulle onske.

      Denne saken har ikke halt liggetid hos Okokrim, i motsetning til ovennevnte sak, som
      hadde halt en liggetid pa ett `dr hos patalemyndigheten. Retten nevner i den forbindelse
      ogsâ at arsaken til noe av den tiden som har ga'tt fra de straffbare forholdene ble begitt,
      skyldes rnanglende reaksjon fra Yaras ledelse etter at de hadde Mt signaler om at noe var
      gait i 2008. Retten viser her spesielt til at verken den nye konsernsjef eller styreleder
      undersokte de opplyktinger de flick om betalingen i Libya i 2008. Forst etter at Dagens
      Nwringsliv stilte sporsmal om forholdet vaXen 2011 kom reaksjonen fra Yaras ledelse. Den
      tiden som er gatt siden de straftbare handlinger ble begatt far derfor ikke betydning for
      straffeutmalingen.

      I Cabu Chartering-saken fant Okokrim av at de preventive hensyn var tilstrekkelig ivaxetatt
      ved en reaksjon mot selskapet. Retten er av den oppfatning at sterke allmennpreventive
      hen.syn taler for at de personer som har begatt de korrupte handlingene ogsh far en merkbar
      straff, selv om selskapet but ilagt en stor bot. Swrlig gjelder dette hvor det er personer i
      selskapets ledelse som har begat korrupsjonen. Retten viser her til at det er de tiltaltes
      handlinger som har Wort selskapet boten og risikoen for tap av anseelse.

      Retten er av den oppfatning at straffens individualpreventive virkning for alle de tiltalte
      langt pa vei er ivaretatt ved at det ble tat ut tiltale og selve gjennomforingen av rettsaken.

      Retten mener ogsa at det ma ses hen til hvordan de ytterst fã sakene i praksis er behandlet
      av Okolcrim og domstolen nar det gjelder internasjonal korrupsjon. Straffeutmalingen bor
      utvikles gradvis, ikke i store sprang. De generelle straffeutmAlingsmomenter som retten har
      gjennomgatt ovenfor, straffeutmalingen i Noreonsultsaken, sammenholdt med
      behandlingen i Cabu Cateringsaken, tilsier etter rettens oppfatning at straffene i denne
                                                   0
      saken utgangspunktet bor ligge mellomN,til              ubetinget fengsel, avhengig av om det 1 ç,1L4ft,W'
      er domfellelse for ett eller to forhold saint den tiltaltes posisjon i organisasjonen.       gA/

      3.    StraffeuttnAlingen for den enkelte                                                         gh.-20/C
      3.1 Enger
      Retten har fmmet Enger skyldig i medvirlming til to tilfeller av korrupsjon.

      Straffeloven § 62 far dermed anvendelse.




                                                     -83 -                   14-022670MED-OTIR/05
                                        EXT- WALLACE-00096
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 120 of 289 PageID 143




      Av de fire tiltalte er retten av den oppfatning at Enger er den som bor dommesVO
      Enger var konsernsjef. Tillitsbruddet overfor Yam var storst for Engers del. Ha/441,e
      muligheter til a stoppe korrupsjonen bade i India og Libya. Det var Enger som skuI
      at selskapets etiske regler og retningslinjer ble fulgt. I stedet ga han sin godkjetmelse til at
      personer i hans lederteam begikk korrupsjon og viste dermed at korrupsjon var akseptert i
      Yara.

     •Enger har vxrt opptatt av at han stolte pa sine medarbeidere og hadde en delegerende
      lederstil. Men en toppsjef kan ikke delegere sift ansvar. Han hadde ansvaret for at
      toppledelsen i selskapet viste de ovtige ansatte i selskapet at de etiske retningslinjene ble
      fulgt. Hans godkjennelse av den korrupsjonen han visste foregikk, var en nodvendig
      forutsetning for at korrupsjonen ble beghtt. Ansvaret for a forhindre korrupsjonen I. til
      syvende og sist hos Enger.

     Retten firmer ikke at straffen for Engers del vii ha noen individualpreventiv virkning. Den
     omstendighet at Enger ble tiltalt og selve rettssaken har etter rettens oppfatning
     tilstrekkelig ayskrekkende virkning.

      Aktor har nedlagt pastand om 6 hrs fengsel. Retten mener dette er en for streng straff og
      viser til gjennomgangen av generelle straffeutrnAlingsmomenter ovenfor. Retten fastsetter
      etter dette straffen til ubetinget fengsel i 3 hr.

     Til fradrag kommer 3 dager for utholdt varetekt.

      3.2 Wallace
      Wallace er futmet skyldig i to tilfeller av grov korrupsjon.

     Straffeloven § 62 far anvendelse.

     Han var den alctive utforer av handlingen. Han inngikk avtalene og sorget for betalingene.

     Retten har ogsh i skjerpende retning lagt vekt ph at Wallace var en del av konsemledelsen
     og en erfaren jurist. Han var ogsh den som hadde ansvaret for arbeidet med selskapets
     etiske retningslinjer. Han visste at del han gjorde var i strid med de retningslinjer han selv
     hadde laget.

     Retten har i formildende retning lagt vekt pa at Wallace ikke var den som gay ordren. Han
     var den gode soldaten, som fulgte ordre. Men Wallace hadde likevel som de andre tiltalte,
     mulighet til h stoppe korrupsjonen.

     Aktor har nedlagt phstand om fengsel i 7 fir for Wallace. Aktors straffephstand ei*tter
     rettens oppfatning for streng, jfr. ovenfor. Retten mener ogsh at Wallace sin straff hor-


                                                     - 84 -                   14-022670MED
                                          EXT- WALLACE-00097
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 121 of 289 PageID 144



      vmre lavere enn for Enger. Retten fastsetter etter dette straffen til ubetinget feng
      og seks maneder.

      Til fradrag kommer 3 dager for utholdt varetekt.

      3.3 Holba
      Holba er funnet skyldig i ett tilfelle av medviAning til grov korrupsjon.

      Holba er tiltalt og funnet skyldig i kun ett forhold som ma medfore en del lavere staff enn
      for Wallace og Enger, som er funnet skyldig i to forhold. Som n.evnt ovenfor har ikke
      retten kun lagt vekt pa belopets sterrrelse, men det ma gis en viss vekt, jfr. gjennomgangen
      av rettspraksis ovenfor.

      Holba hadde som konserndirektor og prosjekteier i Libyaprosjektet et swrlig ansvar.

      Retten fmner ingen forrnildende omstendigheter utover de som fremgar ovenfor.

      Aktor har nedlagt pastand om fengsel i 3 ãr for Holba. Som for de andre tiltalte firmer
      retten at straffepastanden er for streng. Retten fastsetter etter dette straffen til ubetinget
      fengsel i 2 ar.

      Til fradrag kommer 3 dager for utholdt varetekt.

      3.4 Clauw
      Clauw er frifunnet for Libyaforholdet og funnet skyldig i grov korrupsjon i India.

      I skjerpende retning legger retten vekt pa at Clauw var den som initierte korrupsjonen i
      India.

      For eivrig fumes ingen formildende omstendigheter, utover de som retten har gjennomgatt
      ovenfor.

      Retten fastsetter straffen til ubetinget fengsel i 2 ár.

      Til fradrag i straffen kommer 3 dager for utholdt varetekt.

      Pommen er enstemmig.




                                                      - 85 -                   14-022670MED-0TIR/05

                                          EXT- WALLACE-00098
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 122 of 289 PageID 145




                                          DOMSSLUTNING:

     1.    Thorleif Enger, &Kit 31.10.1943, &frames for overtredelse av straffeloven
           § 276b til fengsel i 3 —tre- ar, jfr. straffeloven § 62. Iii fradrag i straffen kommer
           tre- dager for utholdt varetekt.

     2.    Kendrick Taylor Wallace, &It 03.08.1945, dommes for overtredelse av straffeloven
           § 276a, jfr. § 276b til fengsel i 2 —to- ar og 6 —seks- maneder, jfr. straffeloven § 62.
           Ti! fradrag i straffen kommer 3 —tre- dager for utholdt varetekt.

     3.    Tor Holba, fodt 17.03.1956, &mimes for overtredelse av straffeloven § 276a, jfr.
           276b til fengsel i 2 —to- ar. Ti! fradrag i straffen kommer 3 —tre- dager for utholdt
           varetekt.

     4.    Daniel Clauw, fodt 27.02.1950 frifmnes for tiltalebeslutningens post a).

     5.     Daniel Clauw, fodt 27.02.1950, dommes for overtredelse av straffeloven § 276a, jfr.
           § 276b til fengsel i 2— to — ar. Til fradrag i straffen kommer 3 — dager for utholdt
           varetekt.


                                                  ****



     Etter a.vtale med forsvareme postforkynnes dommen ved at den sendes til forsvareme som
     har patatt seg a forkyrme dommen for de tiltalte. For Wallaces del skal dommen oversettes
     til engelsk. For Clauws del skal dommen oversettes til fransk. Det tar ca. to uker. Retten og
     forsvarerne har blitt enige om at de skal forkyrme den oversatte dommen og
     forkynnelsesdato blir derfor nar den oversatte dommen er forkynt, noe som ogsa far
     betydning for utgangspunktet for ankefristen. Mottakskvittering vil bli sendt sarnmen med
     dommen til samtlige forsvarere og vil folge den oversatte dommen nar det gjelder Clauw
     og Wallace. Vedlagt dommen folger "Rettledning til domfelte og opplysning om
     ankefrist".


                                              Retten hey

                                                di Hegg



                   Pedersen




                                                   - 86 -                   14-022670ME0-OTIR/05
                                         EXT- WALLACE-00099
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 123 of 289 PageID 146


        Translation from Norwegian




                                                   OSLO DISTRICT COURT
                                                         [Oslo tingrett]



         JUDGMENT

         Delivered on:                      7 July 2015

         Case No:                           14-022670MED-OTIR/05

         Presiding judge:
                                             District Court Judge                      Heidi. Heggdal

         Lay judges:
         Sivilokonom [Economist]                                                       Leif Helmich Pedersen
         Chartered Accountant                                                          Morten Drake




         The Public Prosecuting Authority                              Senior Public Prosecutor Marianne Djupesland
                                                                       Senior Public Prosecutor Bard Thoresen
                                                                       Police Prosecutor Helene Bwrug Hansen

         VS

         Kendrick Taylor Wallace                                           Advocate Arild Dyngeland
         Daniel Roger Clauw                                                Advocate Fredrik Berg
                                                                           Deputy advocate Ruth Heile Tezfasion
         Thorleif Enger                                                    Advocate Ellen Holager Andenws
                                                                           Advocate Jan Erik Teigum
         Tor Holba                                                         Advocate Astri Aas-Hansen
                                                                           Advocate Nadia Christina Hall




          No restrictions on publishing
 Translated by John Richard Stokbak Samba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Jurts
                                  Tel, (+47) 917.22.768 • E-mail: richard.sciaba®gmailcom




                                                           EXT- WALLACE-00100
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 124 of 289 PageID 147


          Translation from Norwegian



                                                                   JUDGMENT


          Kendrick Taylor Wallace was born on 3 August 1945 and lives at 5002 South Elberon
          TAMPA, FL 33611, USA

          Daniel Clauw was born on 27 February 1950 and lives at 3 Avenue\ Guillemotte, 78112
          FOURQUEUX, France.

          Thorleif Enger was born on 31 October 1943 and lives at Volvat terrasse 6, apt. H0301, 0369
          Oslo.

          Tor Holba was born on 17 March 1956 and lives at Sierra Blanca, Calle 38, Casa 204, 29602
          Marbella, Malaga, Spain.

          By an indictment issued by the Norwegian National Authority for Investigation and
          Prosecution of Economic and Environmental Crime [Okokrimi on 15 January 2014, the
          defendants were indicted before Oslo District Court for violation of:

                  The Penal Code, section 276a, cf. section 276b
                  For having given or offered an improper advantage in connection with a position, office or
                  assignment. Position, office or assignment also means a position, office or assignment in a
                  foreign country. The offence is considered gross because, among other things, the act resulted
                  in a considerable fmancial advantage, because the act concerns the bribery of a foreign public
                  official or because incorrect accounting documentation was used.
                  The indictment is based on the following:
                  Yara International ASA (Yara) is the parent company of an international corporate
                  group with activities mainly within the production and sale of fertilizers, with more than
                  8,000 employees worldwide. The company's headquarters is located in Oslo and its
                  shares are listed on the Oslo Stock Exchange.
                  The Norwegian State holds 36.2 % of the shares.

                  Thorleif Enger was President and Chief Executive Officer of Yara during the period
                  2004 - October 2008. Kendrick Wallace was Yara's Chief Legal Officer and a member
                  of the corporate management team during the period from 2004 to the summer of 2008.
                  Tor Holba was a member of the corporate management team from 2004 until May 2012
                  (from October 2006 as Head of the Upstream segment and project owner for the
                  negotiations in Libya). Daniel Clauw was a member of the corporate management team
                  as Chief Operating Officer and Deputy CEO of Yara during the period from 2004 to the
                  autumn of 2006, when he was engaged as a consultant responsible for growth initiatives
                  reporting directly to Mr Enger, a position he held until September 2007.
                  Persons acting on behalf of Yara aided and abetted the following:


                                                                          -2 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00101
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 125 of 289 PageID 148

          Translation from Norwegian




                  Count a)
                  Concerns defendants no. 1 Wallace, no. 2 Clauw, no. 3 Enger and no. 4 II
                  In the period 2004 to 2009, Yara negotiated with the state-owned Libyan oil com
                  National Oil Corporation (NOC) regarding cooperation (a joint venture) on fertilizer
                  production in Libya. At some point, probably in early 2007, Wallace entered into an
                  agreement on behalf of Yara to pay USD 5 million or more to Mohamed Ghanem, the
                  son of Shukri Ghanem. At the time, Shukri Ghanem was Libya's oil minister and
                  chairman of the NOC. The agreement was made in connection with Yara's
                  negotiations with the NOC and Shukri Ghanem's role there.

                  Parts of the agreed amount, USD 1.5 million, were transferred to a Swiss bank account
                  controlled by Mohamed Ghanem. This happened as follows: The Swiss company
                  Nitrochem Distribution AG (Nitrochem) was asked to advance the amount on Yara's
                  behalf, which Nitrochem did by transferring USD 1.5 million to the agreed account on
                  29 March 2007. Yara subsequently reimbursed Nitrochem via its partially-owned
                  subsidiary in Switzerland, Balderton Fertilizer SA (Balderton). The reimbursement was
                  concealed by over-invoicing several ordinary deliveries of ammonia from Nitrochem to
                  Balderton, in the period from October 2007 to May 2008. The ammonia deliveries in
                  question were then sold from Balderton to Yara Switzerland SA (Yara Switzerland) at a
                  price which also covered the excess price that Balderton had paid for the commodities.
                  Thus, in reality it was Yara Switzerland that covered the payment to Ghanem.
                  The payment was made at the same time as Yara and the NOC were in the final stages
                  of negotiating a "Heads of Agreement" (HA), which was Signed in April 2007.
                  Both the agreement and the partial payment constituted an improper advantage.
                  Clauw, Enger and Holba consented, probably in early 2007, to entering into a deal to
                  pay money to Shukri. Ghanem's son.

                  Clauw further aided and abetted by proposing that Nitrochem could, on behalf of Yara,
                  advance the USD 1.5 million payment to Mohamed Ghanem, and by contacting
                  Nitrochem to ensure that this was done.
                  Enger and Holba participated in the negotiations with the NOC and signed, inter al/a, a
                  "Partnership Agreement" between Yara and the NOC in July 2008, knowing that an
                  agreement had been made to pay bribes of which not all the instalments had been paid.
                  The final agreement between Yara and the NOC was signed in February 2009.
                  Count b) Concerns defendants no. 1 Wallace, no. 2 Clauw, no. 3 Luger
                  In the period from December 2006 to the spring of 2008, Yara International ASA
                  (Yara) negotiated with Krishak Bharati Cooperative Limited (KRIBHCO) regarding
                  cooperation (a joint venture) within the fertilizer sector in India. The Government of
                  India held 67 % of the shares in KRIBHCO, with the administrative responsibility being
                  allocated to the Ministry of Chemicals & Fertilizers.

                  In April 2007, Wallace and Clauw, on behalf of Yara, offered to enter into an agreement
                  with Gurpreteesh Singh Maim, the son of Dr. Jivtesh Singh Maini. Dr. Jivtesh Singh
                  Maim was at the time Additional Secretary and Financial Adviser at the Ministry of
                  Chemicals & Fertilizers and a member of the board of KRIBHCO on behalf of the
                                                                           -3-                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                               . Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmaiLcom




                                                            EXT- WALLACE-00102
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 126 of 289 PageID 149


          Translation from Norwegian



                  Ministry. The offer of an agreement with Gurpreetesh Singh Maini was madaWt,
                                                                                           v
                  connection with Dr. Jivtesh Singh Maini's position.

                  The offer of an agreement ("Representative Engagement Letter") which was presented
                  to Gurpreetesh Singh Maini entailed, inter alia, an offer to pay USD 250 000 in a one-
                  off payment, and an offer to pay him, on certain conditions, USD 0.50 per metric ton on
                  all fertilizer products sold by Yara in India. One of the conditions for the duration of the
                  agreement was that an agreement between Yara and KRIBHCO would be reached. In a
                  later proposal from Yara for an agreement, the one-off payment offer was replaced by
                  an amount of USD 3 million, to be paid in instalments of USD 1 million per year during
                  the period 1 January 2007-31 December 2009.

                  On 16 October 2007, Yara paid an amount of USD 1 million on the basis of an invoice
                  forwarded by Gurpreetesh Singh Maini from the Lebanese company CYC s.a.r.l. The
                  amount was instead, at Gurpreetesh Singh Maini's request, transferred from Yara to an
                  account in Hong Kong belonging to the company Krystal Holdings & Investments
                  Limited (British Virgin Islands), a company registered in the names of the spouses of
                  Jivtesh Singh Maini and Gurpreetesh Singh Maini.

                  Both the offer of an agreement and the payment constituted an improper advantage.

                  Enger aided and abetted by consenting to the negotiations with Gurpreetesh Singh
                  Maini and by approving the payment of USD 1 million.


          Before the main hearing, two pre-trial preparatory meetings were held.

          The scheduled dates were agreed with all parties, the same applies to the time set aside for the
          trial. The defence counsels and the prosecution were allowed to present their opinions on the
          choice of expert lay judges and nobody had any objections as to the impartiality of the lay
          judges.

          Prior to the main hearing, the prosecutor and the defence counsels were also allowed to speak
          on the impartiality of the professional judge and there were no objections.

          Interpreters were appointed whose names were made known to all parties prior to the main
          hearing.

          The main hearing took place from 5 January to 26 March 2015.

          Okokrim tape recorded the proceedings and the recordings were shared with the defence
          counsels as per agreement.

                                                                          -4-                                     14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmall.com




                                                             EXT- WALLACE-00103
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 127 of 289 PageID 150

         Translation from Norwegian




         Defendant no.        1 appeared and pleaded not guilty as charged.
         Defendant no.        2 appeared and pleaded not guilty as charged.
         Defendant no.        3 appeared and pleaded not guilty as charged.
         Defendant no.        4 appeared and pleaded not guilty as charged.

         On the second day of the proceedings, the prosecutor made the Court aware that some
         members of the public watching the case (the press) were taking photos of the screens where
         digital documents were shown. After having heard the prosecutor, all the defence counsels
         and two representatives of the press, the Court issued the following:

                                                Ruling:
         The general rule under the Courts of Justice Act section 131a is that photographing during
         the main hearing is prohibited. It is the concern for privacy and that the court proceedings
         shall not be disturbed that must be weighed against the freedom of information. The Court
         has arrived at the conclusion that it will not allow photography of documents shown on the
         screens when the court actors show and read from documents in the case. The Court's
         grounds are as follows:
               - Both the prosecution and defence counsels oppose such photography
               - the concern for privacy, since evidence is recorded for instance from diaries that may
                    contain private notes that are not relevant to the case
                  that not to the entire document is entered into evidence, and then it may be unfortunate
                    that the document in its entirety is photographed
                - the freedom of information is catered to in that no ban on private sound recordings
                    has been issued

           The Court finds no grounds for banning private sound recordings. The Court makes
          reference to the fact that as a general rule, private sound recordings of main hearings are
          allowed. It is sound recordings for broadcasting (radio or TV) that are forbidden. The Court
          may ban private sound recordings, but there must be a reason to do so, cf the Courts of
          Justice Act section 133. One reason may be fear that the sound recordings may be misused.
          The Court cannot see that in this case there is any reason to fear that the press or others may
          misuse the recordings, for instance to influence witnesses. Such a general possibility does
          exist, but no concrete circumstances have been presented in this case that would give
          sufficient reason to prohibit private sound recordings.

          Following the above, the Court concludes that no permission shall be given to photograph the
          screens with documentary evidence during the proceedings, and private sound recordings are
          not prohibited.
                                                                          - 5-                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom




                                                           EXT- WALLACE-00104
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 128 of 289 PageID 151


          Translation from Norwegian




          The ruling was unanimous.
                                                                                                                                 L



          The Court received testimony from 33 witnesses, several of them via video conferencing, and
          from one expert witness. Additionally, such entry into evidence of documents was made as
          can be seen from the court record.

          The public prosecutor submitted the claim that the defendants should be sentenced in
          accordance with the indictment as follows:
             1. Kendrick Wallace is to be sentenced to 7 years of imprisonment, with a deduction of
                 3 days for time spent in custody.
             2. Daniel Clauw is to be sentenced to 6 years of imprisonment, with a deduction of 3
                 days for time spent in custody.
             3. Thorleif Enger is to be sentenced to 6 years of imprisonment, with a deduction of 3
                 days for time spent in custody.
             4. Tor Holba is to be sentenced to 3 years of imprisonment, with a deduction of 3 days
                 for time spent in custody.

          All defence counsels entered pleas for acquittal.

          I. Introduction
          In the case at hand, an indictment has been issued for two instances of corruption in Libya and
          India, respectively. The four defendants have all been part of the corporate management of
          Yara International ASA (Yara). One of the defendants (Tor Holba) is still employed by the
          company but is currently on leave. The three other defendants have left Yara.

          Both counts of the indictment concern an offer/agreement of payments to sons of high-
          ranking public officials. The negotiations in Libya took place during the period 2004-2009,
          while the negotiations in India took place during the period 2006-2008.

          The facts of the case are extensive. Almost 7,000 documents have been presented to the
          Court. Although not all documents have been read out in court and entered into evidence, it
          has been a major task for the Court to review and describe the facts of the case. The part of
          the description of facts that is found in the judgment's parts IV items 1-5 and V items 1-6 is
          mainly taken from the case documents. In the opinion of the Court, the facts as described in
          parts IV items 1-5 and V items 1-6 are mainly undisputed, except from in a couple of areas
          where it is expressly stated that the Court has made an assessment of the evidence as it has
          been presented to the Court.

                                                                         -6 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government AuthorLed Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                             EXT- WALLACE-00105
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 129 of 289 PageID 152

         Translation from Norwegian



         Parts IV item 6 and V item 7 contain the Court's assessment of the described facts. P
         and VII contain the Court's assessment of the facts in relation to the corruption provisi
         the Penal Code section 276a, cf. section 276b (gross corruption) and the delimitation oft
         scope vis-à-vis the Penal Code section 276c (trading in influence).

         Under the assessment of the guilt of each individual defendant in part VIII, the Court has
         made an assessment of the evidence which on many points deviates from the statements that
         the defendants have given in court. The task for the Court has been to establish which of the
         defendants had knowledge of the different parts of the facts and when was such knowledge
         acquired.

         Corruption is, as the Court will revert to below, a punishable act where both the one that
         bribes and the one that is being bribed derive an advantage from the act. It is thus typical that
         all parties involved are interested in covering their tracks. Little is done in writing, the
         payment flow is concealed and often channelled to tax havens with limited access for foreign
         authorities. Thus, the evidentiary situation is difficult. Nonetheless, the same evidentiary
         requirements must apply for corruption as for Other crimes.

          In its assessment of the evidence relating to the question of guilt, the Court has applied that
          for a conviction it is necessary that the factual circumstances must have been fully proved,
          both in objective and subjective terms, and that any reasonable doubt shall be to the benefit of
          the defendant, of. Rt-1978-882 [the judgment reported in Rettstidende - Norwegian Supreme
          Court Law Reports 1978 on p. 882 onwards]. The assessment of evidence shall be done on
          the basis of an overall evaluation of several elements that each may carry varying evidentiary
          strength. It is thus not required that each individual element shall be proved beyond a
          reasonable doubt, as long as upon an overall assessment of the elements there is no reasonable
          doubt as to the conclusion, cf. Rt-2005- 1332.
          IL Inquiry, investigation and indictment
          Advocate Jan Fougner, who headed the internal inquiry initiated by Yara, contacted Okokrim
          on 8 April 2011, and Okokrim initiated the investigation with preliminary interviews shortly
          afterwards. Okokrim investigated the case for almost 3 years before a writ prescribing an
          optional fine in lieu of prosecution was issued against Yara on 14 January 2014 and the four
          defendants were indicted on 15 January 2014.

          The investigation has been extensive. Okokrim has searched the premises of Yara ASA in
          Oslo, the companies Balderton and Yara Swiss in Geneva and the premises of Nitrochem in
          Basel. Searches have also been made at Daniel Clauw's (Clauw)'residences in France and his
          office in Paris, Kendrick Taylor Wallace's (Wallace) apartment in Paris, at the premises of
          Nejdet Baysan (Baysan) in Geneva and Friedrich Heister in Ztirich (in connection with the
                                                                          -7-                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22768 • E-mail: richard.sciaba@gmaitcom




                                                           EXT- WALLACE-00106
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 130 of 289 PageID 153

          Translation from Norwegian



          Helang agreement, see below). Baysan has been interviewed in Bern, Mohammed
          (Ghanem Junior) in Stockholm and Gurpreetesh Singh Maini (Maini Junior) in Ne
          total, 85 witnesses have been interviewed in the case and investigations have taken p
          jurisdictions.

          In the spring of 2012, Okokrim carried out a coordinated raid in Paris in cooperation with the
          FBI in the USA and French police. Wallace and Clauw were detained, put under arrest and
          interrogated on 10 and 11 May 2012. On 18 to 19 May 2012, Torleif Enger (Enger), Tor
          Holba (Holba) and Hallgeir Storvik (Storvik) were detained and interrogated. Wallace was
          again interrogated in Brussels on 18 June, as well as on 11 and 12 November 2012. A French
          examining magistrate interrogated Clauw in Versailles on 2 August and on 29 November
          2012.

          During the main hearing, the question arose whether the defendants had been presented with
          their rights under the Criminal Procedure Act in connection with interviews. This concerned
          Clauw, and Wallace. The issue was clarified and the Court was informed that the defendants
          had been questioned as persons charged and they had been presented with their rights in
          connection with the police interviews before the interviews were carried out.

          Consequently, there are no procedural issues relating to the interviews of Wallace and Clauw
          in Paris. Wallace gave his statement without a lawyer present, but he had been presented with
          his right to have a lawyer present during the interview. It was stated that Wallace and Clauw
          were not allowed to see documents during the interviews in Paris. The Court sees no problems
          in that It is not uncommon that the police at the outset want a free recall statement without
          the persons charged being presented with any evidence.

          The defence counsels have focused especially on the interviews of Wallace in November
          2012 in Brussels. Wallace did not have a lawyer present during those interviews. Okokrim
          had invited a representative of the FBI and a representative of the US Department of Justice to
          Brussels. Wallace had not been informed of this in advance. As far as the Court has
          understood, the Americans were listening in on the interviews of Wallace from another room.
          After Wallace had finished the interview the first day, Wallace got to know that
          representatives of the FBI and the US Department of Justice were present. They wanted to
          talk to him if he himself permitted it. Wallace was willing to talk to them. The Court got to
          hear a recording of what a representative of the Department of Justice said to Wallace, and it
          is clear from this recording that Wallace was encouraged to speak truthfully. The
          representative of the Department of Justice explained that he had prosecuted a large number
          of major corruption cases. He furthermore said that he had with him a so-called "waiver of
          prosecution" that would entail that Wallace would not be prosecuted for the matter in the
                                                                          -8 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authott.ed Translator English — Norwegian - Spanish Candidatus Juris
                                  Tel. (4-47) 917.22.768 • E-mail: richard.sciaba®gmall.com




                                                             EXT- WALLACE-00107
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 131 of 289 PageID 154

          Translation from Norwegian



         USA. The USA has no rules for double jeopardy in the case of international corrupti
         representative of the Department of Justice then said that after having heard Wallace's
         statement, offering the "waiver of prosecution" to Wallace was no longer an option, since
         was conditional upon Wallace telling the truth. The US representatives had heard that he had
         changed his statement from the Paris interview and believed that he was not telling the truth
         in the Brussels interview.

         The Court finds this procedure highly worrying. It may seem like Okokrim has tried to
         pressure Wallace into stating something else than what he stated during the Brussels interview
         by bringing the US prosecuting authority into the picture during the interview. Such methods
         are not acceptable when questioning persons charged in our judicial system. An important
         right of persons charged is that they have no obligation to give any statement. The Court can
         however not find any trace of this possible pressure on Wallace having been of any
         significance for his subsequent statements. Wallace has explained that what he changed from
         the Paris interview he changed in the June 2012 interview. Then he stated that he could not
         have reported to Clauw in the Libya project, because Clauw was no longer a member of the
         corporate management at the time in question. For the rest, Wallace's statements after the
         Paris interview have been characterized by him remembering little. Consequently, the Court
         cannot see that Wallace's statement has been influenced by the FBI's and the US Justice
         Department's entry into the case, neither in Brussels, nor by the fact that a representative of
         the FBI was present during parts of Wallace's statement in court.

          On 14 January 2014, Okokrim issued a writ in lieu of prosecution prescribing an optional fine
          to Yara in the amount of NOK 270 million and the confiscation of profits in the amount of
          NOK 25 million. In addition to the two counts that the case at hand concerns, the writ also
          concerned two counts of corruption in Russia, were amounts of USD 2.8 million and
          approximately USD 1.14 million, respectively, were paid.

          Yara accepted the writ and in addition pleaded guilty. The latter is not necessary when
          accepting a writ prescribing an optional fine and/or confiscation. Neither Jorgen Ole
          Haslestad (Haslestad), who was the CEO when the optional fine was accepted, nor Oyvind
          Lund (Lund), who was the chairman of the board, could explain why Yara pleaded guilty. In
          its assessment of the evidence, the Court has not attached importance to the fact that Yara
          pleaded guilty as far as the company was concerned. The evidence has been assessed for each
          of the defendants independently of the company's acknowledgment of criminal liability.




                                                                           -9 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak &tuba, Government Authori-Ted Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 - E-mail: richard.sciaba@gmaitcom




                                                            EXT- WALLACE-00108
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 132 of 289 PageID 155

          Translation from Norwegian



          ILL Background information

          1. The Yara group
          Until March 2004, the fertilizer business of what currently is Yara was a division of Norsk
          Hydro ASA (Hydro), a company listed on the stock exchange. At that point in time, the Agri
          division was spun off from Hydro as a separate company through a demerger.

          In the years prior to the establishment of Yara, the business had gone through a substantial
          restructuring that led to the company in the spring of 2004 being highly competitive and one
          of the world's largest producers of mineral fertilizers. This was a position that the company
          had built up over the 100 years that Hydro had existed.

          The decision to spin off the Agri division as a separate company was based on the assessment
          that the company more easily would be able to pursue a growth strategy as an independent
          company. In connection with the demerger, the company was listed on the stock exchange.

          Enger, who previously had headed the development of the Oseberg field in the North Sea and
          later the Oil & Gas Division of Norsk Hydro ASA, was on 1 January 1999 hired to head the
          turnaround operation within the fertilizer field. When Yara was established, he became the
          CEO, and at the same time a board was elected with Lund as the chairman of the board.

          In addition to the CEO, the management group consisted of the same persons that had made
          up the management group prior to the demerger. Clauw was the Chief Operating Officer,
          Holba was in charge of downstream activities, while Wallace was the Chief Legal Officer.
          All of them reported directly to the CEO. In the course of the time period that is important to
          the case at hand, some organi7ational changes took place that affected the above-mentioned
          persons. In the summer of 2006, Clauw left the position as Chief Operating Officer and took
          up a position as an advisor with a special responsibility for the company's growth strategy
          (special growth initiatives). In this position too he reported to Enger and he held this position
          until he left Yara in the summer of 2007. Holba became Head of Upstream in the autumn of
          2006, while Wallace was Chief Legal Officer until he retired in the summer of 2008.

          In addition to the above-mentioned persons, the important positions in the corporate
          management at the time of the demerger were held by persons with experience from different
          positions within Hydro / the Agri division. This included the chief financial officer, thehead
          of upstream activities, industrial activities (hired after the demerger) and the HR manager. To
          handle investor relations, amongst other things, a communications manager with an external
          background was hired. That person also became part of the corporate management.


                                                                         - 10 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish. Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00109
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 133 of 289 PageID 156
                                                                                                 1


         Translationfrom Norwegian



         During the court proceedings, both the defendants and several witnesses have stated th
         Enger had an informal and delegating management style. He exercised his management
         through, inter cilia, periodic management meetings where the corporate management
         participated. Minutes from the management meetings where prepared. At the management
         meetings, potential projects were discussed and deliberated on before a possible subsequent
         presentation to the board of Yara.

         The Court has also been informed that a fundamental principle of the company was that the
         responsibility for each project was held by a project owner within the corporate management.

         Systems and routines for the operation and follow-up of activities that had been built while
         the fertilizer business through division Agri was still a part of Hydro, were continued and
         further developed in Yara. It is noted in particular that staff members of the internal audit
         committee at Hydro were transferred with the merger and were given similar positions in the
         new company. The ethical guidelines that had been established in Hydro were used as a point
         of departure when similar rules and routines were drawn up in Yara.

         Yara had a growth strategy and the company participated actively in the ongoing restructuring
         of the fertilizer industry during the years that this case concerns. In 2005, the company
         acquired ownership interests in both a Russian and an Australian fertilizer plant. In 2006,
         Yara acquired a Brazilian manufacturer and formed a joint strategic cooperation with a
         Chinese fertilizer producer. During this period, the decision was also made to carry out a fifth
         building stage at the world's largest urea plant, the Quafco in Qatar, where Yara owns 25 %.

          The expansion continued in 2007 through the acquisition of the Finnish Kemira Grow How
          and the building of new ammonia and urea capacity in Qatar. 2007 was also the year when the
          "Heads of Agreement" (HoA) with the National Oil Company of Libya (NOC) was signed.

          In 2006, Yara entered into a Joint Venture (JV) agreement with the Swiss company Balderton.
          The agreement entailed Yara buying 50 % of the shares of the company from Nejdet Baysan
          (Baysan), who was the company's founder and manager. He continued as a 50 % owner and
          manager of the company also after the signing of the agreement. The purpose of this initiative
          was to strengthen the access to competitively priced ammonia and fertilizers from other
          producers. Additionally, it would be an alternative sales channel for Yara's own products.
          The agreement to acquire an ownership interest in Balderton was also motivated by the fact
          that there was no wish to integrate Yara's long-standing Norwegian industrial traditions with
          the broker-oriented culture that prevailed at Balderton. Yara later acquired Balderton 100 %.



                                                                         -11 -                                   14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Nonvegian - Spanish Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcorn




                                                           EXT- WALLACE-00110
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 134 of 289 PageID 157

          Translation from Norwegian



          These acquisitions and agreements, amongst other things, contributed to Yara in the
          2004-2008 more than doubling its turnover, and during the same period the net result
          increased from NOK 3.8 billion in 2004 to NOK 8.2 billion in 2008. The market
          capitalization of the company increased substantially during the same period. Thus, Yara
          succeeded in realizing the expressed objective of growth both in terms of turnover and in
          terms of results. A growth that led to Yara becoming one of the largest limited companies in
          Norway measured by market capitalization.

          Enger left Yara on 1 October 2008 and he was replaced by Haslestad who had been on the
          company's board since the 2006 general meeting.

          2. Yara's internal routines and control aimed at preventing corruption
          During the court proceedings, a number of measures that were implemented on the part of the
          company to control the risk linked to corrupt transactions have been documented. Several
          witnesses have also been presented that have given statements relating to this.

          It is thus clear to the Court that substantial efforts were made on the part of the company to
          control the risk of unwanted transactions. The natural point of departure for this was that
          legislation in large parts of the world, including Norway, was tightened in line with the
          recommendations that were drawn up by the OECD, the EU and the UN. In addition, there
          were experiences showing the consequences of a lack of control within this field that had been
          suffered by international companies, including our own Statoil.

          It was the chief legal officer who was responsible for ethical guidelines and rules of good
          business practices (Code of Conduct and Compliance). In November 2005, Wallace prepared
          new guidelines that were presented to the organi7ation. In the presentation "Corporate Social
          Responsibility and Code of Conduct" the following is stated:

                  Getting Guidance
            -       Most questions are simple. The language of the Code of Conduct
                  has been kept simple on purpose — so that the rules are clear and
                  plain. Common sense and good judgement will normally provide the
                  right answer to questions that may arise about most matters.

                     If you do have a questions about an action or proposal, ask yourself
                  these questions:
                            Is it fair?
                    -       Is it legal?
                   -        Is it clear that Yara would not be embarrassed if this were public
                                                                         -12-                                     14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorised Translator English — Norwegian - Spanish. Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00111
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 135 of 289 PageID 158

         Translation from Norwegian



                         knowledge?
                            Would I approve of this ifl were a customer, supplier, partner or oth
                         person directly affected by it?

                 The answer to all of these questions must be Yes.

         In the presentation, the following is stated about the responsibility of leaders:

                   What do we need to do as leaders
                 Lead according to the ambitions and commitments in Yara's Code of Conduct in terms
                 of both words and actions
                  Promote Yara's ambitions and commitments and be available to anyone with concerns,
                 questions or complaints
                 Encourage all employees to raise issues and concerns about the Code of Conduct and
                 Sustainability policy
                   Take seriously all concerns, complaints and questions

         The Court has not found grounds to review in detail the work done by Yara on their ethical
         guidelines with a view to assessing their suitability. The acts that the Court is to assess in this
         case, are linked to persons in the company's corporate management and its CEO. The Court
         considers that these persons as a group and to a large extent also individually, where in a
         position where they could set aside the company's controls and routines. It is the limitation of
         any control system that this may happen.

         The only comment that the Court wants to make, is that the work that was done seems to have
         had the desired effects towards the organization under the corporate management. Reference
         is made to the fact that the transactions that this case concerns in relation to Libya, were
         brought to the surface most probably by internal sources. The company's office in Singapore
         refused to carry out the payment transaction for the remuneration of Maini Junior. Both of
         these circumstances indicate that the understanding within the organization of the company's
         express procedures was present.

          1V. Count a) of the indictment: the Libya matter
          1. Introduction
          Until around 2001, Libya was subject to international sanctions because of its alleged links
          with international terrorism. These sanctions entailed, inter alia, that the country was subject
          to export restrictions on oil and gas, which were a major source of revenue for the country.

                                                                         - 13 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 - E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00112
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 136 of 289 PageID 159

          Translation from Norwegian



          With time, the sanctions were lifted, leading to a renewed interest among intematio
          companies for getting involved in Libya. The country was in need of international cap
          technology and competence to improve plants and businesses within different sectors.

          The contact between Yara and the NOC started as early as in 2002, prior to Yara being spun
          off from Hydro. Initially, Yara's interest seemed to be in gaining access to Libyan gas for the
          plants in Italy. On their part, the Libyans wanted investors for, inter alia, the urea plant in
          Marsa El Brega that formed part of a large integrated petrochemical plant owned by the NOC.
          The plan was that the fertilizer part of this plant was to be separated and placed under a new
          company. This company was to be owned by the NOC and a foreign investor. In the course
          of the proceedings, information has been presented that Yara, by virtue of being the world's
          largest fertilizer producer, was the Libyans' preferred cooperation partner. The thought was
          that Yara could contribute to the project the necessary technical competence and market
          access through Yara's international distribution system and thus contribute to the development
          of the business.

          To Yara, this represented an interesting opportunity because it suited the company's growth
          strategy and would strengthen the company's position for serving the European market for
          urea and in particular the market around the Mediterranean. This was conditional upon
          obtaining a favourable long-term gas agreement and negotiating a price for entry into the
          company that would make probable a reasonable return on the investments.

          It was well known to Yara that there were great challenges in terms of corruption in Libya.
          The Court makes reference to an email from Holba of 3 July 2002 to Cla-u.w and Willem Sloot
          (Sloot), amongst others, were Holba presents the problems linked to doing business in Libya,
          including the difficulty of getting in contact with the right decision-makers at the NOC and
          the ministries. Sloot was the project manager when Holba took over and worked at the
          Brussels office. The Court has also taken note that Hydro in 2001 decided to pull out of Libya
          because of the risk of corruption in the country.

          2. Project start-up and the process leading ftfi to the engagement of Ghanem Junior
          Yara and the NOC had several meetings during the period until a Memorandum of
          Understanding (MoU) was signed in April 2004 with a view to a .TV that encompassed the
          urea plant. A technical team from Yara performed an inspection of the plants in Marsa El
          Brega in June 2004. Shortly afterwards, Yara issued a "business proposal" to the NOC.

          On 5 October that year there was a meeting in Brussels where representatives of the NOC and
          Yara assessed the basis for establishing a JV. In order to obtain a foundation for the
          discussions, the decision was made to engage an independent advisor, Booz Allen Hamilton,
                                                                        - 14 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authori=ed Translator English— Norwegian - Spanish. Candidatus Juris
                                  Tel, (+47) 917.22.768 • E-mail: richard.sciaba®gmailcom




                                                             EXT- WALLACE-00113
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 137 of 289 PageID 160

         Translation from Norwegian



         which was to perform a valuation of the plants that were to form part of the transact'
         also retained renowned local and international lawyers to assist the company in the p
         On the Libyan side, the delegation was headed by Omar Gazal, chairman of the board
         Oil & Gas Downstream Investment Committee (ODIC).

         Yara had a meeting with the NOC on 17 January 2005, where the NOC accepted that Yara
         was to have a 50 % ownership share of the JV and increase this share at a later stage. The
         NOC was also to prepare the information on which Booz Allen Hamilton's value assessment
         was to be based.

         The further development was that the project on 31 January 2005 was formalized at a
         management meeting in Yara with Sven Ombudstvedt (Ombudstvedt) and Sloot, as project
         owner and project manager, respectively. This decision was followed by technical
         inspections of the plants on the part of Yara, as well as the completion of the value assessment
         by Booz Allen Hamilton. It showed an estimated value of the plants of USD 129 million,
         based on a gas price of USD l/mmbtu. On 14 June 2005, the management group was
         informed that the NOC was ready to continue negotiations with Yara with a view to a JV
         agreement. From the presentation given to the management group it is clear that the further
         negotiations would focus on the following fields:

                  Gas supplies/ entrance price in JV
                    Ownership and company structure
                    Yara technical and operational management
                    Sales and marketing agreement
                    Principles for carve out and assets to be included
                  Relations to "neighbouring" bodies regarding people, services and supplies (NOC will
                  be contract partner)
                    Principles for dealing with plant extension/new plants
                    Final Due Diligence
          At the management meeting on 30 August 2005, it was proposed that Yara should present a
          proposal for a "Heads of Agreements" ("HoA") that was to contain all material conditions of a
          N agreement, including the above matters and a price formula for the gas price, expressed as
          a function of the price of urea.

          Based on Booz Allen Hamilton's value assessment and own calculations of the project, Yam
          offered a prize of USD 65 million for 50 % of the newly established company, based on a

                                                                         - 15 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmaiLcom




                                                           EXT- WALLACE-00114
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 138 of 289 PageID 161


          Translation from Norwegian



          precondition of a 25-year gas agreement and a variable gas price of USD 1/mmbtu linked to
          the development in the price of urea. The offer was based on several preconditions, including
          that Yara was to be responsible for all distribution of the production from the plant.

          This became the start of a long negotiating process with several offers made by Yara.

          Yara met Omar Gazal on 23 September 2005 to discuss the draft HoA and the presentation
          towards the NOC management. In a presentation to the management group of Yara on 6
          October 2005, the following is stated:

                  Key feedback from Mr. Gazal (NB! This was not a negotiation, but a strong advice from
                  Gazal for our proposal to NOC) :
                  — not accept right offirst refusal to ..TV for new projects in Libya,
                  new proposal: right offirst refusal on projects in Marsa el Brega
                  — not accept option to Yara to buy more than 50% (proposed up to 80%),
                  new proposal: Parties express strong intentions to move Yara up to 80%
                  — Gas price formula should be linked to urea, but withoutfloors and ceilings,
                  new proposal: Linear link with I USD/MMBTU at urea price = USD 150 — I% increase
                  in urea price = I% increase in gas price.
                  — Indicated that key issues will be gas price and marketing agreement (questions our
                  proposal on 3% commission)


          On 12 October 2005, Gazal sent a letter to Sloot in which he discussed, amongst other things,
          that the NOC wanted the entry value of the JV to be based on net asset value and not
          investment value. On the basis of this initiative, in a letter of 24 October Yara replied, inter
          alia, that the value assessment of the plant could be increased to USD 150 million; that is,
          USD 75 million for 50 % of the company.

          On 1 December 2005, it was suggested at a management meeting to further improve the offer
          by increasing the price from USD 75 million to USD 100 million for 50 % of the company.
          No documentation has been presented to the Court showing the background of this latter
          increase of the offer. The offer was communicated to Gazal in a letter dated 9 December
          2005. In the draft HoA, which was enclosed with the letter, it was stated that Yara suggested
          the parties entering into a 25-year gas supply agreement and a gas price of USD l/mmbtu.
          Yara also confirmed its consent to a revised, more ambitious time table. This was conditional


                                                                         - 16 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaitcom




                                                             EXT- WALLACE-00115
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 139 of 289 PageID 162

         Translation from Norwegian



         upon both parties obtaining approval by the boards within 31 January 2006 and that
         transaction was to be carried out within 30 June 2006.

         Gazal made sure that the NOC board received a complete report of the projects with the latest
         amendments in late December 2005. The NOC then had two proposed agreements to assess.
         One from Yara and one from Dow Chemical. Dow Chemical was not a fertilizer
         manufacturer and thus not a direct competitor to Yara. It was expected that the NOC board
         would decide on the proposed agreements in January 2006.

         Sloot was in contact by telephone with the NOC on 16 January 2006 and he was then told that
         the draft TV agreement had been forwarded to the government. The NOC board had no
         comments.
         The project was presented to the management group again on 7 February 2006. It is clear
         from the presentation that at this point in time, no formal response from the NOC existed.

         Then followed a period of stagnation in the dialogue between the parties, and towards the end
         of March Yara received information from Gazal that it would take time before they could
         provide a response. This was explained by the fact that a new chairman of the board would
         take over at the NOC and that there were changes in reporting rules, in that the NOC
         chairman in the future was to report directly to the prime minister. It is clear from the
         presentation to the management group at the meeting on 4 April that no response was
         expected for another 2 to 3 weeks.

         The new chairman was Dr. Shukri Mohammed Ghanem (Dr. Ghanem), who on 2 March 2006
         resigned as prime minister and was replaced by his own deputy prime minister. The NOC
         functioned, as far as the Court understands, as Libya's oil and energy ministry. This was the
         understanding presented in a short news memo on the website www.regjeringen.no on 8
         December 2006 in connection with a trip to Libya by the then oil minister Enoksen.

                Following the reshuffle of the Libyan government earlier this year, the national oil
                company now functions also as an oil and energy ministry.
          The defence counsels have had objections to Okokrim's reference to Dr. Ghanem as oil
          minister (in the indictment) and as "de facto" oil minister (in court). Amongst other things,
          reference was made to a report by CERA, in which it is stated that Dr. Ohanem's appointment
          as chairman of the board of the NOC with direct reporting to the prime minister, confirms the
          Libyan authorities' wish to continue reforms in. the oil sector. The report states that the
          decision-making authority would remain complex and project-based. The fact that the
          decision-making authority continued being complex, does not mean that the NOC's position
          as a de facto oil and energy ministry was weakened. According to the Court's assessment of
                                                                        - 17 -                                   14-022670M ED-OTI R /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Aris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00116
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 140 of 289 PageID 163

           Translation from Norwegian



          the facts on this point, Dr. Ghanem's role as the chairman of NOC, reporting directly to
          prime minister, underlines his prominent role in oil politics. This fact, combined with the
          NOC's position, indicates that Dr. Ghanem in reality functioned as Libya's oil minister from
          the moment of his appointment as the NOC channian, and the Court is of the opinion that
          referring to Dr. Ghanem as the "de facto" oil minister is warranted.

          Dr. Ghanem was the father of Ghanem Junior, who later was engaged by Yara. The
          engagement of Ghanem Junior is presented in a separate paragraph below.

          The next development in the negotiations took place as a consequence of a meeting between
          Enger and Dr. Ghanem on 18 June 2006 in Tripoli. The meeting took place at the initiative of
          Yara through Enger. Dr. Ghanem and Enger agreed on the general principles for the
          cooperation and that the negotiating teams should complete the negotiation on the main
          principles in the course of a three-week period. This is stated in the minutes of the
          management meeting on 27 June 2006.

          On 3-4 July 2006, a new meeting between the NOC and Yara took place in Tripoli. It is stated
          in the brief minutes of the meeting that the HoA was to reflect the main points of the
          agreement between the parties. The parties agreed that the negotiations were to be completed
          and board approval by both companies was to be obtained within 31 July 2006.

          This schedule was not complied with either. From a presentation to the management group it
          is also clear that the parties had agreed on a change in the gas price formula and that the value
          of the plant was increased from USD 200 million to USD 225 million.

          The proposed agreement between the parties was to be sent to the government for approval in
          August 2006. This proposal of 27 July 2006 was received and assessed by Dr. Ghanem, in his
          capacity as chairman of the NOC.

          On the basis of the negotiations, the board of Yara in September 2006 authorised the
          administration, represented by Enger, to enter into an agreement within a limit of USD 130
          million for a 50 % share in the JV in the process of being established.

          Despite the agreement on the conditions, Yara on 11 October 2006 received feedback from
          Gazal that the NOC top management had some reservations as regards the financial return on
          the project and suggested a new meeting. Next, Sloot met with the NOC in Tripoli on 30
          October. The feedback from the meeting was that the Libyan authorities had accepted all parts
          of the project except the gas price. The NOC's analyses showed that the proposed gas price


                                                                         - 18 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stolcbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                   Tel. (+47) 917.2,2.768 E-mail: richardsciaba@gmadcom




                                                              EXT- WALLACE-00117
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 141 of 289 PageID 164

         Translation from Norwegian



         formula would make it more profitable for the NOC to continue its operations with
         including a new owner.
                                                                                                          Jo a 607
         This feedback formed the basis of new calculations that resulted in Yara finding it financi        --
         viable to increase the gas price from USD 1 to USD 1.30/ mrribtu.. The improved offer, the
         fourth in a row, was presented during a meeting with Gazal in Hamburg on 24 November
         2006. At this meeting Holba participated as well. In the course of the late summer and
         autumn of 2006 he had assumed responsibility of Yara's upstream business. The Libya
         project fell within the scope of that division. At that point in time, the project was transferred
         from the Brussels office to the Oslo office.

         The next development in the case was that Gaza! on 17 January 2007 informed Yara,
         represented by Sloot, that he had submitted his report on the project to the board of the NOC
         and to the authorities, who were to discuss the case at their next meeting on 22 January 2007.
         Such deliberations did not take place, but later information was received stating that the
         matter was to be discussed at the next meeting that was to take place on 10 February 2007.

         On 27 February 2007, Yara received a response from the NOC, represented by its chairman
         Dr. Ghanem.
         It was not an acceptance of Yara's fourth and latest offer, but a new proposal with some
         substantial changes. The most important changes were that Yara was to contribute USD 225
         million in cash to the JV instead of paying to the NOC for the 50 % share, and that the gas
         price was to be at least USD 1.30/ xnrabtu. The NOC was to contribute the plants as a
         contribution in kind. The NOC also presented a claim that no layoffs should be made at the
         plants unless alternative employment was provided. Shortly afterwards, in a letter to Dr.
         Ghanem dated 01 March 2007, Enger confirmed that Yara was content with the decision of
         the NOC and accepted the new conditions. He suggested that the negotiating teams should
         agree on pending points in the HoA and that the two of them then should meet to sign the
         agreement.

          The chronological review above is based on documents presented in the case. In March
          2007, the discussions with the NOC had been going on since 2004. As pointed out by the
          defence counsels, the developments in the negotiations moved solely in favour of the NOC.
          From the initial offer of USD 65 million for 50 % of the JV and a gas price of USD 1/mmbtu
          in August 2005, the offer in January 2007 had increased, such that Yara was to contribute
          USD 225 million in cash to the TV and with a gas price of minimum USD 1.30/mmbtu. The
          Court takes as a fact that Yara was not competing with others for the establishment of a JV for
          the production of urea. Yara's willingness to negotiate thus shows that it was very important
          for Yam to succeed in establishing a JV with the NOC.
                                                                         - 19 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authori;ed Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 91722.768 • E-mail: richardsciaba&mail.com




                                                            EXT- WALLACE-00118
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 142 of 289 PageID 165

          Translation from Norwegian




          3 The engagement of Ghanem Junior
          Before describing the further progress of the Libya project, the Court shall review the
          engagement of Ghanem Junior The process commenced in December 2006 and took place as
          a separate process, in parallel with the negotiations regarding the commercial terms and
          conditions for Yara's entry on the ownership side of the plants at Marsha El Brega.

          Yara was introduced to Ghanem Junior by Zafer Nahawi (Nahawi), who was Yara's
          representative in the Middle East. He was described by the defendants and several witnesses
          as being a person who had a large network of contacts in the area and who spoke Arabic.
          Nahawi was invited to participate in the process in Libya as early as in May 2004. It is
          specified in an email from Sloot that this was to be confidential "within Yara", which must
          mean that only the negotiating team was to have information about Nahawi's participation.

          It is somewhat unclear to the Court when Ghanem Junior was introduced. There are
          documents in the case that suggest he may have been contacted as early as in May 2005.
          Amongst other things, Sloot mentioned in an email of 23 May 2005 to Nahawi that it might
          be of interest to meet his contact. Furthermore, Nahawi's contact is mentioned in an email
          from Sloot to Ombudstvedt 011 23 January 2006:

                  FYI; spoke with Zafer and according his contact in Libya, the Yara and Dow Chemical
                  proposals were being discussed inside NOC and Government.
          That contact must have been Ghanem Junior. Regarding this, the Court makes reference to
          Wallace's statement during the main hearing. Wallace did not have information of Nahawi
          having any other relevant contacts.

          Ghanem Junior was born in 1977. He was trained at Webster College in Vienna and holds an
          MBA from Glamorgan University in Wales. In addition, he has a management course from
          MIT in the USA. Ghanem Junior worked for Nahawi's brother at the Arab Banking Corp. in
          Bahrain. Wallace has in court explained that he received information about Ghanem Junior
          during a meeting with Nahawi in Paris 011 02 December 2006.

          On the basis of this information, a meeting was agreed between Wallace and Ghanem Junior
          in Bahrain on 18 January 2007, where an engagement for him was discussed. Wallace
          explained in court that Nahawi also participated at this meeting. It was Wallace who directed
          the discussions with Ghanem Junior from the outset. After the meeting, Ghanem Junior sent
          an email to Wallace in which he thanked him for the meeting in Bahrain and amongst other
          things informed him that he would go to Libya and return with good news, see the email of 28
          January 2007:
                                                                         - 20 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00119
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 143 of 289 PageID 166

         Translation from Norwegian




                 As per our earlier conversation, I will be going to Libya for a week and will be b
                 with good news
         The meeting in Bahrain was followed up with a draft by Yara for a consultancy agreement
         between Yara and the company Saudi Logistics and Support (SALT). This was the company
         that Ghanem Junior nominated as the one taking on the assignment for Yara.

         This first draft, which is dated 06 February 2007, regulated which services were to be
         delivered by Ghanem Junior, as well as the compensation for the services. The role as an
         adviser was defined as providing assistance to Yara to review and assess the value of the fixed
         assets, as well as providing advice regarding transaction structure, terms and conditions,
         regulatory matters, logistics, supply options etc in connection with the takeover and
         development of the plants.

         On 12 March 2007, a new meeting was held between Wallace and Ghanem Junior in London
         to agree on the final draft agreement. Nahawi also participated at that meeting. Here, a
         second draft consultancy agreement was discussed. As in the first draft, the parties to the
         agreement were to be SALT and Yara Nederland BY. The following is quoted from that last
         draft consultancy agreement:

                  (...)to act as the Company's advisor during the negotiations with the Libyan National
                  Oil Company ("NOC ") and other Libyan governmental bodies regarding the
                  establishment of a fertilizer production and marketing joint-venture company utilising
                  the existing fertilizer production facilities located at Marsa el Brega in Libya ("the
                  Transaction"). The Company's proposal for the Transaction to the NOC has been
                  approved by the NOC and the Libyan Council of Ministers. Based upon such approvals,
                  it is now necessary that negotiations of detailed documents relating to the project must
                  be comthenced and concluded over a period of several months. Conclusion of such
                  negotiations and execution of definitive documents (the "Closing") is anticipated prior
                  to 30 June 2007. A significant component of the Transaction will be the improvement
                  and upgrading of the production facilities and infrastructure as necessary to bring the
                  production facilities into competitive, world-class condition. In this connection, Yara
                  will require the advice of consultants with experience in major construction and
                  logistics projects in the Middle East in addition to its own experience in Qatar.
          The differences between the two drafts are very small, as the adviser's tasks are almost
          unaltered from the first draft to the second draft. The last draft, which is quoted above, is
          somewhat more detailed in describing that it concerns the specific facilities at Marsa El
          Brega. The last sentence of the above draft stating that Yara will need the advice of
          consultants with expertise from major construction and logistics projects in the Middle East,
                                                                         -21 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 - E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00120
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 144 of 289 PageID 167


         Translation from Norwegian



         was not included in the original draft. The other tasks of the adviser are defined as folio
         the last draft:

                  1. Role of the Advisor and Basis of Appointment
                  Based upon the receipt of the approvals required to commence the Transaction that
                  have been received, the Company and NOC are preparing to commence preparations
                  for the Closing and implementation phase. In this respect, Advisor will perform the
                  following services as the Company may require:
                  i)      Advise and assist the Company 's accounting and legal advisors during the set up
                          of a data room for the detailed assessment of the Marsa el Brega facilities in
                          accordance with agreed deadlines;
                  ii)     Advise and assist the Company's accounting and legal advisors during the
                          evaluation of the Marsa el Brega assets which are to be contributed by NOC to
                          the future joint-venture company in accordance with agreed deadlines;
                  iii) Advise and assist the Company in conjunction with its other professional advisers
                       in considering alternative structures for the Transaction;
                          Advise and assist the Company in conjunction with its other professional advisers
                          in the negotiation of the terms and conditions of the definitive and binding
                          agreements of the Transaction which are envisaged to be signed at Closing, i.e.
                          (without limitation) Share Purchase Agreement, Service Agreements, Gas Supply
                          Agreement etc.;
                  v)      Provide, on request, strategic advice regarding regulatory issues, logistics,
                          supply, procurement and infrastructure development or other specialist or
                          technical advice or services relating to the development of the Marsa el Brega
                          site; and
                  vi)      Carry out such additional duties in relation to this Engagement (if any) as may be
                           agreed in writing by Advisor and the Company from time to time.
          The most important difference between the drafts is that the fixed fee was increased from
          USD 1 million to USD 1.5 million. Furthermore, certain adjustments were made to the dates
          that define the size of the success fee. The time that could pass before the success fee was to
          be reduced from a defined amount of 3 million USD was also increased somewhat. In the
          agreement, the adviser's fee is described as follows:

          2. Fees, Expenses and Payment Terms
                  In consideration of Advisor agreeing to provide such of the services specified in clause
                  I as the Company may require, the Company agrees to pay to Advisor the following:

                                                                         - 22 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stolcbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                   Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00121
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 145 of 289 PageID 168

          Translation from Norwegian



                  (a)     a retainer of US$ 1.5 million within 14 days following the execution h
                  consideration of the services to be provided during the negotiation of the definitz
                  documents resulting in the Closing; and

          (b)     an all-inclusive lump sum of US$ 3 Million ("Closing Fee') within 14 days of the
                  Closing of the Transaction and the execution of all necessary definitive agreements,
                  PROVIDED that the Closing of the Transaction occurs on or before 30 September
                  2007. If, for any reason whatsoever, Closing were not to take place on or before 30
                  September 2007 but between 30 September 2007 and 31 December 2007 then Advisor
                  shall be entitled to a Closing Fee of 50% of the initial fee. If Closing takes place
                  between 1 January 2008 and 31 March 2008 then Advisor shall be entitled to a Closing
                  Fee of 25%. If Closing occurs after 31 March 2008 then no Closing Fee shall be due.
                  The parties acknowledge that this payment mechanism and the timely Closing of the
                  Transaction are of the essence of this Agreement.
                  Irrespective of whether the Transaction proceeds to Closing, the Company will not
                  reimburse Advisor for any of its out of pocket and other expenses incurred in
                  connection with this Engagement.
          During the court proceedings it was informed that the draft agreement was not signed.
          Wallace explained in court that he chose to rely on an oral agreement with Ghanem Junior. In
          his police statement in Brussels on 18 June 2012, Wallace explained that a written agreement
          could harm Yam. This shows that Wallace wanted to keep the consultancy agreement hidden.
          Wallace also explained in court that the contractual relationship with Ghanem Junior was to
          be confidential in order to, amongst other things, avoid unwanted publicity and because of his
          father's position. According to Wallace, the oral agreement with Ghanem Junior had
          essentially the same content as the last written draft.

          On 29 March, Yara effected a transfer of USD 1.5 million to the company Golden Petal Ltd's
          account with the UBS. This was a few days after the negotiating teams had agreed on the
          agreement and had initiated it. In the opinion of the Court, the fixed fee thus had fallen due.
          The transfer was done by a customer of Baldertods, Nitrochem SA.

          The contact with Nitrochem was arranged by Clauw introducing Wallace to Andreas Zivy
          (Zivy), who was the chairman of the company Ameropa, which in turn owned Nitrochem.
          The amount plus interest was to be paid back by Yara Switzerland by over-invoicing
          ammonia deliveries. Clauw had in advance raised the matter with Zivy during a meeting that
          also dealt with other topics. According to Wallace, both Yara and Ghanem Junior wanted to
          keep the transaction hidden.

          Clauw himself explained in court that he did not know specifically what Zivy was to assist in,
          apart from it being a payment facilitation that was to be discreet. He says he did not know to
                                                        -23 -                        14-022670MED-OTIR /05
 Translated by John Richard Stolcbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                   Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00122
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 146 of 289 PageID 169


         Translation from Norwegian



         whom the payment was to be made or for what, but explained in court that he knew it
         concerned a payment to a consultant and that it concerned Libya. He also explained that
         understood that the payment method was unethical, but not that it was unlawful.

         Golden Petal Limited is registered on the British Virgin Islands and is owned by Golden Petal
         Limited Trust. The trust's only beneficial owner is Ghanem Junior. He is also the only one
         authorized to sign on its behalf. The company was established in 2002.

         In the bank's records, the payment is described as a commission on ammonia contracts
         negotiated by Golden Petal Ltd. The amount then seems to have been used for investments in
         securities through the bank's management systems.

          Dr. Ghanem had an account with the same bank, and because of his position as a prime
          minister, both Dr. Ghanem's account and his son's account were subject to special monitoring
          routines. No bank statements concerning any of the accounts that these persons had, have
          been entered into evidence, only information about specific transactions on Golden Petal's
          account. Consequently, it is not possible to conclude that any part of the payment from
          Nitrochem was transferred to Dr. Ghanem. Additionally, Frederic Ceres, who was responsible
          for the account of Golden Petal, has explained in court that the father's and the son's accounts
          were managed completely separately and that they did not have access to each other's
          accounts.
          The account of Golden Petal Ltd was closed in March 2011 and the balance was transferred to
          Ghanem Junior's other account with the bank. In March 2011, all of his accounts were
          blocked by order of the Swiss authorities.

          Even before the agreement with Ghanem Junior had been fully negotiated and the first
          commission had been paid, Yara received information from Ghanem Junior about the process
          on the Libyan side. On 28 January 2007, he infoimed Wallace that he was going to travel to
          Libya and return with "good news", see the above-quoted email. Wallace has explained in
          court that is was Ghanem Junior who in an email of 22 February 2007 infoimed Wallace of
          the decision that the agreement with Yara had been approved by the authorities. In the same
          email it was informed that Dow Chemical had obtained agreement on a gas price of USD
          1.25/ mmbtu. The enclosures to the email where in Arabic, and Wallace forwarded the
          enclosures to Nalaawi for translation the same day.

          The information from Ghanem Junior was received five days before Yara received the same
          confirmation from official quarters. The official confirmation was given in a letter from Dr.
          Ghanem to Enger of 27 February 2007. In this letter, the negotiations on an agreement with
          Dow Chemical are not mentioned.
                                                                        - 24 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel, (+47) 917.22.768 • E-mail: richard.sciaba@gmail,com




                                                             EXT- WALLACE-00123
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 147 of 289 PageID 170

         Translation from Norwegian




         4 Developments in the case from the signing of the HoA on 25 April 2007
         After an oral agreement concerning advisory services had been entered into with Gh
         Junior and the first partial payment had been transferred in late March 2007, the HoA       efen,
         NOC and Yara was signed on 25 April 2007. It was Enger and        Dr. Ghanem  who  signed the
         agreement on behalf of the parties.

         Despite the HoA having been signed, new challenges arose in the negotiations, as the NOC
         during a negotiation meeting in Tripoli on 28-30 August brought up a number of new issues.

         This led to the project team drawing up an overview of topics where disagreements had arisen
         between the parties. This overview is hereinafter referred to as the "issue list". It was
         distributed from Holba to Enger, Wallace, Ombudstvedt and others in an email of 7
         September 2007.
         On 12 September 2007, Wallace travelled to Dubai together with Holba, who like Wallace
         was going to participate at the board meeting in Bun-up (an Australian cooperating company
         in which Yara had an ownership share). Wallace had in advance agreed a meeting with
         Ghanem Junior in Dubai.

         Wallace has in court explained that he does not remember who asked him to meet Ghanem
         Junior, nor whether he told anybody with whom he was going to meet. It is however clear
         that the purpose of the meeting with Ghanem Junior was to review the issue lists to receive
         advice as to how Yara should relate to the individual issues. Wallace left the issue list with
         Ghanem Junior. Wallace reported back to Holba and Charles Grey (who was the lawyer on
         the project) in an email of 14 September and enclosed the issue lists with the conclusions he
         had drawn following the advice he had received from Ghanem Junior. The main conclusion
         was that Yara could rely on the conditions in the signed HoA, although on some points they
         were recommended to exhibit certain flexibility.

          It is also stated in the email that: "the plan is for Tor to go to Tripoli prior to the scheduled
          meeting in October to meet with dr Ghanem to go over the attached" ("the attached" is the
          issue list). It is furthermore stated that: "it is agreed that this cannot be the start of another
          round of negotiations from scratch". And fmally, this is stated: 'finally, it is accepted that
          unless Omar or his direct assistant is in the meetings, nothing will happen".

          These statements and negotiating positions that are indicated after the meeting with Ghanem
          Junior, cannot be interpreted in any other way than Ghanem Junior having been in contact
          with his father in connection with the meeting with Wallace. It is this contact that has given
          the result described above.
                                                                        -25-                                     14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorted Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                           EXT- WALLACE-00124
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 148 of 289 PageID 171


          Translation from Norwegian




          Holba has in court explained that he, at the point in time where he travelled to Dubai tog' ' `64110_
          with Wallace, neither knew of the agreement with Ghanem Junior nor that he was the contact
          that Wallace met during his stay. Holba said that he presumed that the contact that Wallace
          was to meet, was a person that Wallace knew from before and that he trusted. The contents of
          the email from Wallace, the fact that he left the issue list, as well as Holba's position as the
          project owner, lead the Court not to trust Holba's statement on this point.

          Following further elaboration in the project team, the issue list was forwarded to the NOC in a
          letter of 17 September 2007, and it was used as a basis for conversations at a meeting in
          Tripoli on 16-18 October 2007. The results from this meeting were referred to in a
          management meeting in Yara as the'project now being "firmly back on track".

          The changes to the HoA that this process resulted in were expressed in a new agreement, a
          "Joint Venture Framework Agreement" that was signed on 17 February 2008.




          5. Claim for payment number two from Ghanem Junior
          In June 2008, Wallace informed that he would retire on 1 July 2008. Some time thereafter he
          received a request from Ghanem Junior for a payment number two under the oral agreement.
          Wallace raised the issue with Holba and they agreed to reject the claim. In court, Holba said
          that not even at this point in time was he aware of the existence of an agreement or of the fact
          that a payment had already been made in March 2007.

          Holba explained in court that he talked to the HR manager, Dalane, about the claim and that
          she advised him to talk with Enger. Holba then contacted Enger and informed him of the
          claim. Holba has explained that he informed Enger of the first payment and that a claim for a
          second payment had been received. Enger on his part explained in court that Holba told him
          about the claim but that he could not remember having been informed of a first payment
          already having been made.

          The Court considers it a fact that Holba told Enger what he had been told by Wallace. There is
          no logical explanation why he would not tell that an amount already had been paid.

          Together, Enger and Holba agreed to reject the claim.

          Haslestad had taken up the position as CEO of Yara at the end of September / beginning of
          October 2008. Following a meeting with the group management on 11 October, in which
                                                                      -26 -                                   14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English—Norwegian Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                           EXT- WALLACE-00125
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 149 of 289 PageID 172

          Translation from Norwegian

                                                                                                                                  N.,
          Haslestad stated that he "would draw a line in the sand", Holba also raised the issue        I 7,41?
          The Court considers it a fact that Holba told Haslestad that an amount already had be   ai .,(Ut
          and that the claim from the summer of 2008 was a new claim. Haslestad also stated thi .111          (11
                                                                                                              4 's
          police statement. Haslestad talked with Faksvag (new chief legal officer of Yara) and Yara.:--1W5.°
          chairman, Lund, about the claim. It was decided that the claim was not to be paid. Nobody
          else, not even Yara's board, was informed of the payment that had been made in 2007 or of
          the new claim. Nor did anybody suggest a further examination of the matter.
          On 17 July 2008, the "Partnership Agreement" was signed, while the fmal contractual
          framework was not signed until 9 February 2009, after which the project entered an operative
          phase. After several years of negotiations, the agreement was thus formalized and
          implemented.

          6. The Court's assessment of the engagement of and payment to Ghanem Junior
          6.1      Introduction
          It is clear from the indictment that the prosecuting authority considers the engagement of and
          the payment to Ghanem Junior as an improper advantage that amounts to a violation of the
          Penal Code section 276a; see the basis of count a) of the indictment:

                     Both the agreement and the payment constituted an improper advantage

          The defence counsels, on their part, claim that the agreement with Ghanem Junior was an
          ordinary consultancy agreement, which was linked to services he was to perform and that
          were unrelated to his father's position as the acting oil minister.

          6.2      The choice of Ghanem Junior as Yard's consultant in Libya
          It is clear that Ghanem Junior was the son of a prominent public official who held great
          authority in the negotiations between Yara and the NOC, both by virtue of being the NOC
          chairman, former prime minister and Libya's acting oil minister. Wallace must have known
          this when Ghanem Junior was retained.

          The Court has not found, neither in the documents nor in the other evidence presented during
          the main hearing, that Ghanem Junior had any competence, experience or independent
          position that could be of interest to Yara beyond the fact that he was Dr. Ghanem's son.

          Ghanem Junior was employed at a bank in Bahrain and did not have extensive work
          experience. In the draft agreement quoted above, it is stated that Yara needed the advice of
          consultants with experience in major construction and logistics projects in the Middle East.
          Furthermore, the "Role of the Advisor" was defined as providing assistance to Yara to review
          and assess the value of the fixed assets, transaction structure, negotiation of terms and
                                                                         -27 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmailcom




                                                            EXT- WALLACE-00126
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 150 of 289 PageID 173


          Translation from Norwegian



          conditions, as well as advice regarding regulatory issues, logistics, supply options et
          connection with the takeover and development of the plants.

          The Court presumes, as explained by Wallace in court, that the oral agreement with Ghanem
          Junior had the same general contents as the last draft agreement. If this was actually the kind
          of needs that Ghanem Junior was to cover, it is unthinkable that the project team did not head
          the negotiations regarding the agreement with him. Additionally, they did not actually have
          any such needs. Consequently, the Court considers that the agreement's definition of the tasks
          lacked any reality.

          Wallace has explained that he went to Bahrain to meet Ghanem Junior personally and to find
          out what he could do for Yara. Wallace has also explained that it was Ghanem Junior's
          contacts in Libya that where of interest to Yara. Wallace has however not been capable of
          presenting what kind of contacts these where and with what those contacts could contribute.
          Wallace explained in court that he did not ask Ghanem Junior about this, which is also
          conspicuous. He explained that he presupposed that Ghanem Junior was not to have any
          contact with his father in connection with the assignment. The Court does not believe
          Wallace's statement on this issue.

          6.3     The contents of the consultancy agreement
          Next, there are circumstances concerning the agreement as such that give the Court reason to
          believe that the wording of the agreement was meant to justify the high level of the fee rather
          than being a genuine description of the assignment.

          The agreement was entered into orally. The Court notes that it is not unlawful to enter into an
          oral agreement. Nonetheless, it is highly irregular in international business to enter into an
          oral agreement that regulates such extensive services and that entails a fee of several million
          dollars.

          Additionally, the agreement was to be confidential, both towards the NOC and internally
          within Yara. There may be goods reasons for such an agreement to remain confidential
          However, the Court sees no such reasons here. Quite the contrary; if Ghanem Junior was to
          assist in the negotiations with the NOC where his father was the chairman of the board and
          central in the negotiations, there ought to be openness surrounding his assignment.

          In court, Wallace has expressed that what Yara in reality wanted, was for Ghanem Junior to
          inform on what happened in Libya and otherwise be available when needed to provide advice
          on how Yara should act in certain situations.


                                                                        - 28 -                                   14-022670MED-OTIR /05
 Translated by JohnRichard Stokbals Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                 Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcom




                                                            EXT- WALLACE-00127
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 151 of 289 PageID 174

         Translation from Norwegian



         Holba said in court that the draft consultancy agreement went much further than w
         relevant for Yara to ask for assistance with. According to Holba, Yara had the nec
         resources within its own. organisation. This information contrasts strongly with the de
         of the services in the draft agreement and suggests an attempt at giving an impression of ht —
         adviser's role that differed from the actual need. The intention was insight into and influence
         on the negotiation process through Dr. Ghanem.

         Already before Yara initiated the process of retaining Ghanem Junior, Yara signed an
         agreement on consultancy with the Swiss company Helang SA. The agreement expired on 31
         December 2006 and was not renewed. The consequence was that Yara could enter into an
         agreement with Ghanem Junior without experiencing a conflict with Helang. In the opinion of
         the Court, the Helang agreement was not an ordinary consultancy agreement either. The draft
         agreement above is, with one exception, completely identical to the agreement that was
         entered into with the company Helang in March 2006 as regards the definition of tasks; in the
         opinion of the Court, this is yet another element indicating that the agreement with Ghanem
         Junior was to cover up the reality. The Court presumes that the reason why the Helang
         agreement was terminated is that Helang did not deliver the services Yara sought. Moreover,
         in the meantime Yara had gained access to Ghanem Junior, who was more interesting because
         of his father's position.

          6.4     Size of the fee and the payment
          The role of Ghanem Junior was to collect information and forward it to Yara. Beyond that, he
          had no independent role as an adviser. In the Court's assessment, there was a clear
          disproportion between the value of the simple forwarding role and the fee of up to USD 4.5
          million that had been agreed. This disproportion can only be explained by the potential value
          it had for Yara to buy knowledge and potential influence through the father.

          Last but not least there is the way in which Ghanem Junior was paid. The payment method
          must be described as a cover operation. The need for confidentiality lacked legitimate
          reasons. The need to conceal the payment, seen in conjunction with the two other elements to
          which the Court has attached importance, shows that this was a consultancy agreement that
          would not stand the light of day.

          6.5    The services of Ghanem Junior
              ,
          The defence counsels have submitted that it has not been proved that Dr. Ghanem was
          influenced or sought influenced through the agreement and payment to Ghanem Junior. It has
          been pointed out, amongst other things, that the negotiations were well on their way between
          Yara and the NOC before Dr. Ghanem was appointed as chairman and that Yara had received
          feedback both of progress and a positive assessment of the offer from Yara. Additionally, the
                                                                         -29-                                     14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 91722.768          riehard.scictba@gmail.com




                                                            EXT- WALLACE-00128
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 152 of 289 PageID 175


         Translation from Norwegian



         defence counsels pointed out that progress in the negotiations was slow, also after Dr.
         joined the NOC and that difficulties arose in August 2007 despite the agreement with G1 &efl
         Junior.
         It was also a fact that the conditions of the agreement went in favour of the NOC throughout
         the entire negotiating process, also after the consultancy agreement with Ghanem Junior had
         been entered into.

         The Court has assessed these circumstances, but fmds it has been proved that the actual
         content of the consultancy agreement between Yara and Ghanem Junior was that he was
         going to collect information and advice from his father as to how Yara was to act in the
         negotiating process with the NOC and that Yara thus in reality entered into the agreement to
         obtain a separate contact with Dr. Ghanem through his son in order to obtain important
         information to be able to influence the outcome of the negotiations.
         The evidence that has been presented during the main hearing describes what Ghanem Junior
         actually contributed with in the process. It is well documented that Ghanem Junior did not
         perform the tasks stated in the draft consultancy agreement, which is yet another sign that the
         agreement had the sole purpose of justifying the very considerable fee that the agreement
         entailed and not the actual contents of the work. The payment was essentially for information
         and advice from Dr. Ghanem.

         In September 2007, Wallace travelled to Dubai to meet Ghanem Junior. The purpose was to
         receive advice on how Yara should relate to new claims that had come up from the Libyan
         side during the negotiations. Ghanem Junior provided concrete advice on each individual
         point on the issue list that Yara had drawn up of pending items. Yara made use of the advice
         from Ghanem Junior in the subsequent negotiation meetings, and agreement was reached
         between the parties.

          The Court finds it has been proved that Ghanem Junior received "good news" from his father
          after the trip to Libya in January 2007 and that the news was that now an agreement was
          approaching. The letter that Yara received on 22 February 2007 with confirmation that the
          authorities had approved the agreement, also comes from Dr. Ghanem and contains
          potentially important information about the price that DOW was to pay. There is no other
          logical explanation than the father being the source when Ghanem Junior gives information
          and advice to Wallace.

          Wallace explained in a police interview in Paris in May 2012 that Yara's negotiating team
          returned from a meeting in Tripoli with a message from Dr. Ghanem to "sort it out with my
          son". Wallace explained in court that this must have been wrong because he does not see any
          documents that support that police statement.
                                                                        -30 -                                    14-022670MED-OTIR /05
 Translated by John Richard StokbalcSciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00129
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 153 of 289 PageID 176

          Translation from Norwegian




         The Court believes that Wallace's police statement in Paris in May 2012 should carry
         weight as evidence. The Paris statement was given three years ago and Wallace's mem
         must have been better then than in 2015. The Court does not discard the possibility that
         Wallace may have been mistaken about the dates of different events, meetings and
         conversations in his statement in Paris; however, this does not change the fact that the
         contents of his statement coincide well with the other evidence in the case, including the
         documentary evidence. Moreover, the statement after Wallace decided to "set things straight"
         is detailed and nuanced, as opposed to his statement in court. Wallace's statement in court is
         marked by him not remembering. The Court is therefore convinced that someone in Yara's
         negotiating team returned from a meeting in Tripoli with a message from Dr. Ghanem to "sort
         it out with my son", and that is what Wallace did. It has not been clarified precisely when and
         what Dr. Ghanem gave the negotiating team instructions to talk with his son about. However,
         this does not change the Court's assessment that this was actually said and that it was
         something that was sufficiently important for Wallace to mention it in his police statement in
         Paris. Wallace did not enter the project until late 2006. This was at a point in time where
         Holba had taken over as project owner. Having this in mind, it is unthinkable that Holba
         would not also have received the same information as Wallace about Dr. Ghanem's statement.
         The Court also makes reference to the fact that Wallace in his Paris statement said that he
         received the information about what Dr. Ghanem had told from Holba.

          In the opinion of the Court, this statement shows that father and son act in unison.

          The Court does not exclude the possibility that it would have been possible for Yara to obtain
          an agreement with the NOC without using Ghanem Junior. It is also possible that the
          agreement would have had the same content. The defence counsels have submitted that this
          entails that there is no element of influence, because the engagement of Ghanem was not
          supposed to influence the negotiations, nor did it do so. Therefore, it would take a lot to
          consider the engagement of Ghanem Junior to be corruption. The Supreme Court stated in Rt-
          2009-130 that only in very special cases is there any reason to convict someone under the
          corruption provision if one must completely disregard the existence of any element of
          influence.

          The question was not taken to an extreme in the said judgment; nor is it in the case at hand.
          The fact is that Yara engaged Ghanem Junior, and the Court cannot see there being any other
          reason for this engagement than securing access to information and advice from Dr. Ghanem
          in order to have a stronger position in the negotiations with the NOC. Thus, a clear motive of
          influencing existed on the part of Yara, and Yara expected to get something in return from Dr.


                                                                         -31 -                                   14-022670MED-OTIR /05
 Translated by John Richard StokbakSciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (±47)917.22.768 E-mail: richard.sciaba@gmail.corn




                                                           EXT- WALLACE-00130
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 154 of 289 PageID 177


          Translation from Norwegian



          Ghanem. For the active briber, a consummated crime exists already when the offer h*orne ,
          to the knowledge of the counterparty, see section 276a paragraph b.

          Moreover, the Court finds it has been proved that the engagement of Ghanem Junior had the
          desired effect and that Yara got what they wanted. A few days after the HoA had been
          approved by both parties, the payment to Ghanem Junior was made and the HoA was
          formally signed in April 2007. After Wallace in September 2007 received advice in relation
          to the pending points of the issue list, the negotiations came "firmly back on track"
          (management meeting 29 October 2007) and a new JV Framework Agreement was signed on
          17 February 2008.

          Upon an overall assessment of the evidence that has been presented to the Court and the
          elements that the Court has reviewed above, the Court finds it has been proved beyond a
          reasonable doubt that the agreement with Ghanem Junior was entered into to secure for Yara
          information and advice directly from the chairman and acting oil minister of Libya in the
          negotiations that Yara held with the NOC.

          Ghanem Junior's task was to be a messenger and conceal the fact that a separate channel to
          Dr. Ghanem was established.

          V. Count b) of the indictment: the India matter
          1. Introduction
          At the point in time when Yara decided to have a closer look at the opportunities in the Indian
          market, the company had limited activities represented by the import of specialty products.
          Those sales were handled by a local agent who reported to the downstream division of the
          Asia office.

          As the world's largest fertilizer producer it was logical for Yara to seek a stronger presence in
          India, which was the world's third largest fertilizer market. Yara's industrial goals for India
          were drawn up in a strategy memo in 2006. The strategy was to seek cooperation on
          production with local producers. Additionally, Yara would work to have authorities change
          the subsidy system to make it possible to import own and third party products to be resold in
          the Indian market.

          As the presentation will show, Yara chose to enter into a cooperation agreement with an
          Indian fertilizer cooperative with about 7,000 members. These were farmers who had
          organized themselves as a cooperative to take care of their interests concerning the production
          and procurement of fertilizer. The name of the cooperative was Krishak Bharati Cooperative
          Limited (Kribcho) and it was 67 % owned by the Indian state.
                                                                        -32 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbalc Sciaba, Government Authorized Translator English Norwegian - Spanish, Candidatus furls
                                   Tel. (+47) 917.22.768 E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00131
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 155 of 289 PageID 178

         Translation from Norwegian




         The Indian State, Kribhco and Yara seem to have had common objectives on many p
         Yara wanted to enter the market with its specialty product NPK. This coincided with
         wish to use a more composite fertilizer product that could reduce the accelerating use of
         which was a strain on the soil.

         An ever increasing consumption of urea in the agricultural sector also became, because of the
         subsidy system, a substantial economic burden to the Indian State. The negotiations with
         Kribhco thus quickly produced an agreement to continue negotiations in order to arrive at a
         binding agreement on long-term cooperation.


         Of particular importance for this case is the consultancy agreement that was entered into with
         Maim Junior. His father, Dr. Maim, was Additional Secretary and Financial Adviser in the
         Indian Ministry of Chemicals & Fertilizers (DOF), and as such he was a central civil servant
         in a ministry that was very important to Yara.

         According to Clauw's statement before the Court, Dr. Maini knew a businessman by the name
         of Eli Calil (Call). Calil operated as a middleman in large transactions, especially within the
         energy sector. Calil knew that Dr. Maini had promoted his son at, inter alit; an IFA
         (International Fertilizer Industry Association) conference and that he wanted his son to be
         introduced to a company that could realize his ambitions to change the Indian fertilizer
         regime. Calil knew Clauw already before Clauw was hired by Yara, and he introduced Maim
         Junior who subsequently was retained to assist Yara as an adviser in the process with
         Kribhco.

         The agreement and the role later played by that the son and the father in Yara's India initiative
         are discussed below.

         2. Project start-up and the process leading up to the hiring of Maini Junior
         The introductory meeting between Yara and Kribhco took place in mid-December 2006. It
         was Clauw and Wallace who represented Yara at the meetings with Kribhco and with the
         DOF. The former was represented by its CEO B. D. Sinha (Sinha) and the DOF by Dr.
         Maini.

         The meeting was followed up with a letter from Clauw on behalf of Yara in which he summed
         up possible fields of cooperation. What happened next was that Kribhco responded positively
         to Yara's proposal and a follow-up meeting was agreed for late February 2007, with the same
         persons participating. Kribhco was in addition represented by its CFO, R. Karma.
                                                                       - 33 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English Norwegian - Spanish, Candidatus Arts
                                  Tel. (+47) 917.22.768 • E-mail: richardsciabaggmail.com




                                                           EXT- WALLACE-00132
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 156 of 289 PageID 179


         Translation from Norwegian




         At the meeting it was decided that Wallace was to draw up a draft HoA. The draft agreenienk;.--„,,,,,
         drawn up by Wallace described areas for the future cooperation, including the objective of
         restarting fertilizer plants that had been closed down. The thought was that these plants,
         which all were plants for urea production, were to be upgraded and used for the production of
         NPK. The agreement also entailed an intention of cooperation on start-ups in countries where
         one could obtain access to gas contracts on favourable conditions. The plan was that fertilizer
         produced at such plants possibly could be exported to India, something that would presuppose
         an amended subsidy regime.

         Following a short exchange of documents, the HoA was signed on 13 April 2007.

         Despite the enthusiasm by both parties, in practice little happened in terms of identifying and
         working on industrial opportunities in line with the intentions. The list that Kribhco was to
         prepare of plants for potential upgrading was constantly delayed. The inspection of potential
         plants was first postponed and later cancelled. The reason was that the plants concerned were
         virtually worthless and an upgrade would in reality be on a par with establishing completely
         new plants.

          In June 2007, Wallace informed Kribhco that they had to put the project on hold. The reason
          for this was explained in an email as being that because of holidays it was not possible to send
          technical experts to India until after the summer, and that in addition there was a need for
          changes in the negotiating team. However, the contract negotiations continued and on 15
          October 2007 the agreement with Kribhco was extended for one year with the same contents
          as before, except that the exclusiveness clause was removed. However, after this Yara's
          dedication to the cooperation seemed to wane, ending with a termination of the process with
          Kribhco in the summer of 2008 without anything having happened since the agreement was
          extended.

          3. The engagement of Maini Junior
          Maini Junior had no professional background in or experience from the fertilizer sector.
          Despite this, Yara took an interest in Calirs proposal to use Maini Junior as an advisor.

          The assignment that Yara envisaged that Maini Junior was to assist in, was limited to
          facilitating Yara's contact and negotiations with the DOF and Kribhco and to take care of
          practical details linked to visits to India.

          What Maini Junior and Calil envisaged they were going to participate in, was the
          establishment of an extensive project linked to Kribhco for the further development of the
                                                                         - 34 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Jut-is
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmail corn




                                                             EXT- WALLACE-00133
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 157 of 289 PageID 180

         Translation,from Norwegian



         fertilizer industry in India. This can be seen from the first draft agreement from M
         lawyer. The draft agreement shows that Maini Junior and Calil planned for a consult
         would entail everything from working on initiating opportunities in India to assistance
         negotiating concrete agreements on cooperation and project development. They further
         presupposed that they were to participate on the ownership side in future projects with Yara as
         well as being Yara's sales agent. Moreover, the agreement was to give them a so-called put
         option back to Yara; that is, they were supposed to be able to sell their ownership part in a
         potential future commonly owned company back to Yara.

         Thus, Yara and Maini Junior had different perceptions of the contents of the consultancy that
         Maini Junior was to provide. As a result, it took some time and several draft agreements
         before they agreed on the contents of the assignment.

         The first draft agreement that was presented from Maini Junior and Calil is dated 21 March
         2007. Wallace responded to the proposal by stating that the scope of the assignment went
         beyond what Yara envisaged:


                  "My understanding is that we will engage ABC to work on the existing joint venture
                  arrangement with Kribhco and, should those fail to develop as contemplated, to assist
                  us in finding and working with another joint venture partner or partners".
         ABC is here to be understood as Calil and Maini Junior.

         Additionally, Wallace said that the compensation would have to be discussed directly with
         Clauw.

         On the basis of this feedback, Maini Junior and Call sent a revised draft dated 10 April 2007,
         which was discussed at a meeting in London on 12 April 2007. The draft had been somewhat
         amended in comparison to the first draft, but its scope still exceeded what Yara had
          envisaged.

          In an email two days after the meeting in London it is clear that Maini Junior mistakenly was
          of the understanding that the parties had reached an agreement at the London meeting.

          A few days later, Wallace sent his first draft agreement to Maini Junior. It limited the
          assignment in comparison to the proposal from Maini Junior/Calil and it only included Maini
          Junior. The proposed remuneration was USD 250,000 plus reimbursement of out of pocket
          expenses for the entire term of the agreement, which was stated to be from 1 November 2006
          to 30 April 2008. In addition, a commission was proposed on all products Yara would sell in
                                                                         - 35 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom




                                                           EXT- WALLACE-00134
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 158 of 289 PageID 181


         Translation from Norwegian



         India during the period from April 2007 to the termination of the agreement. It shoul4e,
         mentioned here that Yara already had an agreement with an agent who had an exclusive\iight.
         to sales in India of certain products, including NPK.

         Yara's proposal was negatively perceived by Maini Junior. In an email dated 2 May 2007, he
         asked Yara to reconsider its proposal and he presented a counterproposal of a fee of USD 1
         million per year, as well as normal investment bank commissions if their services were used
         in the case of establishments abroad. Furthermore, they demanded success fees in the case of
         a successful outcome of the negotiations, as well as ownership shares in future phosphate
         plants. Last but not least, Maini Junior's company Nuovo was to act as Yara's long-term
         representative.

          In a response to Maini Junior of 15 May, Clauw emphatically stated that Yara's need for
          advice was linked to the Kribhco agreement. Beyond that, the future would have to show
          what need for advice Yara would get. Furthermore, Clauw asked Maini Junior not to hire
          anybody in connection with the cooperation with Yara. What Yara needed was Maini Junior's
          own competence and "lobbying capabilities". Clauw also specified that Yara.itself had all the
          necessary expertise within fertilizers.

          What happened next was that Calil informed that the subsidy system was close to being
          changed. This was expressed in his email of 15 May 2007 to Clauw, Wallace and Maini
          Junior as follows:

                  "As you may be aware, partly thanks to our efforts the Indian Government is moving
                  ever closer to a sane subsidy policy on fertilizers. This was Yara's original proposal
                  and wish and 6 months later we are close to it (record time for Indian policy
                  changes I!)".
          Against this background, Calil asked that "agreements be put on the table". In passing, the
          Court notes that no such change of the subsidy system took place.

          Three weeks after Calil's initiative, Wallace sent his second draft agreement, in which he
          accommodated Maini Junior by increasing the compensation. It was now proposed to be
          USD 1 million per year for three years from 01 January 2007 to 31 December 2009. The
          agreement was presupposed to be non-terminable. Maini Junior's earlier claims for an equity
          share and representation were partly catered to through non-committing statements that there
          would be negotiations regarding both representation and equity shares in future projects on
          the condition that the cooperation with Kribhco would materialize.



                                                                         - 36 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authork-od Translator English — Norwegian - Spanish. Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmadcom




                                                            EXT- WALLACE-00135
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 159 of 289 PageID 182

          Trans!anon from Norwegian



          It is evident that prior to this draft agreement, there was also a discussion about the
          of the payments, as Wallace stated the following in his email:

                  "Payment to nominees and/or nominee bank accounts without limitation is an issue for
                  a public company in an OECD country such as Yara. Lets discuss what you have in
                  mind and we can probably find a suitable resolution".
          After a few changes in a third draft from Yara, which do not seem to be of a substantive
          nature, a final draft is forwarded to Maini Junior. Thus, there were four drafts for an
          agreement prior to Maini Junior's acceptance in an email of 23 June 2007. In addition are the
          draft agreements that in the beginning were presented by Maini Junior himself and through
          his lawyer. The contract negotiations took place over a long period of time and it may seem
          like Yara intentionally procrastinated the final entry into an agreement. It should also be
          added that the agreement was never signed. Yara did however consider that it had been
          entered into in a binding way, as an offer had been set forth which Maini Junior had accepted.

          By 13 June 2007 the latest, Enger was informed of and approved the engagement of Maini
          Junior. This is evident from an email from Wallace to Clauw, Ombudstvedt and Cavazuti
          which reads as follows:

                  "I have spoken to Thorleif and explained the retention of G. Mainiis company to
                  represent Yara in India. He understands that it has been approved by Daniel, Sven, Ed
                  and me and he is OK with the arrangement".
          Wallace said in his statement in court in connection with the above that the family
          relationship between Dr. Maini and Maini Junior was discussed within the above-mentioned
          group. From Wallace's statement in court it is also clear that Enger was informed of both the
          family relationship and Dr. Maini's position within the DOF. Clauw claims he did not inform
          Enger about the family relationship because he did not consider it important. Enger, on his
          part, says he does not remember whether it was mentioned. The Court notes the fact that
          Clauw in another context has stated that "when Wallace knew it then all the other members of
          the management knew it too".

          It is the Court's assessment that all the above-mentioned persons knew about the circumstance
          at the time of the payment and probably as early as by 13 June 2007.

          4. The text of the agreement for the accepted offer
          Below is the text of the agreement that was weed for the advisory agreement between Yara
          and Maini Junior:


                                                                        - 37 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richanisciaba@gmail.com




                                                           EXT- WALLACE-00136
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 160 of 289 PageID 183


         Translation from Norwegian



                  "On behalf of Yara Asia Trade Pte. Ltd. and its parent company, Yara Internati
                  ASA (collectively, "Yara'), I would like to extend our thanks for the efforts that
                  and its assigns (the "Company") have put in on our behalf in connection with the
                  discussions and plans of our entry into the Indian fertilizer market. In recognition of
                  these efforts and to regulate our relationship for the period specified and till such time
                  as we assess and structure the basis for such a market entry, we propose the following
                  engagement:

                  Representation: The Company and its assigns (the Company I. shall however ensure
                  the sustained engagement on Yara 's behalffor the Indian market by Gurpreetesh S.
                  Maim) are appointed as Yara 's representative and strategic advisor in connection with
                  all discussions of the proposed joint venture with Krishak Bharati Cooperative Limited
                  ("Kribhco') and any other fertilizer market initiatives and/or joint venture discussions
                  initiated during the term of this engagement or any successive terms as decided between
                  both parties for the Indian market.

                  2. Duties: The Company will act as the Representative of and as the Strategic Advisor
                  to Yara in India in connection with the development offertilizer sales and marketing
                  initiatives in India and the development of both domestic and dedicated import
                  production facilities overseas for the Indian market. In this connection, the Company
                  will:
                  a.      Assist Yara in identibiing, exploring and pursuing potential fertilizer sector
                          opportunities in India;
                  b.      Advise Yara regarding its business relationships with existing and/or prospective
                          joint venture partners in the fertilizer sector;
                  c.           Coordinate the representation of Yara before governmental authorities;
                  d.      Assist in identifying, evaluating and recommending the most appropriate
                          geographical locations for investment in the fertilizer sector in India;
                  e.          Coordinate the import and sale of fertilizer products into India with Yara
                              personnel responsible for such imports and sales; and
                  f       Provide such reasonable assistance, as may be required by Yara in stabilizing its
                          Indian engagement including:
                  The provision of requested reports, digests i. and other materials to enable Yara to
                  assess the business opportunities be explored during the term of this engagement; and
                  ii. The coordination of and provision of support to visits of Yara personnel to India in
                  connection with the activities of the proposed joint venture with Kribhco or any other
                  initiative of Yara and the provision of office facilities and support to such personnel.


                                                                        - 38 -                                 • 14-022670MED-OTIR /05
 Translated by John Richard StokbakSciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcom




                                                            EXT- WALLACE-00137
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 161 of 289 PageID 184

         Translation from Norwegian



                 3. Compensation. Yara will pay to the order of the Company for services renderi*
                                                                                             '
                 date and for the balance of the term of this engagement, the following:
                 a.       The aggregate sum of US$ 1.000.000,00 (USD 1 Million) per calendar year`.<.C.zro
                          payable quarterly in advance on the first day of each calendar quarter (with a
                          cumulative payment of US$ 750.000,00 due on 1 July 2007 in respect of services
                          rendered to date); and
                 b.           Reimbursement of all out of pocket expenses incurred by the Company in the
                              performance of its duties under this engagement including travelling, boarding
                              and lodging on the business of Yara.
                 4. Term. The initial term of this engagement will be from 1 January 2007 through
                 31December 2009. This contract shall be automatically extended for successive two-
                 year periods unless either party gives to the other party written notice of intent not to
                 extend not less than six months prior to the end of the initial term or any extension
                 thereof
                  5. Permanent Engagement. In the event that the joint venture discussions with Kribhco
                  or any other party for the Indian fertilizer market are finalized and the joint venture is
                  created during the term of this agreement, Yara agrees that it will negotiate in good
                  faith toward the establishment of a representation arrangement with the Company that
                  includes the possibility of an equity participation in the Yara joint venture participant
                  as well as engagement in activities beyond those contemplated for the initial period as
                  set forth herein.
                  6. Termination. This engagement may not be terminated during the initial term or any
                  extension thereof except:
                  a.           by the mutual consent of the parties;
                  b.      in the event of the failure or refusal of a party hereto to perform its obligations
                          hereunder following notice and a reasonable period to cure such failure or
                          refusal; or
                  c.           at the end of the initial term or any extension thereof pursuant to written notice
                               as provided in Paragraph 4.
                  As you well understand, we are at the very preliminary stage of assessing the nature
                  and scope of our engagement in India. The foregoing engagement is intended to be an
                  interim measure until the structure of Yara 's business development is more clearly
                  defined. At that time, we will be in a position to consider a number of options, including
                  those that you have suggested in the materials that we have reviewed. Until then, we
                  believe that the remuneration arrangement will provide a fair compensation for the
                  Company's efforts. In addition, we will evaluate the proposals for participation in a
                                                                         -39 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00138
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 162 of 289 PageID 185


          Translation from Norwegian



                  joint initiative with respect to the single super phosphate fertilizer business iroIndia:
                                                                                                      , -
                  our evaluation of this business indicates that Yara should participate, the Comp*E-Wil
                  be Yara's preferred partner for such activities, subject to the negotiation and execution
                  of a mutually satisfactory agreement regulating such activities.
                  Finally, the parties (or their affiliates) intend to enter into a separate agreement for the
                  payment of normal brokerage commissions per ton of product sold in India by Yara or
                  its affiliates (including any joint venture for the production and/or sale offertilizer
                  products). Such commission will be based on and comparable to the commission
                  arrangements paid by Yara in other countries for similar services in similar
                  circumstances.
          5. Developments in the case after the consultancy agreement had been fully negotiated
          As is evident from the agreement, USD 750,000 was to be paid per 1 July 2007 for services
          rendered to date. Because of Clauw's leaving, the project was put on hold until a new project
          team had been established. As a consequence, it was agreed that the payment should be
          postponed until 1 September 2007 and that USD 1 million would then be paid. Time passed
          and payment did not take place on the agreed due date. Despite Clauw having left Yara, it
          was Clauw who received a reminder of the payment. On the background of Maini Junior's
          reminder, on 5 September 2007 Clauw sent an email to Wallace with Engel., copied in, in
          which he wrote that if Yara wanted to continue the cooperation with Kribhco, Yara would
          have to sign the agreement with Maini Junior. If not, Kribhco would not continue the
          agreement. He also wrote that if Yara did not want to continue the conversations with
          Kribhco, he thought it would be possible to discontinue the relationship with Maini Junior
          with a one-year lump sum payment. He further stated:

                  "As you know, Maini has been with his father the driving force of the government
                  starting changing for more balance nutrients consumption and pushing KRIBHCO to
                  negotiate with YARA".
          In the Court's assessment, Clauw's email of 5 September 2007 shows that Dr. Maini not only
          had power in relation to decisions within the DOF. He could also, by virtue of his position on
          the board of Kribhco, influence the cooperation between Yara and Kribhco. According to
          Clauw, there would be no renewal of the agreement with Kribhco unless Yara honoured the
          agreement with the son. The above quote also shows that Dr. Maini was central in relation to
          the question of changes to the subsidy system, an issue that was important to Yara.

          The Court does not doubt that Dr. Mahn actually believed that the subsidy system should be
          changed. As will be seen below, the Court however believes that Yara intentionally entered
          into the agreement with the son to obtain advantages through the father in connection with the
          initiative in India.

                                                                         -40 -                                    14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorired Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 91722.768 • E-mail: richard.sciaba@gmadcom




                                                            EXT- WALLACE-00139
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 163 of 289 PageID 186

          Translation from Norwegian



         In the middle of August 2007, Wallace sent an email to Kribhco in which he continti
         they had left off before the summer holidays. Wallace gave information about Clan
         leaving and Enger's planned trip to India that same autumn, where Enger wanted to m
         Kribhco and Dr. Maini. Wallace also asked for information about plants that could
         potentially be upgraded. Maini Junior was copied in on the above-mentioned email by
         Wallace through so-called blind copy. On 17 August Maini Junior replied, informing that his
         father had been transferred to another ministry effective 1 September 2007.


         On 20 August, in an email to Enger, Wallace asked for instructions with regard to the
         relationship with Maini Junior. He enclosed the draft agreement that was accepted. On 18
         September, Enger told Wallace to terminate the relationship with Maini Junior. This
         happened after Terje Knutsen (Knutsen), who was the head of Yara's Asia department, had
         been to India and had met Kribhco, which made him even more sceptical of the cooperation.
         Additionally, on that same day Knutsen had received an email from Yara's local agent in reply
         to his question about who this Maini Junior was. Here, the agent replied that he is the son of
         Dr. Maini and that he had left his position with the DOF. He says that through his father's
         leaving the DOF, Maini Junior:

                  "lost out the support system to call themselves 'fertilizer consultants".


          6. The payment to Maini Junior
          Following Wallace's contact, Maini Junior confirmed on 19 September that he accepted a
          compensation of USD 1 million as a final settlement for his assistance. On 16 October 2007,
          the amount was transferred from Yaxa to the company Krystal Holding Limited's account with
          the Standard Chartered Bank in Hong Kong.

          The company CYC sari with its address in Beirut, Lebanon, issued the invoice of USD 1
          million. It has not been documented to the Court who owned this company. The invoice was
          forwarded in an email from Maini Junior on 25 September 2007 with payment instructions to
          a bank located in the same place. The invoice was ordered paid two days later by Wallace.
          According to the information that has been provided, the invoice was then ordered paid out of
          Yara's Asia office. There, however, the invoice remained unpaid. The reason was partly that
          the invoice concerned services that the office had not ordered and it was therefore unknown to
          Knutsen, the head of that office. Knutsen also found the invoice to be dubious. So when the
          invoice was finally paid it was done by the Oslo office as late as on 16 October 2007.

          In an email of 8 October 2007, Maini Junior asked that the amount be paid into an account
          with Standard Bank (Hong Kong) Ltd in the name of the company 'Crystal Holdings &
                                                                        -41 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: t.ichardsciaba@gmaiLcom




                                                           EXT- WALLACE-00140
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 164 of 289 PageID 187


          Translation from Norwegian



          Investments Limited instead of CYC's account. This account was opened on 4 Octolittr 2007.
          The transfer was registered entering the account on 17 October 2007. Incidentally, no inVoice
          issued by the latter company has been documented. Nor has any credit note from CYC sari
          been documented.

          The funds were then transferred in the amount of USD 500,000 to the company Rhines &
          Raavi Holdings Limited on 22 October 2007 and in the amount of USD 499,000 to a term
          account (term deposit) of a one month term in the same bank on 24 October 2007. The latter
          amount was then transferred back to the account one month later and USD 456,000 was
          transferred to Rhines & Raavi Holdings Ltd on the same day. An additional USD 30,000 was
          transferred to the same company on 23 January 2008.

          It has not been documented to the Court who owns the company CYC sari and the reason why
          this company sent the invoice for Maini Junior's services to Yara. The company Krystal
          Holding and Investment Ltd is a company registered on the British Virgin Islands (B. V. I.)
          and is owned by the Meher Trust. The beneficiaries of the trust are Maini Junior's mother and
          wife.

          The company Rhines & Raavi Holdings Ltd. was registered in 2003 in Delhi, India and is
          owned 86 % by Maini Junior, 9 % by Krystal Holdings & Investments Ltd. and 5 % by
          others. The board consists of Dr. Maini, Maini Junior, their wives and presumably Maini
          Junior's younger brother (born 1980) and grandfather (born 1924). Thus, the company
          appears to be a purely family-owned company.
          The reason why it was demanded that the funds from Yara should be transferred to a company
          registered on the B. V. I. was the wish on the part of Maini Junior that the fee should not be
          taxed in India.

          Since the amount was transferred in this way, it is to be presumed that it is in no way obvious
          to conclude, as claimed by the defence, that the amount in reality has been to the benefit of
          Maini Junior alone and that no part has benefited his father. It is not probable that the amount
          was transferred from Krystal Holding and Investments Ltd. to Rhine & Raavi Holdings Ltd.
          as a waiver of income. It is more probable that it was a loan. Otherwise it would not make
          sense to transfer the funds via the B. V. I., as Indian tax logically would have accrued upon
          booking as income by Rhines & Raavi Holdings Ltd. Consequently, the Court fmds that the
          amount has also benefited Maini Junior's family.

          7. The Court's assessment of the engagement of and payment to Maini Junior
          7.1    Introduction

                                                                         -42 -                                    14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmailcom




                                                             EXT- WALLACE-00141
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 165 of 289 PageID 188

          Translation from Norwegian



          It is clear from the indictment that the prosecuting authority considers the agreement
          Maini Junior and Yara to be an improper advantage that amounts to a violation of the
          Code section 276a, see the basis of count b) of the indictment:

                    Both the agreement and the payment constituted an improper advantage.

          On their part, the defence counsels claim that the agreement with Maini Junior was linked to
          the services he had provided or was to provide and not to any influencing or attempt at
          influencing his father.

          7.2      The choice of Maini Junior as Yara's consultant in India
          In its assessment, the Court has attached significance to the fact that Maini Junior is the son of
          a public official who had substantial influence within the fertilizer sector. As a central public
          official at the DOF and a member of the board of Kribhco, he had a strong influence on both
          the design of the fertilizer policy and the decisions of Kribhco.

          The Court considers it a fact that Maini Junior got the idea of cooperation between Kribhco
          and Yara from his father. Furthermore, it is the Court's assessment that Maini Junior was not
          qualified for the vast majority of the tasks indicated in the mandate. He had no experience
          from the fertilizer industry. He had graduated quite recently and therefore had little work
          experience. The court proceedings also demonstrated that it was never the intention that
          Maini Junior was to perform the vast majority of the tasks described in the agreement.

          It is the Court's view that the only thing that Maini Junior assisted with was practical
          facilitation and forwarding of information to and from Dr. Maini. No documents or other
          information have been presented to suggest that Maini Junior performed any of the other tasks
          defined in the mandate. His practical assistance consisted in hotel bookings, transport,
          assistance in obtaining visas and the like in connection with Yara's visits to India. Maini
          Junior's contact with Kribhco seems to have been limited. He did however forward some
          reports on the fertilizer industry, but they had been produced by others. The scope of this
          work, in terms of hours spent, has not been documented before the Court.

          The Court also makes reference to an email from Wallace to Enger and four others in August
          2007 where he asks for instructions on how to relate to Maini Junior from that point onwards.
          In it he says the following:

                  "I would ordinarily rely on him to see that Kribhco actually responds in a timely
                  manner to our inquiry about meeting (not a given), that there is actually a meeting at
                  the Ministry for the same period (definitely not a given) and that the necessary

                                                                        -43 -                                   14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorised Translator English — Norwegian Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00142
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 166 of 289 PageID 189


         Translation from Norwegian



                 invitations, etc. for visas are sent out promptly, hotels are booked, dinners arra0ed;
                 etc. If we are not going to use him, I would like to know who will undertake these
                 matters, particularly for the upcoming trip".
         Additionally, the Court makes reference to Clauw's summing up in the email dated 5
         September 2007 to Wallace and Enger were he says:

                  "As you know, Maini has been with his father the driving force of the government
                  starting changing for more balance nutrient consumption and pushing KRIBHCO to
                  negotiate with YARA".

         These two emails document that the son's role primarily was to cover up the reality, which
         was that Yara bought assistance in the negotiations with Kribhco and information, advice and
         influence into the Department of Fertilizers from Dr. Maini.

         The court proceedings have shown that it was the father who contributed with furthering
         Yara's opportunities in India. He participated at meetings with Kribhco and Yara and
         contributed with initiatives to changes to the subsidy scheme in India. He forwarded to Yara,
         via his son, the agenda of the Kribhco board meeting. The father signed the required
         invitations as basis for visas and he participated at meetings with Yara at the ministry

          7.3     The contents of the consultancy agreement
          It took many draft agreements on Yara's part before an agreement was reached. The
          disagreement was primarily due to a discussion on compensation for the first phase of the
          consultancy, as well as the advisor's rights as to participation and compensation for
          contributions in the subsequent projects and compensation for a role for Maini Junior as a
          sales agent. The agreement's definition of Maini Junior's tasks is not changed from one draft
          to the other. The reason for this, in the Court's opinion, is that it was never an option that
          Maini Junior would deliver real advisory services. The purpose of the definition of Maini
          Junior's tasks in the text of the agreement was to cover up the reality that it was the father's
          influence that was being paid for. What Maini Junior actually delivered beyond advice and
          information from his father, is documented in the emails referred to above.

        • The Court observes that Yara wound up giving in to the claim for compensation, as the
          amount was changed from USD 250,000 to USD 3 million over a three-year period.
          The Court also makes reference to the fact that no documentation was presented showing that
          the agreement was presented to or discussed with Kribhco's board or the DOF. Considering
          the family relationship between father and son, that would have been highly natural if this had
          been a bona fide agreement.

                                                                        - 44 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorkzed Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00143
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 167 of 289 PageID 190

        Translation from Norwegian




        7.4     The size of the fee
        Based on what has been presented to the Court, the Court finds it has been proved that tliet„,,,
        value of the work actually performed was insignificant compared to both the agreed fee and
        the fee that was paid.

        The Court's conclusion is that the compensation Yara accepted, including the possibility of
        participation in future projects and an agreement as a sales agent, in no way is proportionate
        to the services that Maini Junior on an independent basis actually delivered or was expected to
        deliver. There is no other reasonable explanation for the agreement than the compensation
        being a compensation for the services that Dr. Maini, by virtue of his position, could
        contribute in connection with Yara's establishment and future activities in India.

         The defence has submitted that the compensation at the outset was intended to be a
         compensation for contributing the project/business idea of Kribhco and following it until it
         became a success. When it turned out that Yara no longer wanted to pursue it, it became
         necessary to fmd an amicable solution in order to avoid a legal dispute in India. The Court
         can understand that the termination amount of USD 1 million could reasonably be based on a
         wish to avoid a legal dispute. This does however not change the fact that the agreement had a
         different actual content than what it states.

         7.5     The services of Maini Junior
         The Court finds it has been proved that the idea of cooperation between Yara and Kribhco
         was the father's idea, not the son's. The basis of this conclusion is the statement in court of
         the CEO of Kribhco, Sinha, that Yara established contact with Kribhco through the DOF and
         that the first contact was with Dr. Maini.

         During the court proceedings, documents were presented that were to illustrate in what way
         Maini Junior assisted in the process. All of them were either produced by other persons than
         himself or by his father. The tasks performed by Maini Junior related only to practical tasks
         in connection with travels and the organization of meetings, as well as introducing Yara's
         representatives. Sinha also confirmed in his statement in court that Maini Junior did not have
         any real role in the discussions between Kribhco and Yara. The Court also attaches
         significance to the fact that the agreement was terminated even though Yara's interest in
          Kribhco and India still existed.

          Upon an overall assessment of Al the evidence that has been presented to the Court and the
          elements that the Court has reviewed above, the Court fmds it has been proved beyond a
          reasonable doubt that the engagement of Maini Junior was done to gain access to Dr. Maini's
                                                                         - 45 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciabet, Government Authorized Translator English—Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768          richard.sciaba@gmailcom




                                                           EXT- WALLACE-00144
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 168 of 289 PageID 191


         Translation from Norwegian



         influence, both in relation to the negotiations with Kribhco and in relation to Yara's m7i4nre,,,
         long-term plans for establishing the company in India. Maini Junior's task was, similar134.6-...
         the role occupied by Ghanem Junior, to be a messenger and to conceal the fact that in reality
         an agreement had been made with Dr. Maini.

         VI. The Penal Code section 276a, cf. the Penal Code section 276b and the delimitation
             against trading in influence, cf. the Penal Code section 276c.
          1.General remarks
          The indictment against all four defendants concerns the violation of the Penal Code, section
          276a paragraph b), which is of the following tenor:


                Any person who
          b) gives or offers any person an improper advantage in connection with a position, office
          or assignment
          shall be liable to a penalty for corruption.
                  Position, office or assignment in the first subsection also means a position, office or
                  assignment in a foreign countiy.
          The one who gives or offers someone a bribe is in the preparatory works of the Penal Code
          called "the active briber" (Proposition to the Odelsting [legislative bill] No. 79 (2002-2003)).
          The active briber is guilty of active bribery or active corruption. By passive bribery or passive
          corruption is meant situations where someone (the passive briber) demands, receives or
          accepts an offer of a bribe. The latter act is regulated by the Penal Code section 276a
          paragraph a). The indictment in the case at hand concerns the active act of corruption or
          aiding and abetting thereto.

          2. "Improper advantage"
          That which is given must be an "improper advantage". The concept "improper" is a legal
          standard that indicates the delimitation between what is punishable and what is not
          punishable. In their closing arguments, the defence counsels mentioned that the concept
          "improper" gives rise to a lack of clarity as to the scope of the penal provision. In the opinion
          of the Court, this issue has been considered by the legislator. In [the green paper] NOU
          2002:22, p. 39 the Penal Code Commission stated the following on what is to be considered
          improper:

                  In the assessment of what is to be considered "improper", one must in each individual
                  case perform an overall assessment of the situation, where a number of different
                  elements will come into play. Elements in this context will be the purpose of the benefit,
                  the nature and value of the benefit, the degree of openness that exists, what set of rules
                                                                         -46 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom




                                                             EXT- WALLACE-00145
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 169 of 289 PageID 192

         Translation from Norwegian



                 exists in the company or industry, whether the matter concerns public officia
                 private business sector, and also otherwise the positions held by the giver an
                 receiver of the benefit, etc.
         The Penal Code Commission furthermore stated that it takes quite a bit for an advantage to be
         considered "improper":
         It is not sufficient that the matter is worthy of criticism. Since the Code uses the expression
         "improper", a margin has been provided so that it will not be possible to punish the public
         official or the business person =less the matter is clearly blameworthy. The expression
         "improper" entails a quite strong condemnation ([the green paper] NOU 2002:22, p.39).

         In the Proposition to the Odelsting No. 78 (2002-2003) item 5.3.4 it is clear that the ministry
         also believes that the line against acts that are not punishable should be drawn by means of an
         impropriety criterion, the more detailed content of which must be established by the courts.
         The ministry furthermore states that it is not the personal opinion of the individual judge that
         is to be decisive for which acts are to be considered improper and thus punishable. The
         assessment shall depend on society's perception in light of policy considerations and the
         fundamental values that underlie the legal provision. Consequently, the impropriety standard
         will not be constant, but will develop on the basis of the prevailing moral views of society at
         any given time. Here, the Court notes that the matter will apply in particular to corruption,
         were society's perception of the blameworthiness of such acts has changed in the past couple
         of decades.

          It is also clear from the Proposition that the ministry has considered the difficulties linked to
          the fact that the impropriety standard is not precise:

                  The Ministry sees that objections may be raised to the lack of a more precise indication
                  of when an act is punishable and that the proposed provision may raise difficult issues
                  of delimitation in the borderline area between improper advantages and other
                  advantages. Nonetheless, the Ministry has arrived at the conclusion that the proposed
                  wording is the most adequate one. There is reason to emphasize that under Norwegian
                  circumstances, neither the one committing a "bribe" nor the one receiving it has any
                  reasonable grounds for balancing on the edge of a penal provision concerning
                  corruption.
                  In the opinion of the Ministry, the proposed new section 276a satisfies the requirements
                  that reasonably may be established with regard to clarity and predictability. It is not a
                  given that a more detailed description of the crime would have created any greater
                  degree of clarity and predictability. Simple and readily understood penal provisions
                  that make reference to the general judgment of an act, for instance through a
                                                                         - 47 -                                  14-022670MED-01IR /05
 Translated by John Richard Stokbak Sciaba, Government Authorised Translator English —Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00146
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 170 of 289 PageID 193


        Translation from No
                                                                                                                          1,

                requirement of impropriety, may often come across as more instructive fo IscAns who
                are not lawyers than a description of a crime that is legally more stringent 'S-Pe141aPs
                more difficult to understand for a layman. See similarly also Andences, Almiijg
                strafferett [General Criminal Law] (4th edition, Oslo 1998) page 115. In addition; thYe
                is a great risk that a more detailed wording would not cover all the cases that the
                proposed provision seeks to ban.
        On the part of the legislator, the choice of the legal standard "improper" in the Penal Code
        section 276a has been made following a thorqugh assessment. A corresponding legal
        standard is also used in the Council of Europe's Criminal Law Convention on Corruption (the
        Council of Europe Convention) where the punishable advantage is termed "undue advantage".
        In the OECD Convention on Combating Bribery of Foreign Public Officials in International
        Business Transactions, the concept "undue pecuniary or other advantage" is used. Norway has
        ratified both conventions. In addition to the legislator having made an assessment of the
        adequacy of the legal standard "improper" in the penal provision, the standard is thus also in
        harmony with the corresponding legal standard of the conventions that Norway has ratified in
         this field.

         Following the above, the Court must perform a concrete assessment of whether the offers that
         were given, the agreements that were entered into and the payments that were made in this
         case are in violation of the standard "improper advantage" of the penal provision. This
         assessment will be done by the Court during its discussion of the question of guilt in relation
         to the various bases in the indictment.

         3. "In connection with a position, office or assignment"
         The improper advantage must have been given or offered someone "in connection with a
         position, office or assignment".

         During the main hearing the issue was raised whether the acts fall within the scope of the
         Penal Code section 276a or the Penal Code section 276c.

         The defence counsels have submitted that if there is any corruption in the case at hand, it must
         be in the shape of "trading in influence" pursuant to the Penal Code section 276c. The Penal
         Code section 276c is of the following tenor:

                    Any person who

          a) for himself or other persons requests or receives an improper advantage or accepts an
          offer thereof in return for influencing the conduct of any position, office or assignment, or
          b) gives or offers any person _an improper advantage in return for influencing the conduct
                                                                        -48 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00147
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 171 of 289 PageID 194

         Translation from Norwegian



        of a position, office or assignment
        shall be liable to a penalty for trading in influence.
              Position, office or assignment in the first subsection also means a position, o
              assignment in a foreign country.                                                                                    4.•




                 Trading in influence shall be punishable by fines or imprisonment for a term not
                 exceeding three years. Any person who aids and abets such an offence shall be
                 liable to the same penalty.

         It is alternative b), "active trading in influence", that potentially might be relevant in this case.

         Trading in influence is defined as follows in the preparatory works (Proposition to the
         Odelsting No. 78(2002-2003), item 6.3):

                 Improper trading in influence in the sense of the Convention exists when a person
                 belonging to the decision-maker's political party, family or social circle, or someone
                 who for other reasons proclaims to be capable of exercising influence on the decision-
                 maker, exploits his position by demanding, receiving or accepting an offer of an
                 improper advantage ("any undue advantage"). The person who demands, receives or
                 accepts the advantage (the influencing agent) is guilty of passive trading in influence. A
                 person who gives or offers the influencing agent an undue advantage is guilty of active
                 trading in influence. For the sake of simplicity, the one who is sought influenced shall
                 hereinafter be called "the decision-maker", although the draft new section 276c of the
                 Penal Code also covers some situations where it may seem not very logical to state that
                 the one who is sought influenced is a decision-maker.

          The Penal Code Commission did not recommend the introduction of a penal provision against
          trading in influence, mainly because it was difficult to draw the line against legal lobbying.
          The ministry found, as can be seen above, that there was a need for a penal provision banning
          improper trading in influence.

          The agreements that the indictment in the case at hand concerns, have formally been entered
          into with the sons of those who are claimed to be decision-makers. The defence counsels
          submit that we are then outside of the scope of application of section 276a of the Penal Code,
          since no improper advantage has been offered to a person in connection with his position, but
          to a person who is related and does not himself have any decision-making authority.

          At first glance it may seem like the defence counsels do have a point here.

                                                                         - 49 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  TeL (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00148
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 172 of 289 PageID 195


         Translation from Norwegian



         The wording of the Penal Code section 276a does not seem to cover the case that ag
         are entered into with an agent/intermediary and not the decision-maker himself, while th
         wording of the Penal Code section 276c precisely seems to regulate precisely that situation.

          It must be completely clear that if the briber gives an improper advantage to an
          agent/intermediary/relative in order to influence the decision-maker, then that is trading in
          influence and it is the Penal Code section 276c that is the applicable penal provision. If the
          Court finds it proved that the sons in this case were paid to influence their fathers and this was
          improper, then an indictment pursuant to the Penal Code section 276c should have been
          issued.

          Still, it is not always the case that the matter is covered by the wording of the Penal Code
          section 276c when the bribe is not paid directly to the decision-maker. If the one who receives
          the payment does not "sell" his influencing position but is a mere intermediary to channel the
          payment to the decision-maker or others that the decision-maker has decided shall receive the
          advantage, it is not natural to call the matter "trading in influence". The same applies [when]
          the one receiving the payment in reality only is to disguise that the agreement was entered
          into with the decision-maker. Both cases concern offering/agreeing on an indirect advantage.
          The question is whether these categories of cases are punishable under the Penal Code section
          276a.

          The wording of the Penal Code Section 276a does not mention directly the circumstance that
          the improper advantage is offered/agreed indirectly through an intermediary.

          The penal provisions concerning corruption were introduced into the Penal Code following an
          amendment of 4 July 2003 and were aimed at implementing Norway's obligations under
          international law pursuant to the OECD Convention on Combating Bribery of Foreign Public
          Officials in International Business Transactions of 1997 (the OECD Convention) and the
          Council of Europe's Criminal Law Convention on Corruption of 1999 (the Council of Europe
          Convention). Both the OECD Convention and the Council of Europe Convention treat direct
          and indirect paynients to decision-makers as being equal. The OECD Convention Article 1
          establishes that

                  Each Party shall take such measures as may be necessary to establish that it is a
                  criminal offence under its law for any person intentionally to offer, promise or give any
                  undue pecuniary or other advantage, whether directly or through intermediaries, to a
                  foreign public officialjor that official orfor a third party, in order that the official act
                  or refrain from acting in relation to the performance of official duties, in order to

                                                                        -50 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  TeL (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcom




                                                            EXT- WALLACE-00149
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 173 of 289 PageID 196

fte            Translation from Norwegian



                       obtain or retain business or other improper advantage in the conduct of intern
                       business._(The Court's emphasis).

               The Council of Europe's Convention article 2 is of the following tenor:

                       Each Party shall adopt such legislative and other measures as may be necessary to
                       establish as criminal offences under its domestic law, when committed intentionally, the
                       promising, offering or giving by any person, directly or indirectly, of any undue
                       advantage to any of its public officials, for himself or herself or for anyone else, for him
                       or her to act or refrain from acting in the exercise of his or her functions.

               Norway has ratified both conventions. In [the green paper] NOU 2002:22 it is stated under
               item 1 that the Penal Code Commission in its bill attached substantial importance to the
               definition of corruption as presented in the Council of Europe's Corruption Convention in
               articles 2-11. This suggests that even if it is not expressly stated in the text of the Code, the
               intention has been that the provision shall also cover indirect payments and indirect offers or
               agreements through intermediaries.

               For the rest, there is no trace in the preparatory works of the reasons why "directly or
               indirectly" was not included in the text of the provision. In Proposition to the Odelsting No.
               78 (2002-2003) under "Comments to the Penal Code section 276a" the following is stated:

                       A punishment can be imposed even if the advantage was intended to benefit others than
                       the passive briber, cf 'for himself or other persons" in the first subsection paragraph a)
                       and the word "anyone" in the first subsection paragraph b). It may for instance be that
                       the bribe is deposited into an account at the disposal of a limited company or a relative
                       of the passive briber.

               This statement suggests that the legislator intended the wording "for himself or other persons"
               to be the same as "directly or indirectly".

               The fact that there has been some confusion about the scope of the Penal Code section 276a is
               evidenced by OECD's follow-up reports 2 and 3 on Norway's implementation of the
               Convention. In the Phase 2 Report on implementing the OECD Anti-Bribery Convention in
               Norway p. 25 sections 76 and 77 it is stated that during the visits by the Working Group,
               Norwegian authorities submitted that it is of no significance for the question of guilt under
               section 276a of the Penal Code whether the active briber used another person to perform the
               very act of corruption. The Working Group pointed out that no relevant judicial decisions
               existed in this field and that some lawyers believe that the use of intermediaries would amount
                                                                              -51 -                                   14-022670MED-OTIR /05
      Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                       Tel, (+47) 917.22.768 • E-mail: ?:iehard.sciaba@gmail.com




                                                                 EXT- WALLACE-00150
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 174 of 289 PageID 197


         Translation from Norwegian



         to a violation of section 267c of the Penal Code and not section 276a. However, *-
         Group believed that the outcome of a case where a Norwegian consultancy comp
         issued with a writ prescribing an optional fme in lieu of prosecution and the person h4li;ietii...7i
         charged with bribing an Iranian public official, would contribute to removing the uncertainty
         of the new corruption provisions on this point. The case in question is the SINTEF case, see
         below.

         In the follow-up report for Phase 3 paragraph 24, the OECD Working Group again focused on
         the fact that bribery through intermediaries is not directly regulated by the text of the Code.
         Amongst other things, the Working Group wanted to follow up on the following (the report
         page 41):

                  The application of the foreign bribery offence as litigation further develops to ensure
                  that it covers bribes paid to third parties and bribery through the use of intermediaries,
                  as well as the interpretation of the "impropriety of the advantage" and the application
                  of the trading in influence offence in cases offoreign bribery.;

         There is very little case-law/practice that may shed light on the interpretation of the Penal
         Code section 276a on this point, but Okokrim in 2007 issued a writ prescribing an optional
         fine in lieu of prosecution in another case. SINTEF Petroleum AS (SIN l'EF) was issued with
         a writ prescribing an optional fine in lieu of prosecution in the amount of 2 million NOK for
         violation of the Penal Code section 276a, of. section 276b.
          The writ prescribing the optional fine in lieu of prosecution was accepted by the company.
         The background of the case was that SINTEF in 2002 signed an agreement with an Iranian oil
         Company for the delivery of consultancy services for the project 7 West Zagros Fields in Iran.
         SINTEF was to enter into the agreement together with, inter alia, its joint venture partner
         RIPI (National Iranian Oil Company Research Institute of Petroleum Industry). SINTEF also
         signed an agreement with Hinson Engineering Ltd., a company registered on the B. V. I.
         According to the agreement, Hinson was to perform consultancy services for SIN FEF in
         connection with the West Zagros project. The Hinson agreement provided that Hinson was to
         receive 6 % of the international part of the contractual value for the West Zagros project as
         compensation for its services, a total of USD 254 426. Payments were made from SINTEF to
         Hinson's bank account in Switzerland on 29 January and 4 August 2003, totalling
         approximately USD 100,000.

          In the opinion of OKOKRIM, the Hinson agreement in reality entailed an offer for payment
          of improper advantages to the president and vice president of RIPI. The advantages were
          offered/given in connection with the Iranian public officials' positions and for them having
          influenced and/or going to influence the decision-making processes of significance for
                                                                         - 62 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish. Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-nrail: richard.sciaba@gmail. corn                                   c'o Aiik
                                                                                                                                      I



                                                                                                                               P4647




                                                            EXT- WALLACE-00151
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 175 of 289 PageID 198
                                                                                                                                          \

         Translation from Norwegian



         SINTEF's commercial activities in Iran. The advantages that were offered/given pursua
         the Hinson agreement were improper, amongst other things because of the receivers'
         positions/offices, because of the size of the payment and because the advantages were
         concealed as payments for consultancy services.

         A manager of the company was also indicted pursuant to the same provisions, but was
         acquitted by the district court because the court did not find it had been proved that the
         manager had committed the punishable acts that he was charged with. Since the district court
         acquitted the manager, no direct legal clarification of the delimitation between the Penal
         Code's section 276a and section 276c was made. As far as the Court can see, no other similar
         cases have been heard by the courts. The facts in the SINTEF case are similar to the facts in
         the case at hand. In the district court's judgment there is no trace of the question being raised
         whether it was the Penal Code section 276a or section 276c that was relevant, neither by the
         prosecutor, defence or the court. Consequently, the Court presumes that the issue was not
         raised in the SINTEF case. This is an element that suggests that the understanding of the law
         that Norwegian authorities have expressed to the OECD Working Group is correct.

         The Court agrees with the defence counsels in that the principle of legality imposes
         limitations on any expansive interpretation of penal provisions. Following an overall
         assessment of the elements mentioned above, the Court has arrived at the conclusion that it is
         the actual circumstances of fact that the Court finds proved that are decisive for whether it is
         the Penal Code's section 276a or section 276c that is applicable. This means that if the Court
         concludes that the agreements in reality were an offer/agreement of improper advantages to
         the fathers in connection with the fathers' positions or offices, then it follows from an
         interpretation of the penal provision that this falls within the scope of the Penal Code's section
         276a. In the Court's opinion, the improper advantage - in this case, the payments - needs not
         have ended up with the fathers, as long as it was the fathers who could control where the
         money was to end up, cf. the wording of the provision, "for himself or other persons".

          The Court's conclusion is additionally strengthened by the fact that 3/4 of all international
          corruption takes place by means of agents/intermediaries. See the OECD Foreign Bribery
          Report, where more than 400 corruption cases all over the world during the period 1999 to
          2014 were analyzed. In the report, which was published in November 2014, the following is
          stated on page 8:

                  Intermediaries were involved in 3 out of 4 foreign bribery cases. These intermediaries
                  were agents, such as local sales and marketing agents, distributors and brokers, in 41%
                  of cases. Another 35% of intermediaries were corporate vehicles, such as subsidiary
                  companies, companies located in offshore financial centres or tax havens, or companies
                                                                         -53 -                                    14-022670MED-OTIR /05
 Translated try John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Jun's
                             •     TeL (+47) 917.22.768 • E-mail: richard.sciaha@gmailcom




                                                            EXT- WALLACE-00152
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 176 of 289 PageID 199


         Translation from Norwegian



                 established under the beneficial ownership of the public official who received th-k
                 bribes.

         On page 29 of the report it is stated that where intermediaries/agents were used in corruption
         cases, 3% of these were family members of public officials.
         It is difficult for the Court to envision that the legislator intended a large part of the
         international corruption to be subject to a milder penal provision in Norway.

         Following the above, the evidentiary topic in this case will be whether the agreements with
         the sons in reality were offers/agreements for payments of improper advantages to the fathers
         in connection with their positions as public officials.


         VII. The Court's assessment of whether the agreements and payments are encompassed
              by the objective description of the acts concerned in the Penal Code section 276a,
              cf. section 276b.
         1. Introduction
         It is clear from the indictment that the prosecuting authority considers that both the
         agreements and the payments in Libya and in India amounted to an improper advantage in the
         sense of the Penal Code section 276a, cf. the basis under count a) of the indictment.

          On their part, the defence counsels claim that both agreements were regular agreements linked
          to services that the sons had provided or were to provide and had nothing to do with the
          positions of their fathers.

          In count a) of the indictment, the description of the acts is as follows:

                  In the period 2004 to 2009, Yara negotiated with the state-owned Libyan oil company
                  National Oil Corporation (NOC) regarding cooperation (a joint venture) on fertilizer
                  production in Libya. At some point, probably in early 2007, Wallace entered into an
                  agreement on behalf of Yara to pay USD 5 million or more to Mohamed Ghanem, the
                  son of Shukri Ghanem. At the time, Shukri Ghanem was Libya'' oil minister and
                  chairman of the NOC. The agreement was linked to Yara 's negotiations with the
                  NOC and Shukri Ghanem 's role there.

          As regards the payment, the following is stated in the description of the acts in count a):

                  A portion of the agreed amount, USD 1.5 million, was transferred to a Swiss bank
                  account controlled by Mohamed Ghanem. This happened as follows: The Swiss
                                                                        - 54 -                                   14-022670MED-OTIR /05
 Translated by John .Richard Stokbak Sciaba, Government Authorized Translator English Norwegian - Spanish. Candidatus Art's
                                   Tel. (+47) 917.22.768 • E-mail: richardsciaba®gmadcom




                                                            EXT- WALLACE-00153
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 177 of 289 PageID 200
          Translation from Norwegian



                 company Nitrochem Distribution AG (Nitrochem) was asked to advance the a                lk,
                 Yara 's behalf, which Nitrochem did by transferring USD 1.5 million to the
                 account on 29 March 2007. Yara subsequently reimbursed Nitrochem via its pant
                 owned subsidiary in Switzerland, Balderton Fertilizer SA (Balderton). The
                 reimbursement was concealed by over-invoicing several ordinary deliveries of ammonia
                 from Nitrochem to Balderton, in the period from October 2007 to May 2008. The
                 ammonia deliveries in question were then sold from Balderton to Yara Switzerland SA
                 (Tara Switzerland) at a price which also covered the excess price for the commodities
                 paid by Balderton. Thus, in reality it was Yara Switzerland that covered the payment to
                 Ghanem.

                  The payment was made at the same time as Yara and the NOC were in the final stages
                  of negotiating a "Heads of Agreement" (HoA), which was signed in April 2007.


                  Both the agreement and the partial payment constituted an improper advantage.

         Under the description of the facts regarding the Libya matter, the Court has above concluded
         that an oral agreement was entered into with Gharxem Junior, in which the fee offered totalled
         USD 4.5 million (not 5 million as stated in the indictment's description of the acts).

         The Court has also above found it has been proved that the payment of USD 1.5 million was
         performed as stated in the description of the acts and that the payment was done after the
         negotiating teams had agreed on the HoA in March 2007, but before the formal signing in
         April.

         In count b) of the indictment the description of the acts is as follows:

                 In April 2007, Wallace and Clauw, on behalf of Yara, offered to enter into an
                 agreement with Gurpreteesh Singh Maini, the son of Dr Jivtesh Singh Maini. Dr Jivtesh
                 Singh Maini was at the time Additional Secretary and Financial Adviser at the Ministry
                 of Chemicals & Fertilizers and a member of the board of KRIBHCO on behalf of the
                 Ministry. The offer of an agreement with Gurpreetesh Singh Maini was made in
                 connection with Dr Jivtesh Singh Maini's position.

                 (...)    In a later draft agreement from Yara, the one-off payment offer was replaced
                 by an amount of USD 3 million, to be paid in instalments of USD 1 million per year
                 during the period] January 2007-31 December 2009.

                                                                         - 55 -                                   14-022670MED-OTIR /05
Translated by John Richard Stokbak Sciabit, Government Authorized Translator English — Norwegian - Spanish, Candidaius Juris
                                 Tel. (+47) 91722.768 • E-mail: richardsciaba@gmail,com




                                                            EXT- WALLACE-00154
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 178 of 289 PageID 201

          Translation from Norwegian



          The following is stated about the payment:

          On 16 October 2007, Yara paid an amount of USD 1 million on the basis of an invoice
          forwarded by Gurpreetesh Singh Maini from the Lebanese company CYC s.a.r.l. The amount
          was instead, at Gurpreetesh Singh Maini's request, transferred from Yara to an account in
          Hong Kong belonging to the company Krystal Holdings & Investments Limited (British Virgin
          Islands), a company registered in the names of the spouses of Jivtesh Singh Maini and
          Gurpreetesh Singh Maini.


          The Court has above in its description of the facts regarding the India matter found it has been
          proved that the last draft agreement that was accepted by Maini Junior, entailed a fee of T.JSD
          1 million per year over three years and that USD 1 million was paid.

          2. Were the agreements and_payments "improper advantages"?
          As is clear from the review above of the requirements for convicting someone of corruption,
          an overall assessment of the situation must be made in order to establish whether an
          "improper advantage" was given in this case. For this purpose, several elements may be
          considered.

          It is expressly stated in the preparatory works that it takes quite a lot for an advantage to be
          deemed improper. The expression "improper" entails a quite strong condemnation. A clearly
          blameworthy circumstance must exist.

       • There has been a development in the view of the blameworthiness of Norwegian companies'
         participation in corruption in counties where corruption is part of the business culture. Prior
         to 1995, Norwegian businesses could be granted a tax deduction for documented expenses for
         dubious payments (bribes) abroad, while after 2003, strict punishments for corruption were
         adopted. However, the Court does not believe that much importance can be attached to this
         when assessing the impropriety in the case at hand. The kind of advantage that was paid and
         offered by Yara in Libya and India was considered clearly blameworthy at the point in time
         when the act was committed, both domestically and internationally. This is demonstrated by
         the media reports on the Statoil case and other corruption cases during the period in question.
         The defendants were also aware of this.

          The purpose of the benefit is mentioned in the preparatory works as an element to be included
          in this overall assessment. The Court considers it has been proved that the purpose of the
          consultancy agreement with and payment to Ghanem Junior was to receive information and
          advice from Dr. Ghanem for use in the negotiations with the NOC. The purpose of the
          consultancy agreement with and payment to Maini Junior was to secure his father's influence

                                                                        - 56 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government AuthorLed Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom




                                                             EXT- WALLACE-00155
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 179 of 289 PageID 202

         Translation from Norwegian



         in connection with the negotiations with Kribhco and the conversations with the DO
         fertilizer regime in India.

         These are elements that strongly suggest the existence of an "improper advantage" as far as
         both agreements are concerned.
         The size of the fee is also an element suggesting that the advantage is improper. The amount
         of USD 1.5 million was paid to Ghanem Junior and an additional USD 3 million was agreed
         subject to certain conditions. For Maini Junior the corresponding amount was USD 1 million
         per year for three years. The Court has concluded that the fees in no way were proportionate
         to the services that Ghanem Junior and Maini Junior supplied personally.
         The degree of openness is mentioned in the preparatory works as an element in the overall
         assessment. Regarding this, the Court points out that the agreements in both cases were
         hidden from the other party that Yara negotiated with. Also, substantial creativity was
         displayed for the purpose of concealing the payment to Ghanem Junior. It is a typical feature
         of corruption that it is difficult to trace the payment flow. In India, the payment was not
         hidden in the same ingenious way, but also as regards the India matter it became a problem to
         have the invoice from Maini Jtmior paid.

         The Court also wants to emphasize the fact that the agreement and payment to both Ghanem
         hinior and Maini Junior were contrary to Yara's own ethical guidelines. The payment to
         Ghanem Junior was not lawful. The agreement and the payment were not "fair" as far as any
         of the agreements were concerned. It was evident that it became a problem to Yara that the
         agreements and payments became known.

         It is clear that corruption was, and is, very widespread in Libya. The Court also presumes that
         the use of consultants like Ghanem Junior was common to gain access to persons with
         influence and the power to enter into agreements on behalf of Libyan government bodies. The
         same is true for India. As mentioned, the OECD report referred to above states that
         intermediaries/consultants were used in 3 out of 4 international corruption cases and that 3 %
         of these consultants were family members.

         It is mentioned in the preparatory works, including in the Proposition to the Odelsting No. 78
         (2002-2003) under the comments to the Penal Code section 276a, that in some fields of
         business a "negative culture" of accepting improper advantages may have developed. The
         ministry states that custom in the field concerned will be a central element in the assessment
         of impropriety, but that it is not necessarily decisive for where the line for what is improper is
         to be drawn.



                                                                      - 57 -                                  14-022670MED-OTIR /05
Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian Spanish, Candidatus Juris
                                 Tel. (+47) 917.22.768 •E-mail: richardsciaba@gmailcom




                                                           EXT- WALLACE-00156
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 180 of 289 PageID 203

          Translation from Norwegian



          It is evident that there was a "corruption culture" in both Libya and India. The Court iS o
          opinion that even if in the assessment of impropriety weight can be attached to the faXtbat
          the business ethics in Libya and India were such that corruption was accepted, this eleffient•-•-•
          cannot carry much weight in the assessment of impropriety in the case at hand. It is precisely
          systematic corruption like in these cases that the OECD Convention, the UN Convention and
          our own legal framework aim to counter.

          Following the above the Court has found it evident that Yara has offered and given an
          "improper advantage" both in Libya and in India, cf. the Penal Code section 276a.

          However, as the Court will revert to in further detail below, the fact that there was a
          "corruption culture" in the countries concerned may influence the sentencing.

          3 Was the improper advantage given "in connection with a position, office or assiznment"?
          Above, the Court has found it has been proved that Ghanem Junior's role was to gather
          information and advice from his father and pass them on to Yara. Ghanem Junior did not deal
          in trading in influence, which is banned by the Penal Code section 276c. He was not supposed
          to influence his father. He was to collect advice and information about the NOC's position
          from his father. It was Dr. Ghanem who gave information and advice to Yara, not to Ghanem
          Junior. The son was only the messenger.

          As regards India, the Court has found it has been proved that Yara paid Maini Junior for
          services that Dr. Maini, by virtue of his position, could assist with in connection with Yara's
          establishment and future activities in India.

          The defence counsels have submitted that it is not possible to apply substance over form
          within criminal law in the same way as within tax law. As a point of departure, the Court
          agrees with this. However, the Court is of the opinion that in the case at hand we are not faced
          with an issue of applying substance over form. The oral agreement with Ghanem Junior and
          the other circumstances surrounding this contractual relationship that the Court above has
          found to be proved, can only logically be explained by the counterparty in the corruption trade
          not being Ghanem Junior, but the chairman and acting oil minister, Dr. Ghanem.

          It has not been documented before the Court that the payment was received by Dr. Ghanem.
          Quite the contrary; the review of the facts indicates that the payments ended up with Ghanem
          Junior. Who is the receiver of the improper advantage could be an element in order to
          consider the matter, as trading in influence. However, this argument does not prevail when it is
          Dr. Ghanem who provides the service. Who you choose to be the receiver of the Tee is not
          decisive for whether the Penal Code section 276a or section 276c is applicable; see the
                                                                        - 58 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba®gmailcom




                                                            EXT- WALLACE-00157
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 181 of 289 PageID 204
          Trctnslationfrom Norwegian



         wording of the Penal Code section 276a, "for himself or other persons" and the Co
         assessments of the corruption provisions above.

         In the opinion of the Court, there is thus no doubt that the agreement and the payment of USD
         1.5 million to Ghanem Junior was an improper advantage that Dr. Ghanem controlled. Dr.
         Ghanem was, as mentioned, the chairman of the NOC and Libya's acting oil minister and it
         was by virtue of these positions that his information and advice were of value to Yara.
         Consequently, there is no doubt that the improper advantage was offered and given in
         connection with Dr. Ghanem's position as a high-ranking public official.

         As regards India, the Court also finds it has been proved that the agreements with Maini
         Junior can only be explained by Dr. Maini being the actual contractual counterparty. It is not a
         case of trading in influence, since it was not Maini Junior who influenced his father. In the
         India matter it has also been proved that the payment ended up with the Maini family and not
         only with Maini Junior. For the rest, reference is made to what is stated above about the
         significance of the passive briber's choice of the receiver of the advantage.

         Considering the foregoing, the Court has upon an overall assessment of the circumstances
         discussed above found it has been proved that the consultancy agreements and payments to
         Ghanem Junior and Maini Junior were improper advantages in connection with a position,
         thus falling within the objective description of acts prohibited under the Penal Code section
         276a.

         4. Gross corruption
         The indictment concerns gross corruption, cf. the Penal Code section 276b. It is clear from the
         Penal Code section 276b second subsection that in deciding whether the corruption is gross,
         importance shall be attached to, inter alia, whether the act has been committed by or in
         relation to a public official or any other person in breach of the special confidence placed in
         him by virtue of his position, office or assignment, whether it has resulted in a considerable
         economic advantage, whether there was any risk of considerable damage of an economic or
         other nature, or whether false accounting information has been recorded, or false
         accounting docnments or false annual accounts have been prepared.

         The Court finds it evident that there is gross corruption in the case at hand. The Court makes
         reference to the fact that the corruption both in Libya and in India was done in relation to a
         high-ranking public official.

         In Libya, the agreed total fee was of up to USD 4.5 million, while the payment made was in
         the amount of USD 1.5 million. Consequently, the agreement and the payment were a
                                                                        - 59 -                                  14-022670ME0-OTIR /05
Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                 Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00158
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 182 of 289 PageID 205

          Translation from Norwegian



          considerable economic advantage to the Ghanem family. The Court also finds reasqn:p A0
          importance to the way in which the payment was made, by involving a company wits W c
          Yara did business and contributing to the payment being kept secret.
          In India, the payment was in the amount of USD 1 million, while the agreement defined a fee
          of USD 3 million. This represented a considerable economic advantage to the Maini family.


          VIII      The Court's assessment of the question of guilt for each of the defendants
          1. Wallace:
          2.1. Count a) of the indictment: the Libya matter.
          According to the indictment, Wallace's punishable act is described as him on behalf of Yara
          having entered into an agreement with Ghanem Junior and that the agreement and subsequent
          payment were linked to Yara's negotiations with the NOC and Dr. Ghanem's role.

          Wallace has acknowledged that he was the one who entered into the oral agreement with
          Ghanem Junior on behalf of Yara in 2007.

          The Court is in no doubt that Wallace entered into the agreement with Ghanem Junior
          knowing that Ghanem Junior's primary role was to be a messenger of information and advice
          from his father and to cover up the actual circumstances.

          As can be seen above, nor is the Court in doubt that the fee that was agreed and in part paid to
          Ghanem Junior was intended to channel advice and information from Dr. Ghanem to Yara in
          the negotiations with the NOC. Information and advice that Yara would not have obtained
          without the payment agreement.

          Furthermore, the Court is convinced that Wallace, being an experienced business lawyer, was
          completely aware of all the circumstances of the arrangement. Wallace was the chief legal
          officer of Yara and was responsible for preparing the ethical rules and guidelines of the
          company. He had previously been a manager and chief legal officer of Norsk Hydro Americas
          Inc. It is evident that he understood that the engagement of Ghanem Junior was corruption.
          Wallace acted knowingly and intentionally.

          Wallace has acknowledged that he contacted Zivy in order to conceal the payment. The Court
          also finds that Wallace has aided and abetted the realization of the payment to Ghanem
          Junior.

          Following the above, Wallace must be convicted in accordance with count a) of the
          indictment.
                                                                        -60 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Au:hotted Translator English- Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00159
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 183 of 289 PageID 206
Sine            Translation from Norwegian                                                                                                Qr
                                                                                                                                     17


                                                                                                          \se
                2.2     Count b) of the indictment: the India matter.                                      \ \:P/Zyti
                                                                                                                '• • wlsO\
                According to the indictment, Wallace's punishable act is described as him in April 2007
                having offered, together with Clauw, on behalf of Yara, to enter into an agreement with Maini
                Junior and that the offer of an agreement was linked to Dr. Jivtesh Singh Maini's position.

                The Court has above concluded that Wallace on behalf of Yara entered into an agreement
                with Maini Junior that in reality was an agreement with Dr. Maini. Wallace has also
                acknowledged that he was the one who entered into the agreement.

                The Court does not doubt that Wallace entered into the agreement with Maini Junior well
                aware that Maini Junior's most important role was to conceal the reality; giving Yara a direct
                channel to his father.

                Nor does the Court doubt that the fee that was agreed was intended to influence Dr. Maini to
                use his influence to Yara's advantage.

                Also as regards the India matter, the Court is convinced that Wallace knew and understood all
                elements of the arrangement and that he acted knowingly and intentionally.

                Following the above, Wallace is convicted in accordance with count a) of the indictment.

                2. Clauw:
                2.1      Introduction:
                It is clear from count a) of the indictment that the prosecuting authority believes that Clauw is
                guilty of aiding and abetting gross corruption in Libya by having given his consent to the
                entry into an agreement to pay money to Shukri Ghanem's son and furthermore by proposing
                that Nitrochem on behalf of Yara could advance the payment of USD 1.5 million to Mohamed
                Ghanem and by contacting Nitrochem to make sure this was done.

                It is furthermore clear from count b) that the basis of the indictment against Clauw for the
                India matter is that he and Wallace on behalf of Yara offered to enter into an agreement with
                Maini Junior.


                2.2      Further about the Libya matter
                       2.2.1. Clauw's role in the organization and his relationship to his co-defendants
                It is clear that Clauw left the position as chief operating officer at Yara in the summer of 2006
                and entered a position as an advisor with a particular responsibility for the company's growth

                                                                               -61 -                                    14-022670MED-OTIR /05
       Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Nonvegian - Spanish, Candidatus Juris
                                        Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmailcom




                                                                  EXT- WALLACE-00160
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 184 of 289 PageID 207

         Translation from Norwegian



         strategy. He reported directly to Enger and no other members of the corporate managemept
         reported to Clauw, the way it had been when he was the chief operating officer. Both Clau.w.
         and Enger have explained in court that Clauw felt that he was not being as regularly and
         thoroughly informed about projects as he had been when he was the chief operating officer.
         Clauw did not have an office of his own at Yara's premises in Norway. A review of the
         corporate management meetings shows that he was not physically present after September
         2006, but that he did receive copies of the meeting minutes. Clauw continued to work closely
         with Enger, but Clauw and Holba did not have a close relationship during the period after
         Clauw became an advisor.

          Clauw's role in the organization from the summer of 2006 was thus somewhat different from
          that of the other defendants. The Court is of the opinion that this is of significance for the
          assessment of his involvement in the Libya matter.

                2.2.2   Clauw's involvement with the Libya negotiations according to the documents
                and other evidence
          A review of emails for the period 2004 to November 2006 shows that Clauw is copied in on
          only a few emails that concerned the NOC. There is no trace of him having been involved in
          the Helang agreement.

          It is a fact that corruption seldom is directly reflected in written material. Furthermore, the
          Court has heard several witness statements to the effect that Clauw was involved in most
          things and that his working mode, network of contacts and field of interest may indicate that
          he was much stronger involved in Libya than what the Court has found traces of in the
          documents.

          Wallace explained in his Paris statement that he reported to Clauw with regard to his
          involvement in the Libya project. Already in the Brussels interview in June he changed his
          statement on that point. As opposed to Holba, who became the project owner of the Libya
          project in October 2006 and who also remained part of the corporate management, Clauw
          became more distanced from the formal decision-making forums. As a consequence, the
          Court cannot disregard the possibility of Wallace being mistaken in the Paris statement with
          regard to Clauw's role in the Libya project.

          Following the above, the Court does not find it sufficiently proved that Clauw, up until the
          payment to Ghanem Junior in March 2007, had such a participation in the Libya project that
          he may be considered to have given his consent to an agreement being entered into with
          Ghanem Junior in January 2007.


                                                                       - 62 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorked Translator English — Norwegian - Spanish Candidates inns
                                  Tel, (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                           EXT- WALLACE-00161
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 185 of 289 PageID 208

         Translation from Norwegian




               2.2.3 Clauw's role as regards the payment           -
         Clauw has himself   explained  in court that he was the one who asked Zivy in the company
         Ameropa if they could assist in making a payment for Yara that was to be confidential. Zivy
         said he was willing to do so and Clauw said he would be contacted by Wallace. Clauw also
         explained that he knew that the payment was to be for a consultant and that it concerned
         Libya. He thought it could be an ethical problem to make such a payment but did not think it
         entailed anything illegal, as Wallace told him that this was a legal payment under Swiss law.

         In the Court's assessment, both the fact that the payment was to remain confidential and that it
         concerned payment to a consultant and it concerned Libya, should be sufficient to ascertain
         that Clauw understood that it was corruption. However, there is evidence in the case pointing
         in a different direction.

         Firstly, the Court cannot disregard the possibility of Wallace having told Clauw that this was
         a lawful payment in Switzerland. In this regard, the Court makes reference both to Clauw's
         statement in court and to the intercepted telephone conversation between Clauw and Wallace
         on 14 May 2012, in which Wallace says to Clauw:

                  And so, you know, I mean, there were no point in saying that wasn't the case. Yes,
                  we made it in Switzerland, because it was legal in Switzerland. We didn't make it in
                  Norway, because we didn't want it in Norway. But Nejdet had told them, you know,
                  about Zivy making the payment, and him reimbursing Zivy, so there was no point in
                  my saying that wasn't true. You know. So that was it.

          In a telephone conversation with Clauw on 18 May, Wallace says:

                  But Libya, a little different. On the other hand, like I said, lam still not sure that we've
                  vio , that Norwegian law was violated. But it's the old thing of what I've always said,
                  about nobody ever goes to jail for what they did, they go to jail for hying to cover it up.

          If the situation is that the chief legal officer of a large international company like Yara says
          that the payment is legal under Swiss legislation, the Court cannot disregard the possibility
          that Clauw by virtue of him not having any responsibility in the Libya negotiations, accepted
          that as a fact.

          Clauw said several times in telephone conversations with Wallace - that have been wiretapped
          - that he knew nothing about Libya. The Court must presume that Clauw told the truth when

                                                                         -63 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richarctsciaba@gmaitcom




                                                            EXT- WALLACE-00162
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 186 of 289 PageID 209


         Translation from Norwegian



         he did not know that he was being wiretapped, in the same way as the Court believ
         Wallace told the truth in these telephone conversations.

         The Court makes reference to Clauw's telephone conversation with Wallace on 14 May 2012,
         in which he says:

                  Okay, anyway for me, I did not knew so it was quite...

          and later in the conversation:

                  But, because I have not been involved, and for the Indian case, where I took
                  responsibility of the Indian discussion

          Here he makes a distinction between his role in Libya and his role in India, which suggests
          there was a difference in Clauw's involvement in these two projects.

          In the telephone conversation on 20 May 2012, he says about Libya:

                    Yeah, I did not have even any clue, what has been done

          and further:

                    Yeah, but definitely they wanted to implicate Thorleif, in my opinion. Because they
                  say, you know, it's a CEO responsibility and all of that. And I said, what I did
                  mention, what was clear, I said, I didn't believe that something has happened, but if
                  something has happened, Ken has no interest to do it on his own, he has been doing
                  it because he has been asked to do it.

          These statements by Clauw also suggest that Clauw was little involved in Libya.

          Although the Court presumes that Clauw had more knowledge about both the payment
          arrangement and the negotiations in Libya than what he expresses himself in court, the Court
          is not convinced that Clauw fulfils the objective and subjective conditions for punishment
          under this count of the indictment. Following the above, Clauw is acquitted of count a) of the
          indictment.

          2.2     Further about the India matter
          In India, the circumstances were different. Here, Clauw was in the driving seat. It was Clauw
          who knew Calil and through him found Maini Junior. Clauw knew that Maim Junior had no
                                                                        - 64 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authoriced Translator English — Norwegian -Spanish. Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gntaitcom




                                                            EXT- WALLACE-00163
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 187 of 289 PageID 210

         Translation from Norwegian



         experience from the fertilizer sector and that he was Dr. Maini's son. It was Clauw w
         Wallace to draw up the draft agreements with Maini Junior. The Court does not doubt
         Clauw had a long-term plan that made business sense for Yara's engagement in India, bu
         Court does not believe that Clauw was of the opinion that Maini Junior had something to
         contribute in that context, beyond what his father could offer; that is, strengthening Yara's
         position in the negotiations with Kribhco and influence into the Department of Fertilizers.

         The Court also finds it has been proved that as regards India, Clauw was aware of all
         circumstances that rendered the act one of gross corruption. He knew about the relationship
         between Maini Junior and Dr. Maini, which was the reason why Maini Junior was engaged by
         Yara, see also the above-mentioned email:

                 As you know, Maini has been with his father the driving force of the government
                 starting changing for more balance nutrients consumption and pushing KRIBHCO to
                 negotiate with YARA

          He also determined the fee in question; in this respect, see Wallace's email of 21 March 2007
         in which Wallace said that the compensation had to be discussed with Clauw directly.

         The Court also makes reference to the fact that the agreement was kept hidden from Kxibhco
         and the DOF. Thus, no such transparency surrounded the agreement with Maini Junior as the
         situation would suggest.

          As mentioned above, the Court believes the arrangement must be characterized as classic
          corruption. Clauw knew this. He is an experienced businessman who was well aware of the
          corruption risk. He knew that the arrangement with Maini Junior in reality was bribery of a
          prominent public official. The Court is furthermore convinced that Clauw acted knowingly
          and intentionally.

          Following the above, Clauw is sentenced in accordance with count b) of the indictment.

          3. Enger:
          3. 1. Introduction
          The basis of count a) of the indictment against Enger is aiding and abetting gross corruption
          in Libya by having given his consent to the entry into an agreement to pay money to Dr.
          Ghanem's son and that Enger (together with Holba) participated in the negotiations with the
          NOC and signed, inter alia, a "Partnership Agreement" in July 2008 between Yara and the
          NOC, knowing that an agreement existed to pay bribes where parts of the agreement had been
          performed by Yara.
                                                                         - 65 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.seiaba@gmaileom




                                                            EXT- WALLACE-00164
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 188 of 289 PageID 211

          Translation from Norwegian




          In count b) of the indictment, the basis as regards Enger is aiding and abetting gross
          corruption by having consented to the agreement with Maini Junior amounting to USD 3
          million and by having approved the payment of USD 1 million.

          Enger has in his statement before the Court denied both charges.

          As regards the Libya matter, Enger explained that he did not have knowledge of the
          agreement with Ghanem Junior. Nor did he know that an amount had been paid to Ghanem
          Junior prior to the date on which the "Partnership Agreement" was signed.

          In India, he was more involved. He approved the engagement of a consultant, but he has
          explained that he was not aware that the consultant's father was a high-ranking public official
          at the Indian Department of Fertilizers. He consented to the payment to Maini Junior because
          he believed they had a duty to pay when they terminated the consultancy agreement.

          3.2     Enger's role in the organization and the relationship among the defendants. Remarks
          common to counts a) and b) of the indictment.
          Enger was the CEO of Yara from when Yara was spun off from Hydro until he retired in the
          autumn of 2008. Before becoming the CEO of Yara, he had headed Hydro Agri from 1
          January 1999.
          Enger put together his management team himself. The four defendants were all part of the
          corporate management; however, Clauw transferred to an advisory role on 30 June 2006 with
          direct reporting to Enger. Clauw left the company on 30 June 2007. It is noted in particular
          that Wallace as chief legal officer had a staff role with no operative responsibility. His role
          was to take care of the organization's needs for legal services, including contract negotiations.
          Wallace confirmed in court that he was not authorized to enter into agreements except when
          tasked to do so by the operative units or by Enger. The exception was the engagement of
          external legal assistance, where Wallace himself could retain and pay for such assistance.

          One part of the management system was corporate management meetings every 14 days. The
          four defendants had offices next to each other; Clauw did however not have an office in Oslo
          on a permanent basis. All the defendants have explained that there was an open and informal
          dialogue and close ties among them as far as business matters were concerned.

          Enger had an open and informal management style. The Court perceives Enger to have been a
          boss who was present and available. Enger has in court explained that he attached importance
          to delegating and that his management team were responsible for their fields without him


                                                                        -66-                                     14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authori:ed Translator English — Norwegian - Spanish Candidatus Juris
                                  Tel. (+47) 917.22.768 - E-mail: richard.sciaba@gmailcom




                                                            EXT- WALLACE-00165
     Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 189 of 289 PageID 212

1141..•           Translationfrom Norwegian
                                                                                                                                     ,A•

                  getting involved in the details. Several of the witnesses who have worked for Enger h
                  stated the same.
                  The combination of all the defendants being on the corporate management, the close ties
                  among them and them in addition having offices next to each other, in the opinion of the
                  Court indicates that the defendants kept each other informed of important projects.


                  These are elements that suggest that Enger knew that agreements had been entered into with
                  the sons of prominent public officials in Libya and India and the other circumstances that
                  made these agreements corrupt.

                  Enger has in court explained that he and the management of Yara attached importance to
                  ethical guidelines and had zero tolerance for corruption. Enger was well aware of the
                  corruption risk in Libya. Libya was a new country to Yara, but Hydro had been involved in
                  Libya before, a fact the Court presumes Enger knew through having formed part of Hydros
                  corporate management for several years. That India is a corruption-prone country was also
                  well known to all members of the corporate management. Enger has explained to the Court
                  that Yara was "extremely focused on its reputation", but that they nonetheless had to enter
                  countries with a risk of corruption. In such a context it was important to have the best possible
                  routines, attitudes and regulatory framework to avoid exposure to corruption.
                  If Yara was to enter into agreements with close relatives of prominent public officials in
                  corruption-prone countries, this was evidently a circumstance of which the CEO was to be
                  informed.


                   If Enger did not know about the arrangement with Ghanem Junior and his father, and that
                   Maini Junior was the son of Dr. Maini, in the opinion of the Court there can only be two
                   reasons therefore. Either one or several of the three other defendants or other members of the
                   corporate management have gone behind Enger's back. The Court finds this not to have been
                   the case. Alternatively, Enger has made a conscious effort to know as little as possible about
                   these consultancy agreements. As regards this, the Court makes reference to what is discussed
                   below.

                   3.3. Further about the Libya matter.
                         3.3.1 The situation concerning powers and responsibilities
                   The situation concerning powers and responsibilities within Yara indicates that Enger and/or
                   Holba were aware of the consultancy agreement and the payment to Ghanem Junior. Wallace
                   could not approve such an agreement or perform the payment without the consent of the
                   project owner or Enger. Sooner or later the payment was to be charged to the project and as a

                                                                                 -67 -                                  14-022670ME0-OTIR /05
          Translated by John Richard StokbakSciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Arts
                                           Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmaiLeom




                                                                    EXT- WALLACE-00166
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 190 of 289 PageID 213

          Translation from Norwegian



          consequence it is improbable that Wallace entered into the agreement and arranged
          payment on his own.

          Wallace has said it himself several times, also in court: He was a good soldier but he was not
          the commandant. There is no reason why Wallace should act on his own and go behind the
          back of his boss, the one in charge of the project or the other members of the corporate
          management. The Court can see no rational explanation why Wallace, as chief legal officer,
          would expose himself to the risk it would entail to enter into a corrupt agreement within the
          field of responsibility of a colleague belonging to the corporate management. This would
          both be a disloyal act and also expose Wallace to risk that he had no incentive to assume. The
          Court's assessment also agrees with Wallace's own statement: "I wasn't out on a frolic on my
          own".

          There is a possibility that other members of the corporate management approved the
          agreements, but that cannot have been without Enger's knowledge. It is not necessarily the
          case that Enger knew the details of the agreement with Ghanem Junior. However, both police
          statements and witness statements (see below), as well as the information that Enger received
          about the Helang agreement, indicate that Enger knew an agreement had been entered into
          with a consultant for the Libya project, the kind of services involved and that a major amount
          had been paid.

                3.3.2. The Helang agreement
          Enger was informed of the Helang agreement. It is clear from an email from Wallace of 13
          February 2006 to Mathieu Krane, where the topic is the Helang agreement, that Enger was
          informed of the agreement. Wallace writes in the email that Enger received a copy of:

                     The other person who is aware of this and VERY interested is Thorleif Enger

          Enger has himself explained in court that he was interested in consultancy agreements in
          general, but that the email does not document that he knew about the Helang agreement. In
          the opinion of the Court this is not credible. The email shows that Wallace and Enger had
          talked about the Helang agreement. There is no other possible explanation for the text of the
          email. If Enger was interested in consultancy agreements in general and this had been
          communicated to the other members of the corporate management, this is an element that
          suggests he also knew about corresponding consultancy agreements, including the agreement
          with Ghanem Junior.

          The assignment description in the agreements was, in the opinion of the Court, not genuine
          and the content of the agreements was to conceal their reality. As regards the Court's
                                                                         -88 -                                    14-022670ME0-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E.-mail: richardsciaba®gmailcom




                                                             EXT- WALLACE-00167
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 191 of 289 PageID 214

         Translation from Norwegian



         assessment of the Helang agreement, reference is firstly made to Wallace's statement
         was the one who met the persons behind the company Helang in person. It was Wallace
         negotiated, despite him not having any role in the project. Furthermore, no other inquiry or'<ILL
                                                                                                         A
         the company and the persons behind it are made apart   from  a meeting  in person. The Court
         finds this conspicuous. It is evident also from two emails that the Helang agreement was not
         what it purported to be. The Court makes reference to an email of 13 February 2006 from
         Mattieu Krane, who at that point in time was the lawyer on the project team:

                 I refer to our little talk of this morning. Please find enclosed a first draft Engagement
                 Letter of the Swiss/Dubai company which Yara thinks of retaining for the NOC project.
                 Considering the little time available I have based this draft on a (much longer and
                 complicated) standard engagement letter used by ABN-Amro

         Later that same day Wallace replies to Krane:

                 My goal here is for this to look like any other consulting/investment banking
                 arrangement

         The lack of inquiries and the wish to make the agreement look like a consulting/banking
         arrangement proves that the contents of the agreement were to conceal its reality.

                3.3.3   Police statement and transcripts from telephone wiretapping
         All the defendants have been evasive in their statements before the Court as regards who
         knew what about the circumstances the indictment concerns. Consequently, in its assessment
         of the evidence the Court has in addition to the documentary evidence, attached much weight
         to evidence appearing prior to the court proceedings and to a lesser extent to the statements
         that the defendants have presented in court. The Court makes particular reference to the first
         police statements and the telephone conversations that were subject to communications
         control (wiretapping).

         In his statement to the French police in May 2012, Wallace after a while wanted to "set the
         story straight". He then went on to explain in detail both his own involvement and that of
         others in Libya. The Court agrees with the prosecuting authority that Wallace's statement
         before the French police is more credible than his statement before the Court. The Court does
         not trust Wallace's statement in court that his police statement of May 2012 was 'flat out
         wrong".

          In his Paris statements Wallace said that "Enger's mentality was not to know" and "Enger did
          not ask the question and I did not answer". In a telephone conversation with a friend on 18
                                                       - 69 -                       14-022670MED-OTIR /05
 Translated by John Richard Stokbak SciaM Government Authorized Translator English --Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 6 g-mail: richard.sciaba@gmail.com




                                                           EXT- WALLACE-00168
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 192 of 289 PageID 215

          Translationfrom Norwegian



          May 2012, a few days after he was released from custody in Paris, Wallace said amongst
          other things:

                  (...) what did Thorleif know, and what did Thorleif not know. And I was very upfront
                  saying, you know, Thorleif did not know very much, because he did not want to know
                  very much. You know, that was my job.

          And further:

                  What did I tell Thorleif? I told him we made no direct payments. We made no written
                  agreements. And they said, what did you say about indirect payments? I said: He didn't
                  ask, and I didn't say anything. And that was the deal. The bottom line was, the deal was:
                  Let's not talk about this. And everybody wants to go around saying: I knew nothing.

          In other words, Wallace explained to the police that he told Enger that Yara did not have any
          written agreement, nor had Yara made any direct payments. For the rest, Enger did not want
          to know anything. In the opinion of the Court, Wallace here describes a tacit agreement
          between Wallace and Enger that Enger was not to know the details about this kind of
          agreements and payments.

          In a subsequent wiretapped telephone conversation between Wallace and Clauw on 20 May
          2012, Clauw said:

                  But OK, that was what I said. I said, so I don't believe that this has happened, but if it
                  has happened, Ken has been, everybody has been informed, I know how this
                  management works, and it's no secret, everyone has the same information.




                  and decide on the same things

          Wallace's police statement in Paris and the excerpts of telephone conversations that are
          quoted above prove, in the opinion of the Court, that Enger knew much more than what he
          expressed in court. To the extent that the he did not have detailed knowledge of the
          consultancy agreement in Libya, it was because he had expressed that he did not want to have
          it.

                  3.3.4       Other witness statements

                                                                        -70 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government AuthorkTed Translator English — Norwegian - Spanish, Candidatus Arts
                                  Tel (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00169
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 193 of 289 PageID 216
          Translation from Norwegian



          The Court has also attached significance to Ed Cavazuti's (Cavazuti) statement in court.
          Cavazuti headed Yara's downstream department from 2006 to 2009 and he was part of th
          corporate management. Cavazuti explained in court that he in January 2008, while at the
          airport in Munich on his way to Qatar, received a telephone call from Baysan. Baysan told
          Cavazuti that the company Ameropa was to make a payment on behalf of Baysan to a
          consultant in Libya. He said it was legal under Swiss law. Cavazuti explained that he did not
          understand why Baysan called him about this but he became worried and raised the issue with
          Enger when he was back in Oslo. He dated the conversation with Enger as being in February
          2008. Cavazuti went on to explain that Enger said that Baysan talked a lot and there was no
          reason to take seriously what he said. Enger told him it was about someone who helped them
          as "investment bankers" and that he should not worry. Cavazuti told Enger that they should
          check out who this consultant was, to which Enger had no comment.

          The Court notes that the agreements with Helang and Ghanem Junior appear to be typical
          "investment bankers" agreements.

          Somewhat later, Wallace came to Cavazuti to talk with him about the case. It was his
          understanding that Enger had talked with Wallace. The contents of the conversation were
          unclear to him during his statement before the Court but he remembers that he recommended
          that they should get Nahawi to check who the consultant was.

          Enger's reaction to Cavazuti's contact shows that Enger knew about the agreement with
          Ghanera Junior.

          Cavazuti also explained in court that he sometime in June/July 2008 was summoned to
          Enger's office where Enger was sitting together with Holba and he was asked about "how they
          could pay these people". He felt uncomfortable with the question, as he presumed it was
          about Libya and he answered that "I suppose they may pay with goods or with money or do as
          they did last time".

          Baysan also mentioned to Storvik (former CFO and head of "Supply and Trade") during a
          dinner they had together in the summer of 2007, that Baysan was having a dialogue with
          Wallace concerning a payment that Storvik perceived as being linked to Libya and that Enger
          knew about this. Storvik doubted that Enger knew this, but he did not himself take this
          information to Enger.

          Haslestad also explained to the police that Baysan told that he had talked to Enger about the
          Libya matter during a flight sometime in 2006/2007. In court, Haslestad could not remember

                                                                          -71 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciabh, Government Authorized Translator English — Norwegian - Spanish, Canclidcaus furls
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmailcom




                                                             EXT- WALLACE-00170
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 194 of 289 PageID 217

          Translation from Norwegian



         his statement on this point, but also here the Court is of the opinion that it is the police
         statement that must carry weight, not what Haslestad stated in court.

          The fact that Baysan has told several persons that he has talked with Enger about Libya
          indicates that Cavazuti is telling the truth.

          Enger has denied having talked with Cavazuti about the payment to a consultant in Libya in
          February 2008 and that it was at a meeting in Enger's office in June/July 2008 with Cavazuti
          and Holba.

          The defence counsel has submitted that Cavazuti's statements may have been influenced by
          the FBI having been introduced to the case. Reference is made to, inter alia, that the dialogue
          with the FBI is not transparent and that Cavazuti appears for interviews with the FBI together
          with two lawyers and that he also appeared before the Court with a lawyer.

          The defence counsel raised the question of whether the motive for Cavazuti's statement was to
          avoid criminal prosecution himself. If he succeeded in establishing a set of facts according to
          which he had warned his superiors of blameworthy circumstances, he would have a hope of
          avoiding any liability himself.

          The Court has assessed these objections to Cavazuti's statement, but the Court trusts
          Cavazuti's statement. Cavazuti's statement is supported by other evidence in the case,
          including Wallace's and Clauw's statements which are quoted above. Cavazuti's statement
          before the Court is also supported by other witnesses statements concerning what Baysan has
          said about the payment. This is yet another element that indicates that Enger knew that an
          agreement had been entered into with Ghanem Junior and that a payment to Libya had been
          made long before the summer of 2008.

                3.3.5 Other elements
          Enger did nothing with the information he received from Cavazuti, a fact that also indicates
          he already knew the circumstances surrounding Ghanem Junior and the payment.

          The Court also finds it conspicuous that Enger was not more interested in the background of
          the claim that Holba told him about in the summer of 2008. The Court has above found it
          proved that Holba told that a payment had been made earlier. Even though they agreed to
          reject the payment, it would be natural for Enger to investigate the payment further by talking
          to Wallace. Enger was soon to leave the organization, but that cannot explain the lack of
          interest in investigating the further circumstances surrounding the payment and claim from
          Libya.

                                                                        -72 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmailcom




                                                            EXT- WALLACE-00171
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 195 of 289 PageID 218
                                                                                                                                            tzr,„

         Translation from Norwegian



         Enger was still the CEO. It was his responsibility to perform further investigations. He
                                                                                                                                   4'f,ic
                                                                                                                                       f.
         which challenges the company faced in corruption-prone countries.

         The only probable explanation that the Court can find as to why Enger did not investigate was
         that he already knew what it was. Alternatively, that he consciously did not want to know any
         details about a matter he understood was not compatible with the company's ethical guidelines
         and Norwegian and international legislation.

         Enger has in court expressed that the oral agreement with Ghanem Junior and the hidden
         payment through Nitrochem was not in accordance with the ethical guidelines of Yara and
         should have been done differently. The Court excludes the possibility of Wallace having gone
         beyond Enger's back. The negotiations in Libya took place over a long period of time, even
         after Dr. Ghanem entered the picture. Enger was an involving and present leader and, as
         mentioned above, there was an open and informal tone among the defendants. It is
         inconceivable that Wallace over a long period of time kept the engagement of Ghanem Junior
         hidden from Enger.

         Despite Enger knowing that an irregular payment had been made to Libya and that a claim for
         another payment had been received, Enger and Holba went to Tripoli and signed the
         Partnership Agreement on 17 July 2008.

               3.3.6    Enger's motive
         During the proceedings the defence counsel questioned what motive Enger would have for
         contributing to corruption towards the very end of his career.

         The Court has not found any reason to presume that personal financial gain has been of any
         significance for the acts covered by the indictment.

         Nonetheless, the Court finds reason to point out that corruption committed in the way that the
         Court has found proved above, is not necessarily motivated by personal financial gain.

          The desire to head a business with great success and to satisfy owners, employees and others
          may be just as motivating for such conduct. One reason may also be that such conduct within
          a business is not easy to change in the short term. The Court presumes that such elements
          may underlie Enger's acts.

                  3.3.7. The significance of witnesses like Baysan, Ghanem Junior and Nahawi not having
                   appeared in court or having been examined by judicial recording of evidence.

                                                                         -73-                                     14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciablt, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                  TeL (+47) 917.22.768 • E-mail: richardsciaha@gmaiLcom




                                                            EXT- WALLACE-00172
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 196 of 289 PageID 219


          Translation from Norwegian



          The defence counsels have emphasized that the prosecuting authority has not fulfilled its duty
          to elucidate the case sufficiently by ensuring that important witnesses were examined by
          judicial recording of evidence. The Court agrees with the defence counsels that per se it is
          unfortunate that the Court has not been allowed to hear the statements of these witnesses. The
          Court is, as is clear from what has been assessed above, still of the opinion that the case has
          been sufficiently elucidated.

                 3.3.8 Summary and conclusion:
          Enger has in court explained that he did not know about the agreement with Ghanem Junior
          until after the signing of the agreement in Tripoli on 17 July 2008.

          The review of the evidence above proves, in the opinion of the Court, beyond any reasonable
          doubt that this cannot be correct. As is evident from the presentation, this is substantiated by
          the fact that Enger before 17 July 2007 was informed of the Helang agreement, he had
          received information from Cavazuti about the payment in Switzerland, he had had a
          conversation with Wallace shortly after that and he had had a conversation with Holba about
          an additional claim. To the extent that Enger did not have detailed knowledge of the
          agreement and the payment, for instance the size of the amount and the method of payment, it
          was because he consciously tried to know as little as possible.

          Thus, there is not any single documentary evidence or any single statement that has convinced
          the Court that Enger knew about the agreement and payment prior to July 2008. The
          conclusion is based on the documentary evidence, statements and the circumstances that the
          Court has considered, as well as on Enger's position as the CEO and the relationship among
          the defendants.

          3.4     Further about the India matter
                3.4.1 Introduction
          Enger has explained that Clauw suggested they should use an agent in India and that he
          approved this. Enger explained in court that he could not remember whether Clauw said that
          the consultant had a father who was a civil servant, but he explained that in any case he did
          not catch the name of the consultant.

               3.4.2. The agreement with Maim Junior
          The Court has above found it proved that by 13 June 2007 the latest, Enger was informed of
          and approved the engagement of Maini Junior, see the email quoted above.

          It is clear from the said email from Wallace to Clauw that Wallace has talked with Enger
          about Maim Junior. It is also clear that Enger has gotten to know that four other members of
                                                                        - 74 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish. Candidatus June
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmaiLcom




                                                             EXT- WALLACE-00173
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 197 of 289 PageID 220

          Translation from Norwegian



         the corporate management had approved the arrangement. If Enger had not perceive            t
                                                                                                   z
         Yara engaged the son of Dr. Maini, it must have been because the other members of th
         colporate management who were aware of this did not tell Enger who Maini Junior was.
         Wallace did however explain to the Court that all those who were receivers of the email were
         informed of the family relationship and that for this reason caution had to be displayed. This
         meant that they had to think about what they were asking Maini Junior for and that they had
         to document what they did.

         The engagement of sons of prominent public officials in corruption-prone countries would
         raise, according to Enger's own statement, red flags. The arrangement that Wallace according
         to the email had cleared with Enger was, the Court believes, the draft of an agreement with
         Maini Junior. In connection with this, the Court makes reference to the fact that Wallace sent
         the draft agreement to Maini Junior the same day that he informed Clauw that Enger had
         approved the arrangement. Enger had also received information that Kribhco was under the
         control of the DOF. In this respect, the Court makes reference to a letter from Resources hit
         represented by Anupam Dev to Enger of 20 May 2007:

                  On top of this the majority Govt stake holding in Kribhco exposes it to direct
                  bureaucratic control of the Deptt of Fertilizers and even political interference by the
                  Fertilizer Minister and his office.

         Anupam Dev was Yara's agent in India. The Court cannot disregard the possibility of
         Anupam Dev having had an own interest in Yara not entering into a cooperation with
         Kribhco, but the information about Kribhco in the letter should in any case cause Enger to
         become even more attentive.

          Enger knew that Dr. Maini was a civil servant within the DOF. In this respect, the Court
          makes reference to an email from Wallace of 17 August 2007 from which it is clear that
          Enger wanted to meet Sinha of Kribhco and Dr. Maini of the Ministry. Enger received a copy
          of that email. It is not probable that Yara's CEO travelled to India without knowing who he
          was going to meet and which positions they held. Enger had also approved the use of a
          consultant he knew was called Maini. It is not credible that Enger did not connect the two.
          Also as regards this, the Court attaches importance to Enger being an experienced
          businessman and industrial leader and that he was well acquainted with the corruption risk in
          the countries where Yara had activities.

          The email to Enger from Wallace of 20 August 2007 also shows that Enger at least at that
          point in time knew all the relevant details surrounding the engagement of Maini Junior,

                                                                       - 75 -                                 14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciabet, Government Authorized Translator English —Norwegian Spanish Candidata Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcom




                                                           EXT- WALLACE-00174
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 198 of 289 PageID 221

          Translation.from Norwegian



          including the family relationship between Maini Junior and Dr. Maini and the details of tbe ,
          agreement that had been entered into. The following is quoted from the email:

                  Also attached is the form of representation agreement that had been negotiated and
                  agreed by Daniel for the retention of Mr Maini in India. We need to decide whether to
                  go forward with this or settle on something for past services and go forward in another
                  way. Please note that I would ordinarily rely on him to see that Kribhco actually
                  responds in a timely manner to our inquiry about a meeting (not a given), that there is
                  actually a meeting at the Ministry for the same time period (definitely not a given) and
                  that the necessary invitations, etc. for visas are sent out promptly, hotels are booked,
                  dinners arranged, etc. If we are not going to use him, I would like to know who will
                  undertake these matters, particularly for the upcoming trip.

          Through this email, Enger was informed again not only of the content of the agreement that
          was entered into with Maini Junior, but also that the agreement was not bona fide. In this
          respect, the Court makes reference to the fact that Wallace informed Enger about what they
          actually used Maini Junior for, which was to make sure that Kribhco answered timely and that
          there would be a meeting at the Ministry, and that all other practical details would be
          arranged.

          On 27 August 2007, through an email from Wallace, Enger got to know that Dr. Maim was to
          leave his position at the DOF.

          Despite Clauw having left Yara, on 5 September 2007 he sent an email to Wallace with Enger
          copied in. Amongst other things, the following is stated in the email:

                  lam not anymore in charge but if YARA really wants to develop with KR1BHCO, you
                  have to sign this agreement, otherwise KR1BHCO will not extend.

          And further down in the email:

                  As you know, Maini has been with his father the driving force of the government
                  starting changing for more balance nutrients consumption and pushing KRIBHCO to
                  negotiate with YARA.

          Enger forwarded the email to Holba and Cavazuti. Therefore, Enger must have read the email;
          otherwise he would not have forwarded it to them like he did. The email showed that it was
          Maini Junior, together with his father, who was the driving force both in terms of obtaining a
          position to negotiate with Kribhco and initiating a change in the fertilizer policy. At this point
                                                                         - 76 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00175
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 199 of 289 PageID 222

        Translation from Norwegian



     • the latest, Enger had received so much information that it was unthinkable that he did
       know what kind of arrangement it was.

               3.4.3. The payment of USD 1 million
         With the knowledge that Enger had, he also approved the payment of USD 1 million to Maini
         Junior. Reference is made to the email of 27 September 2007 with the invoice of CYC sari in
         Lebanon. In it, Wallace requests that the invoice should be charged to the legal department
         until he got to talk with Ombudstvedt and Cavazuti, where Enger was copied in. Enger should
         have stopped this payment.

         Enger has claimed that he approved the payment to avoid problems arising. The payment was
         a compensation for an agreement broken by Yara. The Court attaches no importance to this
         statement. The Court finds it has been proved that Enger knew that an agreement had been
         entered into with the son of a civil servant at the DOF and that the contents of the agreement
        •did not reflect the realities.

               3 44 Summary and conclusion
         An agreement has been entered into with the son of a prominent official who was also a
         member of the board of the company with which Yara was to negotiate. The son did not have
         the qualifications that were necessary to perfoun the tasks under the agreement, nor was the
         fee proportionate to the services he actually performed.

         This was information that Enger had. The Court fmds it has been proved beyond any
         reasonable doubt that Enger approved the entry into an agreement with Maini Junior and that
         he knew the contents of the agreement. The Court also finds it has been proved that Enger
         knew that Maini Junior was the son of Dr. Maini, who at the time was a central civil servant at
         the DOF. In addition, the Court finds it has been proved that Enger approved the payment of
         USD 1 million. He also knew the contractual relationship was not transparent towards
         Kribhco and the DOF.

          3.5    Subjective guilt
                3.5.1 Count a) of the indictment - the Libya matter
          The act of aiding and abetting is traditionally divided into physical and psychological aiding
          and abetting. As far as Enger is concerned, there is the question whether he can be convicted
          of psychological aiding and abetting or alternatively passive aiding and abetting.

          Physical aiding and abetting is an act that in one way or another contributes towards the actual
          performance of the act, while psychological aiding and abetting entails that the perpetrator's
          motivation for committing the act is influenced, cf. [the book by] Magnus Matningsdal:
                                                                          -77 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatu,s Juris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00176
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 200 of 289 PageID 223

          Translation from Norwegian



          Medvirkrting til straffbare handlinger — hovedpunkter i Jussens Venner [Aiding an ithettin
          punishable acts main points published in Jussens Venner] p. 363.

                  As a point of departure, nobody can be punished for psychological aiding and abetting
                  without the aider and abettor having positively encouraged the person to commit the
                  act.

          Mere passiveness is normally not enough to incur liability as an aider and abettor. Johs.
          Andenaes mentions in Alminnelig strafferett [General Criminal Law] p. 329 that even if a
          person has a special duty to prevent the punishable act, mere passiveness can normally not be
          punished as aiding and abetting. But for the person who has such a special duty to intervene,
          one cannot require a positive encouragement as a condition for liability as an aider and
          abettor. Andenws states on p. 329 that it must be sufficient to make him liable that he towards
          the guilty person expresses that he has nothing against the act, and he provides the example of
          the farmhand who asks the farmer whether he should do some logging a bit into the
          neighbour's property and the fanner answers "I don't mind". Additionally, the following is
          stated on p. 329:

                  Already the failure on the part of the superior to intervene may by the subordinate be
                  perceived as a consent, and if the superior is aware of this it must be construed as
                  psychological aiding and abetting.

          The Court has above concluded that Enger had knowledge of the consultancy agreement with
          Ghanem Junior and that he knew about the payment that had been made at a far earlier point
          in time than what he claims himself. The Court has also found it proved that to the extent
          Enger did not know the details of the agreement it was because he did not want to know.
          Despite Enger knowing what was going on, he did not prevent neither the agreement with
          Ghanem Junior being entered into nor the payment being made. He went to Tripoli on 18
          July 2008 and signed a "Partnership Agreement" with the NOC after he knew that money had
          been paid to the son of the acting oil minister. The entry into the agreement with the NOC at
          that point in time was active aiding and abetting on the part of Enger.

         The Court finds it has been proved that Enger in connection with the entry into the agreement
         with Ghanem Junior has expressed towards Wallace that he had nothing against the agreement
         being entered into. It is not decisive whether this was done expressly or tacitly. in any case, it
         is psychological aiding and abetting that is sufficient for Enger to be punished for aiding and
      • abetting corruption. Enger was Wallace's superior and Enger had a duty to prevent corruption
       • being committed on behalf of Yara. Enger cannot avoid criminal liability by consciously

                                                                        -78 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish Candidatus Juris
                                  Tel. (+47) W7.22.768 • E-mail: richard.sciaba©gmaitcorn




                                                             EXT- WALLACE-00177
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 201 of 289 PageID 224
         Translation from Norwegian



         avoiding getting knowledge about the details of the arrangement. Wallace was awar
         Enger knew what was going on in the Libya negotiations.
                                                                                                                                    170
         Enger did not intervene, but remained passive and in addition expressed that he did not wanti
         to know; consider Wallace's statement that "Enger did not ask the question and I did not
         answer". This can be understood in only one way. Enger consented to Wallace doing what
         had to be done to obtain an agreement with the NOC; he just did not want to know about it.
         This is more than "I don't mind", as in the example with the farmer above. It is a tacit
         agreement between Enger and Wallace to the effect that Wallace was granted all powers.
         Wallace has several times stated that he was a good soldier, but not the commandant. Enger
         was the top commandant. Wallace did not act on his own. Enger has through his knowledge•
         and lacking intervention given Wallace the precondition that was necessary to perform the
         active corrupt act.

         Here, the Court again makes reference to Andenws (see above) p. 329, where Andenees states
         that a tacit or express consent from the one who has a special duty to prevent the punishable
         act means that one of the ordinary barriers to the crime has been cleared and cannot be looked
         upon in the same way as a corresponding consent from an outsider.

         The required degree of guilt [for a conviction] is intent, cf. section 40 of the Penal Code. The
         liability as an aider and abettor is an independent liability. For a court to be able to convict a
         defendant of aiding and abetting a punishable act, the defendant must - in addition to actually
         having aided and abetted the crime the indictment concerns - as a general rule have displayed
         guilt in relation to every factual element that is a requirement for imposing a punishment.

         Even though Enger did not necessarily know the details of the agreement, the Court believes
         he has had knowledge of the circumstances regarding the agreement and the payment that
         entail that an improper advantage has been given to a person in connection with the person's
         position. Enger has also had knowledge of the circumstances regarding the act that entailed it
         being a case of gross corruption. Enger knew that most probably the financial advantage
         concerned was not insignificant, considering also his experience from the India matter, and
         that it was payment for advice from a prominent public official. Despite this, he gave his
         consent to the entry into an agreement and he signed an agreement with the NOC.

         Following the above, Enger has aided and abetted the corruption act knowingly and
         intentionally and he has known about and displayed guilt in relation to those circumstances of
         the act that are a requirement for imposing a punishment for gross corruption.



                                                                        -79 -                                    14-022670MED-OTIR /05
Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                 Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                            EXT- WALLACE-00178
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 202 of 289 PageID 225

          Translation from Norwegian


                                                                                            -;-••
          Following the above, the Court finds that Enger must be convicted in accordance with. .
          a) of the indictment.

                3.5.2 Count b) of the indictment: the India matter
          The Court has above concluded that Enger approved the entry into an agreement with Maini
          Junior and that he knew the contents of the agreement. The Court has also found it has been
          proved that Enger knew that Maini Junior was the son of Dr. Maini, who at the time was a
          central civil servant at the DOF. Despite this, Enger approved the payment of USD 1 million.
          He also knew that the contractual relationship was not transparent towards Kribhco and the
          DOF.

          The Court does not believe that Enger did not know that the offer and payment to Maini
          Junior were corruption. Enger knew all the relevant circumstances surrounding the
          engagement of Maini Junior and Dr. Maini. When he despite this approves the agreement and
          the payment, he has knowingly and intentionally aided and abetted gross corruption.

          Enger is therefore sentenced in accordance with count b) of the indictment.

          4. Holba
          4.1     Introduction
          Holba is indicted with aiding and abetting corruption by having given his consent to the entry
          into an agreement for the payment of money to Dr. Ghanem's son and having (together with
          Enger) participated in the negotiations with the NOC and signed, inter alia, the "Partnership
          Agreement" with knowledge that an agreement to pay bribes existed where not all of the
          instalments had been paid.

          4.2     Holba's role in the organization and his relationship to Enger and Wallace
          Holba was the head of the Downstream Division from Yara's establishment in 2006 until
          October 2006, when he replaced Ombudstvedt as head of the Upstream Division.
          Consequently, Holba was a member of the corporate management while the Libya
          negotiations took place. When he became the head of the Upstream Division he also became
          the project owner of the Libya project. He was the project owner until the fmal agreement
          was signed by Yara and the NOC in February 2009.

          Holba knew the Libya project before he took over the Upstream Division in 2006. As regards
          this, the Court makes reference to an email from Holba to Solheim, Clauw and Sloot and
          others of 3 July 2002, in which he presents his comments to Yara's entry into Libya. There is
          also an email from Solheim to Holba, in which information is forwarded to Holba. Holba

                                                                         -80..                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English-- Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaiLcom




                                                             EXT- WALLACE-00179
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 203 of 289 PageID 226

         Translation from Norwegian



         knew about both the NOC and Omar Gazal already at this point in time. This is de
         inter cilia, by a memo of 20 February 2004 from a meeting Yara had with Gazal.

         Holba has by several witnesses been described as a "hands on" project owner. The witness,
         Tom Ostlyngen, who became the project manager after the project was moved to Oslo,
         explained that Holba spent quite some time on the Libya project and followed it up in a
         positive manner. Holba participated actively in the negotiation meetings with the NOC. After
         the project was moved to Oslo, the entire project team was located on the same floor. In
         addition to emails and other formal contacts there was also informal contact in the project.

         Consequently, the Court finds it improbable that Wallace engaged a consultant and paid
         bribes without Holba knowing about it. It is clear that it was the project owner who held the
         authority to engage external advisors and incur costs in a project. This has been stated by both
         Holba and several of the witnesses. It is the project owner in cooperation with his project team
         who will be the nearest to assess the need to hire external expertise.

         If Holba's statement that he did not know about the agreement and the payment until the late
         summer of 2008 is correct, it would in reality mean that one or several members of the
         corporate management of Yara entered into corrupt agreements in a project without the
         knowledge of the project owner. The Court does not find this to be credible, considering
         amongst other things Clauw's statement that when Wallace knew something which was
         important, then everybody in the corporate management knew it.

         Holba also knew Nahawi well. He had known him for 10 years and stated in court that he
         spent time on talking with Nahawi about Libya. Ghanem Junior was Nahawi's contact. It is
         not probable that Nahawi would hide from Holba that Ghanem Junior had obtained an
         agreement with Yara in the Libya project.

          4.3     The dates of the agreement with and the payment to Ghanem Junior
          Wallace has explained that he got to know about Ghanem Junior during a meeting with
          Nahawi in Paris on 02 December 2006. This was after Holba had taken over as project oviner.
          Wallace met Ghanem Junior in January 2007 and led the negotiations with Ghanem Junior
          until the oral agreement was entered into in the period February to March 2007. The payment
          was made on 29 March 2007. At that point in time, Holba had been project owner for several
          months. In the period from October 2006 until the payment was made to Ghanem Junior, the
          project had been discussed by the board three times and at corporate management meetings
          seven times. A "hands on" project owner like Holba must have been thorou.hly informed of
          all parts of the project during that period.

                                                                          - 8.1 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciabet, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00180
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 204 of 289 PageID 227

          Translation from Norwegian



          The HoA was signed on 25 April 2007. This was an important milestone in the negotOtion.
          The Libya project was a large and prestigious project for Yara. The activity in the projl*that -
          took place prior to the signing of the HoA was thus important also to Holba. To the
          unthinkable that he was not fully informed of all important elements in the negotiations,
          including the fact that an agreement had been signed with Ghanem Junior which entailed that
          they received information and advice from Dr. Ghanem and that he received payment for this.

          4.4     Wallace's police statements and wiretapped telephone conversations
          The Court considers it a fact, as stated above, that Wallace told the truth when he gave
          evidence to the French police in May 2012. In that interview he said that Holba asked him to
          go to Dubai to meet Ghanem Junior. He also explained that it must have been Holba who
          approved the amount that was paid. The Court also makes reference to Wallace's statement
          about the project team's message from Dr. Ghanem that they had to "sort it out with my son".
          Holba was the project owner and was therefore the central receiver of this message.

          In the wiretapped telephone conversation with Clauw on 14 May 2012, Wallace said:

                  I just said, you know, Mr. Holba knew about it all the time. You know. It was his
                  prooject, it wasn't mine. I wasn't out on a frolic on my own.

          Wallace said something similar to a friend in a wiretapped telephone conversation on 18 May
          2012:

                  And so I finally just said. You know what, folks. lam a good soldier, but I was not the
                  commandant. This wasn't my project. Here's the deal. I'm still not sure it was a violation
                  of Norwegian law, by the way. But in any event, I basically said, you know, if Mr. Holba
                  is telling you that he knew nothing, until I came in and told him - this is bullshit.

          In another wiretapped conversation with Clauw of 20 May 2012, Wallace says:

                  Yeah, you know, and I said, you know, if, you know, the one thing that they did read to
                  me, and I said, "that is bullshit", was when Tor basically said that the first time he knew
                  anything about Libya was in September 2008, when I was, when I, you know - that's
                  bullshit. It was his project.

          In the same conversation he also said:

                  Well, well, let me put it differently. Nothing I said should have made Hallgeir's life any
                  more difficult. Tor, on the other hand, has got a lot of explaining to do.
                                                                         -82 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stolcbak Sciaba, Government Authorted Translator English — Norwegian - Spanish, Candidatus Juris
                                   Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                            EXT- WALLACE-00181
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 205 of 289 PageID 228
         Translation from Norwegian




         The Court attaches much evidentiary weight to the police statement in Paris after Wa
         decided to "set the story straight" and to the wiretapped telephone conversations. As reg
         the wiretapped telephone conversations, the Court makes reference to the fact that in those
         conversations Wallace talks to a good colleague and to a friend. There is no reason to presume
         that he does not tell the truth to the two of them.

         Wallace has said that his statement in Paris was influenced by him not having access to
         documents and that he now cannot fuld any support for what he said about Holba in the
         documents. In court he did not remember anything. In the Court's view, there is support in the
         documents and in the other circumstances to hold that Wallace told the truth in his police
         statement in May 2012. Holba took over as project owner in October 2006. Wallace went to
         Paris to meet Nahawi in December 2006 and he met Ghanem Junior for the first time in
         January 2007. Wallace did not have a budget on his own for incurring for Yara in general or
         this project in particular the kind of expenses we are dealing with here. Holba, as project
         owner, was the only one who was authorized to do so.

         As stated above in the description of the facts, there was a negotiation meeting between Yara
         and the NOC in August 2007. At that point in time, Ghanem Junior had received a payment of
         US]) 1.5 million and the HoA had been signed. The negotiation meeting was not successful.
         In an email of 7 September 2007 to Enger, Wallace and Nahawi, amongst others, Holba
         describes the situation as

                  (...) basically led them to re-opening all aspects of the signed HoA — to our detriment.
          It is clear that Wallace was to travel to Dubai and that he would then meet Ghanem Junior to
          receive information that could solve the problems and that he also brought with him the
          above-mentioned issue list. Wallace and Holba flew to Dubai together. Holba explained in
          court that he knew that Wallace was to meet a contact and that he knew that Wallace brought
          the issue list with him. Holba furthermore explained that he did not know who this contact
          was, nor did he ask. When asked in court why he did not ask who the contact was and what he
          could contribute, Holba answered it was not natural for him to ask Wallace about this and that
          there could be legitimate reasons why someone would want to keep his network to himself.

          Holba was aware of the topic of the meeting with the "contact", namely the issue list.
          Consequently, it could not be just any contact that Wallace was to meet. There could only be
          need for someone who could contribute something outside of the official negotiations. In
          addition, Holba stated that there should be clear lines in the project. There should only be
          "one voice" from the project. Wallace was not part of the project team. The Libya project was

                                                                         - 83 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmailcom




                                                            EXT- WALLACE-00182
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 206 of 289 PageID 229

         Translation from Norwegian



         Holba's responsibility. In the Court's assessment, it is not credible that Holba did not know
         who Wallace's contact was and what this contact was to contribute.

         The follow-up after the meeting with Ghanem Junior in Dubai in September 2007 shows that
         Holba knew more than what he expressed in court. Wallace returned with advice on how Yara
         should relate and it is clear that this was advice that Wallace had received from his contact.

          4.5 The spring of 2008 and whistleblowing in the summer/autumn of 2008
         Wallace explained during the police interview in Paris in May 2012 that he used the time
         from April to June 2008 to transfer his responsibilities to his successor. Wallace also
         explained in the interview that he in the course of that time period had a meeting with Holba,
         in which the possibility of an additional claim for payment from Ghanem Junior was
         discussed. Wallace explained that he did not know how it would be doable to make an
         additional payment.

          Also as regards this, the Court relies on the police statement for the same reasons as stated
          above. Additionally, the Court makes reference to Cavazuti's statement about his conversation
          in Enger's office about how they were to pay "these people", which he stated took place in
          June 2008. In the Court's assessment, this shows that the issue concerning a new claim from
          Ghanem Junior arose already in the early summer of 2008, before the signing of the
          "Partnership Agreement" on 18 July 2008.

          The claim from Ghanem Junior arrived on 24 July 2008; that is, just a few days after the
          signing of the Partnership Agreement. It was Wallace who informed Holba that the claim had
          arrived. Regarding this, the Court makes reference to both Holba's and Wallace's statements.
          According to Wallace's statement before the Court, he cannot remember whether Holba made
          any further questions as to what the payment concerned. Holba explained that he did not ask
          Wallace, nor did he make any further inquiries.

          The only explanation why Holba did not investigate this any further is, in the opinion of the
          Court, that he already knew about both the agreement and the payment that already had been
          made.

          Holba has explained that after having talked with Dalane he went to Enger and told him about
          the claim, and that he later told both Enger and Haslestad. Holba claims that the conversation
          with Enger and Haslestad must be considered whistleblowing and that the whistleblowing
          shows that he was not involved. The Court does not find that Holba has done anything in
          relation to the outgoing and the incoming CEO that may be considered whistleblowing.

                                                                         - 84 -                                   14-022670MED-OTIR /05
 Translated by John Richard StokbakSciaba, Government Authori.ted Translator English — Norwegian - Spanish, Candidatus Juris
                                  TeL (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00183
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 207 of 289 PageID 230

          Translation from Norwegian



          Firstly, the Court finds it proved that Enger did know about the consultancy agreement
          the payment before the summer of 2008. The conversation between Enger and Holba must
          therefore have been a discussion about how ,they were to solve a problem. Secondly, Holba
          did not talk with Haslestad until several weeks after Haslestad took up his position. Both of
          these circumstances indicate that we are not dealing with a whistleblower. The most important
          element to the Court in relation to whether Holba is a whistleblower or not, is that despite this
          being his project he did nothing to investigate the claim.

          Finally, the Court has also attached importance to Wallace's trip to Dubai to meet Ghanem
          Junior again in September 2008. At that point in time, Wallace had left the company. The
          Court sees little reason for Wallace to do this on his own. Someone must have asked Wallace
          to go to meet Ghanem Junior; that "someone" must have been Holba. Enger was also in the
          process of leaving Yara, the same was true of Ombudstvedt, so Holba was the only one on the
          project that can be imagined to ask Wallace to meet Ghanem Junior to reject the claim. Holba
          was also the one who risked being left with the sole responsibility for the punishable
          circumstances.

          Following the above, the Court is convinced that Holba gave his consent to Wallace entering
          into an oral consultancy agreement with Ghanem Junior, which in reality was an agreement
          with Dr. Ghanem to receive information and advice in the negotiations with the NOC. The
          Court is also convinced that Holba had approved the payment of a substantial amount to
          Ghanem Junior and that more instalments were to be paid.

          4.6     Subjective guilt.    .
          As stated above, the Court has found that Holba had knowledge of the agreement to pay
          bribes to Ghanem Junior and that Holba participated in the negotiations with the NOC after
          the agreement with Ghanem Junior had been entered into. The Court has also found it proved
          that Holba approved the amounts in the agreement. Holba travelled together with Enger when
          the "Partnership Agreement" was to be signed.

          In the Court's opinion, Holba has had more detailed knowledge of Wallace's acts than Enger.
          He was the project owner and had control of the budget and who were to be engaged in the
          project beyond Yara's own negotiation team.

          As far as Holba was concerned, there was more than psychological aiding and abetting. He
          had approved the amounts that were agreed with Ghanem Junior. By sending Wallace to
          Ghanem Junior with the issue list, with knowledge of the agreement that had been entered
          into and the payment that had been made, he actively aided and abetted corruption. The same


                                                                          -85 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciabet, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba®gmaitcom




                                                             EXT- WALLACE-00184
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 208 of 289 PageID 231

           Translation from Norwegian



           is true of the fact that he went together with Enger when a new agreement with the NOC on
           18 July 2008 was to be signed, despite him knowing that bribes had been paid.

          The Court is in no doubt that Holba has aided and abetted knowingly and intentionally. He
          was aware of the circumstances that entailed criminal liability under sections 276a and 276b
          of the Penal Code. He knew that bribes had been offered and paid to the son of a public
          official and he knew the amount and the other elements that cause the act to be gross
          corruption.

           Following the above, Holba is sentenced in accordance with count a of the indictment.

          IX      Assessment of the sentence
          1. General remarks on the maximum sentence for gross corruption
          The four defendants have been found guilty of gross corruption or aiding and abetting gross
          active corruption. For two of the defendants (Holba and Clauw), the conviction concerns one
          instance of payment of a bribe in the amount of 1.5 million USD (approximately 8.5 million
          NOK at the dollar exchange rate at the time) and 1 million USD (approximately 5.5 million
          NOK at the dollar exchange rate at the time), respectively. For the two other defendants, the
          conviction concerns two instances of bribes of a total amount of USD 2 million. Both for
          Libya and for India there were offers of additional payments in the amount of USD 3 million
          and USD 2 million, respectively.

          Section 276b of the Penal Code provides that the maximum sentence for gross corruption is
          10 years.
          The case concerns corruption committed abroad through an offer of and payment of bribes to
          foreign public officials. Such corruption was and still is very widespread in the countries that
          this case concerns. Corruption causes major problems and is a threat to the state of law,
          democracy, human rights and social justice. It also leads to distortion of competition among
          businesses; cf. the statements in the Proposition to the Odelsting No. 78 (2002-2003) item
          2.1.1. Strong grounds of general deterrence therefore apply when assessing the sentence for
          corruption.

          Norway has ratified the OECD Convention on Combating Bribery of Foreign Public Officials
          in International Business Transactions, the Council of Europe's Criminal Law Convention on
          Corruption and the United Nations Convention against Transnational Organized Crime. To
          follow up on Norway's obligations under the said conventions, new corruption provisions in
          the Penal Code were adopted in July 2003 (sections 276a, 276b and 276c of the Penal Code).
          At the same time, the maximum sentence for gross corruption was increased considerably.


                                                                          - 86 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authori,:ed Translator English — Norwegian - Spanish, Candidatus „lures
                                  Tel. (+47) 917.22.768          richard.sciaba@gmaiLcom




                                                              EXT- WALLACE-00185
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 209 of 289 PageID 232

         Translation from Norwegian



         Bribery of foreign public officials was previously regulated by the Penal Code section 1
         and carried a maximum sentence of one year. Following the amendment, the maximum
         sentence for simple corruption was increased to three years and the maximum sentence for
         gross corruption was increased to 10 years. With this, the maximum sentence for gross
         corruption became higher than for other crimes against property. The Penal Code
         Commission's grounds for increasing the sentence was that corruption, depending on the
         circumstances, would be more worthy of punishment and could constitute a much larger
         societal problem than embezzlement and theft, cf. the green paper] NOU 2002: 22, item
         5.3.4.

         However, the ministry also states in item 7.3.2.:

                 The Ministry wants to emphasize that it is only in cases of corruption that are very
                 serious and harmful to society that prison sentences of more than six years may be
                 considered.

         The Parliament's Standing Committee on Justice stated the following on the sentencing level
         in the Recommendation to the Odelsting number 105 (2002-2003):

                  In the opinion of the Committee, as a point of departure this may seem strict, amongst
                  other things because other gross crimes against property carry a sentence of up to six
                  years. When the Committee nonetheless supports the proposal of 10 years, it is because
                  corruption to a larger extent affects vital interests of society. Additionally, in the
                  opinion of the Committee it will also be more worthy of punishment and more harmful
                  to society than gross embezzlement and theft.

          Gross corruption may be more worthy of punishment than other economic crimes;
          consequently the punishment will be stricter. However, it is also clear from the preparatory
          works that it takes a lot if a sentence in excess of six years is to be imposed Worms of
          corruption that are very serious and harmful to society").

          In Rt-2010-1624, the Supreme Court stated the following about the sentencing level after it
          had been increased:

                  It is however not possible to read into the preparatory works a clear signal that an
                  increase of the general sentencing level for gross corruption was the purpose of the
                  amendment of the Code, except for in the most serious cases. Even though an increase
                  of the maximum sentence per se does not indicate a general increase of sentencing
                  levels, the expansion of the sentencing span may however contribute towards greater
                                                                         -(87 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidams Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmaitcom




                                                           EXT- WALLACE-00186
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 210 of 289 PageID 233

          Translation.from Norwegian



                  leeway in the sentencing and thus to a stricter sentencing also in other cases than the
                  most serious ones. Moreover, in my opinion, the preparatoty works' emphasis on the
                  punishability of corruption, together with the points of view that constituted the grounds
                  for the two above-mentioned Supreme Court judgments, provide the basis for a certain
                  increase in sentencing levels.

          Following the above, the Court must take into consideration that a certain general increase in
          sentences for gross corruption has taken place after the 2003 amendment.

          In the preparatory works, corruption committed abroad has not received much attention,
          except the statement that section 128 of the Penal Code should be amended, particularly
          because of the low maximum sentence and the resulting short period of limitation. As
          mentioned above under the assessment of impropriety, it is stated in the Proposition to the
          Odelsting No. 78 (2002-2003) that:

                   There may be great differences from one country to another in terms of business morals,
                   public administration usages and custom. In the opinion of the Ministry, the assessment
                   of impropriety cannot remain uninfluenced by the circumstances in another country
                   where the bribe is received or performed, or where the passive briber ordinarily
                   operates.

          Although the said element was not given much weight in the concrete assessment of
          impropriety in the case at hand, the Court believes it should carry substantial weight in the
          assessment of the sentence.

          Society's general condemnation of corruption has, as previously mentioned, been subject to a
          development from tax deduction to strict prison sentences for the same act. This development
          is taken into consideration in the assessment of whether an act is improper or not; see the
          above-mentioned Proposition:

                   The assessment shall depend on society's perception in light of policy considerations
                   and the fundamental values that underlie the legal provision. Consequently, the
                   impropriety standard will not be constant but will develop on the basis of the prevailing
                   moral views of society at any given time.

          In the opinion of the Court, sentencing must to a certain degree follow the same development.

          In Libya and India there is still a "corruption culture" that is different from the business
          culture in most Western countries. None of these countries has ratified the OECD Convention.
                                                                         - 88 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Seiabet, Government Authorized Translator English — Norwegian - Spanish, Candidatus furls
                                  Tel (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com




                                                             EXT- WALLACE-00187
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 211 of 289 PageID 234
          Translationfrom Norwegian



         There is no doubt that corruption in these countries is harmful to society. The Court
         nonetheless of the opinion than when a country's business morals and customs can b
                                                                                                                                ,
         into consideration when assessing impropriety, these circumstances must also be taken
         consideration when assessing the sentence.

         2. A review of case law
         There is little case law in this field. As regards corruption committed abroad, the Court is only
         aware of one judgment by a first instance court that is concerned with this kind of corruption.
         The Court shall revert to the said judgment in further detail below.

         There is somewhat more case law regarding sentencing of gross corruption committed in
         Norway.

         In Rt-2008-1473, the Supreme Court stated that the punishment for gross corruption and gross
         breach of trust through corruption of a total of approximately NOK 6.5 million should be
         about five years and six months [of imprisonment]. The Court also fixed the sentence for two
         co-defendants at one year and seven months. They had paid bribes of approximately NOK
         900,000. The last defendant was sentenced for gross corruption for having given the main
         defendant approximately NOK 3 million. His sentence was set to two years and two months
         after a rebate for his confession. As an aggravating circumstance for the strictest sentence,
         importance was attached to the fact that the person concerned was the one who took the
         initiative and who headed the criminal activity. His activities were goal-oriented with a view
         to personal gain.

         In the above-mentioned case (Rt- 2010- 1624), a case-handling official at the Planning and
         Building Office of a municipality received a total of NOK 150,000 from a real estate
         company owned by two brothers. Defendant A was sentenced to one year of imprisonment,
         while the brothers were sentenced to seven months of imprisonment. Little significance was
         attributed to the fact that seven years had passed since the punishable acts had been
         committed. Reasons of general deterrence and extensive duration of the criminal activity were
         considered aggravating circumstances.

          Rt-2012-243 concerned four instances of passive gross corruption and breach of loyalty
          [relating to] central tasks in connection with the award and follow-up of contractual works for
          a municipal property company. Defendant A had on four occasions received a total of
          approximately NOK 1.5 million. The Supreme Court stated that the punishment for the
          corruption matter considered in isolation would entail a prison sentence of three years. The
          Supreme Court set (and increased) the sentence for two of the co-defendants, who both were
          found guilty of active gross corruption in the amount of approximately NOK 200,000. The
                                                                        -89 -                                    14-022670ME0-OTIR /05
 Translated by John Richard StokbakSciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  TeL (+47) 917.22.768 • E-mail: richardsciaba@ginaitcom




                                                            EXT- WALLACE-00188
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 212 of 289 PageID 235

          Translation from Norwegian



         Supreme Court stated that the punishment for the active corruption should be about
         and six months. They were also convicted of breach of loyalty and received a total
         punishment of two years.

          By Oslo District Court's judgment of 3 December 2014, four former managers at Unibuss, one
          former sales manager of the German bus manufacturer Man in Norway and the manager of a
          construction company were convicted of, inter cilia, gross corruption. The main defendant had
          received bribes totalling approximately NOK 6 million, of which NOK 2.5 million had been
          proved to be personal gains on his hand. The court stated that the normal sentence would have
          been six years. When assessing the concrete sentence, the district court attached particular
          importance to the personal gain of each defendant, the overall scope of the corruption in
          which the defendant concerned had been involved, the time period during which he had
          operated and the number of individual acts.

          In the opinion of the Court, the increase in sentencing levels for gross corruption and the
          grounds for this increase, seen in conjunction with more recent case law, show that sentencing
          levels are largely linked to the size of the amount paid or received. If considering in isolation
          the amounts paid and offered, the sentencing levels in the case at hand would lie somewhere
          between five years and seven years, depending on whether the conviction concerns one count
          or both counts.

          As mentioned above, the Court finds that in addition to the special circumstances surrounding
          corruption committed abroad, there are also other differences between the corruption
          adjudged in the above-mentioned judgments and the kind of corruption that the case at hand
          concerns.

          No personal gain for the defendants has been documented. The corruption has been done on
          behalf of a large limited liability company listed on the stock exchange, so it would be the
          company and not the defendants that would obtain any benefit from the bribes. In the above
          judgments, the active briber obtained substantial personal financial advantages.

          The Court has reviewed the cases where Okokrim has issued writs prescribing an optional
          fine in lieu of prosecution for violation of the Penal Code section 276a, cf. section 276b,
          where it is foreign public officials that have been bribed. The information has been gathered
          from Okokrim's website.

          In February 2007, Okokrim issued an indictment for gross corruption against a former CEO at
          SIN l'EF Petroleumsforsikring [sic] AS (the case is mentioned above under the discussion of
          the delimitation between sections 276a and 276c of the Penal Code) and issued a writ
                                                                        -90 -                                    14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorised Translator English — Norwegian - Spanish, Candidams Juris
                                  Tel. (+47) 917.22.768 'E-mail: richardsciaba@gmaiLcom




                                                            EXT- WALLACE-00189
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 213 of 289 PageID 236

         Translation,from Norwegian



         prescribing an optional fine in lieu of prosecution against the company PF in the amouilii)?
         NOK 2 million. The corruption took place in 2002 and until the end of October 2003; ttt
         in part before and in part after the increase in sentencing levels. The payment offered was
         the amount of USD 254,426, while approximately USD 100,000 was paid before the
         agreement was terminated. SlNTEF PF accepted the optional fine, while the CEO was
         acquitted by Trondheim District Court on 30 May 2007. Before the district court, the
         prosecutor demanded 90 days of imprisonment.

         In May 2014, a writ prescribing an optional fine in lieu of prosecution was issued against the
         shipowning company Cabu Chartering AS, whereby the company was issued with a fine of
         NOK 20 million. The optional fine was accepted by the company. The case concerned the
         bribery of a high-ranking decision-maker in Bahrain (at minister level) in the period July 2003
         to March 2004. The bribes were concealed as commissions that were paid into a bank account
         in Switzerland belonging to a company registered on the B. V. I. The payments totalled
         approximately NOK 9 million. Okokrim considered it a mitigating circumstance that the.
         shipowning company itself notified Okokrim of the matter in August 2010 and that the
         company then substantively contributed towards the clarification of the case by, inter alia,
         performing its own investigation. Furthermore, Okokrim attached substantial significance to
         the fact that the agreement with the interrnediary about a commission was a running
         agreement entered into before the Norwegian corruption legislation was made stricter with
         effect from 4 July 2003. The punishable offense for which the shipowning company was fined
         consisted in the company failing to terminate the agreement with the intermediary when the
         new corruption provisions entered into force. For the persons charged the matter was settled
         by a waiver of prosecution, in particular because the matter was brought to an end in the
         spring of 2004 and that the concerns for deterrence were sufficiently catered to through the
         sanctions against the company.

          On 15 July 2011, Oslo District Court delivered a judgment against three persons for gross
          corruption. Upon entry into a contract concerning a project in Tanzania, it was presupposed
          that 5 % of the contract amount was to be paid to employees participating in the project. The
          employees worked at DAWASA, which was a public agency. The defendants had nothing to
          do with the corruption agreement, but became aware of it at a later stage, after which they
          contributed to the payments being made in the period 2004 to August 2007. The payments
          totalled USD 172,700. One of the defendants was convicted of aiding and abetting a total of
          eight transfers totalling USD 109,000. He received a sentence of six months, of which two
          months were suspended. Another defendant was given a 60-day suspended prison sentence for
          aiding and abetting the payment of USD 49,000.



                                                                        -91 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 • E-mail: richardsclaba@gmaiLCOM




                                                           EXT- WALLACE-00190
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 214 of 289 PageID 237


          Translation from Norwegian



           The prosecutor expressed the view that assessing the sentence in the case was challenging
          because of a lack of case law regarding corruption abroad.

          This Court has also found the assessment of the sentences to be difficult. The limited case law
          that exists with regard to corruption committed to broad shows, in the opinion of the Court,
          that sentences are at a very different and much lower level than for corruption committed
          towards public officials in Norway. The amount in the S1NTEF case would according to case
          law regarding corruption vis-à-vis Norwegian public officials have carried an unconditional
          prison sentence of 2 to 3 years; the same is true of the Norconsult case. The Court must take
          this into consideration when assessing the sentences.

          In the Norconsult case, the absence of a financial advantage for the defendants is mentioned
          as an element that is of significance for the sentencing. The Court is of the opinion that this
          element must also be of significance in the case at hand.

          The Court is also of the opinion that it must be considered a mitigating circumstance that the
          acts were committed in countries where corruption is part of the business culture. The
          treatment of this kind of corruption has in a short period of time passed from not being
          punishable to carrying a maximum sentence of 10 years. The condemnation and
          blameworthiness of such acts have also undergone the same development. Although the
          legislature has wanted to increase the sentencing levels for this kind of corruption, the Court
          believes there should be an incremental increase in the sentencing. Equal treatment and
          predictability are important concerns in sentencing. The Court is therefore of the opinion that
          the punishments must be substantially reduced in relation to the sentences claimed by the
          prosecutor.

          2.       The sentencing in the case at hand, comments common to all the defendants
          It is characteristic of corruption that it is done in a highly secretive way, which is also
          demonstrated by the facts in the current case. Both the active and the passive briber dedicate
          resources to concealing their acts. As a consequence, the risk of being detected is small. The
          Supreme Court stated in Rt-2001-2007, where a section manager at Statoil was convicted of
          corruption, that where the risk of detection is small, reasons of general deterrence indicate that
          those cases that are uncovered should be strictly punished.

          The Court finds that it must be considered an aggravating circumstance for all of the
          defendants that they formed part of the company's corporate management.

          Together, the defendants have, in the opinion of the Court, contributed to the value of the
          company's anticorruption efforts becoming strongly diminished. It is of little significance to
                                                                        - 92 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorised Translator English— Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47)917.22.768 • E-mail: richard.sciaba&mail.com




                                                            EXT- WALLACE-00191
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 215 of 289 PageID 238

         Translation from Norwegian



         initiate anticorruption work for Yara's 8000 employees if the corporate naanagemen
         does not take into consideration its own framework of rules. It must also be added th
         defendants had the possibility of halting the corruption of which they are now being
         convicted.

         The Court presumes that part of the anticorruption work was handled in the way that the
         group's chief legal officer was to have full control of all transactions that might represents
         possible violations of the framework of rules.

         Wallace's task appears to have been to limit the risk of detection for the corrupt agreements
         into which Yara chose to enter, rather than avoiding the company assuming any such risk at
         all. It was Wallace who to a large extent single-handedly carried out the contract negotiations
         with Ghanem Junior in Libya, with Maini Junior in India and also with Helang. It was also he
         who defined the kind of contracts that were used, contracts that gave the false impression of
         encompassing something else than what the assignments actually amounted to. This shows it
         was precisely at the corporate management level that the corrupt acts took place. It may thus
         seem like Yara's Code of Conduct rules applied to all but the corporate management itself.

         It follows from case law, in particular Rt-2010-1624 as mentioned above, that the elements
         which according to the Code shall be considered when assessing whether the corruption is
         gross, also will be central elements for the sentencing. It is clear from the second subsection
         of the Penal Code's section 276b that these elements include, inter alia, whether the act has
         been committed by or in relation to a public official or any other person in breach of the
         special confidence placed in him by virtue of his position, office or assignment, whether it
         has resulted in a considerable economic advantage, whether there was any risk of
         considerable damage of an economic or other nature, or whether false accounting
         information has been recorded, or false accounting documents or false annual accounts have
         been prepared.

          The corruption was committed in relation to central public officials. This is aggravating; see
          the elements in section 276b second subsection of the Penal Code. Additionally, the way the
          transactions were organized and carried out is an example of classic corruption.

          The fact that agreements were entered into that do not reflect the real content and the way in
          which the payment to Ghanem Junior was concealed, demonstrate that the corruption was
          well planned.

          The Supreme Court stated in Rt-2010-1624 that because of the weighty public concerns the
          size of the economic advantage will not necessarily be decisive, but the amount will be of
                                                                         - 93 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Turis
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gnmacom




                                                            EXT- WALLACE-00192
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 216 of 289 PageID 239


          Translation from Norwegian

                                                                                                 ,
          significance for the overall assessment. In the case at hand, in a Norwegian context, ttle ,
          amounts offered and paid both in Libya and in India are rather large. The defendants hersiLw4liat-L,,.
          in the opinion of the Court, committed corruption in order to obtain own economic gain.
          Therefore, the Court finds that the economic scope of the corruption should not have the same
          aggravating effect as appears from the case law reviewed above.

          Seven years have passed since the punishable acts were committed and the case has been
          under investigation from 2011 and until the indictment was issued in January 2014. The
          investigation has been demanding and it has taken place in several jurisdictions, as is often the
          case when corruption has been committed abroad. The Supreme Court stated the following in
          Rt-2012-243:

                  Some time has now passed since the punishable acts were committed. In cases like this
                  the element of time will nonetheless be of limited significance, cf Rt-2010-1624 para
                  30: Cases concerning corruption and breach of trust are virtually always extensive and
                  complex; the investigation is demanding. The extensive evidence and the number of
                  parties involved make it difficult to have the cases adjudicated as quickly as one would
                  like.

          This case has not been subject to any demurrage at Okokrim, as opposed to the above case,
          which had a demurrage of one year with the prosecuting authority. In connection with this, the
          Court also mentions that the reason for some of the time that has passed since the punishable
          acts were committed, is a lack of response by Yara's management after it had received
          indications that something was wrong in 2008. As regards this, the Court makes particular
          reference to the fact that neither the new CEO nor the chairman investigated the information
          they received about the payment in Libya in 2008. It was only after [the financial daily]
          Dagens Nxringsliv asked questions concerning the matter in the spring of 2011 that Yara's
          management responded. As a consequence, the time that has passed since the punishable acts
          were committed will not affect the sentencing.

          In the Cabu Chartering case, Okokrim found that the concern for deterrence was sufficiently
          catered to through a sanction imposed on the company. The Court is of the opinion that strong
          reasons of general deterrence suggest that the persons that have committed the corrupt acts
          should also receive a noticeable punishment, even if the company is issued with a large fine.
          This applies in particular where it is persons in the company's management that have
          committed the corruption. Regarding this, the Court makes reference to the circumstance that
          it is the defendants' acts that have inflicted upon the company the fine and the risk of loss of
          reputation.


                                                                         - 94 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Nonvegian - Spanish, Candidatus Juris
                                  Tel. (+47) 917.22.768 E-mail: richard.sciabaggmail com




                                                             EXT- WALLACE-00193
 Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 217 of 289 PageID 240
Sow            Translation from Norwegian



              The Court is of the opinion that the punishment's effects of individual deterrence for
              defendants to a large extent is catered to through the issuance of an indictment and th
              realization of the court hearing.

              The Court also believes one must take into consideration how the very few instances found in
              case law have been treated by Okokrim and the courts as far as international corruption is
              concerned. The sentencing should be developed incrementally, not in great leaps. The general
              elements of sentencing that the Court has reviewed above, the sentencing in the Norconsult
              case seen in conjunction with the handling of the Calm Catering [sic] case, in the opinion of
              the Court indicates that the punishments in this case as a point of departure should lie between
              *5 and* 6* years of unconditional imprisonment, depending on whether the conviction
              concerns one or two counts, as well as the defendant's position within the organi7ation.
                     (* Corrected pursuant to the Criminal Procedure Act, section 44, 8 July 2015 by Heidi
              Heggdcd)

               3.     The sentencing for each of the defendants
               3.1 Enger
               The Court has found Enger guilty of aiding and abetting two counts of corruption.

               Consequently, the Penal Code section 62 is applicable.

                Of the four defendants, the Court is of the opinion that Enger is the one that should be given
                the strictest sentence. Enger was the CEO. The breach of trust towards Yara was greatest on
              ,
                the part of Enger. He had the possibility of stopping the corruption both in India and in Libya.
                It was Enger who was to ensure that the company's ethical rules and guidelines were
                followed. Instead, he gave his approval of the commission of corruption by members of his
                management team, thereby showing that corruption was accepted within Yara.

               Enger has focused on him trusting his fellow staff members and that he had a delegating
               management style. However, a top manager cannot delegate his responsibility. He was
               responsible for the top management of the company showing the other employees of the
               company that the ethical guidelines were followed. His approval of the corruption that he
               knew was taking place was a necessary precondition for the corruption being committed. The
               ultimate responsibility for preventing corruption rested with Enger.

               The Court does not find that the punishment will have any effect of individual deterrence as
               far as Enger is concerned. The circumstance that Enger was indicted and the court hearing as
               such have, in the opinion of the Court, a sufficient deterrent effect.

                                                                             - 95 -                                  14-022670MED-OTIR /05
      Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish Candidatus Juris
                                       Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                                 EXT- WALLACE-00194
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 218 of 289 PageID 241

          Translation from Norwegian



          The prosecutor has presented a demand for six years of imprisonment. The Court bell:eyes that
          would be too strict a sentence and refers to the review of general sentencing elements atiove,„
          Based on the above, the Court imposes an unconditional sentence of 3 years of imprisonment.

          From this sentence there shall be a deduction of 3 days for time spent in custody.

          3.2 Wallace
          Wallace has been found guilty of two counts of gross corruption.

          The Penal Code section 62 is applicable.

          He was the active performer of the act. He entered into the agreements and arranged the
          payments.

          As an aggravating circumstance, the Court has attached importance to the fact that Wallace
          was part of the corporate management and an experienced lawyer. He was also the one who
          was responsible for the work on the company's ethical guidelines. He knew that what he was
          doing was in breach of the guidelines that he himself had made.

          As a mitigating circumstance, the Court has attached importance to the fact that Wallace was
          not the one giving the order. He was the good soldier who followed orders. However, like the
          other defendants, Wallace had the possibility of stopping the corruption.

          The prosecutor has demanded a sentence of 7 years of imprisonment for Wallace. The
          sentence demanded by the prosecutor is, in the opinion of the Court, too strict, see above. The
          Court is also of the opinion that Wallace's sentence should be shorter than Enger's. Based on
          the above, the Court imposes an unconditional sentence of 2 years and 6 months of
          imprisonment.

          From this sentence there shall be a deduction of 3 days for time spent in custody.

          3.3 Holba
          Holba has been found guilty of one count of aiding and abetting gross corruption.

          Holba has been indicted and found guilty of only one count, which must entail a somewhat•
          shorter sentence than for Wallace and Enger, who have been found guilty of two counts. As
          mentioned above, the Court has not attached importance only to the size of the amount;
          however, it must be given a certain weight, see the above review of the case law.

                                                                        -96 -                                    14-022670MED-OTIR /05
 Translated by John Richard StokbakSciabd, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                  Tel. (+47) 91722.768 • E-mail: richard.sciaba®gmail.com




                                                             EXT- WALLACE-00195
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 219 of 289 PageID 242

         Translation from Norwegian



         As the CEO and as project owner of the Libya project, Holba had a special responsi

         The Court fmds no mitigating circumstances beyond what can be seen above.

         The prosecutor has demanded a sentence of 3 years of imprisonment for Holba. As for the
         other defendants, the Court fmds that the sentence demanded is too strict. Based on the above,
         the Court imposes an unconditional sentence of 2 years of imprisonment.

         From this sentence there shall be a deduction of 3 days for time spent in custody.

         3.4 Clauw
         Clauw has been acquitted of the Libya matter and found guilty of gross corruption in India.

         As an aggravating circumstance, the Court attaches importance to the fact that Clauw was the
         one who initiated the corruption in India.

         For the rest there are no mitigating circumstances beyond those reviewed by the Court above.

         The Court imposes an unconditional sentence of 2 years of imprisonment.

         From the sentence there shall be a deduction of 3 days for time spent in custody.

         The judgment is unanimous.


                                              CONCLUSION OF THE JUDGMENT:

          1.      Thorleif Enger, born 31.10.1943, is convicted of violation of the Penal Code section
                  276a, cf. section 276b, to 3 — three — years of imprisonment, cf. the Penal Code section
                  62. From the sentence there shall be a deduction of 3 — three — days for time spent in
                  custody.

          2.      Kendrick Taylor Wallace, born 03.08.1945, is convicted of violation of the Penal Code
                  section 276a, cf. section 276b, to 2 two — years and 6— six — months of imprisonment,
                  cf. the Penal Code section 62. From the sentence there shall be a deduction of 3 — three
                  — days for time spent in custody.




                                                                         - 97 -                                  14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus furls
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmaiLcom




                                                           EXT- WALLACE-00196
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 220 of 289 PageID 243


          Translation from Norwegian
                                                                                                                                         Ti

          3.      Tor Holba, born 17.03.1956, is convicted of violation of the Penal Code section' 2"6a,_
                  cf. section 276b, to 2 —two — years of imprisonment. From the sentence there
                  deduction of 3 — three — days for time spent in custody.

          4.        Daniel Clauw, born 27.02.1950, is acquitted of count a) of the indictment.

          5.         Daniel Clauw, born 27.02.1950, is convicted of violation of the Penal Code section
                    276a, cf. section 276b, to 2 — two — years of imprisonment. From the sentence there
                    shall be a deduction of 3 — three — days for time spent in custody.

                                                                         ****

          As per agreement with the defence counsels, the judgment shall be served by mail by being
          sent to the defence counsels who have undertaken to serve the judgment on the defendants. As
          far as Wallace is concerned, the judgment shall be translated into English. As far as Clauw is
          concerned, the judgment shall be translated into French. That will take about two weeks. The
          Court and the defence counsels have agreed that they shall serve the translated judgment;
          consequently, the date of service will be the date on which the translated judgment is served,
          which also determines the date from which the time limit for appeal is calculated. The slip for
          acknowledgment of receipt will be sent with the judgment to all of the defence counsels and
          will accompany the translated judgment as far as Clauw and Wallace are concerned. The
          brochure "Guidance for convicted persons and information about the time limit for appeal" is
          enclosed with the judgment.


                                                                 Court adjourned

                                                                Heidi Heggdal



          Leif Helmich Pedersen                                                                                       Morten Drake




                                                                        - 98 -                                   14-022670MED-OTIR /05
 Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Janis
                                  Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com




                                                             EXT- WALLACE-00197
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 221 of 289 PageID 244




                            BORGARTING LAGMANNSRETT




         DOM

     Avsagt:                   17.01.2017

     Saksnr.:                  15-138815AST-BORG/01

     Dommere:
                               Lagmann                          Mette Jenssen
                               Lagdommer                        Dag A. Minsaas
                               Ekstraordinwr lagdommer          Egil F. Jensen

     Meddommere:
                               Veileder, NAV                    Kjersti Olsen
                               Postdoktor                       Maria Astrup Hjort
                               Territory Manager                Jan Sverre Reidar Petterson
                               Pensjonist                       Kai Fred Nfflrby Thune




      Patalemyndighet       Okokrim                      F rstestatsadvokat Marianne
                                                         Djupesland
                                                         Forstestatsadvokat Bard Thorsen
                                                         Statsadvokat Helene Bmrug Hansen

      Tiltalt               Daniel Roger Clauw           Advokat Fredrik Berg
                                                         Advokat Ruth Haile Tesfazion
      Tiltalt               Thorleif Enger               Advokat Jan Erik Teigum
                                                         Advokat Ellen Holager Andenms
      TiItalt               •Kendrick Taylor             Advokat Arild Dyngeland
                             Wallace                     Advokat Rune Hakon Tjomsland
      Tiltalt                Tor Holba                   Advokat Astri Aas-Hansen
                                                         Advokat Nadia Christina Hall




     Ingen begrensninger I adgangen til offentlig gjengivelse



                                        EXT- WALLACE-00198
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 222 of 289 PageID 245



      Oslo statsadvokatembeter har ved tiltalebeslutning av 15. januar 2014 sat Kendrick Tayldr
      Wallace, fodt 3. august 1945, Daniel Clauw, fodt 27. februar 1950, Thorleif Engea0dt 31:
      oktober 1943, og Tor Holba, fodt 17. mars 1956, under tiltale for overtredelse av:

           Straffeloven § 276a, jf. § 276 b
           For a ha gitt eller tilbudt noen en utilborlig fordel i anledning stilling, very eller oppdrag.
           Med stilling, very eller oppdrag menes ogsa stilling, very eller oppdrag i utlandet.
           Forholdet arises som grovt blant armet fordi handlingen bar gitt betydelig okonomisk
           fordel, fordi det er tale om bestikkelse av utenlandsk offentlig tjenestemann eller fordi det
           er benyttet uriktig regnskapsdokumentasjon.

           Grunnlag er folgende forhold:
           Yara International ASA (Yara) er morselskap i et internasjonalt konsern med
           virksomhet innen hovedsakelig produksjon og salg ay gjodsel og har mer enn 8000
           ansatte over hele verden. Selskapet har hovedkontor i Oslo og er notert pa Oslo Bors.
           Den norske stat eier 36,2 % av aksjene.

           I perioden 2004 til oktober 2008 var Thorleif Enger konsernsjef i Yara. Kendrick
           Wallace var Yaras juridiske direktor og sat i konsernledelsen i perioden 2004 til
           sommeren 2008. Tor Holba sat i konsernledelsen fra 2004 til mai 2012 (fra oktober
           2006 som leder for oppstromsegmentet og prosjekteier for forhandlingene i Libya).
           Daniel Clauw sat i konsemledelsen i perioden 2004 til hosten 2006 som
           driftsdirektor og visekonsernsjef, deretter var han engasjert som konsulent direkte
           underlagt Enger med ansvar for "growth initiatives", en posisjon han hadde frem til
           september 2007.

           Personer som handlet pa vegne av Yara medvirket til folgende:


           Post a)
           Gielder tiltalte nr. 1 Wallace, nr. 2 Clauw, nr. 3 Enger og nr. 4 Holba
            perioden 2004 til 2009 forhandlet Yara med det libyske statlige oljeselskapet
           National Oil Corporation (NOC) om et samarbeid (joint venture) om
           gjodselsproduksjon i Libya. En gang, trolig pa nyaret 2007, inngikk Wallace pa
           vegne av Yara avtale om betale USD -5 4,5 * millioner eller mer til Mohamed
           Ghanem, sonn ay Shukri Ghanem. Shukri Ghanem var pa det tidsptmktet i praksis*
           oljeminister i Libya og styreleder i NOC. Avtalen hadde sarnmenheng med Yaras
           forhandlinger med NOC og Shukri Ghanems rolle der.

           Deter av det avtalte belop, USD 1,5 millioner, ble overfort til en konto i Sveits som
           ble disponert av Mohamed Ghanem. Dette skjedde pa folgende mate: Det sveitsiske
           selskapet Nitrochem Distribution AG (Nitrochem) ble bedt om a forskuttere belopet
           for Yara, floe Nitrochem gjorde ved a overfore USD 1,5 millioner til den avtalte
           kontoen 29. mars 2007. Yara refunderte deretter Nitrochem via Yaras deleide selskap
           i Sveits, Balderton Fertilizer SA (Balderton). Tilbakebetalingen ble skjult gjennom
           overfakturering ay flere ordinxre ammoniakkleveranser fra Nitrochem til Balderton,
           i perioden oktober 2007 til mai 2008. De aktuelle anunonialddeveransene ble
           videresolgt fra Balderton til Yara Switzerland SA (Yara Switzerland), til en pris
                                                              TRUE Cr''
                                                    -2 -                   15-138815AS1-B

                                        EXT- WALLACE-00199
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 223 of 289 PageID 246

                                                                              P
          ogsa deldcet inn den overpris Balderton hadde betalt for ravarene. I realitete
          saledes Yam Switzerland som dekket betalingen til Ghanem.

          Betalingen ble foretatt samtidig som Yara og NOC var i sluttforhandlinger om
          "Heads of Agreement" (HoA), som ble undertegneti april 2007.

          Bade avtalen og delbetalingen utgjorde en utilborlig fordel.

          Clauw, Enger og Holba ga sin tilslutning, trolig pa nyaret 2007, iii at det skulle
          inngas avtale am A betale penger til Shukri Ghanems scam.

          Clauw medvirket videre ved a foresla at Nitrochem pa vegne av Yara kmme
          forskuttere betalingen pa USD 1,5 millioner til Mohamed Ghanem, og ved a kontakte
          Nitrochem for a sorge for at dette ble gjort.

          Enger og Holba deltok i forhandlingene med NOC og undertegnet blant amaet
          "Partnership agreement" i juli 2008 mellom Yara og NOC med kunnskap om at det
          forela en avtale omã betale bestikkelser der ikke alle avdragene var betalt.
          Den endelige avtalen mellom Yara og NOC ble undertegnet i februar 2009.

          Post b)
          Gjelder tiltalte nr. 1 Wallace, nr. 2 Clauw, nr. 3 Enger
          I perioden fra desember 2006 til varen 2008 forhan.dlet Yara International ASA
          (Yara) med Krishak Bharati Cooperative Limited (KRIBHCO) om et samarbeid
          (joint venture) itmen gjodelssektoren i India. Den indiske stat eide 67% av
          ICRIBHCO som administrativt var underlagt Ministry of Chemicals & Fertilizers.

          I april 2007 tilbod Wallace og Clauw pa vegne av Yara a innga en avtale med
          Gurpreetesh Singh Maini, sønn av Dr, Jivtesh Singh Maini. Dr. Jivtesh Singh Maini
          var pa. det tidspunkt Additional Secretary and Financial Adviser i Ministry of
          Chemicals & Fertilizers og styremedlem i KRIBHCO pa vegne av departementet
          Avtaletilbudet med Gurpreetesh Singh Maini hadde sarnmenheng med Dr. Jivtesh
          Singh Mainis stilling.

          Avtaletilbudet ("Representative Engagement Letter") som ble fremsatt overfor
          Gurpreetesh Singh Maini, innebar blant annet utbetaling av et engangsbelop pa USD
          250 000 samt et tilbud om at han pa nwrmere bestemte betingelser skulle fa USD
          0,50 per metrisk tonn av alle gjodselprodukter som Yara ville komme til a selge i
          India. Et vilkar for avtalens varighet var at avtalen mellom Yara og Kribcho kom i
          stand. I et senere avtaleforslag fra Yara ble engangsbelopet erstattet med et belop pa
          USD 3 millioner, som skulle utbetales med USD 1 million pr Sr i perioden 1. januar
          2007 til 31. desember 2009.

          Den 16. oktober 2007 betalte Yara USD 1 million pa grunnlag av en faktura
          oversendt fra Gurpreetesh Singh Maini fra det libanesiske selskapet CYC s.a.r.l.
          Belopet ble i stedet, og etter foresporsel fra Gurpreetesh Singh Maini, overfort fra
          Yara til en konto i Hong Kong tilhorende selskapet Krystal Holdings & Investments
          Limited (British Virgin Islands), et selskap i navnet til ektefellene til Jivtesh S.
          Maini og Gurpreetesh Singh Maini.




                                                   -3-                    15-138815AS1-B0


                                       EXT- WALLACE-00200
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 224 of 289 PageID 247



           Bade avtaletilbudet og betalingen utgjorde en utilborlig fordel.

           Enger medvirket ved a gi sin tilslutning til avtaleforhandlingene med GurpY6440
           Singh Maini og ved a godkjenne utbetalingen pa USD 1 million.

           (* Rettet av aktor under ankeforhandlingen, jf. strpl. § 254 tredje ledd,
           23.08.2016 Marianne Djupesland.)

      Oslo tingrett aysa 7. juli 2015 dom med slik domsslutning:

           1.    Thorleif Enger, &kit 31.10.1943, &mines for overtredelse av straffeloven
                 § 276a, jfr. § 276b til fengsel i 3 —tre- ar, jfr. straffeloven § 62. Til fradrag i
                 staffer' kommer 3 —tre- dager for utholdt varetekt.

           2.    Kendrick Taylor Wallace, fodt 03.08.1945, &mines for overtredelse av
                 straffeloven § 276a, jfr. § 276b til fengsel i 2 —to- ar og 6 —seks- maneder,
                 jfr. straffeloven § 62. Til fradrag i straffen kommer 3 —tre- dager for utholdt
                 varetekt.

           3.    Tor Holba, fodt 17.03.1956, dommes for overtredelse av straffeloven § 276a,
                 jfr. 276b tiI fengsel i 2 —to- ãr. Til fradrag i straffen kommer 3 —Ire- dager for
                 utholdt varetekt.

           4.    Daniel Clauw, fodt 27.02.1950, frifinnes for tiltalebeslutningens post a).

           5.    Daniel Clauw, fodt 27.02.1950, clommes for overtredelse av straffeloven
                 § 276a, jfr. § 276b til fengsel i 2 — to — ar. Til fradrag i staffer' kommer
                 3 — tre- dager for utholdt varetekt.

      Kendrick Taylor Wallace, Daniel Clauw, Thorleif Enger, Tor Holba og patalemyndigheten
     •ved Okokrim bar anket dommen til Borgarting lagniarmsrett.

      Anken fra Thorleif Enger gjelder bevisbedommelsen under skyldsporsmalet,
      lovanvendelsen og straffutmalingen.

      Anken fra Kendrick T. Wallace gjelder bevisbedommelsen under skyldspors alet og
      lovanvendelsen.

      Anken fra Daniel Clauw gjelder bevisbedommelsen under skyldsporsmalet,
      lovanvendelsen og straffutmalingen.

     Anken fra Tor Holba gjelder bevisbedommelsen under skyldsporsmalet for tiltalen post a.

     Patalemyndighetens anke gjelder bevisbedommelsen under skyldspors
     post a for Daniel Clauw og straffutmalingen for samtlige.

                                                   RUE CC
                                                     -4 -                     15-138815AST-BORG/01

                                         EXT- WALLACE-00201
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 225 of 289 PageID 248

                                                                      'I                                                                                 I-
                                                                                     2 1.    ','
                                                                                                                             T   ??            •.4C.,'
                                                                                                                                                         ,
                                                                                                                                                                  '

                                                                                                        (1       --''            .1,Y(:)                     )1

                                                                                                                               l ' '' ',)( ,
                                                                                                         \
                                                                                                             •
      .Ankeforhandlingble holdt i perioden 23.. august —2. desember 2016 i Borga.rting fk         4
                                                                                           "\...y                                      f


       lagmannsrats hus. Samtlige tiltalte og 28 vitner ga forklaring. Ovrig bevisforsel fre ,ftp.,
      av rettsboken.

      Lagmannsretten var ved ankeforhandlingen satt med lagrette i medhold av
      straffeprosessloven § 352. Lagretten ble overensstemmende med tiltalebeslutningen stilt
      7 hovedsporsmal og 7 tilleggssporsmal. Sporsmfilene lod:

            For tiltafte nr. 1, Wallace:

            Sporsmil 1— hovedsporsinal (tiftalens post a)
            (For h svare ja pa dette sporsmalet kreves det fore em 6 stemmer.)

            Er Kendrick T. Wallace skyldig i A ha tilbudt eller gift noon en utilbeirlig fordel i anledning
            stilling eller very eller A ha medvirket til dette?

            Grunnlag:
            I 2006 — 2007, samtidig som Yara International ASA (Yara) forhandlet med det libyske
            selskapet National Oil Company (NOC) om et samarbeidsprosjekt i Libya, tilhed 0g/eller ga
            han Shukri Ghanem en utilborlig fordel ved A inrigh en avtale med sonnen Mohammed
            Ghanem om A betale sennen eller sonnens selskap til sarnmen USD 4,5 millioner i fremtidige
            avdrag, og ved A medvirke til at USD 1,5 millioner hie betalt. Den utilborlige fordelen ble
            tilbudt og/eller gift i anledning av Shukri Ghanems stilling som styreleder i NOC.

            Sporsmal 2— tillegosporsinal (tiltalens post a)
            (Dette sporsrnalet skal bare besvares hvis sporsmal 1 er besvart bekreftende.
            For a svare ja pa dette sprosmalet kreves det flere erm 6 stemmer.)

            Er overtredelsen i spersmal 1 A arise som grov?

            Sporsmil 3 - hovedspersnal (tiltalens post b)
            (For a svare ja pA dette spersmalet kreves det flere em 6 stemmer.)

            Er Kendrick T. Wallace skyldig i A ha medvirket til A tilby eller gi noen en Mill:101.11g fordel i
            anledning stilling eller very?

           Grunnlag:
           I 2006 — 2007, samtidig som Yara International ASA (Yara) forhandlet om en
           samarbeidsavtale med det indiske kooperativet KRIBHCO, medvirket han til A tilby og/eller
           gi Jivtesh Maini en utilborlig fordel ved A medvirke til at det ble inngatt en avtale med
           sonnen Gurpreteesh Maini om A betale til sarnmen USD 3 rnillioner i fremtidige avdrag til
           sonnen eller et selskap som sonnen utpekte, og/eller ved A medvirke til at USD 1 rnillioner
           ble betalt. Den utilborlige fordelen ble tilbudt og/eller gift i anledning av Jivtesh 1 , -; 1%
           stilling i det indiske Kjemikalie- og gjodselsdepartementet og/eller hans very • v 0 tIi,_   iyita ,E3
                                                                                                4./
                                                                                               /...             '.‘
           styremedlem i KRIBHCO.                                                             1-4/               0
                                                            TRUE COPY                              co
                                                                                                                                                   3:r
                                                                                                                                                 ...".*

                                                          -5-                       15-138815A                          tip v --7:'

                                            EXT- WALLACE-00202
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 226 of 289 PageID 249




          Sporsmal 4— tillegosporsmal (tiltalens post b)
          (Dette sporsmalet skal bare besvares hvis sporstnal 3 er besvart bekreftende.
           For a svare ja pa dette sporsrnalet kreves det flere enn 6 stemmer.)

          Er overtredelsen i sporsmal 3 A anse som grov?

          For tiltalte nr. 2, Clauw:

          Sporsmil 1 - hovedsporsmfil (tiltalens post a)
          (For A svare ja pA dette sporsmalet kreves det flere enn 6 stemmer.)

          Er Daniel Clauw skyldig i a ha medvirket til A tilby eller gi noen en utilborlig fordel i
          anledning stilling eller very?

          Grunnlag:
          12006 — 2007, samtidig som Yara International ASA (Yara) forhandlet med det libyske
          elskapet National Oil Company (NOC) om et samarbeidsprosjekt i Libya, medvirket han til
          tilby og/eller gi Shukri Ghanem en utilborlig fordel ved A medvirke til at det ble inngitt en
          avtale med sonnen Mohammed Ghanem om A betale sonnen eller sonnens selskap til
          sammen USD 4,5 millioner i fremtidige avdrag, og/eller ved A medvirke til at USD 1,5
          millioner ble betalt. Den utilborlige fordelen ble tilbudt og/eller gitt i anledning av Shulai
          Ghanems stilling som styreleder i NOC.

          Sporsnail 2— tilleggssporsmal (Maims post a)
          (Dette sporsmalet skal bare besvares hvis sporsmal 1 er besvart belcreftende. For a svare ja
          pa dette sporsmalet kreves det flere enn 6 stemmer.)

          Er overtredeIsen i sporsmAl 1 A anse som grov?

          Sporsnifil 3 - bovedsporsmal (tiltalens post b)
          (For A svare ja pa dette sporsmalet kreves det flere enn 6 stemmer.)

          Er Daniel Clauw skyldig i a ha medvirket til A tilby eller gi noen en utilborlig fordel i
          anledning stilling eller very?

          Grunnlag:
          I 2006 —2007, samtidig som Yara International ASA (Yara) forhandlet om en
          samarbeidsavtale med det indiske kooperativet KRIBHCO, medvirket han til a tilby og/eller
          gi Jivtesh Maini en utilborlig fordel ved A medvirke til at det ble inngatt en avtale med
          sonnen Gurpreteesh Maini om A betale til sammen USD 3 millioner i fremtidige avdrag til
          sonnen eller et selskap som sonnen utpekte, og/eller ved A medvirke til at USD 1 millioner
          ble betalt. Den utilborlige fordelen ble tilbudt og/eller gift i anledning av Jivtesh Mainis
          stilling i det indiske Kjemikalie- og gjodselsdepartementet og/eller h
          st-yremedlem i KRIBHCO.

                                                                             (ET




                                                       6-                       15-138815AST-BORG/01

                                          EXT- WALLACE-00203
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 227 of 289 PageID 250


          Sporsmil 4— tillemsporsmil (tiltalens post b)
          (Dette sporsmalet skal bare besvares hvis sporsmal 3 er besvart bekreftende. Fo
          pa dette sporsmilet kreves det flere enn 6 stemmer.)

          Er overtredelsen i sporsmal 3 a anse som grov?

          For tiltalte nr. 3, Enger:

          Sporsmil 1 - bovedsporsmil (tiltalens post a)
          (For svare ja pa dette sporsmalet kreves det flere enn 6 stemmer.)

          Er Thorleif Enger skyldig i a ha medvirket til a tilby eller gi noen en utilberlig fordel
          anledning stilling eller very?

          Grunnlag:
          I 2006 —2007, samtidig som Yara International ASA (Yara) forhandlet med det libyske
          selskapet National Oil Company (NOC) om et samarbeidsprosjekt i Libya, medvirket han til
            tilby og/eller gi Shukri Ghanem en utilborlig fordel ved a medvirke til at det ble inngatt en
          avtale med semen Mohammed Ghanem om a betale semen eller sonnens selskap til
          sammen USD 4,5 millioner i fremtidige avdrag, og/eller ved a medvirke til at USD 1,5
          millioner ble betalt. Den utilborlige fordelen hie tilbudt og/eller gift i anledning av Shulcri
          Ghartems stilling som styreleder i NOC.

          Medvirkningen best° i at Enger, som konsemsjef i Yara, ga sin tilslutning til intigfielsen av
          avtalen med Mohammed Ghanem, og/eller at han unnlot a gripe inn mot avtalen og/eller
          delbetalingen.

          Sporsmal 2- tilleggssporsmal (tiltalens post a)
          (Dette sporsmalet skal bare besvares hvis sporsmal 1 er besvaxt bekreftende. For A svare ja
          pa dette spersmalet kreves det flere enn 6 stemmer.)

          Er overtredelsen i sporsrnal 1 A anse som grov?

          Sporsmil 3 - hovedsporsxnal (tiltalens post b)
          (For A svare ja pa dette sporsmalet kreves det flere enn 6 stemmer.)

          Er Thorleif Enger skyldig i a ha medvirket til A tilby eller gi noen en utilberlig fordel i
          anledning stilling eller very?

          Grunnlag:
          I 2006 — 2007, samtidig som Yara International ASA (Yara) forhandlet om en
          samarbeidsavtale med det indiske kooperativet KRIBHCO, medvirket han til a tilby og/eller
          gi Jivtesh Maini en utilborlig fordel ved a medvirke til at det ble inngatt en avtale med
          spinner' Gurpreteesh Maini om A. betale til sammen USD 3 millioner i fremtidige avdrag til
          sonnen eller et selskap som sonnen utpekte, 0g/eller ved a medvirke til at USD 1 milli°
          ble betalt. Den utilborlige fordelen ble tilbudt 0g/eller gift i anledning av Jivtesh M
          stilling i det indiske Kjemikalie- og gjodselsdepartementet 0g/eller hang very som
          styremedlem i KRIBHCO.
                                                                 TRUE COPY
                                                       -7-                       15-138815AST-B0


                                          EXT- WALLACE-00204
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 228 of 289 PageID 251




           Sporsmal 4— tillemssporsmil (tiltalens post b)                                    ,
           (Dette sporsmalet skal bare besvares hvis sporsmal 3 er besvart bekreftende. For A.Sif.are
           pa dette sporsmalet kreves det flere emn 6 stemmer.)

           Er overtredelsen i sporsrnAl 3 A arise som grov?

           For tiltalte nr. 4, Holba:

           Sporsmal 1 — hovedsporsmil (tiltalens post a)
           (For a svare ja ph dette sporsmalet kreves det flere enn 6 stemmer.)

           Er Tor Holba skyldig i a ha medvirket til a tilby eller gi noen en utilborlig fordel i anledning
           stilling eller very?

           Grunnlag:
           12006 —2007, samtidig som Yara International ASA (Yara) forhandlet med det libyske
           selskapet National Oil Company (NOC) om et samarbeidsprosjekt i Libya, medvirket han til
             tilby og/eller gi Shukri Ghanem en utilborlig fordel ved a medvirke til at det ble inngatt en
           avtale med sonnen Mohammed Ghanem am a betale sonnen eller sonnens selskap til
           sammen USD 4,5 millioner i fremtidige avdrag, og/eller ved a rnedvirke til at USD 1,5
           rnillioner ble betalt. Den utilborlige fordelen ble tilbudt og/eller gift i anledning av Shukri
           Ghanems stilling som styreleder i NOC.

           Medvirkningen besto i at Holba, som prosjekteier og medlem av Yaras konsernledelse, ga
           sin tilslutning til inngaelsen av avtalen med Mohammed Ghanem, og/eller at han unnlot A
           gripe inn mot avtalen og/eller delbetalingen.

           Sporsmfil 2 - tilleggssporsmal (tiltalens post a)
           (Dette sporsmalet skal bare besvares hvis sperm-nal 1 er besvart bekreftende. For A svare ja
           pA. defte sporsmilet kreves det flere emn 6 stemmer.)

           Er overtredelsen i sporsmil 1 A arise som grov?

     Lagretten svarte ja p5. alle fire sporsmal vedrorende Kendrick T. Wallace. Lagretten svarte
     nei p5. begge hovedsporsmal vedrorende Daniel Clauw og Thorleif Enger, og nei p5
     hovedsporsmdlet vedrorende Tor Holba.

     Lagrettens kjennelse legges til grunn for dommen, jf. straffeprosessloven § 40 forste ledd.


     Etter prosedyre om straffesporsmalet la pkalemyndigheten ned folgende pastand:
          Kendrick Taylor Wallace, ferdt 3. august 1945, dommes til fengsel i 7 — syv — Sr med
          fradrag for 3 tre — dager vaxetekt.




                                                      - 8-                      15-138815AST-BORG/01

                                           EXT- WALLACE-00205
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 229 of 289 PageID 252


      Forsvarer for Ken Wallace la ned folgende pastand:

           Kendrick Taylor Wallace anses pa mildeste mate.

     Lagmannsrettens bemerkninger:

     Daniel Clauw — frifinnelse

     Lagretten har svart nei pa begge hovedsporsmal som gjelder Daniel Clauw. Lagrettens
     kjennelse er lagt til grunn, og det aysies derfor frifirmelsesdom i samsvar med
     straffeprosessloven § 376.

     Thorleif Enger — frifmnelse

     Lagretten har svart nei pa begge hovedsporsmal som gjelder Thorleif Diger. Lagrettens
     kjemielse er lagt til grunn, og det aysies derfor frifinnelsesdom i samsvar med
     straffeprosessloven § 376.

     Tor Holba — frifmnelse

     Lagretten har svart nei pa hovedsporsmalet som gjelder Tor Holba. Lagrettens kjennelse er
     lagt til grunn, og det aysies derfor ftifinnelsesdom i samsvar med straffeprosessloven
     §376.

     Kendrick T. Wallace — straffutmaling

     Innledning

     Etter lagrettens bekreftende svar pa sporsmal 1 (hovedsporsmal) og sporsmal 2
     (tilleggssporsmal) som gjelder Ken Wallace, legges det ved straffutmalingen til grwm at
     Wallace, ved a innga avtalen med Mohamed Ghanem om betaling av til sammen USD 4,5
     millioner i fremtidige avdrag, i realiteten tilbod faren, Shukri Ghanem, en utilborlig fordel i
     anledning farens very som styreleder i NOC. Pa sarame mate representerte utbetalingen av
     USD 1,5 millioner en utilborlig fordel til Shukri Ghanem i anledning det sarame vervet.
     Korrupsjonen var grov.

     Etter lagrettens bekreftende svar pa sporsmal 3 (hovedsporsmal) og sporsmal 4
     (tilleggssporsmal) legges det videre til grunn at Ken Wallace, ved a medvirke til inngaelsen
     av en avtale med Gurpreteesh Maini om betaling av til samm.en USD 3 millioner i
     fremtidige avdrag, i realiteten tilbod faren, Jivtesh Maini, en utilborlig fordel i onledning
     farens stilling som Additional Secretary and Financial Advisor i det indiske Kjernik
     gjodselsdepartementet og hans very som styremedlem i Kribhco. Pa samme mate
                                                      TRUE COPY
                                                                           15-138815AST-B

                                        EXT- WALLACE-00206
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 230 of 289 PageID 253



      representerte utbetalingen av USD 1 million en utilborlig fordel til Jivtesh
      anledning bans stilling og very. Ogsa denne korrupsjonen var grov.

      I det folgende vii lagmannsretten forst gjore nwrmere rede for det faktum som
      straffutmalingen for Ken Wallace bygger pa. Retten bemerker at bevisbedommelsen under
      straffesporsmalet er underlagt det samme strenge beviskravet som ved bevisbedommelsen
      under skyldsporsmalet. Deretter vii retten redegjore for den konkrete avveiningen av
      relevante momenter ved fastsettelsen av straff.

      Generelt — Yara International ASA og de tiltaltes roller i selskapet

      I mars 2004 ble gjodselvirksomheten i Norsk Hydro ASA (Hydro) skill ut som et eget
      selskap gjennom en tisjon. Det nye selskapet, Yara International ASA (Yara), ble
      borsnotert i forbindelse med utskillelsen. Allerede ved oppstarten var Yara verdens storste
      produsent av mineralgjodsel.

      Thorleif Enger ble ansatt som Yaras forste konsernsjef. Bade Ken Wallace, Daniel Clauw
      og Tor Holba fikk stillinger i selskapets konsernledelse. Clauw var driftsdirektor, Holba
      var ansvarlig for nedstromsvirksomheten, mens Wallace var juridisk direktor. Etter en
      omorganisering sommeren 2006 ble Tor Holba sjef for Yaras oppstromsvirksomhet, mens
      Daniel Clauw gikk av som driftsdirektor og over i en stilling som radgiver med smrskilt
      ansvar for Yaras vekststrategi ("special growth initiatives"). Clauw var etter dette ikke
      lenger en del av konsemledelsen, og han sluttet i Yara sommeren 2007. Ken Wallace
      forble juridisk direktor i selskapet til han gikk av med pensjon sommeren 2008. Thorleif
      Enger gikk av med pension og sluttet i Yara 1. oktober 2008.

      Yara videreforte og videreutvildet de rutinene for drift av gjodselsvirksomheten som var
      bygget opp i Hydro. Blant annet ble Hydros etiske regelverk brukt som utgangspunkt nar
      Yara utarbeidet egne etiske retningslinjer. Det var juridisk direktor Ken Wallace som
      hadde det faglige ansvaret for Yaras etiske regler og regler for god forretningsskikk, og det
      var Wallace som presenterte de nye retningslinjene for selskapets ansatte i november 2005.

      Yara hadde en klar vekststrategi. I ballet av de forste arene etter fisjonen utvidet selskapet
      sin virksomhet betraktelig, blant annet gjennom flere intemasjonale oppkjop. Selskapets
      nye prosjekter 1 blant annet i Russland, Australia og Brasil. Et annet prosjekt la i Qatar,
      hvor Yara var engasjert i produksjon av arrunoniakk og urea gjennom en betydelig
      eierandel i selskapet Qafco. Det nevnes ogsa at Yara i 2097 kjopte den fmske
      gjodselprodusenten Kemira GrowHow Oyj. I perioden fra 2004 til 2008 Ate bade
      omsetning og nettoresultat i Yara til mer enn det dobbelte. Selskapets aksjeverdi steg
      betydelig i den samme perioden.

                                                                        ,1           'fr'\. - i„s
                                                                                        `fi--   /1,    •-• ..

                                                                                   \''''''''') PLY    \ -7 •


                                                                                               _
                                                     '-' 1 0 -               *1-      14:zWT5AST—B0RG/01

                                          EXT- WALLACE-00207
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 231 of 289 PageID 254


      Faktum — filtalebeslutningens post a), Libya


      Forhandlingene mellom Yara og National Oil Company

      Som en folge av mistanken om delaktighet i terrorhandlinger, var Libya i mange ar frem
      til de &rote arene etter artusenskiftet underlagt omfattende politiske og okonomiske
      sanksjoner. Da de intemasjonale sanksjonene etter hvert ble opphevet, olcte utenlandske
      selskapers interesse for a etablere seg i landet. Kontakten mellom Yara og det statlige
      libyske oljeselskapet National Oil Company (NOC) ble opprettet allerede i 2002, for Yara
      ble utfisjonert fra Hydro. For Yara var tilgangen til libyske gassreserver interessant med
      tanke pa fly forretningsutvilding, mens man pa libysk side hadde et stort behov for
      utenlandske investorer i forbindelse med oppgraderingen av eldre industrianlegg for
      eksempel ureafabrikken i Marsa El Brega.

      Yara og NOC diskuterte muligheten for at den delen av anlegget i Marsa El Brega som ble
      brukt til gjodselproduksjon, kunne skilles ut og legges inn i et nytt selskap. Planer' var et
      sakalt "joint venture" hvor det nye selskapet skulle eies av NOC og Yara i fellesskap. Yara
      var libyemes foretrukne samarbeidspartner, og det norske selskapet kunne forst og fremst
      tilfore fellesforetaket nodvendig teknisk og kommersiell kompetanse. Dessuten vile Yaras
      internasjonale distribusjonssystem sikte fellesforetaket en effektiv tilgang til
      verdensmarkedet.

      Yara og NOC hadde flere moter i perioden frem til det ble inngatt en "Memorandum of
      Understanding" (Moll) i april 2004. Yara gjennomforte en besiktigelse av anleggene i
      Marsa El Brega i juni 2004, og kort etter fremsatte selskapet et "business proposal" til
      NOC. I oktober sarnrne ãr mottes representanter fra NOC og Yara for a diskutere
      etableringen av et fellesforetak, og i et mote i januar 2005 aksepterte NOC at Yara skulle
      ha en eierandel i fellesforetaket pa 50 %, og at eierandelen skulle oke pa et senere
      tidspunkt.

      Etter at Shukri Mohammed Ghanem gikk av som statsminister i Libya i mars 2006,
      overtok han vervet som styreleder i NOC. NOC fimgerte pa dette tidspunkt utvilsomt som
      Libyas olje- og energidepartement. Det vises blant annet til vittieforklaringen fat Omar
      Gazal, som forklarte at Libyas davwrende leder Muammar al-Gaddafi hadde "kansellert"
      olje- og energidepartementet, og at NOC derfor rapporterte direkte til statsministeren.

     Forhandlingene mellom Yara og NOC fortsatte. Det er uomtvistet i saken at utviklingen i
     droftelsene om avtalevilkar for fellesforetaket utelukkende gikk i NOCs favor. I august
     2005 var tilbudet fra norsk side basert pa at Yara skulle betale USD 65 millioner for 50 %
     av fellesforetaket, og at gassprisen skulle va=re USD 1/mmbtu. I januar 2007 vs
     forutsetningen for tilbudet at Yara skulle betale USD 225 rnillioner, og at g
     vwre minimum USD 1,30/mmbtu.
                                                       TRUE CO
                                                     -11-                  15-1388

                                        EXT- WALLACE-00208
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 232 of 289 PageID 255




      En prinsippavtale, "Heads of Agreement" (HA), mellom NOC og Yara ble un            egnet A 1)
      25. april 2007. Etter ytterligere forhandlinger irmgikk partene "Joint Venture Fr   work-
      Agreement" i februar 2008. Den salcalte "Partnership Agreement" ble -tmdertegnet
      2008, mens det endelige avtaleverket mellom partene ble signert 9. februar 2009.
      Samarbeidet gikk deretter over i en operativ fase i fellesforetaket Libyan Norwegian
      Fertiliser Company.

      Avtalen med Mohamed Ghanem

      Mot slutten av 2006, parallelt med forhandlingene om et fellesforetak mellom Yara og
      NOC, ble Mohamed Ghanem, sem av NOCs styreleder Shukri Ghanem, introdusert for
      Yara. Det var Zafer Nahawi, Yaras representant i Midt-Osten, som sto for introduksjonen.
      Ken Wallace har forklart at han forste gang fikk bore om Mohamed Ghanem under et mote
      med Nahawi i Paris 2. desember 2006, og retten legger dette til grunn.

      Ken Wallace matte deretter Mohamed Ghanem i Bahrain i januar 2007. Det er uomtvistet
      at de to diskuterte mulighetene for et engasjement av Mohamed Ghanem i tilknytning til de
      pagaende forhandlingene mellom Yara og NOC. Wallace holdt kontakten og fulgte opp
      diskusjonene med Mohamed Ghanem, blant annet ved a. utarbeide utkast til en
      konsulentavtale mellom Yara og selskapet Saudi Logistics and Technical Support
      (SALTS). Det var Mohamed Ghanem som hadde foreslatt SALTS som oppdragstaker i
      engasjementet for Yara. Avtaleutkastet regulerte hvilke tjenester Mohamed
      Ghanem/SALTS skulle levere, og hvilken kompensasjon som skulle betales for disse. Den
      12. mars 2007 mottes Ken Wallace og Mohamed Ghanem igjen, denne gang i London, for
      a bli enige om de endelige avtalebetingelsene.

      Det skriftlige avtaleutkastet som forela da de mates i London, ble ikke undertegnet.
      Wallace bestemte istedet at avtalen med Mohamed Ghanem skulle inngas muntlig. Den
      muntlige avtalen som ble inngatt i London, hadde i det vesentlige samme innhold som det
      siste skriftlige utkastet til avtale med SALTS, slik Wallace forklarte i retten. Avtalen
      forutsatte utbetaling av totalt USD 4,5 millioner i fremtidige avdrag.

      Kort tid deretter, 29. mars 2007, sorget Ken Wallace for overforing av USD 1,5 millioner
      til Mohamed Ghanems selskap Golden Petal Ltd. Golden Petal Ltd. er registrert pa De
      britiske Jomfruoyer. Betalingen ble foretatt av det sveitsiske selskapet Nitrochem SA, S0111
      overforte pengene til Golden Petals konto i UBS bank i Sveits.

      Det er ikke bestridt at det var Ken Wallace som tok initiativet til a. overfore belopet pa
      USD 1,5 millioner til Mohamed Ghanem gjennom et sveitsisk selskap. Det eriieller ikke
      omtvistet at betalingen ble gjort pa denne maten for a holde den skjulte all,c:117e4k•
                                                                                      air        ntakt
      med Daniel Clauw og ba     om  hans hjelp til a fa gjennomfort en konfisiV




                                          EXT- WALLACE-00209
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 233 of 289 PageID 256

tow,

        Sveits. Clauw rettet deretter en henvendelse til Andreas Zivy, en sveitsisk
        forretningsforbindelse som var styreformatm i selskapet Ameropa — som igjen
        Nitrochem. Zivy sa seg villig til a bista Yara med betalingen.

        Nitrochem foretok pengeoverforingen etter ha fatt nwrmere instruksjoner om be
        mottaker og kontodetaljer. Det belopet som Nitrochem utbetalte, ble senere tilbakebetalt
        fra Yara Switzerland. Tilbakebetalingen skjedde gjennom overfakturering av flere batlaster
        med ammoniakk levert fra Nitrochem til selskapet Balderton Fertilisers SA (Balderton).
        Yara eide halvparten av Balderton. Deretter ble ammoniakIdeveranser fra Balderton
        overfakturert pa sarnme mate ved levering til Yara Switzerland. Tilbakebetalingen til
        Nitrochem skjedde over en periode pa ciroyt 6 maneder, fra oktober 2007 til mai. 2008.

        Det er ikke fort be-vis for at det var Ken Wallace som planla hvordan Nitrochem skulle fa
        tilbakebetalt sitt utlegg pa USD 1,5 millioner, ei heller om Wallace kjente til detaljene
        tilbakebetalingsordningen. Dette er uansett uten betydning for straffutmalingen.

        Pa sensornmeren 2008 henvendte Mohamed Ghanem seg til Ken Wallace med krav om
        ytterligere betaling i tad med den muntlige avtalen som var inngatt. Wallace, som pa dette
        tidsptmIctet hadde gatt av med pensjon og ikke lenger jobbet for Yara, tok
        betalingssporsmalet opp med Tor Holba. Hva som deretter skjedde intemt i Yara, og hvem
        som ble underrettet om hva, er fortsatt uklart. Etter lagmannsrettens syn bar detaljene i det
        videre hendelsesforlopet ingen betydning for straffutmalingen i saken mot Wallace. Retten
        'toyer seg derfor med a. sla fast at kravet fra Mohamed Ghanem ble avvist, og at det ikke
        ble utbetalt mer penger til ham eller hans selskap fra Yaras side.

        Faktum — tiltalebeslutningens post b), India


        Forhandlingene mellom Yard og Krishak Bharati Cooperative

        Indisk landbruk har i mange ar hatt et akselererende forbruk av urea, et gjodselprodukt som
        over tid utarmer jordsmonnet. India er et av verdens storste gjodsehnarkeder, og det
        okende behovet for en omlegging av gjodselregfinet ga Yara et gunstig utgangspunkt med
        tanke pa forretningsutvikling i landet. Selskapet vurderte derfor a styrke sin satsing i India
        gjennom produksjon og salg av balansert gjodsel, sakalt NPK-gjodsel, til indiske bonder.

        Mot slutten av 2006 ble Daniel Clauw introdusert for Gurpreteesh Maini av en
        forretningsforbindelse ved navn Ely Cali!. Calil kjente Gurpreteesh Mainis far, Jivtesh
        Maini, som var "Additional Secretary and Financial Advisor" i det indiske Kjemikalie- og
        gjodselsdepartementet. iivtesh Maini var dessuten styremedlem kooperativet Krishak
        Bharati Cooperative Limited (Kribhco), hvor den indiske staten hadde en eier


                                                              TRUE C
                                                       -13-                  15-138816A

                                          EXT- WALLACE-00210
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 234 of 289 PageID 257



      Etter motet med Gurpreteesh Maini ble Kribhco kontaktet med tanke pa et mul r .
      samarbeid med Yara. Det forste motet mellom Yara og Kribhco fant sted i Indirnidten
      av desember 2006. Fra Yara deltok Daniel Clauw, som ledet Kribhco-prosjelctet*Tatai,
      side, og Ken Wallace, som tidlig ble involvert i prosjektet sammen med Clauw. Pa
      forste turen til India motte Clauw og Wallace ogsa Jivtesh Maini, som representerte
      Kjernikalie- og gjodselsdepartementet. Forhandlingene med Kribhco resulterte raskt
      enighet om videre samtaler for a oppna en bindende avtale om et langsiktig saraarbeid.

      Daniel Clauw fulgte opp kontakten med Kribhco, og det ble avviklet et nytt mote i India i
      slutten av februar 2007 hvor Clauw og Wallace deltok fra Yaras side. Wallace utarbeidet
      deretter forslag til en prinsippavtale (Heads of Agreement) som reflelcterte partenes tanker
      om det fremtidige samarbeidet. En av malsettingene var blant annet a oppgradere nedlagte
      gjodselfabrildcer for a benytte dem til produksjon av NPK. Partene hadde ogsa en intensjon
      om nyetablering i land utenfor India — hvor nodvendige gassressurser var enklere
      tilgjengelig.

      Partene undertegnet prinsippavtalen 13. april 2007, men allerede et par maneder senere
      reduserte Yara hastigheten i Kribhco-prosjektet. Etter at videre forhandlinger forst ble satt
      pa vent gjennom sommeren, avtalte Yara i oktober 2007 at avtalen med Kribhco skulle
      forlenges i ett ár. Interessen for samarbeidet med Kribhco fortsatte imidlertid a avta hos
      Yara, og Kribhco-prosjektet ble aysluttet sommeren 2008.

      Avtalen med Gurpreteesh Maini

      Parallelt med Yaras tidlige droftelser tried Kribhco irmledet Daniel Clauw og Ken Wallace
      en dialog om bruk av Gurpreteesh Maini som radgiver i den videre prosessen. Forslaget
      om a engasjere ham kom opprinnelig fra Ely Calil. Til tross for at Gurpreteesh Maini
      verken hadde kompetanse eller erfating fra gjodselsektoren, startet Yara forhandlinger om
      et engasjement.

      Ken Wallace og Gurpreteesh Mainis advokat utvekslet flere forslag til oppdragsavtale
      lopet av varen 2007. Da Gurpreteesh Maini til slutt aksepterte betingelsene i juni 2007,
      forpliktet Yara seg til a betale USD 1 million pr. ár i tre ar til Gurpreteesh Mainis selskap.
      Avtalen gjaldt perioden fra 1. januar 2007 til 31. desember 2009. Det var swrskilt regulert
      at Yara skulle betale USD 750 000, hoveddelen av godtgjorelsen for det forste avtalearet,
      innen 1. juli 2007.

      Det fremgikk ellers av oppdragsavtalen at Gurpreteesh Mainis selskap skulle vxre Yaras
      representant og strategiske radgiver, bade i ch-oftelsene med Kribhco og i andre prosjekter
      som matte bli lgangsatt i lopet av engasjementet. Etter sin ordlyd orrtfAttotopwiraget ogsa
      bistand med lokalisering av nye forretningsmuligheter, radgivnin          ptfun
                                                                                — •




                                                    -14--                                T-BORG/01

                                          EXT- WALLACE-00211
   Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 235 of 289 PageID 258

\ ow
        koordinerirtg av myndighetskontakt og praktisk tilretteleggelse for Yaras ko
        aktivitet i India.

        Yara betalte ikke USD 750 000 innen 1. juli 2007 som avtalt. Partene ble enige o
        frist for betaling skulle yore 1. september 2007, og at Yara da skulle betale USD 1 million.
        Yara betalte heller ikke imien den nye fi-isten. Gurpreteesh Maini purret pa betalingen
        overfor Daniel Clauw. Selv om Clauw pa' dette tidspunktet hadde sluttet i Yara, tok han
        kontakt med Wallace pa epost for A wage for at Gurpreteesh Maini fikk betalt. Samtidig
        med at disse diskusjonene om betaling foregikk, fikk Yam — i en epost til Ken Wallace
        17. august 2007— informasjon fra Gurpreteesh Maini om at lions far ha.dde byttet jobb og
        ikke lenger arbeidet i Kjemikalie- og gjodselsdepartementet.

        Den 18. september 2007 ga Thorleif Enger beskjed til Ken Wallace om at avtaleforholdet
        til Gurpreteesh Maini skulle aysluttes. Wallace tok kontakt med Gurpreteesh Maini, som
        phfolgende dag bekreftet at han aksepterte en godtgjorelse pa USD 1 million som et
        endelig oppgjor for sin bistand. Dette belopet ble 16. oktober 2007 over-fort Era Yara til en
        konto tilhorende Krystal Holdings & Investments Ltd i StAndard Chartered Bank i Hong
        Kong. Selskapet Krystal Holding & Investment Ltd er registrert pa De britiske jomfruoyer
        og er eiet av The Meher Trust. Trustetis benefisienter er Gurpreteesh Mainis kone og hans
         mor.

        Fastsettelse av staff

        Intiledningsvis konstaterer retten at straffeloven fra 2005 ikke forer til noe gunstigere
        resultat for Ken Wallace enn den gamle straffeloven. Korrupsjonsbestemmelsene i
        straffeloven (2005) § 387 og § 388 har samme strafferamme som straffeloven (1902)
        § 276a og § 276b, og det folger av spesialmotivene til § 387 og § 388 i Ot.prp. nr. 22
        (2008-2009) at det var meningen A viderefore rettstilstanden. Fastsettelsen av straff skal
        derfor skje etter reglene i straffeloven (1902), jf. straffeloven (2005) § 3 forste ledd.

        Lagretten har fiumet Ken Wallace skyldig i to tilfeller av grov korrapsjon eller
        medvirkning til grov kotrupsjon. I det ene forholdet betalte Yara en bestikkelse pa USD
        1,5 rnillioner, mens det i det andre forholdet ble betalt USD 1 million. I begge forholdene
        representerte utbetalingene en tredjedel av det totale bebop som det var itmgatt avtale om
         betale.

        Lagmannsretten legger til grunn at hensikten med A tilby og betale bestikkelser til Shukri
        Ghanem i Libya var a sikre seg styrelederens velvilje — og dermed en bedre posisjon for
        Yara i de pagaende forhandlingene med NOC. Bestikkelsen fremstfir ikke som motytelse
        for konkrete handlinger eller unnlatelser pA Shukri Ghanems side, men bxrer preg av
        vwre ren smoring. Selv om Shukri Ghanem ikke selv var direkte involvert i
        forhandlingene, var han en sentral premissleverandor med tanke pa mulighetene
                                                                TRUE     .


                                                      -15-                   15-138815A


                                           EXT- WALLACE-00212
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 236 of 289 PageID 259



      sarnarbeidet mellom Yara og NOC skulle bli en realitet. Det vises i den forbin       e
      annet til vitnet Omar Gazal. Gazal forklarte at han — som leder av forhandling4iiim40
      libysk side — lopende rapporterte til Shukri Ghanem, og at det var Shukri Ghan&itsptig
      stilling til hva som eventuelt skulle tas videre og forelegges for det samlede styretISXKL
      og deretter for statsministeren.

      Pa samme mate legger lagmamisretten til grumi at hensikten med a tilby og betale
      bestikkelser til Jivtesh Maini i India var sikre seg hans velvilje — og dermed en bedre
      posisjon for Yara i de pagaende forhandlingene med Kribhco. Ogsá denne bestikkelsen
      bwrer preg av i. vwre smeting. Selv om Jivtesh Maini ikke selv var direkte involvert
      forhandlingene, var hans posisjoner bade i departementet og i Kribhcos styre sywrt sentrale
      med tanke pa mulighetene for a f realisert et samarbeid mellom Yara og Kribhco. Det
      vises blant annet til vitnene C. P. Singh og B. D. Sinha, som forklarte seg om Jivtesh
      Mainis rolle i departementet og hans posisjon som styremedlem i Kribhco. Om
      styreposisjonen i Kribhco sa vitnet Sinha for eksempel at Jivtesh Maini i utgangspunktet
      var styremedlem pa lik linje med andre styremedlernmer, men at man fra kooperativets
      side alltid lyttet ekstra noye til oppfatningene fra de styremedlemmene som var utpekt av
      staten.

      Da straffeloven (1902) § 276a, § 276b og § 276c ble vedtatt i 2003, skjedde det som et ledd
      i oppfolgingen av Norges intemasjonale forpliktelser for bekjempelse av
      korrupsjonskriminalitet. I lovforarbeidene er det understreket at norsk deltakelse i det
      internasjonale arbeidet mot korrupsjon prioriteres hoyt. Det er videre uttalt at korrupsjon
      utgjor en trussel mot rettsstaten, demokratiet, menneskerettighetene og sosial rettferdighet,
      og at korrupsjon kan hindre okonomisk utvikling og virke konkurransevridende, se Ot.prp.
      nr. 78 (2002-2003), punkt 2.1.1. Sterke allmennpreventive hensyn tilsier med andre ord at
      det reageres strengt ved overtredelse av straffelovens forbud mot korrupsjon.

      Ved lovendringen i 2003 ble strafferammen for grov korrupsjon hevet til 10 ar, jf.
      straffeloven (1902) § 276b. I lovforarbeidene er det uttalt at grov korrupsjon kan fremsta
      som mer straffverdig enn de fleste andre grove formuesforbrytelser, og at det unntaksvis
      kan vwre gnmn til a reagere med fengselsstraffer opp mot ti ar for enkeltstaende grove
      korrupsjonshandlinger, se Ot.prp. nr. 78 (2002-2003), punkt 7.3.2. Departementet fastslo
      likevel folgende:

                Departementet vii understreke at det bare ved meget alvorlige og
                samfurmsskadelige former for korrupsjon kan vxre aktuelt A. reagere med
                fengselsstraffer pa mer enn seks ar.

      Hoyesterett har i flere avgjorelser etter lovendringen kommentert sporsmalet om hevingen
      av strafferammen for goy korrupsjon i 2003 innebar en heving av det generelle-
                                                                                           ,.:‘,11:-;
      straffenivaet for korrupsjon i forhold til det som gjaldt tidligere. I Rt. 2008, !\*73-               ,
      uttalte Hoyesterett blant annet folgende:                                     ,


                                                     -16-                    15-138815                  1

                                          EXT- WALLACE-00213
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 237 of 289 PageID 260
                                                                 I.



            Noe klart signal om at heving av det generelle straffenivaet for grov ko
            et formal ved lovendringen utover de mest alvorlige tilfellene, er det imi
            mulig a lese ut av forarbeidene. Selv cart en heving av strafferammen i seg
            tilsier en generell heving av straffenivaet, vii imidlertid utvidelsen av spenne
            medvirke til et stone spillerom i straffutmalingen og dermed til en strengere
            straffutmAling ogsa utenfor de mest alvorlige tilfellene. Forarbeidenes understreking
            av straffverdigheten ved korrupsjon gir dessuten etter mitt syn, sammenholdt med de
            synspunkter som la til grunn for de to nevnte hoyesterettsdornmene, grunnlag for en
            viss skjerpelse av straffenivaet.

      Ved straffeutrnalingen i denne saken legges det derfor til grurm at lovendringen i 2003
      innebar en viss heving av det generelle straffenivaet for grov korrupsjon.

      Nar det gjelder straffenivaet for grov korrupsjon i det omfang vi star overfor i denne saken,
      gir Hoyesteretts dom i HR-2016-1834-A noe veiledning. I den aktuelle saken hadde den
      ene tiltalte, i stillingen som innkjopsansvarlig i et busselskap, mottatt bestikkelser pa rundt
      3 millioner kroner fra en bussprodusent. Senere, etter a ha sluttet i selskapet og etablert
      egen virksonahet i samme bransje, hadde han betalt ca. 350 000 kroner i bestikkelser til den
      davwrende innkjopssjefen hos sin tidligere arbeidsgiver. Den andre tiltalte i saken hadde i
      stillingen som salgssjef for bussprodusentens norske datterselskap medvirket til utbetaling
      av bestikkelser pa. ca. 7,4 millioner kroner. Hoyesterett uttalte at riktig straff for den forste
      tiltalte var fengsel i 4 ar og 6 maneder. Om straffen for den andre tiltalte sa Hoyesterett at
      et riktig utgangspunkt var fengsel i om lag 5 ar.

      a  &men dom fra Hoyesterett som belyser straffenivaet, fumes i Rt. 2012 side 243. Den
      ene tiltalte i saken var prosjektleder i et kommunalt foretak som eide, drev og vedlikeholdt
      skolebygninger. Han ble domt for grov korrupsjon etter at han ved 4 tilfeller hadde mottatt
       alt ca. 1,5 millioner kroner i bestikkelser fra personer i virksomheter med oppdrag for
      foretaket. Hoyesterett uttalte at riktig staff for korrupsjonsforholdene var fengsel i noe
      over 3 fir.

      Den tredje avgjorelsen lagmannsretten vii trekke frem, er dommen i Rt. 2008 side 1473.
      Hovedmarmen i denne saken hadde hatt ledende stillinger i et eiendomsforvaltningsselskap
      og senere i et kommunalt foretak med ansvar for utvikling, drift og forvaltning av
      skolebygg. Han ble domt for grov utroskap for til sammen ca. 100 millioner kroner, og for
      grov korrupsjon for til sammen ca. 6,6 millioner kroner. Hoyesterett sluttet seg til
      lagmannsrettens utgangspunkt om at korrupsjonen isolert sett vine ha medfort en straff pa
      5 al. og 6 maneder.

      Ken Wallace er funnet skyldig I a ha medvirket til utbetaling av bestikkelser pa til sammen
      ca. 14,5 millioner kroner — beregnet etter kursen pa amerilcanske dollar pa d
      utbetalingstidspunktene. Omfanget av de totale bestikkelsene som Walla
                                                                      r"'
                                                      T t

                                         EXT- WALLACE-00214
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 238 of 289 PageID 261



       medvirket til a tilby, var imidlertid betydelig hoyere. Beregnet etter valut
       utbetaling av forste avdrag under hver av avtalene, hadde avtalen under po
       verdi pa ca. 27 millioner kroner, mens avtalen under post b) hadde en samle
       16,5 millioner kroner.

      Korrupsjonens okonomiske omfang star svmrt sentralt ved straffutmalingen. Sammenlignet
      med HR-2016-1834-A, hvor den ene av de to tiltalte medvirket til utbetaling av
      bestikkelser pa til sammen ca. 7,4 millioner kroner, fremstar var sak som betydelig rner
      alvorlig. De bestikkelsene som er utbetalt fra Yara, utdor et samlet belop som er nxr
      dobbelt sá start som det utbetalte belopet i Hoyesteretts dom — hvor det ble tatt
      utgangspunkt i en straff pa fengsel i rundt 5 ar. Pa grunnlag av rettspraksis er det vanskelig
      a fastsla eksakt hvilket straffeniva som er det riktige utgangspunktet i var sak — for det tas
      hensyn til betydningen av de skjerpende og formildende momenter som gjor seg gjeldende.
      Lagma.nrisretten legger imidlertid til grunn at utgangspunktet ligger et sted mellom 6 og 7
      ars fengsel.

      Ved straffutmalingen ma det tas i betraktning at Ken Wallace hadde en meget sentral rolle
       korrupsjonshandlingene. I Libya-forholdet var han den som opprettet og fulgte opp den
      direkte kontakten med Mohamed Ghanem, og den som forhandlet med Ghanem om de
      nwrmere avtalebetingelsene. Det var Wallace som tok beslutningen °in at avtalen med
      Mohamed Ghanem skulle inngas muntlig, og som tok initiativet til a foreta utbetalingen pa
      USD 1,5 millioner gjennom et sveitsisk selskap — begge deler for a holde forholdet til
      Mohamed Ghanem og han.s far skjult. Ogsa i India-forholdet var Wallace den operasjonelle
      aktoren pa Yaras side. Det var Wallace som forhandlet med Gurpreteesh Maim* om
      avtalebetingelsene og sorget for utbetaling av belopet pa USD 1 million.

      Korrupsjonen bade i Libya og i India bwrer preg av a vwre godt planlagt, noe som er
      skjerpende. Det vises til at Wallace inrigilck avtaler om konsulentbistand med to winner for
      aktivt a skjule betalingen av bestikkelser til deres fedre. I Libya-forholdet tok han dessuten
      beslutningen onia skjule overforingen av penger gjennom et ekstemt, utenlandsk selskap —
      i den hensikt a gime det spesielt vanskelig a spore bestikkelsen tilbake til Yara.
      Handlingene foregikk dessuten i begge tilfeller over en lengre periode pa flere maneder.

      I skjerpende retnix . ig ma det videre legges vekt pa at Ken Wallace var juridisk direktor og
      medlem av Yaras konsernledelse. Wallace hadde det overste faglige ansvaret for Yaras
      etiske regelverk og retningslinjene for god forretningsforsel. Som leder for selskapets
      antikormpsjonsarbeid var det ogsa hans ansvar a legge til rette for at reglene ble etterlevd
      av Yaras organisasjon, og bade kornpetarkse og rolle ga ham swrlig gode forutsetninger for
        forhindre brudd pa korrupsjonslovgivningen. Den ornstendighet at Wallace selv begildc
      grove korrupsjonshandlinger, representerer derfor et betydelig tillitsbrudd overfor- -
      selskapet og dets eiere. Hans handlinger forer ogsá til omdommetap for sel
      er egnet til 5 sa tvil om verdien. av Yaras antikorrupsjonsarbeid.


                                                   - 18-

                                         EXT- WALLACE-00215
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 239 of 289 PageID 262




      Det er videre skjerpende ved straffutmalingen at korrupsjonen bade i Libya
      begatt overfor sentrale offentlige tjenestemenn. Bade Shuldi Ghanem og Jivt
      vilctige premissleverandorer for avgjorelser av betydning for Yaras kommersie
      virksomhet i de respektive landene. Swrlig Shuldi Ghanem satt i en sywrt fremskutt
      posisjon, ettersom NOC forvaltet enorme fellesskapsverdier i form av olje- og
      gassforekomster pa vegne av den libyske stat.

      Forsvarer har vist til at Ken Wallace ikke selv tok initiativet til korrupsjonshandlingene, og
      at han handlet pa ordre fra noen andre i Yara. Etter forsvarers oppfatning ma dette tillegges
      vekt som et formildende moment ved straffutmalingen.

      Det er ingenting som tyder pa at Wallace pa eget initiativ besluttet a innga avtaler om
      betaling av bestikkelser. Lagmarmsretten legger til grunn at initiativet kom fin noen andre
      organisasjonen, uten at bevisforselen i saken har gill svaret pa hvem dette var. Den
      omstendighet at korrupsjonen ikke var Wallace's eget pafunn, kan likevel ikke fa
      nevneverdig betydning ved straffutnalingen. Ken Wallace var ingen underordnet ansatt i
      Yara; han var selskapets juridiske direktor. Uansett hvem som tok initiativet til
      bestikkelsene, kurme Wallace med sin faglige tyngde og i kraft av sin posisj on i
      konsernledelsen — ha nektet a medvirke til straffbare handlinger, uten risiko for
      konsekvenser for seg selv. Til sammenligning vises det til at den tiltalte salgssjefen for
      bussprodusentens norske datterselskap i HR-2016-1834-A ble beskrevet som helt sentral i
      korrupsjonshandlingene — men likevel som "en liten brikke i et stort korrupt system".
      Wallace var ingen tilsvarende liten brilcke.

      I alle de Ire kompsjonsdommene fra Heryesterett som er nevnt over, ble det ved
      straffutmalingen tillagt veld i skjerpende retning at de straffbare handlingene ga de tiltalte
      egen askonomisk vinning. I den foreliggende saken har korrupsjonen ikke gilt Ken Wallace
      noen form for personlig vinning eller andre fordeler, og det er ingenting som tyder pa at
      egen virming pa noen mate bar vxrt et mal. Dette fravwret av en ikke ubetydelig
      skjerpende omstendighet i var sak sammenlignet med sentrale saker i tidligere rettspraksis,
      ma det tas hensyn til ved fastsettelsen av straff for Wallace.

     Forsvarer har vist til at krirninaliseringen av korrupsjon I det offentlige blant annet er
     begrunnet i hensynet til allmennhetens tillit til offentlig virksomhet. Slik tillit er en
     forutsetning for et stabilt demokrati. Ifolge forsvarer bwrer verken Libya eller India preg av
     a vwre stabile demokratier, og det kan ikke sies at korrupsjonshandlinger begatt i disse
     statene bidrar til a svekke en velfungerende offentlig administrasjon. Det er derfor anfort a
     vxre formildende ved straffutmalingen at korrupsjonen er begatt i land med en annen
     forvaltningsskilck og forretningsmoral enn i Norge.




                                                    -19-                    15-138815AS

                                         EXT- WALLACE-00216
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 240 of 289 PageID 263



      Som state for sin anforsel har forsvarer blant annet vist til lovforarbeidene
      om utilborlighetsvurderingen i straffeloven (1902) § 276a. I Ot.prp. nr. 78
      side 56 uttalte departementet folgende:

              Det kan vwre store forskjeller fra land til land i forretningsmoral, forvaltningsskikk
              og sedvane. Etter departementets oppfatning kan utilborlighetsvurderingen ikke sta
              upavirket av forholdene i et annet land hvor bestikkelsen mottas eller ytes, eller
              hvor den passive bestikker har sitt virke. Det er for eksempel ikke uvanlig at
              offentlige tjenestemenn i en del land nekter a gjore jobben sin, med mindre de
              mottar penger for det. Slike betalinger omtales gjeme som "facilitation payments"
              og vii kunne rammes av -atkastet, men bare dersom fordelen som tilbys eller gis den
              utenlandske tjenestemannen, er utilborlig. En del slike betalinger kan ikke
              karalcteriseres som utilborlige. Den som ser seg tvunget til betale en utenlandsk
              offentlig tjenestemann et mindre belop for a fa tilbake passet silt, eller for a fa by
              til a reise ut av landet, kan derfor ikke straffes etter forslaget. (...)

      Lagmannsreften bemerker at denne uttalelsen i forarbeidene gjelder sakalte "facilitation
      payments" i tilknytning til vurderingen av korrupsjonsbestemmelsens
      utilborlighetskriterium. Det som omtales i sitatet, er for det forste betaling til offentlige
      tjenestemenn pa en helt annen skala — og i helt andre situasjoner — enn det som er aktuelt i
      var sak. For det andre har de nevnte bemerkningene om korrupsjonsbestemmelsens
      objektive vilkar ikke noclvendigvis noen overforingsverdi til sporsmalet om hvilken straff
      som er riktig nar sporsmalet om skyld allerede er avgjort.

      Den omstendighet at korrupsjonen er begat i land som ikke har en like velfungerende
      offentlig administrasjon som den norske, og som erfaringsmessig er mer korrupsjonsutsatt,
      kan etter lagrnannsrettens oppfatning ikke vwre floe formildende moment ved
      straffamalingen. Som nevnt over, ble lovendringene om korrupsjon i 2003 vedtatt for a
      &Age opp konvensjonsforpliktelser om bekjempelse av derme typen kriminalitet.
      Korrupsjon foregar °fie pa tvers av landegrenser, og lovforarbeidene fremhever derfor
      viktigheten av at slike straffbare handlinger motarbeides gjennom internasjonal
      samhandling. Lovendringens formal tilsier derfor med styrke at straffenivaet for
      korrupsjon begatt i utlandet i utgangspunktet skal vxre det samme som for korrupsjon
      begatt i Norge. Verken Hoyesteretts praksis eller andre relevante rettskilder gir
      holdepunkter for noe annet exm en enhetlig straffutmalingspraksis, uavhengig av hvor den
      straffbare hancllingen er begat.

      Det har gait mer enn 9 ar siden de straffbare handlinger ble bega'tt. Etterforskningen startet
      i 2011, og tiltale ble tat ut januar 2014. Selv om saken has truldcet ut i tid, er det ikke
      grunnlag for a vektlegge tidsforlopet i formildende retning ved straffutmalingen, jf.
      Hoyesteretts uttalelser i Rt. 2012 side 243, aysnitt 50. Det vises til 9,_tetteff kningen har
      vwrt omfattende med mange involverte, og at saken har berort fi                     har ikke
      hatt noen ren liggetid underveis.                                                  o
                                                                                       ;



                                                    - 20 -                  15-138815AST-BORG/01

                                         EXT- WALLACE-00217
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 241 of 289 PageID 264


      Etter en saralet vurdering har lagmarmsretten kommet til at straffen for Ken
      settes til fengsel i 7 h. Straffeloven (1902) § 62 far anvendelse. Til fradrag k
      dager for utholdt varetelct.

      Domrnen er enstenunig.




                                                    -21 -                   15-138815A   G/01


                                         EXT- WALLACE-00218
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 242 of 289 PageID 265



                                     DOMSSLUTNING:



           1. Kendrick Taylor Wallace, fodt 3. august 1945, &mines for overtredelse av
              straffeloven (1902) § 276a, jf. § 276b, jf. straffeloven § 62 til en straff av fengsel
              i 7 — sju

              Til fradrag i straffen kommer 3 — tre — dager for utholdt varetekt.

           2. Daniel Clauw, fodt 27. februar 1950, frifinnes.

           3. Thorleif Enger, fodt 31. oktober 1943, frifinnes.

           4. Tor Holba, fodt 17. mars 1956, frifinnes.




     Vjersti Olsen
                                                                            Kai Fred N=by Thune




                                                         7.




                                                   -                        15-138815AST-BORG/01

                                         EXT- WALLACE-00219
    Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 243 of 289 PageID 266

‘4610,
         7`ranslatioilfrom Norwegian                                                                                                               2


                                                BORGARTING COURT OF APPEAL
                                                                [Borgarting lagmannsrett]




           JUDGMENT

         Delivered on:                     17.01.2017

         Case No:                          15-138815AST-BORG/01

         Judges:
                                           Senior Court of Appeal Judge        Mette Jenssen
                                           Court of Appeal Judge               Dag A. Minsaas
                                           Extraordinary Court of Appeal Judge Egil F. Jensen

         Lay judges:
                                           Counsellor, NAV1                                            Kjersti Olsen
                                           Postdoctoral Researcher                                     Maria Astrup Hjort
                                           Territory Manager                                           Jan Sverre Reidar Petterson
                                           Retiree                                                     Kai Fred Nmrby Thune




         Prosecuting authority                 Okokrim                           Senior Public Prosecutor Marianne Djupesland
                                                                                 Senior Public Prosecutor Bard Thorsen
                                                                                 Public Prosecutor Helene Bmrug Hansen

         Defendant                      Daniel Roger Clauw      Advocate Fredrik Berg
                                                                Advocate Ruth Haile Tesfazion
         Defendant                      Thorleif Enger          Advocate Jan Erik Teigum
                                                                Advocate Ellen Holager Andens
         Defendant                      Kendrick Taylor Wallace Advocate Arild Dyngeland
                                                                Advocate Rune Hakon Tjomsland
         Defendant                      Tor Holba               Advocate Astri Aas-Hansen
                                                                Advocate Nadia Christina Hall




         No restrictions on publishing


          Norwegian Labour and Welfare Administration. Translator's remark.
                      Translated by John Richard Stokbak Sciablz, Government Authorized Translator English — Norwegian -Spanish, Candidatus Arts
                                                       Tel. (+47) 917.22.768 • E-mail: richard.selaba@gmail.com



                                                                  EXT- WALLACE-00220
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 244 of 289 PageID 267
 Translatiottfrom Noretegtait

 By an indictment issued by the Public Prosecutors Office in Oslo on 15 January 2014,
 Taylor Wallace, born 03 August 1945, Daniel Clauw, born 27 February 1950, Thorleif En
 31 October 1943, and Tor Holba, born 17 March 1956, were indicted with violation of:

         The Penal Code section 276a, see also section 276b
         For having given or offered an improper advantage in connection with a position, office or
         assignment. Position, office or assignment also means a position, office or assignment in a
         foreign country. The offence is considered gross because, among other things, the act
         produced considerable economic benefit, because the act concerns the bribery of a foreign
         public official or because incorrect accounting documentation was used.

          The indictment is based on the following:
          Yara International ASA (Yara) is the parent company of an international corporate group
          with activities mainly within the production and sale of fertilisers, with more than 8,000
          employees worldwide. The company's headquarters are located in Oslo and its shares are
          listed on the Oslo Stock Exchange. The Norwegian government holds 36.2% of the shares.

          Thorleif Enger was President and Chief Executive Officer of Yara during the period 2004 -
          October 2008. Kendrick Wallace was Yara's chief legal officer and a member of the
          corporate management team during the period from 2004 to the summer of 2008. Tor Holba
          was a member of the corporate management team from 2004 until May 2012 (from October
          2006 as head of the upstream segment and project owner for the negotiations in Libya).
          Daniel was a member of the corporate management team during the period from 2004 to the
          autumn of 2006 as chief operating officer and deputy CEO, after which he was engaged as a
          consultant responsible for growth initiatives reporting directly to Enger, a position he held
          until September 2007.

          Persons acting on behalf of Yara were complicit in the following:

          Count a)
          Concerns defendants no. 1 Wallace, no. 2 Clauw, no. 3 Enger and no. 4 Holba
          In the period 2004 to 2009, Yara negotiated with the state-owned Libyan oil company
          National Oil Corporation (NOC) regarding cooperation (a joint venture) on fertiliser
          production in Libya. At some point, probably in early 2007, Wallace entered into an
          agreement on behalf of Yara to pay -USD 4.5* million or more to Mohamed Ghanem, the
          son of Shukri Ghanem. At the time, Shukri Ghanem was Libya's de facto* oil minister and
          chairman of the NOC. The agreement was linked to Yara's negotiations with the NOC and
          Shukri Ghanem's role there.

          A portion of the agreed amount, USD 1.5 million, was transferred to a Swiss bank account
          controlled by Mohamed Ghanem. This happened as follows: The Swiss company Nitrochem
          Distribution AG (Nitrochem) was asked to advance the amount on Yara's behalf, which
          Nitrochem did by transferring USD 1.5 million to the agreed account on 29 March 2007.
          Yara subsequently reimbursed Nitrochem via its partially-owned subsidiary in Switzerland,
          Balderton Fertilizer SA (Balderton). The reimbursement was concealed by over-invoicing
          several ordinary deliveries of ammonia from Nitrochem to Balderton in the period from
          October 2007 to May 2008. The ammonia deliveries in question were then sold from
          Balderton to Yara Switzerland SA (Yara Switzerland) at a price which also covered the
          overcharge for the commodities paid by Balderton.




                                                                 -2-                                              15-138815AST-BORG/01
                Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                                 Tel, (+47) 91722.768 - E-mail: richard.sciaba@gmail.cont

                                                             EXT- WALLACE-00221
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 245 of 289 PageID 268
likw Translation from Norwegian




             Thus, in reality it was Yara Switzerland that covered the payment to Mr. Ghanem.

             The payment was made at the same time as Yara and the NOC were in the final
             stages of negotiating a "Heads of Agreement" (HA), which was signed in April
             2007.

             Both the agreement and the partial payment constituted an improper advantage.

             Clauw, Enger and Holba consented, probably in early 2007, to entering into a deal to
             pay money to Shukri Ghanem's son.

             Clauw further assisted in the acts by proposing that Nitrochem could, on behalf of
             Yara, advance the USD 1.5 million payment to Mohamed Ghanem and by contacting
             Nitrochem to ensure that this was done.

             Mager and Holba participated in the negotiations with the NOC and signed, inter alia,
             a "Partnership Agreement" between Yara and the NOC in July 2008, knowing that an
             agreement had been made to pay bribes of which not all the instalments had been
             paid. The final agreement between Yara and the NOC was signed in February 2009.


             Count b)
             Concerns defendants no. 1 Wallace, no. 2 Clauw, no. 3 Enger
             In the period from December 2006 to the spring of 2008, Yara International ASA
             (Yara) negotiated with Krishak Bharati Cooperative Limited (KRIBHCO) regarding
             cooperation (a joint venture) within the fertiliser sector in India. The Government of
             India held 67 % of the shares in KRIBHCO, with the administrative responsibility
             being allocated to the Ministry of Chemicals & Fertilizers.

              In April 2007, Wallace and Clauw, on behalf of Yara, offered to make a deal with
              Gurpreteesh Singh Maini, the son of Dr Jivtesh Singh Maini. Dr Jivtesh Singh Maini
              was at the time Additional Secretary and Financial Adviser in the Ministry of
              Chemicals & Fertilizers and a member of the board of KRIBHCO on behalf of the
              Ministry. The offer of an agreement with Gurpreetesh Singh Maini was made in
              connection with Dr Jivtesh Singh Maini's position.

              The offer of an agreement ("Representative Engagement Letter") which was
              presented to Gurpreetesh Singh Maini entailed, inter alia, an offer to pay USD
              250,000 as a one-off payment, and an. offer to pay him, on certain conditions, USD
              0.50 per metric ton on all fertilizer products sold by Yara in India. One of the
              conditions for the duration of the agreement was that an agreement between Yara and
              Kribhco would be reached. In a later draft agreement from Yara, the one-off payment
              offer was replaced by an amount of USD 3 million, to be paid in instalments of USD
              1 million per year during the period 1 January 2007 - 31 December 2009.

              On 16 October 2007, Yara paid an amount of USD 1 million on the basis of an
              invoice forwarded by Gurpreetesh Singh Maini from the Lebanese company CYC
              s.a.r.l. On Gurpreetesh Singh Maini's request, the amount was instead transferred
              from Yara to an account in Hong Kong belonging to the company Krystal Holdings &
              Investments Limited (British Virgin Islands), a company registered in the names of
              the spouses of Jivtesh Singh Maini and Gurpreetesh Singh Maini.

                                                                     - 3-                                             15-138815AST-BORG/01
                    Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                                     Tel. (+47) 917.22.768 • E-mail; richard.sciaba@gmaiLcom

                                                               EXT- WALLACE-00222
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 246 of 289 PageID 269

  Translation from Norwegian
                                                                                         •
           Both the offer of an agreement and the payment constituted an improper advantage,

           Enger assisted by consenting to the negotiations with Gurpreetesh Singh Maini
           by approving the payment of USD 1 million.

           (* Amended by the prosecutor in the course of the appeal hearing; see the Criminal
           Procedure Act, section 254 third subsection, 23.08.2016 Marianne Djupesland.)

  Oslo District Court delivered a judgment on 07 July 2015 with the following conclusion:

           1.       Thorleif Enger, born 31.10.1943, is convicted of violation of the Penal Code
                    section 276a, cf. section 276b, to 3 — three — years of imprisonment, cf. the
                    Penal Code section 62. From the sentence there shall be a deduction of 3 —
                    three — days for time spent in custody.

           2.       Kendrick Taylor Wallace, born 03.08.1945, is convicted of violation of the
                    Penal Code section 276a, cf. section 276b, to 2— two — years and 6— six —
                    months of imprisonment, cf. the Penal Code section 62. From the sentence
                    there shall be a deduction of 3 — three — days for time spent in custody.

           3.       Tor Holba, born 17.03.1956, is convicted of violation of the Penal Code
                    section 276a, cf. section 2766, to 2— two — years of imprisonment. From the
                    sentence there shall be a deduction of 3 — three — days for time spent in
                    custody.

           4.       Daniel Clauw, born 27.02.1950, is acquitted of count a) of the indictment.

           5.       Daniel Clauw, born 27.02.1950, is convicted of violation of the Penal Code
                    section 276a, cf. section 276b, to 2— two — years of imprisonment. From the
                    sentence there shall be a deduction of 3 — three — days for time spent in
                    custody.

  Kendrick Taylor Wallace, Daniel Clauw, Thorleif Enger, Tor Holba and the prosecuting
  authority represented by Okokrim have appealed the judgment to Borgarting Court of
  Appeal.
  The appeal by Thorleif Enger concerns the assessment of evidence in relation to the issue of
  guilt, the application of the law and the sentence imposed.

  The appeal by Kendrick T. Wallace concerns the assessment of evidence in relation to the
  issue of guilt and the application of the law.

  The appeal by Daniel Clauw concerns the assessment of evidence in relation to the issue of
  guilt, the application of the law and the sentence imposed.

  The appeal by Tor Holba concerns the assessment of evidence in relation to the issue of guilt under count
  a) of the indictment.

  The appeal by the prosecuting authority concerns the assessment of evidence in relation to
  the issue of guilt under count a) of the indictment for Daniel Clauw, and the sentences
  imposed with regard to all of the defendants.
                                                 -4-                               15-138815AS1-BORG/01
                Translated by John Richard Stokbak Sciaba, Government Authorired Translator English Norwegian - Spanish, Candidatus Juris
                                                 Tel, (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com
                                                             EXT- WALLACE-00223
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 247 of 289 PageID 270
 Translation from Norwegian



 The appeal hearing took place during the period 23 August -2 December 2016 at the preMises
 Borgarting court of Appeal. All defendants and 28 witnesses testified. Such additional evf Ock
 presented as appears in the court record.

 During the appeal hearing the Court of Appeal sat with a jury pursuant to section 352 of the
 Criminal Procedure Act. In agreement with the indictment, the jury was presented with 7
 primary questions and 7 additional questions. The questions were of the following wording:

         As regards defendant no. 1, Wallace:

         Question 1 — primary question (count a) of the indictment)
         (An answer in the affirmative to this question requires more than 6 votes.)

         Is Kendrick T. Wallace guilty of having offered or given someone an improper advantage in
         connection with a position or office, or of complicity therein?

         Basis:
         In 2006-2007, while Yara International ASA (Yara) was negotiating with the Libyan
         company National Oil Company (NOC) for a cooperation project in Libya, he offered and/or
         gave Shukri Ghanem an improper advantage by entering into an agreement with his son
         Mohammed Ghanem, to pay the son or the son's company a total of USD 4.5 million in future
         instalments, and by complicity in the payment of USD 1.5 million. The improper advantage
         was offered and/or given in connection with Shukri Ghanem's position as chairman of the
         NOC.

         Question 2— additional question (count a) of the indictment)
         (This question is only to be answered if question 1 has been answered in the affirmative. An
         answer in the affirmative to this question requires more than 6 votes.)

         Is the violation in question 1 to be considered an aggravated one?

         Question 3 — primary question (count b) of the indictmenti
         (An answer in the affirmative to this question requires more than 6 votes.)

         Is Kendrick T. Wallace guilty of complicity in offering or giving someone an improper
         advantage in connection with a position or office?

         Basis:
         In 2006-2007, while Yara International ASA (Yara) was negotiating a cooperation agreement
         with the Indian cooperative KRIBHCO, he was complicit in offering and/or giving .Tivtesh
         Maim an improper advantage by being complicit in the entry into an agreement with his son
         Gurpreteesh Maini to pay a total of USD 3 million in future instalments to the son or a
         company designated by the son, and/or was complicit in the payment of USD 1 million. The
         improper advantage was offered and/or given in connection with Jivtesh Maini's position at
         the Indian Ministry of Chemicals and Fertilizers and/or his position as a KRIBHCO board
         member.




                                                                -5-                                              15-138815AST-BORG/01
              Translated fry John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus furls
                                                Tel. (+47) 917.22.768 • E-mail: richard.sciabaggmail.com

                                                          EXT- WALLACE-00224
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 248 of 289 PageID 271
  Translation from Norwegian




  Question 4— additional question (count b) of the indictment)
  (This question is only to be answered if question 3 has been answered in the affirmative. An answer
  in the affirmative to this question requires more than 6 votes.)

  Is the violation in question 3 to be considered an aggravated one?

  As regards defendant no. 2, Clauw:

  Question 1— primary question (count a) of the indictment)
  (An answer in the affirmative to this question requires more than 6 votes.)

  Is Daniel Clauw guilty of complicity in offering or giving someone an improper advantage in
  connection with a position or office?

  Basis:
  In 2006-2007, while Yara International ASA (Yara) was negotiating with the Libyan company
  National Oil Company (NOC) for a joint venture project in Libya, he was complicit in offering
  and/or giving Shulcri Ghanem an improper advantage by being complicit in the entry into an
  agreement with his son Mohammed Ghanem to pay the son or the son's company a total of USD 4.5
  million in future instalments, and/or by being complicit in the payment of USD 1.5 million. The
  improper advantage was offered and/or given in connection with Shukri Ghanem's position as
  chairman of the NOC.

  Question 2— additional question (count a) of the indictment)
  (This question is only to be answered if question 1 has been answered in the affirniative. An answer
  in the affirmative to this question requires more than 6 votes.)

  Is the violation in question 1 to be considered an aggravated one?

  Question 3 — primary question (count b) of the indictment)
  (An answer in the affirmative to this question requires more than 6 votes.)

  Is Daniel Clauw guilty of complicity, in offering or giving someone an improper advantage in
  connection with a position or office?

  Basis:
  In 2006-2007, while Yara International ASA (Yara) was negotiating a cooperation agreement with
  the Indian cooperative KRIBHCO, he was complicit in offering and/or giving Jivtesh Maini an
  improper advantage by being complicit in the entry into an agreement with his son Gurpreteesh
  Maim to pay a total of USD 3 million in future instalments to the son or a company designated by
  the son, and/or was complicit in the payment of USD 1 million. The improper advantage was
  offered and/or given in connection with Jivtesh Maini's position in the Indian Ministry of Chemicals
  and Fertilizers and/or his position as a KRIBHCO board member.




                                                                 -6-                                               15-138815AST-BORG/01
               Translated by John Richard Stokbak Sciaba, Government Azithori.7ed Translator English — Norwegian - Spanish, Candidatus Juris
                                                Tel. (+47) 917.22.768 • E-mail: richardsciabaggtnail.com

                                                             EXT- WALLACE-00225
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 249 of 289 PageID 272
Sloe Translation from Norwegian

     Question 4— additional question (count b) of the indictment)
     (This question is only to be answered if question 3 has been answered in the affirmative. An answer
     in the affirmative to this question requires more than 6 votes.)

     Is the violation in question 3 to be considered an aggravated one?

     As regards defendant no. 3, Enger:


     Question 1 — primary question (count a) of the indictment)
     (An answer in the affirmative to this question requires more than 6 votes.)

     Is Thorleif Enger guilty of complicity in offering or giving someone an improper advantage in
     connection with a position or office?

     Basis:
     In 2006-2007, while Yara International ASA (Yara) was negotiating with the Libyan company National Oil
     Company (NOC) for a joint venture project in Libya, he was complicit in offering and/or giving Shukri Ghanem an
     improper advantage by being complicit in the entry into an agreement with his son Mohammed Ghanem to pay the
     son or the son's company a total of USD 4.5 million in future instalments, and/or by being complicit in the payment
     of USD 1.5 million. The improper advantage was offered and/or given in connection with Shukri Ghanem's
     position as chairman of the NOC.

     The complicity consisted in Eiger, as CEO of Yara, granting his consent to the agreement being
     entered into with Mohammed Ghanem and/or his failure to intervene against the agreement and/or
     the part payment.

     Question 2— additional question (count a) of the indictment)
     (This question is only to be answered if question 1 has been answered in the affirmative. An answer
     in the affirmative to this question requires more than 6 votes.)

      Is the violation in question 1 to be considered an aggravated one?

      Question 3— primary question (count b) of the indictment)
      (An answer in the affirmative to this question requires more than 6 votes.)

      Is Thorleif Enger guilty of complicity in Offering or giving someone an improper advantage in
      connection with a position or office?

      Basis:
      In 2006-2007, while Yara International ASA (Yara) was negotiating a cooperation agreement with the Indian
      cooperative KRB311CO, he was complicit in offering and/or giving Jivtesh Maini an improper advantage by being
      complicit in the entry into an agreement with the son Gurpreteesh Maini to pay a total of USD 3 million in future
      instalments to the son or a company designated by the son, and/or was complicit in the payment of USD 1 million.
      The improper advantage was offered and/or given in connection with Jivtesh Maini's position at the Indian Ministry
      of Chemicals and Fertilizers and/or his position as a KRIBHCO board member.




                                                                     -7-                                               15-138815AST-BORGI01
                   Translated by John Richard Stolcbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                                     Tel. (+47) 917.22.768 • E-mail: richard.sciaba®gmailcom

                                                                EXT- WALLACE-00226
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 250 of 289 PageID 273

  Translation from Norwegian

          Question 4— additional question (count b) a the indictment)
          (This question is only to be answered if question 3 has been answered in the affirmative. Anil
          answer in the affirmative to this question requires more than 6 votes.)

          Is the violation in question 3 to be considered an aggravated one?

          As regards defendant no. 4, Holba:

          Question 1— primary question (count a) of the indictment)
          (An answer in the affirmative to this question requires more than 6 votes.)

          Is Tor Holba guilty of complicity in offering or giving someone an improper advantage in
          connection with a position or office?

          Basis:
          In 2006-2007, while Yara International ASA (Yara) was negotiating with the Libyan
          company National Oil Company (NOC) for a joint venture project in Libya, he was complicit
          in offering and/or giving Shukri Ghanem an improper advantage by being complicit in the
          entry into an agreement with his son Mohammed Ghanem to pay the son or the son's
          company a total of USD 4.5 million in future instalments, and/or by being complicit in the
          payment of USD 1.5 million. The improper advantage was offered and/or given in connection
          with Shukri Ghanem's position as chairman of the NOC.

          The complicity consisted in Holba, as project owner and member of Yara's corporate
          management, granting his consent to the agreement being entered into with Mohammed
          Ghanem and/or his failure to intervene against the agreement and/or the part payment.

          Question 2— additional question (count a) of the indictment)
          (This question is only to be answered if question 1 has been answered in the affirmative. An
          answer in the affirmative to this question requires more than 6 votes.)

          Is the violation in question 1 to be considered an aggravated one?

 The jury answered in the affirmative all questions concerning Kendrick T. Wallace. The
 jury answered in the negative both primary questions concerning Daniel Clauw and
 Thorleif Enger, and it answered in the negative the primary question concerning Tor Holba.

  The jury's verdict is accepted as the basis for the judgment; see the Criminal Procedure Act, section 40
  first subsection.

 Following its closing argument on the assessment of the sentence, the prosecuting authority submitted the
 following demand for judgment:


         Kendrick Taylor Wallace, born 03 August 1945, is to be sentenced to 7 - seven - years
         of imprisonment, with a deduction of 3 - three - days for time spent in custody.




                                                               -8-                                               15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish. Candidatus Juris
                                               Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom

                                                            EXT- WALLACE-00227
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 251 of 289 PageID 274
        Translation from Norwegian
§40.,

        The defence counsel of Ken Wallace submitted the following demand for judgment:

        Kendrick Taylor Wallace is to be treated as leniently as possible.

        The Court of Appeal notes:

        Daniel Clauw — acquittal

        The jury has answered in the negative both primary questions concerning Daniel Clauw.
        The jury's verdict is accepted as the basis for the judgment and as a consequence a
        judgment of acquittal is pronounced in accordance with section 376 of the Criminal
        Procedure Act.

        Thorleif Enger — acquittal
        The jury has answered in the negative both primary questions concerning Thorleif Enger.
        The jury's verdict is accepted as the basis for the judgment and as a consequence a
        judgment of acquittal is pronounced in accordance with section 376 of the Criminal
        Procedure Act.

        Tor Holba — acquittal

        The jury has answered in the negative the primary question concerning Tor Holba. The
        jury's verdict is accepted as the basis for the judgment and as a consequence a judgment of
        acquittal is pronounced in accordance with section 376 of the Criminal Procedure Act.

        Kendrick T. Wallace - assessment of the sentence

        Introduction
        Following the jury's answers in the affirmative to question 1 (primary question) and
        question 2 (additional question) concerning Ken Wallace, for the purpose of the assessment
        of the sentence it is considered a fact that Wallace, by entering into the agreement with
        Mohamed Ghanem for the payment of a total of USD 4.5 million in future instalments, in
        reality offered the father, Shukri Ghanem, an improper advantage in connection with the
        father's office as chairman of the NOC. In the same way, the payment of USD 1.5 million
        represented an improper advantage to Shari Ghanem in connection with that same office.
        The corruption was gross.

        Following the jury's answers in the affirmative to question 3 (primary question) and question 4 (additional
        question), it is furthermore considered a fact that Ken Wallace, by being complicit in the entry into an
        agreement with Gurnreteesh Maini for the payment of a total of USD 3 million in future instalments, in
        reality offered the father, Jivtesh Maim, an improper advantage in connection with the father's position as
        Additional Secretary and Financial Advisor at the Indian Ministry of Chemicals and Fertilizers and his
        office as a member of the board of Kribhco.


                                                                       -   9-                                           15-138815AS1-BORG/01
                     Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                                      Tel. (+47) 917.22.768 • E-mail: richardsciaba®gmaiLcom

                                                                  EXT- WALLACE-00228
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 252 of 289 PageID 275
  Translation from Norwegian

  In the same way, the payment of USD 1 million represented an improper advantage to
  Jivtesh Maini in connection with his position and office. This too was an instance of grop
  corruption.

  Below, the Court of Appeal shall first provide a further presentation of the factual basis on
  which the assessment of the sentence for Ken Wallace relies. The Court notes that the
  assessment of evidence in relation to the issue of sentencing is subject to the same strict
  evidentiary requirements as the assessment of evidence in relation to the issue of guilt.
  Next, the Court shall proceed to present the concrete assessment of relevant elements for
  the determination of the sentence.

  General remarks — Yara International ASA and the defendants' roles in the company

  In March 2004, the fertiliser business of Norsk Hydro ASA (Hydro) was spun off as a separate
  company through a demerger. The new company, Yara International ASA (Yara), was listed on the
  stock exchange in connection with the spin-off Yara was the world's largest producer of mineral
  fertiliser already at its inception.

  Thorleif Enger was hired as Yara's first CEO. Both Ken Wallace, Daniel Clauw and Tor
  Holba got positions within the company's corporate management. Clauw was chief
  operating officer, Holba was in charge of downstream activities, while Wallace was chief
  legal officer. Following a reorganisation in the summer of 2006, Tor Holba became head of
  Yara's upstream activities, while Daniel Clauw left the position as chief operating officer
  and took up a position as an advisor with a special responsibility for Yara's growth strategy
  ("special growth initiatives"). Following this, Clauw was no longer part of the corporate
  management and he left Yara in the summer of 2007. Kendrick Wallace remained the
  company's chief legal officer until he retired in the summer of 2008. Thorleif Enger retired
  and left Yara on 1 October 2008.

  Yara continued and further developed the operational routines for the fertiliser business that had
  been built up within Hydro. Amongst other things, Hydro's ethics framework was used as a starting
  point when Yara prepared its own ethical guidelines. It was the chief legal officer Ken Wallace who
  had technical responsibility for Yara's ethical guidelines and rules of good business practices, and it
  was Wallace who presented the new guidelines to the company's employees in November 2005.

 Yara had a clear growth strategy. In the course of the first years after the demerger the
 company expanded its activities significantly, also through several international
 acquisitions. The company's new projects were located in Russia, Australia and Brazil,
 amongst other places. Another project was located in Qatar, where Yara was involved in
 the production of ammonia and urea through a significant equity share in the company
 Qafco. It is also noted that Yara in 2007 acquired the Finnish fertiliser producer Kemira
 GrowHow Oyj. In the period from 2004 to 2008, Yara's turnover and net result more than
 doubled. The company's market capitalisation increased substantially during the same
 period,

                                                              -10-                                               15-138815AST-BORG/01
              Translated by John Richard StokbakSciabil, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                               Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaitcom

                                                            EXT- WALLACE-00229
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 253 of 289 PageID 276
 Translation from Norwegian

 Facts - count a) of the indictment, Libya

 The negotiations between Yara and the National Oil Company

 As a consequence of the suspicion of participation in acts of terrorism, Libya was for many
 years - until the first years of the new millennium = subject to extensive political and
 economic sanctions. When international sanctions were gradually lifted there was an
 increase in the interest among international companies for establishing themselves in the
 country. The contact between Yam and the state-owned Libyan oil company National Oil
 Company (NOC) was established as early as in 2002, prior to Yara being spun off from
 Hydro. To Yara, the access to Libyan gas reserves was interesting with a view to
 developing new business, while on the Libyan side there was a great need for foreign
 investors in connection with the upgrading of older industrial plants - for instance the urea
 plant at Marsa El Brega.

 Yara and NOC discussed the possibility of splitting off the part of the Marsa El Brega plant
 that was used for producing fertiliser and placing it under a new company. The plan was a
 so-called joint venture where the new company was to be jointly owned by NOC and Yara.
 Yara was the Libyans' preferred cooperation partner and the Norwegian company could
 primarily contribute the necessary technical and commercial competence to the joint
 venture. Moreover, Yara's international distribution system would ensure the joint venture
 efficient access to world markets.

 Yara and NOC had several meetings during the period until a Memorandum of
 Understanding (MoU) was signed in April 2004. Yara performed an inspection of the plants
 at Marsa El Brega in June 2004, and shortly afterwards the company presented a business
 proposal to the NOC. In October of that year, representatives of the NOC and Yara met to
 discuss the establishment of a joint venture, and in a meeting in January 2005, the NOC
 accepted that Yara was to have a 50 % ownership share of the joint venture and that this
 share would increase at a later stage.

 After Shukri Mohammed Glianem [sic] resigned as prime minister of Libya in March 2006,
 he assumed the office of chairman of the NOC. At the time, the NOC undoubtedly
 functioned as Libya's oil and energy ministry. Reference is made to, inter alia, the witness
 testimony of Omar Gazal, who explained that Libya's then leader Muammar al-Gaddafi had
 "cancelled" the Ministry of Oil and Energy and that as a consequence, the NOC reported
 directly to the prime minister.

 The negotiations between Yara and the NOC continued. It is an uncontested fact in the case
 that the discussions on contractual terms and conditions for the joint venture developed
 unilaterally in favour of the NOC. In August 2005, the offer from the Norwegian side was
 based on Yara paying USD 65 million for 50% of the joint venture and the gas price being
 set to USD 1/inmbtu. In January 2007, the conditions for the offer were that Yara was to
 pay USD 225 million and that the gas price was to be minimum USD 1.30/nunbtu.
                                                              - 11 -                                            15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciaba, Government Authorized Translator English —Norwegian - Spanish, Candidatus Juris
                                               Tel. (+47) 917.22.768' E-mail: richard.sciaba@gmail.com

                                                          EXT- WALLACE-00230
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 254 of 289 PageID 277

 Translation from Norwegian

 An agreement in principle, "Heads of Agreement" (HoA), between the NOC and Yara was
 signed on 25 April 2007. Following additional negotiations, the parties signed a "Joint
 Venture Framework Agreement" in February 2008. The so-called "Partnership Agreement
 was signed on 17 July 2008, while the final contractual framework between the parties was
 signed on 9 February 2009. The cooperation then proceeded to an operational phase in the
 joint venture Libyan Norwegian Fertiliser Company.

 The agreement with Mohamed Ghanem

 Towards the end of 2006, in parallel with the negotiations on a joint venture between Yara
 and the NOC, Mohamed Ghanem, the son of NOC's chairman Shukri Ghanem, was
 introduced to Yara. It was Zafer Nahawi, Yara's representative in the Middle East, who
 made the introduction. Ken Wallace has explained that the first time he got to hear about
 Mohamed Ghanem was during a meeting with Nahawi in Paris on 02 December 2006, and
 the Court relies on this as a fact.

 Ken Wallace then met Mohamed Ghanem in Bahrain in January 2007. It is uncontested that
 the two of them discussed the possibilities of engaging Mohamed Ghanem in connection
 with the ongoing negotiations between Yara and the NOC. Wallace kept in contact and
 followed up the discussions with Mohamed Ghanem, including by preparing a draft
 consultancy agreement between Yara and the company Saudi Logistics and Technical
 Support (SALTS). It was Mohamed Ghanem who had suggested SALTS as the one taking
 on the assignment for Yara. The draft agreement regulated which services should be
 delivered by Mohamed Ghanem/SALTS and the compensation to be paid for them. On 12
 March 2007, Ken Wallace and Mohamed Ghanem met again, this time in London, to agree
 on the final terms and conditions of the agreement.

 The written draft agreement that existed when they met in London was not signed. Instead,
 Wallace decided the agreement with Mohamed Ghanem was to be entered into orally. The
 oral agreement entered into in London was essentially of the same content as the last
 written draft for an agreement with SALTS, as explained by Wallace in court. The
 agreement presupposed the payment of a total of USD 4.5 million in future instalments.

  Shortly thereafter, on 29 March 2007, Ken Wallace procured the transfer of USD 1.5
  million to Mohamed Ghanem's company Golden Petal Ltd. Golden Petal Ltd. is registered
  on the British Virgin Islands. The payment was effected by the Swiss company Nitrochem
  SA, which transferred the money to Golden Petal's account with the UBS bank in
  Switzerland.

  It is not contested that it was Ken Wallace who took the initiative to transferring the amount
  of USD 1.5 million to Mohamed Ghanem through a Swiss company. Nor is it contested that
  the payment was done in this way in order to conceal it. Wallace contacted Daniel Clauw
  and asked for his help to carry out a confidential payment in Switzerland.



                                                               -   12 -                                          15-138815AST-BORG/01
               Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                                TeL (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom
                                                            EXT- WALLACE-00231
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 255 of 289 PageID 278

 Translation from Norwegian

  Clauw then directed a request to Andreas Zivy, a Swiss business connection who was the ffi fj-j/
 chairman of the company Ameropa - which in turn owned Nitrochem. ZiVy said he was
 willing to assist Yara with the payment.

 Nitrochem carried out the money transfer after having received further instructions as to the
 amount, recipient and account details. The amount paid by Nitrochem was later reimbursed
 by Yara Switzerland. The reimbursement was done by over-invoicing several shiploads of
 ammonia delivered by Nitrochem to the company Balderton Fertilisers SA (Balderton).
 Yara owned half of Balderton. Next, ammonia supplies from Balderton were over-invoiced
 in the same way upon delivery to Yara Switzerland. The repayment to Nitrochem took
 place over a period in excess of 6 months, from October 2007 to May 2008.

 No proof has been provided that it was Ken Wallace who planned how Nitrochem was to
 be reimbursed for its disbursement of USD 1.5 million, nor whether Wallace was familiar
 with the details of the repayment scheme. In any case, it is of no significance for the
 assessment of the sentence.

 In the late summer of 2008, Mohamed Ghanem contacted Ken Wallace, demanding
 additional payment in line with the oral agreement that had been entered into. Wallace, who
 at this point had retired and no longer worked for Yara, raised the payment issue with Tor
 Holba. It remains unclear what happened next internally within Yara, who were notified
 and of what were they notified. In the opinion of the Court of Appeal, the details of the
 further course of events are of no significance for the assessment of the sentence in the case
 against Wallace. Therefore, the Court limits itself to noting that the claim from Mohamed
 Ghanem was rejected and no more money Was paid by Yara to him or his company.

  Facts - count b) of the indictment, India


  The negotiations between Yara and Krishak Bharati Cooperative

  Indian agriculture has for many years had an accelerating consumption of urea, a fertiliser
  product that over time depletes the soil. India is among the world's largest fertiliser markets,
  and the increasing need for a change in the fertiliser regime gave Yara a beneficial starting
  point with a view to business development in the country. As a consequence, the company
  considered strengthening its efforts in India through the production and sale of balanced
  fertilisers, so-called NPK fertilisers, to Indian farmers.

  In late 2006, Daniel Clauw was introduced to Gurpreteesh Mahn* by a business connection
  by the name of Ely Call. Calil knew Gurpreteesh Maini's father, Evtesh Maim, who was
  "Additional Secretary and Financial Advisor" at the Indian Ministry of Chemicals and
  Fertilizers. Moreover, Jivtesh Maini was a member of the board of the Krishak Bharati
  Cooperative Limited (Kribhco), in which the Indian State had an ownership share.



                                                               - 13 -                                            15-138815AST-BORG/01
               Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian- Spanish, Candidatus furls
                                                Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmaitcom

                                                          EXT- WALLACE-00232
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 256 of 289 PageID 279

  Translation from Norwegian                                                                                                                 •




 After the meeting with Gurpreteesh Maini, Kribhco was contacted with a view to possibl'e
 cooperation with Yara. The first meeting between Yara and Kribhco took place in India in Mkt::
 December 2006. Yara's participants were Daniel Clauw, who headed the Kribhco project 'Onthe'part--
 of Yara, and Ken Wallace, who became involved in the project at an early stage together with
 Clauw. On this first trip to India, Clauw and Wallace also met with Jivtesh Maini, who represented"'
 the Ministry of Chemicals and Fertilizers. The negotiations with Kribhco quickly led to an
 agreement to continue conversations in order to arrive at a binding agreement on long-term
 cooperation.

 Daniel Clauw followed up on the contact with Kribhco and a new meeting took place in India in
 late February 2007, in which Clauw and Wallace participated on the part of Yara. Wallace then
 prepared a proposal for an agreement in principle (Heads of Agreement) reflecting the parties'
 thoughts on the future cooperation. One amongst several goals was to upgrade mothballed fertiliser
 plants to use them for the production of NPK. The parties also had the intention of creating start-ups
 in countries outside of India, where the necessary gas resources were more readily available.

 The parties signed the Heads of Agreement on 13 April 2007, but already a couple of months later
 Yara slowed the pace of the Kribhco project. After putting further negotiations on hold throughout
 the summer, Yara agreed in October 2007 that the agreement with Kribhco was to be extended by
 one year. However, Yara's interest in the cooperation with Kribhco continued to wane and the
 Kribhco project was terminated in the summer of 2008.

  The agreement with Gurpreteesh Maini

  In parallel with Yara's early discussions with Kribhco, Daniel Clauw and Ken Wallace initiated a
  dialogue on using Gurpreteesh Maini as an advisor in the further process. The proposal to hire him
  was originally presented by Ely Call Despite the fact that Gurpreteesh Maini had neither
  competence nor experience from the fertiliser industry, Yara initiated negotiations regarding an
  engagement.

  Ken Wallace and Gurpreteesh Maini's lawyer exchanged several draft engagement agreements in
  the course of the spring of 2007. When Gurpreteesh Maini finally accepted the terms and conditions
  in June 2007, Yara undertook to pay USD 1 million annually for three years to Gurpreteesh Maini's
  company. The term of the agreement was from 01 January 2007 to 31 December 2009. There was a
  separate provision stating that Yara was to pay USD 750 000, the bulk of the remuneration for the
  first year of the agreement, within 01 July 2007.

 The engagement agreement also stated that Gurpreteesh Maini's company was to be Yara's
 representative and strategic advisor, both in the discussions with Kribhco and in any other projects
 that might be initiated during the term of the engagement. According to its wording, the assignment
 also included assistance in locating new business opportunities, business-related advice,
 coordination of contact with the authorities and practical facilitation of Yara's commercial activities
 in India.




                                                               - 14-                                             15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciabet, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                               Tel. (+47) 91122.768 - E-mail: richard.sciaba®gmail.com

                                                            EXT- WALLACE-00233
   Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 257 of 289 PageID 280
itio, Translation fi-ont Norwegian




       Yara did not pay USD 750 000 within 1 July 2007 as agreed. The parties agreed that the
       new time limit for payment was to be 1 September 2007 and that Yara then would pay
       USD 1 million. Yara did not pay within that new time limit either. Gurpreteesh Maini gave
       Daniel Clauw a reminder of the payment. Even though Clauw at that point had left Yara,
       he contacted Wallace by email to make sure that Gurpreteesh Maini received payment.
       While these discussions concerning payment were taking place, Yara - in an email to Ken
       Wallace on 17 August 2007 - received information from Gurpreteesh Maki that his father
       had changed jobs and no longer worked at the Ministry of Chemicals and Fertilizers.

       On 18 September, Thorleif Enger told Ken Wallace to terminate the contractual
       relationship with Gurpreteesh Maini, Wallace contacted Gurpreteesh Maini, who the next
       day confirmed that he accepted a compensation of USD 1 million as a final settlement for
       his assistance. On 16 October 2007, this amount was transferred from Yara to an account
       belonging to 'Crystal Holdings & Investments Limited with the Standard Chartered Bank in
       Hong Kong. The company Kxystal Holding & Investment Ltd is registered on the British
       Virgin Islands and is owned by The Meher Trust. The beneficiaries of the trust are
       Gurpreteesh Maini's wife and mother.

       Determination of the sentence

       By way of introduction, the Court notes that the Penal Code 2005 does not lead to a more
       beneficial result for Ken Wallace than the old Penal Code. The corruption provisions of the
       Penal Code 2005, sections 387 and 388, have the same penalty range as the Penal Code
       1902, sections 276a and 276b, and its follows from the special travaux preparatoires of
       sections 387 and 388 in the proposition to the Odelsting No. 22 (2008-2009) that the
       intention was to leave the legal state unchanged. As a consequence, the determination of
       the sentence is to be done pursuant to the provisions of the Penal Code 1902, see also the
       Penal Code 2005, section 3 first subsection.

       The jury has found Ken Wallace guilty of two counts of gross corruption or complicity in gross
       corruption. In the one instance, Yara paid a bribe of USD 1.5 million, while in the second instance USD
       1 million was paid. In both instances, the payments represented a third of the total amount that had been
       agreed to be paid.

       The Court of Appeal considers it a fact that the purpose of offering and paying bribes to
       Shukri Ghanem in Libya was to secure the chairman's good will and thus also a better
       position for Yara in the ongoing negotiations with the NOC. The bribe does not come
       across as valuable consideration in return for specific acts or omissions on the part of
       Shukri Ghanem; instead, it shows signs of pure greasing. Even though Shukri Ghanem was
       not himself directly involved in the negotiations, he was a central provider of input with a
       view to the possibilities of the cooperation between Yara and the NOC becoming a reality.



                                                                    - 15 -                                            15-138815AST-BORG/01
                    Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus furls
                                                     Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom

                                                                EXT- WALLACE-00234
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 258 of 289 PageID 281

 Translationfrom Norwegian

 In connection with this, reference is made to, inter alia, the witness Omar Gazal. Gazal
 explained that he — as head of the negotiating team on the Libyan side — continuously
 reported to Shukri Ghanem, and that it was Shukri Ghanem who decided what, if anything,
 was to be taken further and presented to the full board of the NOC, and then to the Prime
 Minister.

 Similarly, the Court of Appeal considers it a fact that the purpose of offering and paying
 bribes to Jivtesh Mann in India was to secure his good will and thus also a better position
 for Yara in the ongoing negotiations with Kribhco. Also this bribe bears the signs of
 greasing. Even though Jivtesh Maim was not himself directly involved in the negotiations,
 his positions both at the Ministry and on the board of Kribhco were very central with a view
 to the possibilities of implementing a corporation between Yara and Kribhco. Reference is
 made, inter alia, to the witnesses C. P. Singh and B. D. Sinha, who testified about Jivtesh
 Maini's role at the Ministry and his position as a Kribhco board member. With regard to the
 position on the Kribhco board, the witness Sinha said for instance that as a point of
 departure, Jivtesh Maim was a board member on a par with other board members, but that
 the cooperative always paid particular attention to those board members who had been
 appointed by the Government.

 When sections 276a, 276b and 276c of the Penal Code 1902 were adopted in 2003, it
 happened as part of the follow-up of Norway's international obligations to fight corruption
 crime. In the travaux preparatoires of the Penal Code it is emphasized that Norwegian
 participation in international anticorruption efforts has high priority. Furthermore, it is
 stated that corruption is a threat to the state of law, democracy, human rights and social
 justice and that corruption may prevent economic development and distort competition; see
 Proposition to the Odelsting No 78 (2002-2003), item 2.1.1. In other words, strong reasons
 of general deterrence indicate that violations of the Penal Code's prohibition of corruption
  should be met with strict sanctions.

  When the Penal Code was amended in 2003, the maximum sentence for gross corruption
  was increased to 10 years; see the Penal Code 1902 section 276b. In the travaux
  preparatoires it is stated that gross corruption may seem more punishable than most other
  kinds of crime against property and that in exceptional cases there may be reason to impose
  prison sentences of up to ten years for individual gross acts of corruption; see Proposition to
  the Odelsting No 78 (2002-2003), item 7.3.2. The Ministry did however state the following:

           The Ministry wants to emphasize that it is only in cases of corruption that are very
           serious and harmful to society that prison sentences of more than six years may be
           considered.

  The Supreme Court has in several of its decisions after the amendment of the Penal Code,
  commented upon the question of whether the increase of the maximum sentence for gross
  corruption in 2003 entailed an increase in the general sentencing level for corruption
  compared to what had previously applied. In Rt. [Rettstidende - Supreme Court Law
  Reports] 2008 page 1473, the Supreme Court stated the following, among other things:
                                                              - 16-                                             15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciaba, Government Authorized Translator English— Norwegian - Spanish, Candidatus Juris
                                               Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom

                                                           EXT- WALLACE-00235
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 259 of 289 PageID 282
 Translation from Norwegian

         It is however not possible to read into the preparatory works a clear signal that an
         increase of the general sentencing level for gross corruption was the purpose of the
         amendment of the Code, except for in the most serious cases. Even though an
         increase of the maximum sentence per se does not indicate a general increase of
         sentencing levels, the expansion of the sentencing span may however contribute
         towards greater leeway in the sentencing and thus to a stricter sentencing also in other
         cases than the most serious ones. Moreover, in my opinion, the preparatory works'
         emphasis on the punishability of corruption, together with the points of view that
         constituted the grounds for the two above-mentioned Supreme Court judgments,
         provide the basis for a certain increase in sentencing levels.

 Consequently, for the purpose of determining the sentence in the current case the Court considers it
 a fact that the 2003 amendment entailed a certain increase in the general sentencing level for gross
 corruption.

 As regards the sentencing level for gross corruption of the extent found in the case at hand, the
 Supreme Court's judgment in HR-2016-1834-A provides some guidance. In the case concerned, one
 of the defendants, holding the position of procurement manager with a bus company, had received
 bribes of about NOK 3 million from the bus manufacturer. Later, after having left the company and
 established his own business within the same industry, he had paid bribes of approximately NOK
 350,000 to the then procurement manager of his former employer. The other defendant in the case
 had in his position as sales manager of the bus manufacturer's Norwegian subsidiary been complicit
 in the payment of bribes of about NOK 7.4 million The Supreme Court stated the correct sentence
 for the first defendant to be 4 years and 6 months of imprisonment. As regards the sentence for the
 second defendant, the Supreme Court stated that the correct starting point would be approximately 5
 years of imprisonment.

 Another judgment by the Supreme Court that provides guidance to the sentencing level is to be
 found in Rt. 2012 page 243. One of the defendants in the case was a project manager at a municipal
 enterprise that owned, operated and maintained school buildings. He was convicted of gross
 corruption after having received a total of about NOK 1.5 million on four occasions as bribes from
 persons within businesses that performed assignments for the enterprise. The Supreme Court stated
 the correct sentence for the acts of corruption to be a prison sentence somewhat in excess of 3 years.

 The third ruling the Court of Appeal wants to highlight is the judgment in Rt. 2008 page 1473. The
 main man in the said case had held leading positions in a real estate management company and later
 in a municipal enterprise responsible for the development, operation and management of school
 buildings. He was convicted of gross breach of trust with regard to a total amount of approximately
 NOK 100 million and of gross corruption with regard to a total amount of approximately NOK 6.6
 million. The Supreme Court seconded the Court of Appeal's point of departure that the corruption,
 if considered in isolation, would have led to a sentence of 5 years and 6 months.

  Ken Wallace has been found guilty of being complicit in the payment of bribes totalling about NOK.
  14.5 million - calculated on the basis of the US]) exchange rates on the respective dates of payment.
  The scope of the total bribes that Wallace offered or was complicit in offering was however
  significantly higher.



                                                                - 17 -                                            15-138815AS1-BORG/01
               Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish, Candidatus Juris
                                                Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmail.com

                                                           EXT- WALLACE-00236
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 260 of 289 PageID 283

 Translation from Norwegian

  Calculated at the exchange rate at the payment of the first instalment under each of thd
  agreements, the agreement under count a) had an overall value of approximately NOK 2,7
  million, while the agreement under count b) had an overall value of approximately NOK
  16.5 million.

 The economic scope of the corruption is a most central element when assessing the sentence. Compared
 to [the Supreme Court judgment] HR-2016-1834-A, where one of the two defendants was complicit in the
 payment of bribes totalling about NOK 7.4 million, our case appears considerably more serious. The
 bribes paid out by Yara total an amount almost twice as large as the amount paid out in the Supreme
 Court judgment, where a prison sentence of about 5 years was taken as a starting point. It is difficult to
 determine on the basis of caselaw the exact sentencing level that would be the correct starting point in the
 case at hand - before considering the significance of the aggravating and mitigating circumstances that
 apply. The Court of Appeal does however consider the starting point to be between 6 and 7 years of
 imprisonment.

  When assessing the sentence, it must be taken into consideration that Ken Wallace had a very central role
  in the acts of corruption. In the Libya matter, he was the one who established and followed up the direct
  contact with Mohamed Ghanem and the one who negotiated the further terms and conditions of the
  agreement with Ghanem. It was Wallace who took the decision that the agreement with Mohamed
  Ghanem was to be done orally and who took the initiative to making the payment of USD 1.5 million
  through a Swiss company - both done to keep the relationship with Mohamed Ghanem and his father
  hidden. Also as regards the India matter, Wallace was the operational actor on the part of Yara. It was
  Wallace who negotiated the terms and conditions of the agreement with Gurpreteesh Maini and made sure
  that the USD 1 million payment was made.

  The corruption in both Libya and India comes across as being well-planned, which is aggravating.
  Reference is made to the fact that Wallace entered into agreements on consultancy assistance with two
  sons in order to actively hide the payment of bribe,s to their fathers. In the Libya matter he also took the
  decision to hide the transfer of money through an external foreign company - with the purpose of making
  it particularly difficult to trace the bribe back to Yara. Moreover, in both instances the acts took place
  over a considerable time period of several months.

  Additionally, the fact that Ken Wallace was the chief legal officer and member of Yara's corporate
  management must be considered an aggravating circumstance. Wallace held the ultimate technical
  responsibility for Yara's ethical framework and the guidelines for good business practices. As the head of
  the company's anticorruption efforts it was also his responsibility to facilitate compliance with the rule's
  by Yara's organisation, and both his competence and his role provided him with a particularly good
  foundation for preventing breaches of the anticorruption legislation. The circumstance that Wallace
  himself committed gross acts of corruption therefore also represents a significant breach of trust towards
  the company and its owners. His acts also lead to a loss of reputation for the company and they may well
  sow doubts about the value of Yara's anticorruption efforts.




                                                              - 18 -                                             15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciaba, Government Authorired Translator English — Norwegian - Spanish, Candidatus Juris
                                               Tel. (+47) 91722.768 • E-mail: richard.sciaba@gmaiLcom
                                                           EXT- WALLACE-00237
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 261 of 289 PageID 284
 Translation from Norwegian

 Furthermore, for the purpose of the assessment of the sentence it is aggravating that in b
 Libya and India the corruption was committed vis-à-vis central public officials. Both Sh
                                                                                            A
 Ghanem and Jivtesh Maini were important providers of input for decisions of significance,
 for Yara's commercial activities in the respective counties. Shukri Ghanem in particular
 held a very prominent position, since the NOC managed enormous public assets in the
 shape of oil and gas deposits on behalf of the Libyan State.

 The counsel for the defence has pointed out that Ken Wallace did not himself take the initiative to
 the acts of corruption and that he acted on the orders of somebody else within Yara. In the opinion
 of the defence counsel this must carry weight as a mitigating circumstance when the sentence is to
 be assessed.

 There is nothing to suggest that Wallace on his own initiative decided to enter into agreements on
 the payment of bribes. The Court of Appeal presumes the initiative came from somebody else
 within the organisation, but the evidence in the case has not provided any answer as to who did so.
 The, circumstance that the corruption was not Wallace's own idea can nevertheless not be of any
 considerable significance for the assessment of the sentence. Ken Wallace was no subordinate
 employee of Yara; he was the company's chief legal officer. Independently of who took the
 initiative to the bribes, Wallace could - with his professional authority and by virtue of his position
 in the corporate management - have refused to contribute to punishable acts, without risking any
 consequences for him. By way of comparison, reference is made to the fact that the indicted sales
 manager of the bus manufacturer's Norwegian subsidiary in 0-2016-1834-A was described as
 altogether central in the acts of corruption - but nonetheless described as "a small pawn in a large
 corrupt system". Wallace was no such small pawn.

 hi all of the three above-mentioned corruption judgments pronounced by the Supreme Court, when
 determining the sentence it was considered an aggravating circumstance that the punishable acts
 produced personal economic gain for the defendants. In the case at hand, the corruption has not
 produced any kind of personal economic gain or other advantages for Ken Wallace, and there is
 nothing to indicate that personal economic gain has been an objective in any way. This absence of a
 not insignificant aggravating circumstance in our case compared to central cases in previous
 caselaw must be taken into consideration when determining the sentence for Wallace.

 The defence counsel has made reference to the fact that corruption in the public sector has been
 made a crime out of concern for, inter alia, the general public's trust in public undertakings. Such
 trust is a prerequisite for a stable democracy. According to the defence counsel, neither Libya nor
 India bears the hallmarks of a stable democracy, and one cannot say that acts of corruption
 committed in those states contribute to weakening a well-functioning public administration. As a
 consequence, it is argued to be a mitigating circumstance for the purpose of the assessment of the
 sentence that the corruption was committed in countries with a different public management
 practice and business ethics than in Norway.




                                                              - 19 -                                            15-138815AST-BORG/01
              Translated by John Richard Stokbak &label, Government Authorized Translator English— Norwegian - Spanish, Candidatus Arts
                                               Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmaiLeom

                                                          EXT- WALLACE-00238
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 262 of 289 PageID 285
  Translation from Norwegian



 In support of his submission, the defence counsel has made reference to, inter alia, the comments in
 the travaux priparatoires on the assessment of improperness under section 276a of the Penarcode
 1902. In the Proposition to the Odelsting No. 78 (2002-2003) page 56, the Ministry stated the -
 following:

            There may be great differences from one country to another in terms of business
            morals, public administration usages and custom. In the opinion of the Ministry, the
            assessment of impropriety cannot remain uninfluenced by the circumstances in
            another country where the bribe is received or performed, or where the passive
            briber ordinarily operates. For instance, it is not uncommon that public servants in
            some countries refuse to do their job unless they receive money for doing so. Such
            payments are often referred to as "facilitation payments" and may be unlawful under
            the draft provision, but only if the advantage offered or given to the foreign public
            servant is an improper one. Some of these payments cannot be characterised as
            improper. The one who finds himself forced to pay a foreign public servant a minor
            amount to have his passport returned or to be allowed to leave the country, can
            therefore not be punished pursuant to the draft provision. (...)

  The Court of Appeal notes that this statement in the travaux preparatoires concerns so-called
  "facilitation payments" in relation to the assessment of the corruption provision's improperness
  criterion. What is described in the quotation is, firstly, payments to public servants at a completely
  different scale - and in completely different situations - than what our case is concerned with.
  Secondly, the above-mentioned remarks about the objective requirements for the applicability of the
  corruption provision do not necessarily have any transfer value to the question of what punishment
  is the correct one when the question of guilt is already decided.

  The circumstance that the corruption was committed in countries that do not have an equally well-
  functioning public administration as the Norwegian one and which by experience is more prone to
  corruption, cannot in the opinion of the Court of Appeal be a mitigating circumstance for the
  assessment of the sentence. As mentioned above, the amendments in 2003 to the Penal Code were
  adopted to follow up on convention obligations to combat this kind of crime. Corruption often takes
  place across national borders; as a consequence, the travaux preparatoires emphasise the importance
  of countering such punishable acts through concerted international action. The purpose of the
  amendment of the Penal Code thus strongly suggests that the sentencing level for corruption
  committed abroad as a general rule should be the same as for corruption committed in Norway.
  Neither the caselaw of the Supreme Court nor other relevant sources of law provide any basis for
  anything but a uniform sentencing practice, independently of where the punishable act has been
  committed.

  More than 9 years have passed since the punishable acts were committed. The investigation started
  in 2011 and the indictment was issued in January 2014. Even though the case has dragged on, there
  is no basis for attaching importance to the time passed as a mitigating circumstance when assessing
  the sentence; see the statements of the Supreme Court in Rt. 2012 page 243, paragraph 50.
  Reference is made to the fact that the investigation has been extensive with many parties involved,
  and the case has affected several countries. There has not been any case delay due to pure inaction
  in the course of the case processing.
                                                               - 20 -                                           15-138815AST-BORG/01
               Translated by John Richard Stokbak Sciaba, Government Authorkxd TranslatonEnglish — Norwegian - Spanish. Candidatus furls
                                                Tel. (+47) 917.22.768 • E-mail: richard.sciaba@gmailcom

                                                           EXT- WALLACE-00239
  Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 263 of 289 PageID 286

Sr - Translation from Norwegian
     Upon an overall assessment, the Court of Appeal has concluded that the sentence for Ken
     Wallace is to be set to 7 years of imprisonment. The Penal Code 1902 section 62 is
     applicable. From this sentence there shall be a deduction of 3 days for time spent in
     custody.

     The judgment is unanimous.




                                                                    -21 -                                             15-138815AST-BORG/01
                   Translated by John Richard Stokbak Sciaba, Government Authoriaed Translator English — Norwegian - Spanish, Candidatus Juris
                                                    Tel. (+47) 917.22.768 • E-mail: richardsciaba@gmail.com

                                                               EXT- WALLACE-00240
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 264 of 289 PageID 287

  Translation from Norwegian

                                                 CONCLUSION OF JUDGMENT:



          1. Kendrick Taylor Wallace, born 03 August 1945, is convicted of violation of the
              Penal Code 1902 section 276a, see section 276b, see the Penal Code section 62, to
              a punishment of 7 — seven — years of imprisonment.



               From the sentence there shall be a deduction of 3 — three — days for time spent in custody.

         2. Daniel Clauw, born 27 February 1950, is acquitted.

          3. Thorleif Enger, born 31 October 1943, is acquitted.

          4. Tor Holba, born 17 March 1956, is acquitted.




  Mette Jenssen                                      Dag A. Minsaas                                          Egil F. Jensen




  Kjersti Olsen                                                                                      Maria Astrup Hjort



  Jan Sverre Reidar Petterson                                                                   Kai Fred Nwrby Thune


  Document in agreement with signed original.
  Hans Kare Hauan, signed electronically.




                                                              -   22 -                                          15-138815AST-BORG/01
              Translated by John Richard Stokbak Sciaba, Government Authorized Translator English — Norwegian - Spanish Candidatus Juris
                                               Tel. (+47) 91722.768 • E-mail: riclzard.sciaba@gmaitcom
                                                           EXT- WALLACE-00241
   Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 265 of 289 PageID 288




                                    NORGES HOYESTERETT

              Den 15. september 2017 aysa Hoyesterett dorn i

              HR-2017-1776-A, (sak nr. 2017/674), straffesak, anke over dom,

              Kendrick Taylor Wallace                         (advokat Arild Dyngeland)

              mot

              Den offentiige patalemyndighet                  (statsadvokat Helene Bwrug Hansen)




                                            STEMMEGIVNING:

         1) Dommer Arntzen: Saken gielder straffutrnfiling ved domfellelse for to tilfeller av grov
            korrupsjon begatt i utlanclet.

         2) I mars 2004 ble gjodselvirksomheten i Norsk Hydro ASA skirt ut som et eget sels.ka.p. Det
            nye selskapet, Yara International ASA (Yara), liar hovedkontor i Oslo. Selskapet er noted
            pa Oslo bell's, og den norske stat eier 36,2 prosent av aksiene.
         3) Kendrick Taylor Wallace var juridiske direktor i Yara fra oppstart og frem til ban gikk av
            med pension sommeren 2008.

         4) Den 15. januar 2014 ble Wallace og tre andre i konsemets ledelse satt under tiltale av
            Okokrim for to tilfeller av aktiv gray korrupsjon, if. straffeloven 1902 § 276a, jf. § 276b.
            Det ene forholdet gjaldt tilbud om 4,5 millioner USD III en offentlig tjenesternann
            Libya, mens det andre forttoIdet gjaldt tilbud om 3 millioner USD til en oEfentlig
            tjenestemann i India.

         5) Oslo tingrett aysa dam 7. juli 2015. Wallace ble dorm i samsvar med tiltalen til fengsel i
         ' to fir og seks mfineder.

         6) Ogsa de ovrige tiltalte ble demt — den ene til fengsel i tre fir og de to andre til fengsel i to
            fir.




ABG005                                               01.06.2018 13:36                                   dokumentid: 79936073



                                                  EXT- WALLACE-00242
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 266 of 289 PageID 289
                                      2

    7) Bade de domfelte og patalemyndigheten anket til Borgarting lagmarmsrett, so*(aysadom
       17. januar 2017 med slik domsslutning vedrorende Wallace.

              "Kendrick Taylor Wallace, fodt 3. august 1945, &grimes for overtredelse av straffeloven
              (1902) § 276a, jf. § 276b, jf. straffeloven § 62 til en straff av fengsel i 7— sju — fir.

              Til fradrag i straffen kommer 3— tre— dager for utholdt varetekt."

    8) De ovrige tiltalte ble frifupnet.

    9) Det store spriket i straffutmalingen mellom tingretten og lagmannsretten kan i hovedsak
       tilskrives ulikt syn pa betydningen av at bestikkelsene fant sted overfor tjenestemenn i
       korrupsjonsutsatte land. Tingretten la ogsa veld pa at straffutmalingen for denne typen
       korrupsjon bor vwre gjenstand for en gradvis opptrapping.

   10)Wallace anket over lagmannsrettens saksbehandling, lovanvendelse og straffutmaling.
      Hoyesteretts ankeutvalg bar tillatt anken over straffixtmalingen fremrnet basert pa det
      fakttun som er lagt til grunn av lagmarmsretten.

    11)Mitt syn pa saken

   12)Saken behandles etter bestemmelsene i straffeloven 1902, jf. HR-2016-1834-A aysnitt 15.

   13)Det skal utrnales straff for to tilfeller av aktiv grov korrupsjon eller medvirkning til slik
      korrupsjon.. Med "aktiv" korrupsjon menes det a gi eller tilby en utilborlig fordel, i
      motsetning til "passiv" korrupsjon, som innebwrer a kreve, motta eller akseptere tilbud
      OM en slik fordel.

   14)Korrupsjonen som fant sted i Libya, gjelder avtale om overforing av et beim tilsvarende
      27 millioner honer etter datidens valutakurs, hvorav en tredjedel faktisk ble utbetalt.
      Dette forholdet er beskrevet slik i tiltalens post a:

             "I perioden 2004 til 2009 forharidlet Yara med det libyske statlige oljeselskapet National
             Oil Corporation (NOC) om et samarbeid (joint venture) om gjodselsproduksjon i Libya.
             En gang, trolig pi nyaret 2007, inngikk Wallace pi vegne av Yara avtale om A betale
            •USD 4,5 millioner eller mer til Mohamed Ghanem, sonn av Shukri Ghanem. Shulcri
             Ghanem var pi det tidspunktet i praksis oljeminister i Libya og styreleder i NOC.
             Avtalen hadde sammenheng med Yaras forhandlinger med NOC og Shukri Ghanems
             rolle der.

             Deler av det avtalte bebop, USD 1,5 millioner, ble overfort til en konto i Sveits soul ble
            disponert av Mohamed Ghanem. Dette skjedde pA folgende mite: Det sveitsiske
            selskapet Nitrochem Distribution AG (Nitrochem) ble bedt om A forskuttere belopet for
            Yara, noe Nitrochem gjorde ved A overfore USD 1,5 millioner til den avtalte kontoen
            29. mars 2007. Yara refunderte deretter Nitrochem via Yarns deleide selskap i Sveits,
            Balderton Fertilizer SA (Balderton). Tilbakebetalingen ble skjult gjennom
            overfakturering av flere ordinwre ammoniakkleveranser fra Nitrochem til Balderton, i
            perioden oktober 2007 til mai 2008. De aktuelle ammoniakkleveransene ble videresolgt
            fra Balderton til Yara Switzerland SA (Yara Switzerland), til en pris som ogsfi dekket
            inn den overpris Balderton hadde betalt for rivarene. I realiteten var det siledes Yara
            Switzerland som dekket betalingen til Mohamed Ghanem.

            Betalingen ble foretatt samtidig som Yarn og NOC var i sluttforhandlinger om
            of Agreement' (HoA), som ble undertegnet i april 2007."



                                                                RLF
                                             EXT- WALLACE-00243
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 267 of 289 PageID 290
                                                         3


   15) Domfellelsen bygger pa at Wallace ved inngaelsen av avtalen med Mohamed G
       fremtidige utbetalinger pa. tilsammen 4,5 millioner USD, i realiteten tilbod faren,
       Ghanem, en utilborlig fordel. Pordelen ble tilbudt i aniedning Shukri Ghanems ve
       styreleder i det statlige libyske oljeselskapet NOC. Pa. det aktuelle tidspunktet funge
      NOC som Libyas olje- og energidepartement etter at davwrende leder Muanunar
      al-Gadciafi hadde "kansellert" olje- og energidepartementet. Ved utbetalingen av
      1,5 millioner USD til sonnen, flick Shukri Ghanem en utilborlig fordel.

   16)Korrupsjonen som fain sted i India, gjelder avtale om overforing av belop tilsvarende
      18 millioner kroner etter datidens valutakurs, hvorav en tredjedel faktisk ble utbetalt.
      Dette forholdet er beskrevet slik i tiltalens post b:

            "I perioden fra desember 2006 til varen 2008 forhandlet Yarn International ASA (Yara)
            med Krishak BhArati Cooperative Limited (KRIBHCO) om et samarbeid (joint
            venture) innen gjodelssektoren i India. Den indiske stat eide 67% av KRIBHCO som
            administrativt var underlagt Ministry of Chemicals & Fertilizers.

             april 2007 tilbod Wallace og Clauw pa vegne av Yarn it innga en avtale med
            Gurpreetesh Singh Maini, smut av Dr. Jivtesh Singh Maini. Dr. Jivtesh Singh Maini var
            pa det tidspunkt Additional Secretary and Financial Adviser i Ministry of Chemicals &
            Fertilizers og styremedlem i KRIBHCO pi vegne av departementet

            Avtaletilbudet med Gurpreetesh Singh Maini hadde samrnenheng med Dr. Jivtesh
            Singh Mainis stilling.

            Avtaletilbudet ('Representative Engagement Letter') som We fremsatt overfor
            Gurpreetesh Singh Maini, inuebar blant annet utbetaling av et engangsbelop pa
            USD 250 000 samt et tilbud om at ban pa nEermere bestemte betingelser skulle fa USD
            0,50 per metrisk tonn av alle gjodselprodukter som Yara vile komme til is selge i India.
            Et vilkar for avtalens varighet var at avtalen mellom Yara og Kribcho kom i stand. I et
            senere avtaleforslag fra Yara We engangsbelopet erstattet med et belop pi USD 3          •
            millioner, som skulle utbetales med USD I million pr ar i perioden 1. januar 2007 til
            31. desember 2009

            Den 16. oktober 2007 betalte Yara USD 1 million pa grunnlag av en faktura oversendt
            fra Gurpreetesh Singh Maini fra det libanesiske selskapet CYC s.a.r.l. Belopet ble i
            stedet, og etter foresporsel fra Gurpreetesh Singh Maini, overfort fra Yara til en konto i
            Hong Kong tilhorende selskapet Krystal Holdings & Investments Limited (British
            Virgin Islands), et selskap i navnet til ektefellene til Jivtesh Singh Maini og Gurpreetesh
            Singh Maini."

  17)Domfellelsen bygger pa at Wallace ved inngaelse av avtalen med Gurpreetesh Maini om
     fremtidig betaling av til sammen 3 millioner USD, i realiteten tilbord faren, Jivtesh Maini,
     en utilborligfordel. Fordelen ble tilbudt i anledning Jivtesh Mainis stilling som
     Additional Secretary and Financial Advisor i det indiske Kjemikalie- og
     gjodselsdepartementet og harts very som styremedlem i kooperativet Krishak Bharati
     Cooperative Limited (Kribhco). Ved utbetalingen av 1 million USD til sonnen, flick
     Jivtesh Maini en utilborlig fordel.

  18)Saken gjelder grenseoyerskridende korrupsjon, og et sentralt sporsmal er om
     straffutmalingen skal vwre mildere fordi bestikkelsene skjedde ovetfor tjenestemenn i
     korrupsjonsutsatte land.

  16)Bestemmelsene om korrupsjon I§§ 276a og 276b, som er viderefort i straffeloven 2005
     §§ 387 og 388, ble sommeren 2003 tilferyd straffeloven 1902 kapittel 26 om bedra


                                                                     TRUE Cr'-'
                                             EXT- WALLACE-00244
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 268 of 289 PageID 291
                                                       4

       utroskap og korrupsjon. Tidligere ble korrupsjon regnet som en egen kategori av utroskap
       ("utroskap ved korrupsjon") under straffeloven §§ 275 og 276. Lovendringen bygiVpa
       en utredning fra Straffelovradet, NOU 2002: 22. Av mandatet framgar det at arbeidefmed
       nye bestemrnelser om korrupsjon i stor grad var foranlediget av det internasjonale
       samarbeidet som Norge har vaert involvert I pa omradet. I mandatet star blant annet
       folgende om dette:

              "Korrupsjon er ofte vanskelig a etterforske, swrlig over landegrensene. Internasjonalt
              sarnarbeid i form av koordinert straffelovgivning og gjensidig juridisk bistand er derfor et
              viktig ledd i kampen mot korrupsjon. Gjennom deltakelse bl.a. i Europarfidet og OECD har
              Norge vwrt med pi a utarbeide og forpliktet seg til A &lige internasjonale regelverk mot
              korrupsjon."

   20)Europaradets strafferettslige konvensjon mot korrupsjon av 4. november 1998 ble
      ratifisert av Norge 29. august 2003. I henhold til konvensjonens artikkel 5 forplikter
      statene seg til a straffesanksjonere aktiv og passiv bestikkelse som involverer offentlig
      tjenestemann fra en arm en stat. Konvensjonen omfatter ogsa bestikkelser i privat sektor,
      jf. artikkel 7 og 8. I henhold til artikkel 19 skal statene "fastsette effektive,
      forholdsmessige og forebyggende sanksjoner og tiltak, herunder stra-ff" for slike
      overtredelser.

   21) OECDs konvensjon om bekjempelse av korrupsjon og bestikkelser av utenlandske
       offentlige tjenestemenn i forbindelse med internasjonale forretningstransaksjoner av
       21. november 1997 ble ratifisert av Norge 4. desember 1998. Konvensjonen forplikter
      statene til a straffesartksjonere aktiv korrupsjon og bestikkelse av utenlandsk offentlig
      tjenestemann, jf. artikkel 1. I henhold til reaksjonsbestemmelsen i artikkel 3 skal
      straffesanksjonene ikke bare vwre "effektive, forholdsmessige og ayskrekkende", men
      ogsa "sammenlignbare med dem som benyttes for korrupsjon og bestikkelser overfor
      partenes egne offentlige tjenestemenn" (min utheving). Foranlediget av denne
      konvensjonen ble korrupsjon begatt overfor blant annet utenlandsk offentlig tjenestemann
      gjort straffbar i 1999 gjennom tilfayelsen av andre ledd i straffeloven § 128.

   22)Norge deltok ogsa under utarbeidelsen av FNs konvensjon mot korrupsjon av
      31. oktober 2003, som ble ratifisert 9. juni 2006.

  • 23) Oppfolgningen av det intemasjonale samarbeidet mot korrupsjon er viet en sentral plass i
        forarbeidene til de nye straffebestemmelsene om korrupsjon. I Ot.prp. nr. 78 (2002-2003)
        kapittel 1 om hovedinnholdet i proposisjonen star det eksempelvis dette om de mer
        overordnede hensyn:
            "Internasjonalt samarbeid er en forutsetning for at korrupsjonskriminalitet, som ofte
            foregfir pfi tvers av landegrensene, skal kunne bekjempes pa en effektiv mite. Here,
            mellomstatlige organisasjoner har i de senere fir lagt ned et omfattende arbeid i A
            utvikle konvensjoner og,andre virkemidler som tar sikte pfi A bekjempe korrupsjonen
            og dens skadevirkninger.

            Korrupsjon utgjor en trussel mot rettsstaten, demokratiet, menneskerettighetene og
            sosial rettferdighet, og kan ogsa hindre okonomisk utvikling og virke
            konkurransevridende. Norske myndigheter prioriterer derfor hoyt A delta aktivt i det
            internasjonale samarbeidet mot korrupsjon. Det er ogsfi sentralt A sikre effektive
            virkemidler for A motvirke korrupsjon nasjonalt."




                                           RUE
                                           EXT- WALLACE-00245
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 269 of 289 PageID 292
                                                           5


   24) Justiskomiteen sluttet seg til at det av disse grunner var "viktig at korrupsjon eff
       aktivt bekjethpes, bade nasjonalt og intemasjonalt", jf. Innst. 0. nr. 105 (2002-20
       lcapittel 1. I forlengelsen av dette uttalte komiteen folgende om oppfolgningen av
       intemasjonale forpliktelser:
             "Mellomstatlig samarbeid og tiltak for bekjempe korrupsjon er hoyt prioritert
             internasjonalt. Komiteen vii derfor at Norge folger opp sine forpliktelser 0111 tiltak mot
             korrupsjon i henhold til konvensjoner inugatt med OECD, Europaradet og FN. Det er
             etter komiteens syn viktig at vi pi nasjonalt niva hat et regelverk som klart angir hva
             som er straffbar korrupsjon. Komiteen onsker at Norge skal vmre et foregangsland
             innen kampen mot korrupsjon pa alle niva, og at vart lovverk pa omridet kan vmre
             normdannende internasjonalt."

   25)SA langt konstaterer jeg at den nye korrupsjonslovgivningen ikke bare tok sikte pa a
      iva.reta interesser pa nasjonalt niva. Et sentralt formal med a bekjempe
      genseoverskridende korrupsjon var a bidra til den samfunnsmessige og okonomiske
      utviklingen ogsa i andre land. Dette perspektivet er senere fulgt oppi St.meld. nr. 35
      (2003-2004) "Felles kamp mot fattigdom", der det i kapittel 3.8 blant annet star dette om
      korrupsjonsbekjempelse:

               "Det folger av tenkningen om sammenheng i politikken og av norsk engasjement og
               forpliktelser i utvildingspolitikken, at en fra norsk side til en hver tid har en aktiv politikk
               mot korrupsjon. En streng lovgivning og en robust handheving er nodvendig for redusere
               risikoen for at norske aktorer, bevisst eller ubevisst, bidrar til a skade offentlig finanser og
               politisk kultur i andre land."

   26)Det er ingen holdepunkter i forarbeidene for at korrupsjon skal straffes mildere liar den er
      begatt overfor en tjenestemann i et korrupsjonsutsatt land. Den omstendighet at selve
      utilborlighetsvurderingen under skyldsporsmalet vii kunne vxre avhengig av bedrifts-
      eller forvaltningskulturen i ulike land — jeg viser s=lig til omtalen av "facilitation
      payments" i Ot.prp. nr. 78 (2002-2003) side 35-36— rokker ikke ved dette. Nar det forst
      er konstatert en straffbar overtredelse, tilsier 'ovens formal at ellers like tilfeller behandles
      likt. En relativisering av det strafferettslige vern avhengig av hvilket land som er berort av
      korrupsjortshandlingen, er det etter mitt syn ikke rettskildemessig dekning for.

   27)Jeg gar sa over til a vurdere straffutmalingsmomentene i saken app mot Hoyesteretts
      praksis i tilknytning til straffeloven 1902 § 276b, jf. § 276a.

   28) Strafferammen for grov korrupsjon ble i 2003 hevet fra fengsel i seks til ti dr.
       Korrupsjonshandlingene Wallace er domt for skal bedommes som to selvstendige
       straffbare forhold etter straffeloven § 62 forste ledd. StrafFerammen utvides da med det
       dobbelte. Bestemmelsen er ogsa forende for utmalingen av den felles frihetsstraffen
      innenfor den utvidede strafferammen, jf. Rt-2008-1473 aysnitt 33.

  29) Sam papekt i Rt-2011-477 aysnitt 23 og i IIR-2016-1834-A aysnitt 27, vii de
      individnalpreventive og de allmermpreventive hensynene kunne variere fra sak til sak. De
      allmennpreventive hensyn gjor seg imidlertid normalt sterkt gjeldende ved
     straffutmalingen for bade aktiv og passiv korrupsjon. Det dreier seg om en form for
     "gjensidig" okonomisk krirninalitet som vil kunne vane vanskelig a avdekke — ikke minst
     i land med en utbredt korrupsjonskultur. I tillegg kommer at slik kriminalitet ofte gjelder
     betydelige okonorniske verdier.




                                              EXT- WALLACE-00246
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 270 of 289 PageID 293
                                                     6

   30)1 likhet med Straffelovradet la departementet i Ot.prp. nr. 78 (2002-2003) kapittel
      til grunn at "grove konupsjonshandlinger kan fremsta som merstraffverdige enn de fle      ' ste
      andre grove fonnuesforbrytelser". Dette illustreres av Rt-2012-243 der straffenivaet for
      passiv korrupsj on pa halvarmen millioner kroner ble angitt til fengsel i "floe over tre ar"
      (aysnitt 43), mens straffen for utroskap pa over Atte millioner kroner ble angitt til fengsel
      "mellom to ar og seks maneder og tre ar" (aysnitt 47).

   31) Den avgjorelsen som Egger nwrmest forholdene i var sak i omfang, er straffutrnalingen
       for en av de domfelte i HR-20164834-A. En salgssjef i et privat selskap hadde gjort seg
       skyldig i medvirkning til aktiv grov korrupsjon overfor ledelsen i et heleid kommunalt
       selskap (Unibuss). Under henvisning til at det offentliges oppgaver strekker seg tenger
       enn offentlig myndighetsutovelse i tradisjonell forstand, ble forholdet bedomt etter den
      •strengere normen born gj elder for korrupsjonshandlinger overfor offentlig tjenestemann.,
      jf. aysnitt 34. Salgssjefen ble ansett som "en liten brikke i et stort korrupt system", selv
      om ban "over flere ar [liar] en helt sentral person for den korrupsjonen som skjedde i
      Norge", jf aysnitt 54. Hoyesterett tok utgangspunkt i en straff pa rundt fern ars fengsel for
      medvirkning til utbetalinger pa =mere 7,4 millioner kroner. Domfelte hadde selv
      mottatt droye 242 000 kroner i personlig vinning. Ved straffutmalingen ble det tatt hensyn
      til at droye 2,2 millioner kroner gjaldt utbetalinger som fant sted for de nye
      korrupsjonsbestemmelsene tradte i kraft, og som folgelig ble bedomt Otter en "floe
      mildere" norm am grov utroskap til korrupsjon.

   32)Med dette som bakteppe gar jeg over til a behandle korrupsjonshandlingen i Libya.

   33)Korrupsjonen er begatt overfor en hoytstaende offentlig tjenestemwm. Jeg minner om at
      Shulai Ghanem var styreleder i det statlige oljeselskapet NOC, som i folge
      lagmannsretten "utvilsornt" fimgerte som Libyas olje- og energidepartement pa det
      aktu.elle tidspunkt. Den omstendighet at bestikkelsen skjedde overfor en tjenestemann
      med en sa vidt fremskutt posisjon — i realiteten pa ministerniva — gjor i seg selv forholdet
      sywrt alvorlig.

   34)Wallace var pa sin side juridisk direlctor og medlem av Yaras konsemledelse. Han hadde
       derved en fremtredende posisjon i selskapet, og dessuten en helt sentral rolle
      planleggingen og gjennomforingen av korrupsjonshandlingen. Lagmannsretten fant
      riktignok in.gen holdepunkter for at han pa eget initiativ besluttet a innga avtaler om
      betale bestikkelser. Han kunne imidlertid i haft av sin posisjon ha nektet a medvirke til
    , de straffbare handlingene uten risiko for at dette ville fa negative konsekvenser for egen
      stilling. Til forskjell fra den domfelte salgssjefen i HR-2016-1834-A mente
      lagmannsretten at Wallace ikke var "en liten brikke" i et start korrupt system. Det var han
      som hadde kontakt med Mohamed Ghanem, og som utarbeidet den utilborlige
      "konsulentavtalen". Det var ogsa han som bestemte at avtalen skulle inngas muntlig, og
      som tok initiativet til a foreta utbetalingen av det forste avdraget pa halvannen millioner
      USD gjennom et eksternt, utenlandsk selskap. Fremgangsmaten ble valgt for a holde
      forholdet til Mohamed Ghanem og hans far skjult. Dette viser at forholdet var grwidig
      planlagt riled et fast forsett om a gjennomfore korrupsjonshandlingene.

  35)Det er videre av helt sentral betydning for straffutmalingen at det dreier seg om et sâ yidt
     stort betel). Avtalen gikk ut pa overforing av et samlet bebop tilsvarende 27 millioner
     kroner. All den stund det foreligger en fullbyrdet korrupsjonsi4igJ det oyeblikk det
     fremsettes tiIbud om en utilborlig fordel, kan det ikke tilleg                  belopet som

                                                                           e
                                                                       \

                                                                             =3,/'
                                                                           2V:
                                          EXT- WALLACE-00247
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 271 of 289 PageID 294



       faktisk ble utbetalt begrenset seg til 9 millioner kroner. Ogsa tilsaga om fremtidi
       utbetalinger skaper bindinger og bidrar til den "miming" som lagmannsretten har
       beyist. At det senere ble satt en stopper for de videre avdragsbetalingene, kan helle
       tilskrives Wallace, som pa det tidspunktet hadde nadd pensjonsalderen og sluttet i
       selskapet.

   36) Jeg mener etter dette at Libyaforholdet isolert sett kvalifiserer for en staff pa rundt seks
       ars fengsel. Det dreier seg om et betydelig hoyere beim enn i HR-2016-1834-A, og bade
       Wallace og Shukri Ghanem hadde langt mer fremskutte posisjoner enn de involverte i den
       saken. I var sak er det riktignok ikke snalck om personlig yinning, men hele forholdet skal
       til gjengjeld vurderes i tad med den noe strengere normen som ble etablert ved
       lovendringen i 2003.

   37) Jeg gar sa over til a behandle korrupsjonshandlingen i India.
   38)Korrupsjonen er begatt ovexfor en sentral offentlig tjenestemann. Som jeg allerede liar
      ywrt inne pa, tjenestegjorde Jivtesh Maini som sekretwr og finansradgiver for det indiske
      Kjemikalie- og gjodselsdepartementet. Han var dessuten styremedlem utpekt av
      regjeringen i Kribhco, hvor den indiske staten hadde en betydelig eierandel. I folge
      lagmannsrettert lyttet de ovrige styremedlemmene "ekstra noye" til styremedlemmer
      utpekt av regjeringen.
   39)Lagmannsretten la til grunn at Wallace var den "operasjonelle aktoren" pa Yaras side. Det
      var han som forhandlet med Gupreteesh Maini, Jivtesh Mainis sonn, om betingelsene i
      "oppdragsa-vtalen". Jeg er enig med lagmarmsretten i at ogsa denne korrupsjonen bwrer
      preg av a ywre "godt planlagt", noe som understreker forholdets alvor.
   40)Konupsjonshandlingen gjelder videre et betydelig beim tilsvarende 18 millioner kroner
      fordelt over tre ãr. Etter at Jivtesh Maini gilck over i mien virksomhet sommeren 2007,
      besluttet konserndirektoren i Yara at avtaleforholdet med sormen skulle aysluttes. Den
      ornsten.dighet at de resterende avdragene ikke ble utbetalt kan pa denne bakgrunn ikke
      tilskrives Wallace. Wallace sorget senere for at 1 million USD ble utbetalt som endelig
      oppgjor for ytet bistand. Belopet ble overfort til et selskap pa. De britiske jomfruoyer, som
      var eiet av en trust med ektefellene til Jivtesh og Gmpreetesh Maini som benefisienter.
  41)Jeg mener etter dette at Indlaforholdet isolert sett kvalifiserer for en straff pa rundt fern
     Ars fengsel. Sammenlignet med HR-2016-1834-A dreier det seg om et langt hoyere belop.
     Pa den annen side mottok Wallace ikke noen personlig vinning eller fordel.
  42) Forsvarer liar gjort gjeldende at ingen av de to kon-upsjonshandlingene liar hatt noen
      paviselige negative konsekvenser eller skadevirkninger. Forhandlingene i Libya hadde
      utviklet seg ensidig i NOCs favor til tross for korrupsjonshandlingen, mens
     samarbeidsavtalen rnellom Yara og Kribhco ble skrinlagt somrneren 2008. De
      underliggende samarbeidsavtalene om produksjon av Yaras kunstgjodsel var dessuten av
     potensiell stor samfunnsmessig betydning for bade Libya og India.
  43)Jeg firmer ikke gnmn til a legge swrlig vekt pa disse momentene i formildende retning.
     Hensikten med a tilby og betale bestikkelser til Shulai Ghanem i Libya og til Jivtesh
     Maini i India var a sikre seg deres velvilje — og derved bedre Yams stilling med hensyn til
     muligheten for A fa realisert de aktu.elle samarbeidsprosjektene. Som det fremgar av HR-
     2016-1834-A aysnitt 38, er det risikoen for skade som er avgjorende etter de aktuelle
     korrupsjonsbesternmelsene, jf. ogsa Rt-2012-243 aysnitt 41 og Rt-2010-16              5




                                          EXT- WALLACE-00248
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 272 of 289 PageID 295

                                                    8

       Dette har blant annet sammenheng med at skadevirkningene av korrupsjon kanre -
       vanskelige a male. Skadene begrenser seg heller ikke til de direkte okonomiske
       virkningene, men omfatter ogsh mer indirekte skadevirkninger som tillits- og
       omdommetap. Som jeg allerede har vwrt inne p, vii grenseoverskridende korrupsjon
       dessuten ktume bidra til a opprettholde en korrupsjonskultur i vedkommende land med de
       skadevirkninger det innebnrer. Jeg peker eksempelvis pa risikoen for at investeringsviljen
        korrupsjonsutsatte land undergraves. Det har naturlig nok heller ingen betydning for
       straffutralingen at korrupsjonen ble begat i "den gode saks tjeneste" i den forstand at de
       underliggende samarbeidsavtalene kunne vwrt av stor betydning for de to landene.
   44)De straffbare handlingene ble begatt i 2007, men det er ikke dokumentert liggetid under
      etterforskningen eller i domstolene. Tidsforlopet kan da ikke tillegges vekt ved
      straffutmalingen, jf. Rt-2012-243 aysnitt 50.
   45) Lagnannsretten fastsatte straffen for de to korrupsjonshandlingene til fengsel i sju âr. Ved
       straffutmalingen ble det pa samme mate som i HR-2016-1834-A hvor
       korrupsjonshandlingene hadde rat-met samme selskap, tat utgangspunkt
       korrupsjonshandlingenes szanlede belop. I var sak dreier det seg imidlertid om to klart
       atskilte straffbare forhold beghtt til ulik tid hvor personer uten noen forbindelse med
       hverandre var mottakere av bestikkelsene. I tfad med straffeloven § 62 skal det da som
      allerede nevnt, foretas separate vurderinger av straffenivhet for det enkelte forhold for det
       fastsettes en samlet straff. Etter mitt syn tilsier en slik vurdering her en straff i omradet
       fengsel i Atte til ni ãr, jf. Matningsdal, Kommentarutgave til Straffeloven 2005, side 752
      og 753, med henvisning til straffutmalingspraksis ved dornfellelse for flere straffbare
      forhold (realkonkutTens).
   46)Nar jeg likevel fattier at anken bor forkastes, har det sammenheng med at
      patalemyndigheten ikke past° straffen skjerpet i forhold til lagmannsrettens dom, og at
      det heller ikke fra Hoyesteretts side ble gitt signal orn en mulig straffskjerpelse.

   47)Jeg stemmer for denne
                                                D0M:

      Anken forkastes.


   48)Dommer Kallerud:                             Jeg er i det vesentlige og i resultatet enig med
                                                   forstvoterende.

   49)Dommer Bardsen:                               Likesh.

   50)Dommer Bull:                                 Likesa.

   51)Dommer Matningsdal:                          Likesa.


   52)Etter stemmegivningen aysa Hoyesterett denne                                           kgr


                                                                            cop
                                         EXT- WALLACE-00249
   Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 273 of 289 PageID 296




                                               D0M:
           Anken forkastes.




           Rilctig utskrift bekreftes:




ABG005                                           U.1.23 J3b         dOKUMentttl: /99b0/



                                         EXT- WALLACE-00250
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 274 of 289 PageID 297

     Transtatodfiwn the Norwegitin drigind




                                    THE SUPRCVIE COURT
                                        OF NORWAY

      On 15 September 2017, the Siiprenie Court passed the follovring judgment in


      HR-2017-1776-A, (case no. 2017(674), criminal cast, appeal against the sentence;

      Kendrick Taylor Wallace                              (Advocate Arita Dyngplarid)

      versus
      The Public Prosecuting Anthority                      (Senior Public Prosecutor He1ene-B=1g Hansen)



                                                     VOTING:

               Justice Amtzen: The case concerns the fixing Of the sentence following the defentiont's
               conviction on two counts of aggravated corruption committed alrOad.•

               rn March 2004, Norsk Hydro ASA's featiliZer division was. deraergtd. The &merged company,
               Yam Intemationg ASA (Yara), is headquartered in Oslo. Yam is listed on. the Oslo Stook
               Exchange, and the Norwegian state owns 36.2 per cent of the shares.

               Kendrick Taylor Wallace was Ma Legal Officer of Yara from its establishment until he retired
               in the summer of 2008.

      4)       On 15 January 2014, Wallace and three other members of the. group's senior management team
               were indicted by the Norwegian National Authority for Investigation and Prosecution of
               Economic and Environmental Crime (Pkolaim) on two counts of active, aggravated corruption,
               cf. the Penal Code 1902.section 276a, of. section 2761,, The firk count concerned the offer of
               USE) 4.5 million to s public Oficial in LibYa, While the sound concerned the offer of IJSD 3
               million to ct public official in 'India.

               Oslo District Court' passed its judgment on 7 July 2015. In the judgment, Wallace was convicted
               as charged and sentenced to two years and six months' imprisonment.




      True translation certified                       Page 1 of 9                                       209..17
      Eystein Myking
       overnmerit Authorized Translator


                                               EXT- WALLACE-00251
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 275 of 289 PageID 298

      Trevistatedi fioni the NoTwegian original

      6)    His three co-defendants were also convicted and sentenced to three, two and two years',`
            imprisonment, respectively.

            Both the defendants and the prosecuting authority appealed to Borgarting. Court of Appeal,
            which 0417 January 2017 passed its.judgment., which concluded as follows with respect to
            Wallace:

                  "Kendrick Taylor Wallace, born 3 August 1945,1s sentenced, for contravention of
                  the Penal Code (1902) section 276a, jf. section 276b, jf. section 62, to 7 — seven —
                  years' imprisonment.

                  3 three — days spent in custody on remand will be deducted from the sentence."

      8)    The other defendants were acquitted.

      9)    The large-difference in the sentencing between the district and appeal court, is to a large extent
            dueib differing views of the importance placed on the fact that the bribes were offered/paid to
            public officials abroad. The-district court also emphasized that.sentencing for this type Of
            corruption should be graded depending on the size of the bribe.

      10) Wallace appealed against the appealcourt's judgment on procedural grounds, Application of law
          and the sentencing. TheAppeals Committee of the Supreme Court allowed the appeal based on
          the facts of the case as assessed by the appeal court.

      11) My opinion

      12) The case will be adjudicated based on the provisions of the Penal Code 1902, cf. Supreme Court
          judgment HR-2016-1834-A paragraph 15.

      13) The Court is tasked with fixing the sentence for two countS of active, aggravated corruption or
          complicity in the some. "Active" corruption is defined as giving or offering an undue advantage
          as opposed to "passive" cerruption, which is defined as demanding, receiving or accepting such
          advantage.

      14) The corruption that took place in Libya concerns an agreement to tronsfer an amount of about
          NOK 27 million, based on the prevailing exchange rates at the time, of which a third was
                           ' offence is described in Count 1 of the charges:
          actually paid. Tins

                  "From 2004 to 2009, Yara negotiated with the state-owned Libyan oil company
                  National Oil Company (NOC") to establish a joint venture within the fertiliser
                  industry in Libya. At some point, most probably in the beginning of 2007, Mr
                  Wallace entered into an agreement on behalf of Yara to pay USD 4.5 mullion or
                  more to Mohamed Ghana's', the son of Slinkri Ghartem. At the time, Shukri
                  Ghanem was de facto Minister for Petroleum in Libya and Chairman of the Board
                  of NOC. The agreement was linked to Yarn's negolintions with the NOC and Shnkri
                  Ghanem's role in these negotiations.

                  A part of the agreed amount, USD 1.5 million, was transferred to a Swiss bank
                  account belonging to Mohamed Ghanem. This happened as follows: The Swiss



      True translation certified                     Page 2 of 9                                      29.09.17
      Lystein Myking
      Government Authorized Translator


                                              EXT- WALLACE-00252
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 276 of 289 PageID 299

     Translated firm h NorwggiOn origin 1

                  eiiinpaityNitrothemDIStrilattion AG (Nitrochem) was asheitto advance th
                  on ViirlOs behalf, something which Nitrochent did by transferring TISI) 1.
                  the agreed account on

                  29,March 2007. Vara then rain-horsed istitrothem via its subsidiary an:Switzerland,
                  Balderton fertilizer SA (Btliderton), The relinintraententwifOeOnceided. by
                  overchargingfor it number of &liveries Of anitunnitt from Nitetichem to lIaldettOn.
                  front Oetober 001.0410 200$;The annaowastheit sold onfrom ilahlerton to
                   Vara SWitterland'SA (Vara Switzerland) ate price that covered the preiniumpaid
                  by Balderton.Intbs way, Vara Switzerland 'covered the payment to litiohatned
                  .Chanem, •

                  The payment Was made at. the same time.that Vara and the Mae. were In the final
                  stages of negotiating a "Heads of Agreement"(floA), which was signeafttApril
                  2007..

      15) The conviction ts based on all asSessment that Wallace, by agreeing future pay-outs of USD 4.5
          million to Mohamed ObAnem, in reality was offeringhis father; SInikti (3hartem, an undue
          advantage. The advantage was offered as A result of Shithri Ghantgle$ role as chair of the board
          of-the Libyan state.owned oil company, NOG: At the time; the NOC doubled es 1,11)yes
          ministry ()foil and energy after the country's then leader,Wninninr al-Oaddali had "cancelled"
          the Ministry of Petroleum and Energy Through the payment of usp 1.5 nallionto his son,
          Shulai am-nem received anundue advontago

      16) The corruption that took place in India concerns an agreement to traiisfer an amount of about
          NOIC 18 million, based:on the prevailing exchange rates at the time, of which a third was
          actually disbursed:, This offence is described in Count 2 of the chargesf

                  'from December 2006 until the spring of 208, Yara negotiated with Krishek
                  Bharati Cooperative Limited (Krib_boo) to establish A jaiit Venture within the
                  fertiliser Industry in Iudza. XrliAtce was owned 67% by the Indian government and
                  sorted alba ietratively finder the Ministry of Clienticals & Ferljlizers.

                  In April 2007, Wallace an Claniv, on behalf of Vara, offered to Make a deal with
                  Gurpreteesh Singh Maini, the son of Dr Jivtesh Singh Maki.Dr Jivtesh Singh
                  Maitd was at the time Additional Setretatv and Financial Adviser in the:Ministry of
                  Ch         -4tr, Fertilizers and a member of the board of ICribhco on behalf of the
                  ministry.

                  The offer to GurprecteshSlngb MAW was linked to Dr .livtesh Singh Males
                  position.

                  The offer (Eepreselitative Engagement Letter!) which Was presented to
                  Gurpreetesh Singh Maini, Involved, mining other things, a lump sum payment of

                  1:18D 150,000 and that be, on specilied conditions, would twin USD 0.50 per
                  metric ton       fertiliser products sold by-Yara in India. One ofthe conditions for
                  the duration of the agreement Wai that Vara and Xribeho came to an agreement to




      True translation certified                   Page 3 of                                     29.0947
      Eystein Myking
      Government Authorized Translator


                                            EXT- WALLACE-00253
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 277 of 289 PageID 300

      Translated,front the Norwegian original

                   establish the above-mentioned joint venture. In.a later draft agreement frOM Y
                   the offer was increased to USD 3 million, to be paid in amotmts of USD 1
                   year during the period 1 January 2007-31 December 2009,

                  On 16 October 2007, Yarasettled an invoice for US)) 1 million forwarded by
                  Gurpreetesh Singh Maid from the Lebanese company CYC s.a.r.l. On Gurpreetesh
                  Singh Maini's request, Yara transferred the amount to an account in Hong Kong
                  belonging to ICrystal Holdings & investments Limited, a company registered in the
                  British Virgin Islands to the wives of Jlvtesh Singh MAW and Gurpreetesh Singh


     17) The conviction is based on An assessment that Wallace, by 'agreeing future payouts of LTSD 3
         million to Gurpreetesh Maim, in reality was offering his father, .Iivtash MATTA,. an undue
         advantage.: The advantage was offered due to Yritesh Maini's position as Additional Secretary
         and .tinanrial Adviser in the Ministry of Chemicals f.ft Fertilizers and member of the board of
         Krishak Bharati Cooperative Limited (Kribhoo). Through the payntent of USD 1 million to his
         son, liviesh Maid received AA undue advantage.

      18) The case concerns cross-border corruption,. and .a key issue is whether the penalty should be
          reduced because the bribes were paid to officials in countries were con-apt-ion is prevalent.

      19) The provisions covering corruption, sections .276 a and 276b, which are included in the Penal
          Code of 2005 sections 387 and 388,, were added. to the Penal Code 1902, Chapter 26, containing.
          provisions concerning fraud, breach of trust and corruption, in the summer of 2005. Before this,
          corruption was classified as A separate category of breach of trust ("breach of trust by
          _corruption") under the Penal Code sections 275 and 276. The legislative change was made
          based on an evaluation by the Permanent Commission on 'Criminal Law, presented in Official
          Norwegian Reports 2002 no. 22. From the mandate for the commission's work, it is. apparent
          that the change came about as a result of the international cooperation in the field that Norway
          has been apart of. Among other things, the mandate specifies:

                  "Corruption is often difficult to investigate, partieular1ycrass4arder corruption.
                  International cooperation in the shape of coordinated criminal legislation and
                  milting legal assistance are therefore important aspects in combatting corruption.
                  Through it participation in the Council of Europe and the OECD, Norway has taken
                  part inthe preparation. of, and committed itself to adhere to, an international body
                • of rules against corruption."'

      20) The Council of Europe's Criminal Law Convention on Corruption of 4. November 1998 was
          ratified by Norway on 29 August 2003. According to the Convention, article 5, the Metaibet
          states .utiderta.ke to penalise active and passive bribery of public officials of another state. The .
          convention also comprises bribery in the private sector, cf. articles 7 and & According to article
          19, the states Shall provide effective, proportionate and dissuasive sanctions and measures,
          including penalties for suctio.ffences.

      21) The OECD Convention on Combating Bribery of Foreign Public Officials in International
          Business Transactions of 21 November 1997 was ratified by Norway on December 1998. The
          convention obliges the signatory states to make active bribery of foreign public officials a




      True translation certified                     Page 4 of 9                                       29.09.17
      Eystein Myking
      Government Authorized Translator


                                               EXT- WALLACE-00254
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 278 of 289 PageID 301

     Transtoted-from the Norwegian original

           criminal offence, cf. article 1. Withrespect to the sanctions establisbe&in artiele 3, the \
           should. not Only be "effeetive, proportionate and dissuasive,"but also "comparable to thosk,;., ,
           applicable to the bribery of theParty's own public ofaCials" (iny emphasis). As. aresult of thI
           convention., con-option of foreign public ofOcials was made a criminal offence through the
           addition of subsection 2 of thePerial Code (1902) section. 128.

     22) Norway was 4so involved do preparation of the.UNcoiwentioaagai.st Corruptiona
         31 October 2003,, which NetWaY ratified 0119 1000 20(1$.

     23) The followingup Of and adherence to the international cooperation against earrupttion has been
         given (Intensive coverage-in the preparatory works to the new penal provisions eriminaiising
         corruption. In Parliamentary proposition no, 78 (2002-2003), MOW' 1, describing the main
         contents ofthe proposition, states the folloWing about the general cOnsiderationS:

                  "Effective combatting of corruption, which often takes place across borders, is
                  dependent upon international cooperation. In recent years a number Of inter-
                  governmental organisations have invested a large astound of work in developing
                  conventions and other measures aimed at combatting corruption and the damage it
                  causes:

                  COMO:U*1)0es a tin'Oal:to the ral0 of litvc dentocracy, human rights and social
                  justice, and can be detrimental:to economic development and distort market
                  competition. Norwegian authorities therefore ptiorifise active participation in the
                  international cooperation to combat corrnption. It is also of key Importance to
                  secure effeedve measures against corrtiption at borne."

      24) For these reasons, the parliamentary standing committee on justice agreed that it was "important
          that -corruption be combatted. effectively, both at tiOrne and abroad', cf parliamentary
          recommendation no. 105(2002-2003), chapter I, The committee also stated the following .about:
          Norway's follow-up of its international obligations:

                   "International cooperation and measures:to cornbat corruption is given high
                   priority internationally., The CoMMittee therefere 'wants Norway to follow up on its
                   obligations to take measures against corruption:as laid out in conventions issued by
                   the OECD, Council of Europe and UN, and ratified by Norway. The Committee
                   believes that it is important that We have national legislation that clearly defines
                   What constitutes ethitinalcorraption. It is the Committee's desire for Norway to set
                   an exaMple to be followed in the fight against corruption at all levels as4 that our
                   national legislation sets an intatlaAtiOnal standard"

      25) At this point I note that the new anti-corrUption legislation did not confine itself to providing for
          national interests. A key purpose of fighting erosa-bordcr cortuption was to contribute to
          societal and economic development in other countries as well This aspect waslaler followed up
          in White Paper no. 35 (2003-20(4) "Our Shared ightAgainst Poverty", where it is stated in
          chapter 18:

                   "It follows from the idea of coherent policies and Norway's involvement and
                   obligations in developmental policies, that Norway maintains an active anti-




      Tale translation certified                     Page 5 of 9                                      2.1.00,27
      Eysteln Myking
      Government Amborited Ttansiat


                                             EXT- WALLACE-00255
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 279 of 289 PageID 302

      Translatedfront the Norwegian original

                   corruption policy, Strict legislation and robust enforcement are necessary t \teduee
                 • the Ash that Norwegian actors, intentionally or not, contribute to. damaging p
                   finances and political culture abroad."

      26) There i.4. nothing in the preparatory works to support the notion. that bribery of a foreign public
          Official in a country prone to corruption should be punished less severely. The fact that the
          assessment of impropriety tinder the assessment of guilt may be influenced by the corporate and
          government culture in individual countries — I am particularly referring to the discussion of
          "facilitation payments"in Parliamentary proposition no. 78(2002-2003), pp 35-36 — does not
          alter this.. When a critnirtal infarction of .the law Ittt beervestahlished, the purpose of the act
          indicates that similar offenses are to be dealt within a similar manner. In my opinion, there is -
          no support in sources.oflaw for the relativizationof criminal-law protection depending on the
          country affected by the corruption.

     27) 1 Will now go onto discuss the sentencing aspects of the case relative to Supreme Court practice
         in relation to the Penal Code 1902 section 276b ef section 276a.

     28) In 2003,. the maxim Mt penalty for aggravated corruption was raised from six to ten years'
         imprisonment, The two offences Wallace has been convicted of must be assessed as two
         separate offences intecortinnre with the Penal Code section 62 subs. 1. As a result of this, the
         maxim-an penalty is doubled. The provision also provides guidance for the_ fixing of the
         combined sentence within the extended Maximum penalty, of Supreme Court Reports 2008 p.
         1473 paragraph 33.

      29) As noted in. Supreme Court Reports 2011 p. 477 paragraph 23 and in Supreme Court Judgment
          HR-2016-1834-A paragraph 27, the requirements of specific and general deterrence may vary
          from case to case. However, the requirements of general deterrence will normally be salient in
          fixing of the sentence for both active and passive bribery. COrruption is a firm of "mutual"
          economic crime that can be very bard to detect not the least in countries where corruption is
          prevalent. Also, the amounts of money involved are often considerable.

     30)like the Permanent Commission on Criminal Law, the Ministry,, in its Parliamentary
         prnposition no, 78 (2002-2003), chapter 7.3.2, argued that "aggravated acts of corruption may
         be more censurable than most other aggravated property crimes". This view is reflected in
         Supreme Court Reports 2012 p. 243, where a suitable punishment for passive corruption of
         NOK 1.5 million was indicated to be "just over three years" (paragraph 43), while the
         punishment for embezzlement of more than NOK 8 million was indicated to be "between two
         years and six months and three years' imprisonment" (paragraph 47).

      31)   The adjudication which most resembles the scope of the present case, is the sentencing of one of
            the defendants in Supreme Court Judgment IM-20164834-A. A sales manager in a private
            company had been found guilty of complicity to active, aggravated bribery of the management
            of a wholly owned municipal buss company (Unibuss), With reference to an argument that the
            scope of public responsibilities extend beyond exercise of authority in the traditional sense, the
            sentence was fixed in accordance with the stricter norm that applies to bribery of a public
            official, cf. paragraph 34. The sales manager was considered "a small pawn in a large system of
            corruption', even though he "for several years played a key role in the corruption that was
            commifted in Norway", a paragraph 54. The Supreme Court settled on a sentence of about five




     True translation certified                     Page 6 of 9                                     29.09.17
     Eys-tein- Nlyking
     Government Authorized Translator


                                              EXT- WALLACE-00256
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 280 of 289 PageID 303

      Translated front the Norwegian original

            yew!' ixermileement As suitable for cemilieltria„payments ea:Utast NOK 7A rain=
            bribes. The defendree had received payments of about NOK 242;000 personally. In xinthe  ;
            sentence, the -Courttook into account that iest over NOK 2.2 million concerned payments   64..,
            before the new cormption provisions came into force, whieh were Oak with in accordance with
            the "somewhat WOW' woe for aggravated breach oftruat by eorruption,

      32) On this background, I will proceed to discuss the act of corruption hi Libya,.

      33) The bribes were offered And paid to a high-ranking publiOeffiedal.1 retaeat that Shukri Menem
          was chair of the board of the stete-owned oil eOniparry NOCwhich, according to the appeals
          emelt "utideerbtecilr functioned as the ministry of caL and,gas in Libya at the time. The fact that
          the person bribed was such a high-ranking public official — in reality at cabinet keel — in itself
          makes the offence very serious.

      34) Wallace, on the Other hand, was chief legal officer and a member of Yare's senior management
          team. Ile thus held a prominent position bathe. company andpleyed a by role in the planning
          and execution of the bribery. The appeals court foundue grounds for believing that he acted on
          his own initiative when he dfrided to enter into agreements to pay bribes. Be could, however, as
          CLO, have refused to participate in thebribery without risking any repercussions for himself.
          Contrary to the convicted oaks manager in ease11R-20164834-A, the court of appeal was of
          the opinion that Wallace was not "a wall pawn" in a large. tempt system. Ile was the one who
          rmitertined eontect vdth Mohamed GharremAnd Who prepared the improper "consultancy
          agreement"- it Was also: Welleee who decided that the agreement woold be made orally and who
          initiated the payment of the fug bastalment of USD 15 rellfiontrrongh an external eornpany
          abroad, This strategy was chosen to keep the relatiorships with Mohrinied Ghanem and his
          father seeret. Tide demonstrates thet the offence was planned in detail with a clear intent of
          going through with the bribery.

      35) Key to the senteneing is else the feet that the arnoutt involved is so large. The agreement was to
          pay a total amount of abcatt MX 27 million, Because an act of corruption is 'considered 'to have
          been eornnaitted once:an offer of an undue advantage has been made, little importance can be
          given to the fact that the amount paidwas hunted to NOK 9 million. The promise of future
          payments also creates booth whieh contribute to the corruption that the wed of appeal found
          proven. Nor can it be attnipUted to Wallace's actions that the payment of the later instalments
          was stoppect Ai he had retired and left Yara when. this happened.

      36) In my opinion, the act of bribery in Libya itself qualiffes tit 4 penalty of around six years'
          ittpriantunent. We are talking sbolat eniouate far exceedingthose lii Int-20164834-A and both
          Wallace and Sh.ukri Ghee= held much more prominent positiens. than the persons involved in
          that case. It should be noted that personal gain iS not all issue la the present Metter. Ilavreva,
          the offenee lutist be adjudietted, based on the somewhat stricter noun laid down by the
          legislative change in 2003.

      37) I will now go onto: discuss the act of exemption in India.

      38) The'Whoa were offered and paid to a key public official. As noted above, TivteshMaini was
          secretary and financial Adviser to the Ministry of Chemicals & FOrtilitni:n u India. Be was also a
          government-appointed member of the board of Kribhco, in -which the Indian gide heart large



      'True. tranatatibrt certified •                Pagel of 9                                      29,09,17
       'Eystein Myking        •
       Government, Authorized' Translator



                                            EXT- WALLACE-00257
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 281 of 289 PageID 304

     Tran,slatedfrom the Norwegian original

            ownership interest. According to the appeals court, the other board members listened rextra
            closely" to members appointed by the government.

     39) Borgarting Court of Appeal considered Wallace the "operational actor" on Yam's side.
         Wallace who negotiated the terms of the "engagement agreement" with Gurpreetesh Maini,
         Jivtesh Maini's son. I agree with the court of appeal that this Offence also carry signs of having
         been "well plan fd", something which emphasises the seriousness of the offence.

     40) The act also involves a considerable amount, NOIc 18 million spread over three years. When
         Jivtesh Maini shifted to a different business during the summer of 2007, Yara's CEO decided to
         terrainnto the agreement with Gurpreetesh. The fact that the remaining instalments were not
         disbursed, can therefore not be ascribed to Wallace. Wallace later arranged for the payment of
                                                                       : • amount was transferred to a
         USE) 1 million as a final settlement for services rendered. This
         company in the British Virgin Islands owned by a    trust whose  beneficiaries were the wives of
         Jivtesh and GurpreeteshMaini.

     41) In my opinion, the act of bribery in India itself qualifies for a penalty of around five years'
         imprisonment. The amount involved is far larger than in ftR-2016-1834-A. On the other hand,
         Wallace did not receive any personal gain or advantage.,

     42)    Wallace's counsel argues that neither of the acts has had Any demonstrable negative
            consequences or effeets.'The negotiations in Libya were progressing steadily in Yara's favour •
            despite the bribery, and the cooperation agreement between. Yara and Kribhco- was terminated in
            the summer of 2008. In addition,, the underlying cooperation agreements concerning production:
            of Yara's fertiliser products were potentially greatly beneficial to society in general both in
            Libya and India.

     43) I find no reason to give much regard to these arguments as mitigating, factors. The express
         purpose of offering and paying bribes to Shnkri Ohanaut in Libya and Jivtesh Maini in India
         was to Keine their favour and thereby improving Yara's chances of realising the prejects. As is
         evident .from BR-2016-1834-A paragraph 38, it is the risk of damage which is determining
         under the corruption provisions in question,.see also Supreme Court Reports. 2012 p, 243
         paragraph 41 and 2010 p624 paragraph.25. This is due inpart. because the damaging effects of
         corruption -eau be hard to measure. Nor are the damages limited to the direct econornir effects,.
         but also include indirect harm, e.g. loss of trust or. reputation. And, as mentioned above,-cross-
         border bribery can contribute to 'sustain a culture of corruption in the countries affected with all
         the damaging effects this has, for example that the willingness to invest in countries prone to
         .cormptionwill be undermined, That the offeoces were coinmitted."for the greater good" in the
         sense diet the underlying cooperation agreements could have been of great benefit to the two
          countries, will of course. have no effect on sentencing.

      44)   The criminal acts were committed in 2007. However, no delays on part of the police or courts
            have been documented. The time passed can therefore not be taken into account when fixing the
            sentence,. cf. Supreme Court Reports 2012 p.243 paragraph 50,

      45) BorgartMg Court of Appeal fixed the sentence for thetwo counts of corruption to seven years'
          imprisonment. In fixing the sentence the court, as in BR-2016-1834-A where the offences were
          committed to the detriment of one company, based its decision on the total sum involved in the




      True translation certified                    Page 8 of 9                                      29.09.27
      Eystein Myking
      Government Anthorized Translator



                                              EXT- WALLACE-00258
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 282 of 289 PageID 305

     Trzinslatep(fronuthe
                ..
                          Nor$vegiun
                              .
                                     prigimil •

            briberies. Iii the present case, however, concerns two clearly disthict offences coruunitt i st), p
            different times and the recipients of the bribes were unImeiwn to each ntlior. It follows,
            mentioned above, that, in aceorthrice with the Penal Code section 62, a separate assessmen
            the appropriate pUnishment taist be made for eaeh offence before foOng  ' a conibined sentence.
            In my opinion, an appropriate combined sentence would be eight to nine years' imprisonment,
            cL Matningsdal, Comments to the Penal Code 2005, pp. 752455, with reference to sentencing
            practice for several offences (objective concurrence).

     46) 'Mien I in spite Of this End that the appeal should be rejected, this is due to the fact that the
         prosecuting authority did not submit a claim far a 'longer prison sentence than the one axed by
         the court of appeal, nor did the Supreme Court siinud a possible increase of the sentence.

      47) I vote for the following
                                                  DECISION:

            that the appeal be rejected.


      48) Justice Kallerud:                           I agree, in essence and with regard to the result,
                                                      with the judge casting the leading vote.

      49) justice Thirdsen:.                          Iconehr.

      50) justice Bull:                               I concur.

      51) Jusiire I'vlatningsdat                      I cuumpn



      52)   Following the vote, the Supreme COurt passed to following


                                                  JIJD GIVIENT:

            The appeal is rejWted.




      Correct printout verified,
      [stamp and signaturel




      True translation certified                     Page 9 of 9                                       29.09.17
      Eystein Myking
      Government Authorized Translator


                                             EXT- WALLACE-00259
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 283 of 289 PageID 306




      Service Form A
      (ServiPe with a0cnowled5enten of arttilit)                                                 Case no.   501140

      SERVICE ON
      Kendrick Taylor Wallace                                                                                       FiKOKRUV1
      5002 South Mimes St                                                                                           Poet Rm. 8193 1)ep
      Tampa                                                                                                         0034 OSLO
      FL 33611                                                                                                      Tel: +47 23 29 10 00
      USA                                                                                                           Fax: +47 23 29 1Q 01
                                                                                                              (garnet(nethotilyt street aed postal adtb:css
                                                                                                                        plise phone number)



      The enclosed document(s). The Supreme Court's judgment of 15 September 2017
                                             (description of the deeteneost0

      are deemed to have been served On you: 9 October 2017

       That the document has been served means that it has reached you in such a way that you can acquaint yourself with its
       contents.

       If you receive this letter later than the above-mentioned date, and wish to invoke this fact, you must immediately notify
       our office either by telephone or by letter. You must state the reason for the delay.

       Please note:
       You are requested to inform us as soon as possible that this letter has, been received by completing the receipt below
       and returning it to us.


                        Oslo, Norway                                           2, October 2017
                                                                                                                         at( i&dheLar44
                                                                                                  , rt.
                                                                                    (date)         1;-1                  Gine Kirkeberg

       If you have any questions regarding this service, you may contact our o                                      or in person.




       --- --Cut here—
                                         REC-hiPr i FOR ACKNOWLEDGEMENT OF SERVICE

       Number:                                                                         Workplace:

       Name:           Kendrick Taylor Wallace                                         Work phone:

       Pertains to: The Supreme Court's judgment of                                    Mobile phasic:
                    15September 2017                                                                        + I (g13)                                         0
       Case no.;       501140                                                          E-mail:              t<4-w 5 tost                          k00, CV wk

       The document(s) as mentioned above have been received:


                                    FL- tA$A--                                 oeher2_01-1_                                       Nenette-0




                                                                EXT- WALLACE-00260
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 284 of 289 PageID 307




                                                                                                    DET KONGELIGE                         ,(0)
                                                                                           JU,STIS- OG POLITIDEPART
                                                                                                                                   Nkjir A`,
                                                                                                   Ministry offustice and the Police




                                                                        Act of 22 May 1902 No.10



           Published by:
           Minisiry of Justice and the Police

           Additional copies may be ordered from:
           Government Administration Services
                                                                        The General Civil Penal Code
           Kopi- og distribusjonsservice                                With subsequent amendments, the latest
           www.publikasjoner.dep.no
                                                                        made by Act of 21 December 2005 No. 131
                  publikasjonsbestilling@dsa,dep.no
           Fax + 47 22 24 27 86
           Publication code: G-0384 E
           Printed by: Kopi- og distribusjonsservice - 03/06 -1500




                                                   EXT- WALLACE-00261
                         Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 285 of 289 PageID 308




                                                                                                    Section 62. If any person has by one or more acts commit In
   If the convicted person has been kept in custody abroad pending trial, the                       felony or misdemeanour punishable by imprisonment or det
 court will decide to what extent this period shall be deducted from the                            custodial sentence shall be imposed which must be more sev
 sentence.                                                                                          highest minimum penalty prescribed for any of the felonies or
                                                                                                    misdemeanours and must in no case be more than twice the highest penalty
                                                                                                    prescribed for any of them. The joint custodial penalty shall normally take
 Section 60 a. If a criminal act has been committed as pan of the activity of an                    the form of imprisonment when any of the criminal acts would have been
 organized criminal group, the maximum penalty laid down in the penal                               punishable thereby.
 provision shall be increased to double its prescribed limit, but not by more                          The provisions of the first paragraph shall apply correspondingly to a
 than five years' imprisonment.                                                                     sentence imposed jointly with a community sentence. If a community
    An organized criminal group is here defined as an organi7ed group of three                      sentence is imposed as well as a sentence of immediate imprisonment, the
 or more persons whose main purpose is to commit an act that is punishable                          latter shall be taken into account in assessing the community sentence.
 by imprisonment for a term of not less than three years, or whose activity                            If any of the felonies or misdemeanours should have been punished by
 largely consists of committing such acts.                                                          imprisonment, the same supplementary penalties shall be imposed in the case
    An increase of the maximum penalty pursuant to the present provision                            of detention as would have applied in the case of imprisonment.
 shall be applicable in relation to statutory provisions that give legal effect to
 the penalty limit, unless it is otherwise provided.
                                                                                                    Section 63. If any person has by one or more acts committed more than one
                                                                                                    felony or misdemeanour punishable by fines, a joint fine shall be imposed
• Section 61. If a previously convicted person again commits a criminal act of                      which must be more severe than that which any one of the felonies or
  the same nature as that for which he has previously been convicted, the                           misdemeanours should have incurred.
  maximum penalty laid down in the penal provision shall be increased to         _                     The court may, when some of the felonies or misdemeanours should have
  double its prescribed limit, unless it is otherwise provided in the penal                         been punished by a custodial sentence and others by fines, regard the felonies
  provision itself. An increase of the maximum penalty pursuant to the present                      or misdemeanours for which fines are prescribed as aggravating
  provision shall only be applicable in relation to statutory provisions that give                  circumstances instead of pronouncing sentence for them._
  legal effect to the penalty limit if it is so provided in the present code.
     The first paragraph applies only if the convicted person has reached 18
  years of age at the time of the commission of the previous criminal act and                         Section 64. If any person who has already been sentenced is convicted of a
  has committed the new criminal act after the sentence for the act previously                        felony or misdemeanour committed before the sentence was pronounced, the
  committed has been fully or partly executed. If the new criminal act is a                           provisions of sections 62 and 63 shall as far as possible be applied in
  felony, the first paragraph shall not apply if the new act is committed more                        determining the penalty. In this case a custodial sentence of less than 14 days
  than six years after the sentence for the previous offence has been served                          may be imposed.
  completely, unless it is otherwise provided. If the new criminal act is a                              The provisions of the first paragraph shall also apply when the convicted
  misdemeanour, no more than two years shall have lapsed after the sentence                           person during the probation period following a suspended sentence is found
  has been served completely. The provisions of this paragraph shall apply also                       guilty of a criminal act committed before the suspended sentence was
  when an increased penalty for a repetition of offences is laid down in the                          pronounced. The court may then give a collective sentence for both acts or a
  penal provision.                                                                                    separate sentence for the act last adjudicated. If a collective suspended
     The court may allow previous sentences imposed in other counties to                            • sentence is given for both acts, the court will determine a new probation
  serve as a basis for an increased penalty in the same way as sentences                              period, which is to run from the date a legally enforceable judgment is
  imposed in Norway.                                                                                  delivered in the new case.




                                                                               EXT- WALLACE-00262
                    Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 286 of 289 PageID 309




                                                                                               Section 73 a. A sentence of preventive detention shall
allegation declared null and void in accordance with the provisions of                         expiry of the same periods of limitation as apply to a cuatO,
sections 251 and 253.                                                                          period of limitation shall be calculated according to the 1      of
                                                                                               limits determined pursuant to section 39 e, first paragraph, firSi7Sente
                                                                                               Special sanctions imposed on persons who are not accountableIbilEal acts,
Section 71. A custodial sentence shall cease to apply after the expiry of the                  cf. sections 39 and 39 a, shall cease to apply on the expiry of a period of
following periods of limitation:                                                               limitation of 20 years. Sections 71, final paragraph, 72 and 73 shall apply
five years for imprisonment for a term not exceeding one year,                                 correspondingly in so far as they are appropriate.
10 years for imprisonment for a term exceeding one year but not exceeding
four years,
15 years for imprisonment for a term exceeding four years but not exceeding                    Section 73 b. A community sentence imposed shall cease to apply on the
eight years,                                                                                   expiry of the same periods of limitation as apply to a custodial sentence. The
20 years for imprisonment for a specified period exceeding eight years but                     period of limitation shall be calculated according to the length of the
not exceeding 20 years,                                                                        alternative custodial sentence determined pursuant to section 28 a, second
30 years for imprisonment for a term exceeding 20 years.                                       paragraph. Sections 71, final paragraph, final sentence, 72, 73 and 74, fourth
   If the penalty is detention, the same periods of limitation as for                          paragraph, shall apply correspondingly in so far as they are appropriate.
imprisonment shall apply.
   If execution of a prison sentence is partly deferred in accordance with
section 52, No. 2, the period of limitation shall run separately for the deferred              Section 74. A fine imposed is time-barred 10 years after the decision
and the undeterred part of the sentence.                                                       becomes legally enforceable.
   If the custodial sentence has been shortened by release on probation, the                     Statutory limitation of a fine is of no effect as regards an execution lien,
period of limitation shall be calculated on the basis of the period of                         garnishee order or any other security that is established before the expiry of
imprisonment remaining. The same applies when the execution is interrupted                     the period of limitation.
in any other way.                                                                                If execution is deferred pursuant to any provision in a suspended sentence
                                                                                               or through a pardon, the period of limitation shall not run during the
                                                                                               probation period.
Section 72. The period of limitation shall run from the date the judgment is                      Imprisonment in default of payment of a fine shall be remitted after five
legally enforceable.                                                                           years, unless execution of the sentence has been commenced before the
   If execution cannot be commenced because the convicted person is serving                    expiry of the said period.
another custodial sentence in or outside the realm, the period of limitation                      A confiscation order shall cease to apply after five years. Confiscation of
shall not run during that period. The same applies when the convicted person                   proceeds, including confiscation pursuant to section 34 a, shall not, however,
is serving a community sentence in or outside the realm in accordance with a                   cease before 10 years. The provision in the second paragraph shall apply
court judgment.                                                                                correspondingly to claims for confiscation.
   If execution of the sentence is deferred by a suspended sentence or pardon,
the period of limitation shall not run in the probation period.
                                                                                               Section 75. Execution of sentence lapses with the death of the offender.
                                                                                                 Claims for confiscation lapse with the death of the person liable.
Section 73. The running of the period of limitation pursuant to section 71 is                  Proceedings for confiscation of the proceeds of a criminal act, including
interrupted when execution of the sentence is commenced or when the                            confiscation pursuant to sections 34 a and 37 a, second paragraph, may,
convicted person is arrested in order to ensure execution.                                     however, be instituted.
                                                                                                 A sentence of confiscation may be executed after the death of the
                                                                                               convicted person if it is so decided by order of the court that has adjudicated



                                                                                                                                  37

                                                                          EXT- WALLACE-00263
                           Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 287 of 289 PageID 310




                                                                                                        A penalty pursuant to this section is not applicable to any a Ahat
    Any person who
                                                                                                     covered by section 2-8 of Act of 19 June 1997 No. 79 relatin cisec
  1. at the conclusion of an insurance contract conceals or gives incorrect
                                                                                                     trading.
       information concerning circumstances which he is aware of and must
       realize are of importance to the insurer,
  2. in order that he himself or another person shall be paid an amount insured
                                                                                                     Section 275. Any person who, for the purpose of obtaining for hims
       or an amount guaranteed that is secured by an insurance contract makes a
                                                                                                     another person an unlawful gain or inflicting damage, neglects another
       report of damage that is palpably disproportionate to the damage incurred,
                                                                                                     person's affairs which he manages or supervises or acts against the other
 shall be liable to fines or imprisonment for a term not exceeding three years
                                                                                                     person's interests shall be guilty of breach of trust.
 or both.
                                                                                                        The penalty for breach of trust is imprisonment for a term not exceeding
   Any person who aids and abets any felony mentioned in this section shall                          three years. Fines may be imposed in addition to a sentence of imprisonment.
 be liable to the same penalty.
                                                                                                     Any person who aids and abets such an offence shall be liable to the same
                                                                                                     penalty. Under especially extenuating circumstances fines alone may be
                                                                                                     imposed.
 Section 273. Any person who spreads incorrect or misleading information in
                                                                                                       A penalty pursuant to this section shall not be applicable to an act that
 order to influence the prices of goods, securities or other objects, or who aids
                                                                                                     comes under section 255, cf. section 256 or section 176 a, cf. section 276 b.
and abets thereto, shall be liable to imprisonment for .a term not exceeding
four years. Fines may be imposed in addition to a sentence of imprisonment.
Under especially extenuating circumstances fines alone may be imposed.                               Section 276. The penalty for gross breach of trust is imprisonment for a term
   A penalty pursuant to this section is not applicable to any act that is                           not exceeding six years. Fines may be imposed in addition to a sentence of
covered by section 2-8 of Act of 19 June 1997 No. 79 relating to securities
                                                                                                     imprisonment. Any person who aids and abets such an offence shall be liable
trading.                                                                                             to the same penalty.
                                                                                                        In deciding whether a breach of trust is gross, particular importance shall
                                                                                                     be attached to whether the act has caused considerable economic damage,
 Section 274. Any person who in any invitation to participate in the founding                        whether it has been committed by a public official or any other person in
 or expansion of a company limited by shares, a public limited company or                            breach of the special confidence placed in him by virtue of his position or
 any other company with economic aims, or in connection with obtaining                               activity, whether the offender has recorded false accounting information,
 loans for such a company, gives incorrect or misleading information of                              prepared false accounting documents or false annual accounts, whether he
 significance for evaluating the enterprise shall be liable to imprisonment for a                    has destroyed, rendered useless or concealed recorded accounting
 term not exceeding four years. Fines may be imposed in addition to a                                information or accounting material, books or other documents, or whether he
 sentence of imprisonment. Under especially extenuating circumstances fines                          has knowingly caused material loss or endangered any person's life or health.
 alone may be imposed.
    Any officer or employee of such a company shall be liable to the same
penalty as is prescribed in the first paragraph if he publishes incorrect or                         Section 276 a. Any person who
misleading information of significance for evaluating the company, or gives                             a) for himself or other persons requests or receives an improper advantage
such information to the company's members or creditors, to any of its organs,                             or accepts an offer thereof in connection with a position, office or
or to a public authority. The same applies to other persons who through                                   assignment, or
undertaking assignments for the company are aware of its condition.                                    b) gives or offers any person an improper advantage in connection with a
   Any person who aids and abets such a felony mentioned in the first and                                 position, office or assignment
second paragraphs shall be liable to the same penalty.                                               shall be liable to a penalty for corruption.
   Any person who through gross negligence becomes guilty of any of the                                Position, office or assignment in the first paragraph also mean a position,
offences mentioned in this section shall be liable to fines or imprisonment for                      office or assignment in a foreign country.
a term not exceeding six months.


                                                                                                                                       99
                                   98
                                                                                EXT- WALLACE-00264
                     Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 288 of 289 PageID 311




                                                                                              Section 278. Any person who unlawfully disposes of a c
   The penalty for corruption shall be fines or imprisonment for a term not                   to a seller's lien, cf. sections 3-15 and 3-22 of the Mortga
 exceeding three years. Any person who aids and abets such an offence shall                   Act, and thereby causes the seller loss or exposes him th
 be liable to the same penalty.                                                               to fines or imprisonment for a term not exceeding six mon
                                                                                              especially aggravating circumstances imprisonment for ate i91
                                                                                              three years may be imposed.
Section 276 b. Gross corruption shall be punishable by imprisonment for a                        Any person who causes another person loss or exposes him thereto by
term not exceeding 10 years. Any person who aids and abets such an offence                    unlawfully disposing of a claim or an object which he owns or possesses and
shall be liable to the same penalty.                                                          on which another person has a lien or other security shall be liable to the
   In deciding whether the corruption is gross, importance shall be attached                  same penalty as is prescribed in the first paragraph.
to, inter alia, whether the act has been committed by or in relation to a public                 Any person who aids and abets any felony mentioned in this section shall
official or any other person in breach of the special confidence placed in him                be liable to the same penalty.
by virtue of his position, office or assignment, whether it has resulted in a
considerable economic advantage, whether there was any risk of considerable
damage of an economic or other nature, or whether false accounting                            Section 279. (Repealed by Act of 4 July 2003 No. 78.)
information has been recorded, or false accounting documents or false annual
accounts have been prepared.
                                                                                              Section 280. A public prosecution pursuant to sections 270, 271, 275, 276
                                                                                              and 277 will only be instituted when requested by the aggrieved person when
Section 276 c. Any person who                                                                 the felony has been committed against any of the offender's next-of-kin
   a) for himself or other persons requests or receives an improper advantage                 unless it is required in the public interest. Section 264, third paragraph shall,
     or accepts an offer thereof in return for influencing the conduct of any                 however, apply correspondingly.
     position, office or assignment, or                                                         The felonies mentioned in sections 270, 275 and 277 shall not be
   b) gives or offers any person an improper advantage in return for                          prosecuted in any case except on the application of the aggrieved person
     influencing the conduct of a position, office or assignment                              unless the offender by abusing the confidence or credulity of the public has
shall be liable to a penalty for trading in influence.                                        been guilty of felonies against several persons or prosecntion is otherwise
   Position, office or assignment in the first paragraph also mean a position,                required in the public interest.
office or assignment in a foreign country.                                                      Felonies contrary to section 278, first paragraph, shall not be subject to
   Trading in influence shall be punishable by fines or imprisonment for a                    public prosecution unless it is so requested by the aggrieved person and is
term not exceeding three years. Any person who aids and abets such an                         deemed to be required in the public interest.
offence shall be liable to the same penalty.                                                    Felonies contrary to section 278, second paragraph, shall not be subject to
                                                                                              public prosecution except when requested by the aggrieved person.

Section 277. Any person who causes any person loss or exposes him thereto
by unlawfully disposing of an object by a juristic act after another person has               Chapter 27. Felonies in relation to debts
acquired or in return for full or partial payment has been promised ownership
of or the right to use the object, or of a claim that has been transferred to                 Section 281. Any debtor who wilfully or through gross negligence inflicts
another person, or of a promissory note that has fully or partially been paid,                considerable loss on his creditors by
or who aids and abets thereto, shall be liable to fines or imprisonment for a                   a) gambling or any other hazardous activity,
term not exceeding three years or both.                                                         b) any other frivolous conduct,
                                                                                                c) excessive consumption, or
                                                                                                d) grossly improper business dealings



                                                                                                                                  101
                                  100
                                                                         EXT- WALLACE-00265
Case 8:21-mj-01246-JSS Document 17 Filed 04/13/21 Page 289 of 289 PageID 312




                                  Tab 6




                               EXT- WALLACE-00266
